Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 12, 2013

 

among

 

THE MEN’S WEARHOUSE, INC.

 

The Subsidiary Borrowers Party Hereto

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Agent

 

J.P. MORGAN EUROPE LIMITED,
as European Agent

 

BANK OF AMERICA, N.A.
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents

 

and

 

UNION BANK, N.A.,
HSBC BANK USA, N.A.,
WELLS FARGO BANK, N.A.,
AMEGY BANK NATIONAL ASSOCIATION,
BBVA COMPASS,
BRANCH BANKING AND TRUST COMPANY
and
FIFTH THIRD BANK,
as Co-Documentation Agents

 

* * *

 

J.P. MORGAN SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I CERTAIN DEFINITIONS

2

1.1.

Certain Defined Terms

2

1.2.

Classification of Loans and Borrowings

39

1.3.

Terms Generally

39

1.4.

Exchange Rates; Currency

39

1.5.

Accounting Principles

40

1.6.

Redenomination of Certain Foreign Currencies

40

 

 

 

ARTICLE II THE CREDITS

41

2.1.

Revolving Loans and Term Loans

41

2.2.

Loans and Borrowings

43

2.3.

Borrowing Procedure

44

2.4.

Alternative Currency Loans

45

2.5.

Funding of Borrowings

49

2.6.

Swingline Loans

50

2.7.

Letters of Credit

52

2.8.

Conflict between Applications and Agreement

62

 

 

 

ARTICLE III INTEREST RATE PROVISIONS

62

3.1.

Interest Rate Determination

62

3.2.

Increased Cost and Reduced Return

67

3.3.

Limitation on Types of Loans

69

3.4.

Illegality

70

3.5.

Compensation

72

3.6.

Replacement of Lenders

72

3.7.

Yearly Rate

73

3.8.

Survival

73

 

 

 

ARTICLE IV PREPAYMENTS AND OTHER PAYMENTS; REDUCTION AND EXPANSION OF
COMMITMENTS

73

4.1.

Repayment of Loans; Evidence of Debt

73

4.2.

Required Prepayments

74

4.3.

Optional Prepayments

75

4.4.

No Prepayment Premium or Penalty

76

4.5.

Payments and Prepayments

76

4.6.

Sharing of Set-offs

78

4.7.

Cash Collateral

78

4.8.

Defaulting Lenders

79

4.9.

Taxes

82

4.10.

Reduction and Termination of Commitments

87

4.11.

Repayment in Connection with Commitment Reductions, Certain Currency Exchange
Fluctuations and on Maturity Date

88

4.12.

Increase of the Revolving Commitments

88

 

i

--------------------------------------------------------------------------------


 

ARTICLE V FEES

92

5.1.

Commitment Fee

92

5.2.

Arrangement Fee

92

5.3.

Administrative Agency Fees

93

5.4.

Letter of Credit Fees

93

5.5.

Fees Not Interest; Nonpayment

93

 

 

 

ARTICLE VI APPLICATION OF PROCEEDS

94

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES

94

7.1.

Organization and Qualification

94

7.2.

Financial Statements

94

7.3.

Litigation

94

7.4.

Title to Properties

94

7.5.

Payment of Taxes

94

7.6.

Conflicting Agreements or Restrictions

95

7.7.

Authorization, Validity, Etc.

95

7.8.

Investment Company Act Not Applicable

95

7.9.

Margin Stock

95

7.10.

ERISA; Foreign Benefit and Pension Plans

95

7.11.

Full Disclosure

96

7.12.

Permits and Licenses

96

7.13.

Capital Structure

97

7.14.

Insurance

97

7.15.

Compliance with Laws

97

7.16.

Environmental Matters

98

7.17.

No Consent

98

7.18.

Anti-Terrorism and Anti-Money Laundering

98

 

 

 

ARTICLE VIII CONDITIONS

98

8.1.

Closing Date

98

8.2.

Effect of Amendment and Restatement

102

8.3.

Conditions to each Loan and Letter of Credit

102

 

 

 

ARTICLE IX AFFIRMATIVE COVENANTS

103

9.1.

Reporting and Notice Requirements

103

9.2.

Corporate Existence

106

9.3.

Books and Records

106

9.4.

Insurance

106

9.5.

Right of Inspection

107

9.6.

Maintenance of Property

107

9.7.

Guarantees of Certain Restricted Subsidiaries; Pledge Agreements

107

9.8.

Patents, Trademarks and Licenses

109

9.9.

Taxes; Obligations

109

9.10.

Compliance with Federal Reserve Regulations

109

9.11.

Pensions

109

 

ii

--------------------------------------------------------------------------------


 

ARTICLE X NEGATIVE COVENANTS

109

10.1.

Liens

109

10.2.

Debt

111

10.3.

Restricted Payments

112

10.4.

Mergers; Consolidations; Sale or Other Dispositions of All or Substantially All
Assets

112

10.5.

Investments, Loans and Advances

112

10.6.

Use of Proceeds

113

10.7.

Transactions with Affiliates

113

10.8.

Nature of Business

113

10.9.

Acquisitions

113

10.10.

Financial Covenants

114

10.11.

Regulations T, U and X

114

10.12.

Status

114

10.13.

Compliance with Laws

115

10.14.

Unrestricted Subsidiaries

115

10.15.

Restrictive Agreements

115

10.16.

Canadian Benefit and Pension Plans

116

10.17.

OFAC

116

10.18.

Environmental Matters

117

10.19.

Consolidated Net Worth Attributable to Foreign Assets

117

 

 

 

ARTICLE XI EVENTS OF DEFAULT; REMEDIES

117

11.1.

Events of Default

117

11.2.

Collateral Account

121

11.3.

Remedies Cumulative

122

 

 

 

ARTICLE XII THE AGENTS

122

12.1.

Authorization and Action

122

12.2.

Reliance by Agents

123

12.3.

Agents and Affiliates

124

12.4.

Lender Credit Decisions

124

12.5.

Indemnification

125

12.6.

Employees of the Agents

125

12.7.

Successor Administrative Agent

126

12.8.

Notice of Default

126

12.9.

Execution of Loan Documents

127

12.10.

Ratification Agreements

127

12.11.

No Other Duties, Etc.

127

 

 

 

ARTICLE XIII MISCELLANEOUS

127

13.1.

Waivers, Etc.

127

13.2.

Notices

127

13.3.

GOVERNING LAW

131

13.4.

Survival of Representations and Warranties

131

13.5.

Counterparts; Integration; Electronic Execution

131

13.6.

Severability

131

 

iii

--------------------------------------------------------------------------------


 

13.7.

Headings

132

13.8.

Right of Set-off; Adjustments

132

13.9.

Successors and Assigns

132

13.10.

Interest

137

13.11.

Expenses; Indemnification

138

13.12.

Payments Set Aside

141

13.13.

Credit Agreement Controls

141

13.14.

Obligations Several

141

13.15.

SUBMISSION TO JURISDICTION; WAIVERS

141

13.16.

WAIVER OF JURY TRIAL

142

13.17.

Amendments, Waivers and Consents

142

13.18.

Relationship of the Parties

143

13.19.

Confidentiality

144

13.20.

Advertisement

145

13.21.

Release of Liens and Guarantees

146

13.22.

Currency Conversion and Currency Indemnity

147

13.23.

FINAL AGREEMENT

148

13.24.

USA PATRIOT ACT Notice

148

13.25.

Anti-Money Laundering Legislation

148

13.26.

Amendment and Restatement

149

 

 

 

ARTICLE XIV COLLECTION ACTION MECHANISM

149

14.1.

Implementation of CAM

149

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

Exhibit A:

 

Form of Assignment and Assumption

Exhibit B-1:

 

Form of Borrower Promissory Note

Exhibit B-2:

 

Form of Canadian Promissory Note

Exhibit B-3:

 

Form of UK/Euro Promissory Note

Exhibit B-4:

 

Form of Swingline Note

Exhibit B-5:

 

Form of Term Loan Note

Exhibit C:

 

Form of Notice of Borrowing

Exhibit D:

 

Form of Letter of Credit Request

Exhibit E:

 

Form of Notice of Rate Change/Continuation

Exhibit F:

 

Form of Notice of Revolving Commitment Increase

Exhibit G:

 

Form of Compliance Certificate

Exhibit H:

 

Form of Applicable Margin Certificate

Exhibit I:

 

Mandatory Costs

Exhibit J:

 

Form of Joinder Agreement

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 2.1

 

Commitments

Schedule 2.7

 

Letters of Credit

 

 

 

DISCLOSURE LETTER

 

Disclosure Letter - Section 7.13:

 

Capital Structure

Disclosure Letter - Section 7.14:

 

Insurance

Disclosure Letter - Section 10.1:

 

Liens

 

v

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

The Men’s Wearhouse, Inc., a corporation organized under the laws of the State
of Texas (the “Borrower”); Moores The Suit People Inc., a corporation organized
under the laws of the Province of New Brunswick, Canada (the “Canadian
Borrower”), and MWUK Holding Company Limited, a corporation organized under the
2006 Companies Act of England and Wales (the “UK Borrower”, and together with
the Canadian Borrower, collectively, the “Subsidiary Borrowers” and
individually, a “Subsidiary Borrower”); the financial institutions from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”);
JPMorgan Chase Bank, N.A., as Administrative Agent; JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Agent; and J.P. Morgan Europe Limited, as European
Agent, hereby agree as follows:

 

PRELIMINARY STATEMENT

 

WHEREAS, the Borrower has received loans and other extensions of credit pursuant
to that certain Second Amended and Restated Credit Agreement dated as of
January 26, 2011 (as heretofore amended, the “Existing Credit Agreement”) by and
among the Borrower, the Subsidiary Borrowers, the financial institutions from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent;

 

WHEREAS, the Borrower has requested that the Lenders, the Administrative Agent
and the Issuing Banks enter into this Agreement to amend and restate the
Existing Credit Agreement;

 

WHEREAS, the Borrower has requested (a) the Revolving Lenders to make revolving
loans to the Borrowers in an aggregate principal amount not to exceed the US
Dollar Equivalent of $300,000,000 at any time outstanding; (b) the Term Loan
Lenders to make term loans to the Borrower in the aggregate principal amount of
up to $100,000,000; (c) the Issuing Banks to issue letters of credit for the
account of the Borrowers, and the Revolving Lenders to acquire participations
therein, in an aggregate principal amount not to exceed the US Dollar Equivalent
of $60,000,000 at any time outstanding; and (d) the Swingline Bank to make
Swingline Loans to the Borrower, and the Lenders to acquire participations
therein, in an aggregate principal amount not to exceed $5,000,000 at any time
outstanding;

 

WHEREAS, pursuant to the terms and conditions hereof, (a) the Lenders, the
Administrative Agent and the Issuing Banks, in each case, party to the Existing
Credit Agreement, have agreed to amend and restate the Existing Credit Agreement
and (b) the Lenders and the Issuing Banks have agreed to extend credit to the
Borrowers; and

 

WHEREAS, the financial institutions identified on Schedule 2.1 which are not
party to the Existing Credit Agreement wish to become “Lenders” hereunder and
accept and assume the obligations of “Lenders” hereunder with the Commitments
specified on Schedule 2.1;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
CERTAIN DEFINITIONS

 

1.1.                            Certain Defined Terms.  As used in this
Agreement, and, unless otherwise defined therein, each exhibit hereto, the
following terms shall have the following meanings:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition Target” means any Person acquired pursuant to Section 10.9 and
which is designated a Restricted Subsidiary pursuant to the terms hereof.

 

“Acquisitions” has the meaning set forth in Section 10.9.

 

“Additional Revolving Lender” has the meaning set forth in Section 4.12(a).

 

“Adjusted Debt” means, at any date of determination and without duplication, an
amount (if positive) equal to the sum of (a) Total Funded Debt at such date plus
(b) an amount equal to the product of (i) Base Rent Expense for the four Fiscal
Quarters ending on such date times (ii) six (6).

 

“Adjusted EURIBO Rate” means with respect to any Eurocurrency Borrowing
denominated in Euro for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1.00%) equal to the sum of
(a) the EURIBO Rate for such Interest Period and (b) with respect to each
applicable Lender, if incurred in connection with such Borrowing, the related
Mandatory Costs and charges, if any, pursuant to Section 3.2(e)(i).

 

“Adjusted LIBO Rate” means (a) with respect to any Eurocurrency Borrowing
denominated in US Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1.00%) equal to (i) the
LIBO Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate
and (b) with respect to any Eurocurrency Borrowing denominated in Sterling, for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100th of 1.00%) equal to the sum of (i) the LIBO Rate for such
Interest Period and (ii) with respect to each applicable Lender, if incurred in
connection with such Borrowing, the related Mandatory Costs and charges, if any,
pursuant to Section 3.2(e)(ii).

 

“Administrative Agent” means JPMCB in its capacity as administrative agent
hereunder, and its successors in such capacity as provided in Article XII and,
as the context may require, each Applicable Agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  If any
Person shall own, directly or indirectly, beneficially and of record twenty
percent (20%) or more of the equity (whether outstanding capital stock,

 

2

--------------------------------------------------------------------------------


 

partnership interests or otherwise) of another Person, such Person shall be
deemed to be an Affiliate.

 

“Agents” means the Administrative Agent, the European Agent and the Canadian
Agent.

 

“Agreement” means this Third Amended and Restated Credit Agreement.

 

“Agreement Currency” shall have the meaning assigned to such term in
Section 13.22(a).

 

“Alternate Base Rate” means, for any day, the highest of (a) the Prime Rate in
effect on such day, (b) the Federal Funds Effective Rate in effect on such day,
plus 0.50% and (c) the Adjusted LIBO Rate for an Interest Period of one month in
effect on such day, plus 1.00%.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

 

“Alternative Currency” means any of Euro, Sterling, and Canadian Dollars.

 

“Alternative Currency Commitment” means, with respect to each Alternative
Currency Lender, such Lender’s Canadian Currency Commitment or UK Commitment, as
the case may be.  The initial amount of each Alternative Currency Lender’s
Alternative Currency Commitment is set forth on Schedule 2.1, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Alternative Currency Commitment.  As of the Closing Date, the aggregate amount
of the Alternative Currency Lenders’ Alternative Currency Commitments is
$150,000,000.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in US Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time, in
accordance with normal banking industry practice, on the basis of the Spot
Exchange Rate (determined on the date on which such equivalent is to be
determined pursuant to the provisions of this Agreement) for the purchase of
such Alternative Currency with US Dollars.

 

“Alternative Currency Exposure” means at any time, the US Dollar Equivalent of
the sum of (a) the aggregate principal amount of all Alternative Currency Loans
outstanding at such time and (b) the aggregate amount of LC Exposure that is
denominated in one or more Alternative Currencies.  The Alternative Currency
Exposure of any Revolving Lender with respect to any Revolving Borrowing
denominated in an Alternative Currency at any time shall be the US Dollar
Equivalent of such Lender’s Applicable Participation Percentage of the aggregate
Alternative Currency Exposure with respect to such Borrowing at such time.

 

“Alternative Currency Lender” means a Revolving Lender with an Alternative
Currency Commitment or, if the Alternative Currency Commitments have terminated
or expired, a Revolving Lender holding direct interests in Alternative Currency
Loans.

 

“Alternative Currency Loan” means a Revolving Loan made pursuant to Section 2.4.

 

3

--------------------------------------------------------------------------------


 

“Alternative Currency Sublimit” means the US Dollar Equivalent of $150,000,000.

 

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars or any Letter of Credit denominated in US Dollars, and with respect
to any payment hereunder that does not relate to a particular Loan, Borrowing or
Letter of Credit, the Administrative Agent; (b) with respect to a Loan,
Borrowing or a Letter of Credit denominated in Canadian Dollars, the Canadian
Agent; and (c) with respect to a Loan, Borrowing or Letter of Credit denominated
in Sterling or Euro, the European Agent.

 

“Applicable Borrower” means, with respect to any Loan, LC Disbursement or other
amount owing hereunder or any matter pertaining to such Loan, LC Disbursement or
other amount, whichever of the Borrowers is the primary obligor on such Loan, LC
Disbursement or other amount and, with respect to any Letter of Credit,
whichever of the Borrowers is the account party with respect thereto.

 

“Applicable Creditor” has the meaning set forth in Section 13.22.

 

“Applicable Lending Installation” has the meaning set forth in Section 2.2(c).

 

“Applicable Margin” means, for any day, with respect to Eurocurrency Loans, CDOR
Loans, Letter of Credit Fees, ABR Loans or Canadian Prime Loans, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth in the table below under the caption “Eurocurrency
Loans/CDOR Loans/Letter of Credit Fees”, “ABR Loans/Canadian Prime Loans” or
“Commitment Fee”, as the case may be, based upon the Leverage Ratio as of the
most recent determination date:

 

Category

 

Leverage
Ratio

 

Eurocurrency
Loans/CDOR
Loans/Letter
of Credit
Fees

 

ABR Loans/
Canadian
Prime
Loans

 

Commitment
Fee

 

1

 

< 2.75x

 

1.75

%

0.75

%

0.35

%

2

 

> 2.75x
but < 3.00x

 

2.00

%

1.00

%

0.40

%

3

 

> 3.00x
but < 3.25x

 

2.25

%

1.25

%

0.45

%

4

 

> 3.25x

 

2.50

%

1.50

%

0.50

%

 

For purposes of the foregoing, (a) the Leverage Ratio shall be determined as of
the last day of each Fiscal Quarter and set forth in the Applicable Margin
Certificate delivered pursuant to Section 9.1(l), and (b) each change in the
Applicable Margin resulting from a change in the Leverage Ratio shall be
effective during the period commencing on and including the date of delivery to
the Administrative Agent of the Applicable Margin Certificate indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that (i) until the Borrower delivers an Applicable
Margin Certificate described in

 

4

--------------------------------------------------------------------------------


 

Section 9.1(l), the Leverage Ratio shall be deemed to be in the Category one
level higher (in Category number) than the applicable Category of the
immediately preceding fiscal period during the period from the expiration of the
time for delivery of such Applicable Margin Certificate until such Applicable
Margin Certificate is delivered and (ii) prior to the initial delivery of an
Applicable Margin Certificate pursuant to Section 9.1(l), the Applicable Margin
shall be determined by reference to Category 1.

 

“Applicable Margin Certificate” has the meaning set forth in Section 9.1(l).

 

“Applicable Participation Percentage” means, as to any Revolving Lender, the
percentage determined by dividing such Revolving Lender’s Alternative Currency
Commitment to make Revolving Loans in a designated Alternative Currency by the
aggregate of the Alternative Currency Commitments of the Alternative Currency
Lenders to make such Loans.

 

“Application” means an application requesting an Issuing Bank to issue a Letter
of Credit, in such form as such Issuing Bank may specify from time to time.

 

“Approved Fund” has the meaning set forth in Section 13.9(b)(ii).

 

“Arrangers” means J.P. Morgan Securities, LLC; Merrill Lynch, Pierce, Fenner &
Smith Incorporated; and U.S. Bank National Association, in their capacities as
Co-Lead Arrangers and Joint Bookrunners of the credit facility provided under
this Agreement.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.9), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by an Agent, an Issuing Bank, any Lender, or an Affiliate of the
foregoing: (a) commercial credit cards, (b) stored value cards and (c) treasury
and/or cash management services (including controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

 

“Banking Services Obligations” means the aggregate outstanding obligations of
the Loan Parties, whether absolute or contingent and howsoever and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), for the payment for Banking
Services.

 

“Base Rent Expense” means, for any period, payments (whether computed monthly or
annually) due under Leases of real property (including those resulting from
sale- leaseback transactions), exclusive of payments for percentage rent,
common-area maintenance, insurance, taxes and any other amounts recorded in the
Borrower’s or the Restricted Subsidiaries’ books and records in accordance with
their customary practices as rent other than “base rent expense”;

 

5

--------------------------------------------------------------------------------


 

provided that, with respect to any acquisition of an Acquisition Target which
results in the requirement to provide pro forma financial information pursuant
to Article 11 of Regulation S-X (Reg. § 210.11.01, .02 and .03), Base Rent
Expense of the Acquisition Target for each full fiscal quarter included in the
applicable computation period prior to such Acquisition (including the fiscal
quarter during which it was acquired) shall be included; provided further that
Base Rent Expense of the Acquisition Target shall be adjusted for those
applicable items of base rent expense that will increase or decrease subsequent
to the date of Acquisition, such adjustments limited to those like adjustments
included in the pro forma financial statements provided in the Form 8-K filed
with the Securities and Exchange Commission pursuant to Article 11 of Regulation
S-X.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any entity succeeding to its functions.  “Borrower” has the
meaning set forth in the preamble hereto.

 

“Borrowers” means the Borrower and each Subsidiary Borrower, and for the
avoidance of doubt, the phrase “a Borrower,” “each Borrower” or “any Borrower”
means any of the Borrowers.

 

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date to the same Applicable Borrower and, in
the case of Eurocurrency Loans and CDOR Loans, as to which a single Interest
Period is in effect, or (b) Term Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (c) a Swingline Loan.

 

“Borrowing Date” means the date scheduled for any Revolving Borrowing or the
Term Loan Borrowing Date.

 

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, (i) $3,000,000 with respect to Eurocurrency Loans, and (ii) $1,000,000
or, if lesser, as provided in Section 2.2(d), with respect to ABR Loans, (b) in
the case of a Borrowing denominated in Euro, €3,000,000, (c) in the case of a
Borrowing denominated in Sterling, £3,000,000, and (d) in the case of a
Borrowing denominated in Canadian Dollars, C$3,000,000.

 

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, $500,000, (b) in the case of a Borrowing denominated in Euro, €500,000,
(c) in the case of a Borrowing denominated in Sterling, £1,000,000, and (d) in
the case of a Borrowing denominated in Canadian Dollars, C$500,000.

 

“Business Day” means any day other than a Saturday, Sunday or day which shall be
in Houston, Texas, Toronto, Ontario, or London, England, as applicable, a legal
holiday or day on which banking institutions are required or authorized to
close; provided that, (a) when used in connection with a Eurocurrency Loan
denominated in Dollars, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market, (b) when used in connection with a Eurocurrency Loan denominated in an
Alternative Currency, the term “Business Day” shall also exclude (i) if such
Eurocurrency Loan is denominated in Euro, any day which is not a Target Day, and
(ii) if such Eurocurrency Loan is

 

6

--------------------------------------------------------------------------------


 

denominated in an Alternative Currency other than Euro, any day on which
commercial banks in the London foreign exchange market do not settle payments in
the principal financial center where such Alternative Currency is cleared and
settled as reasonably determined by the Administrative Agent, and (c) when used
in connection with a CDOR Loan or a Canadian Prime Loan, the term “Business Day”
shall also exclude any day on which commercial banks in Toronto, Ontario are
required or authorized to close.

 

“CAM” means the mechanism for the allocation and exchange of interests in the
Revolving Loans and collections thereunder established under Article XIV.

 

“CAM Exchange” means the exchange of the Revolving Lenders’ interests provided
for in Article XIV.

 

“CAM Exchange Date” means the first date after the Closing Date (a) on which
there shall occur (i) any Event of Default described in subsection (f) of
Section 11.1; or (ii) an acceleration of Loans pursuant to Section 11.1;
(b) Designated Obligations in an amount of at least $5,000,000 are outstanding;
and (c) (i) in the case of a CAM Exchange Date based solely upon clause (a)(i),
the Majority Revolving Lenders shall not have advised the Administrative Agent
that they do not want the CAM Exchange to occur, and (ii) in the case of a CAM
Exchange Date based upon clause (a)(ii), the Majority Revolving Lenders shall
have advised the Administrative Agent that they do wish the CAM Exchange to
occur.

 

“CAM Percentage” means, as to each Revolving Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Designated
Obligations owed to such Revolving Lender immediately prior to the CAM Exchange
Date (whether or not at the time due and payable), and (b) the denominator shall
be the aggregate Designated Obligations owed to all the Revolving Lenders
immediately prior to the CAM Exchange Date (whether or not at the time due and
payable).  For purposes of computing each Revolving Lender’s CAM Percentage,
(i) all Designated Obligations which shall be denominated in an Alternative
Currency shall be translated into US Dollars at the Spot Exchange Rate in effect
on the CAM Exchange Date and (ii) each Revolving Lender shall be deemed to hold
its Pro Rata Percentage of all outstanding Swingline Loans, Alternative Currency
Loans and LC Disbursements.

 

“Canadian Agent” means JPMorgan Chase Bank, N.A., Toronto Branch, or, with prior
written notice to the Borrower, any other Affiliate or branch of JPMCB that
JPMCB shall have designated for the purpose of acting in such capacity hereunder
and its successors in such capacity.

 

“Canadian AML Legislation” means each of the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws within Canada, including any guidelines or orders thereunder.

 

“Canadian Benefit Plan” means all material benefit plans or arrangements subject
to Canadian federal or applicable provincial law or regulation maintained or
contributed to by the Borrower or any of its Subsidiaries that are not Canadian
Pension Plans, including all profit sharing, savings, supplemental retirement,
retiring allowance, severance, deferred compensation,

 

7

--------------------------------------------------------------------------------


 

welfare, bonus, incentive compensation, phantom stock, legal services,
supplementary unemployment benefit plans or arrangements and all life, health,
dental and disability plans and arrangements in which the employees or former
employees of the Borrower or any of its Subsidiaries participate or are eligible
to participate, but excluding all stock option or stock purchase plans.

 

“Canadian Borrower” has the meaning set forth in the preamble hereto.

 

“Canadian Currency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are denominated in
Canadian Dollars.

 

“Canadian Currency Commitment” means, with respect to each Canadian Lender, the
commitment of such Canadian Lender hereunder to make Canadian Currency Loans and
to issue and acquire participations in Letters of Credit denominated in Canadian
Dollars, as such commitment may be (a) reduced from time to time pursuant to
Section 4.11 or increased from time to time pursuant to Section 4.12,
(b) reduced or increased from time to time pursuant to Section 2.4(k), and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 13.9.  The initial amount of each Canadian Lender’s
Canadian Currency Commitment is set forth and so captioned in Schedule 2.1, in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Canadian Currency Commitment, or in the Joinder Agreement pursuant to which
such Canadian Lender became a Canadian Lender, as applicable.

 

“Canadian Currency Loan” means a Revolving Loan made in Canadian Currency
pursuant to Section 2.4.

 

“Canadian Dollars” and “C$” refers to the lawful currency of Canada.

 

“Canadian Insolvency Laws” means each of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, any
successors to such statutes and any other applicable insolvency or other similar
law of any jurisdiction, including any law of any jurisdiction permitting a
debtor to obtain a stay or a compromise of the claims of its creditors against
it.

 

“Canadian Lender” means (a) as of the Closing Date, a Lender with a Canadian
Currency Commitment in Schedule 2.1 or a Revolving Commitment to issue Letters
of Credit denominated in Canadian Dollars and (b) after the Closing Date, each
Lender that becomes a Canadian Lender and makes Revolving Loans and issues
Letters of Credit denominated in Canadian Dollars, or, if the Canadian Currency
Commitments have terminated or expired, a Revolving Lender holding direct
interests in Canadian Currency Loans and/or Letters of Credit denominated in
Canadian Dollars.  A Canadian Lender may, in its discretion, arrange for one or
more Canadian Currency Loans and Letters of Credit denominated in Canadian
Dollars to be made or issued, as the case may be, by one or more of its domestic
or foreign branches or Affiliates, in which case the term “Canadian Lender”
shall include any such branch or Affiliate with respect to Revolving Loans made
or Letters of Credit issued by such Person denominated in Canadian Dollars.

 

8

--------------------------------------------------------------------------------


 

“Canadian Pension Plan” means all pension plans required to be registered under
Canadian federal or provincial law established, maintained or contributed to by
the Borrower or any of its Subsidiaries for their employees or former employees,
but does not include the Canada Pension Plan or the Quebec Pension Plan as
maintained by the Government of Canada or the Province of Quebec, respectively.

 

“Canadian Prime”, when used in reference to a Loan or a Borrowing, refers to
whether such Loan or Borrowing is denominated in Canadian Dollars and bearing
interest at the Canadian Prime Rate.

 

“Canadian Prime Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the greater of (a) the rate of
interest which the Canadian Agent establishes on such date as the reference rate
of interest for determination of interest rates it will charge for loans in
Canadian Dollars at its office in Toronto, Ontario, and which it refers to as
its prime rate (or its equivalent or analogous such rate) and (b) the sum of
(i) the yearly rate of interest to which the one month CDOR Rate is equivalent
plus (ii) one percent (1.0%) per annum.

 

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Borrower and its Restricted
Subsidiaries for such period that are (or would in accordance with GAAP be) set
forth as such in a consolidated statement of cash flows of the Borrower and its
Subsidiaries for such period.

 

“Capital Lease” has the meaning set forth in the definition of Capital Lease
Obligation.

 

“Capital Lease Obligation” means as to any Person, the obligations of such
Person to pay rent or other amounts under any lease (a “Capital Lease”) of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or the
Revolving Lenders, as collateral for the LC Exposure at such time or obligations
of Revolving Lenders to fund participations in respect of Letters of Credit,
cash or deposit account balances or, if the Administrative Agent and each
applicable Issuing Bank shall agree in their sole discretion, other credit
support, in each case pursuant to the documentation in form and substance
satisfactory to the Administrative Agent and each applicable Issuing Bank. 
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government, the Government of
Canada, or the UK government, or issued by an agency thereof and backed by the
full faith and credit of the United States Government, the Government of Canada,
or the UK government, as the case may be, in each case maturing within ninety
(90) days after the date of acquisition thereof; (b) marketable direct
obligations issued by any state of the United States of America or any province
of Canada,

 

9

--------------------------------------------------------------------------------


 

or any political subdivision of any such state or province or any public
instrumentality thereof, in each case maturing within ninety (90) days after the
date of acquisition thereof and, at the time of acquisition, having the highest
rating obtainable from either Standard & Poor’s or Moody’s (or, if at any time
neither Standard & Poor’s nor Moody’s shall be rating such obligations, then
from such other nationally recognized rating services acceptable to the
Administrative Agent); (c) commercial paper maturing no more than ninety (90)
days after the date of creation thereof and, at the time of acquisition, having
a rating of at least A-1 or P-1 from either Standard & Poor’s or Moody’s (or, if
at any time neither Standard & Poor’s nor Moody’s shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services acceptable to the Administrative Agent); (d) certificates of
deposit or bankers acceptances denominated in US Dollars, Canadian Dollars,
Sterling or Euro and maturing within ninety (90) days after the date of
acquisition thereof issued by any Lender or any other commercial bank organized
under the laws of the United States of America or Canada or any state or
province thereof or the District of Columbia, or the UK, in each case having
combined capital and surplus of not less than $250,000,000 (or the Alternative
Currency Equivalent thereof); (e) repurchase agreements of the Administrative
Agent, any Lender or any other commercial bank organized under the laws of the
United States of America or Canada or any state or province thereof or the
District of Columbia, or the UK, in each case having combined capital and
surplus of not less than $250,000,000 (or the Alternative Currency Equivalent
thereof); (f) overnight investments with the Administrative Agent, any Lender or
any other commercial bank organized under the laws of the United States of
America or Canada or any state or province thereof or the District of Columbia,
or the UK, in each case having combined capital and surplus of not less than
$250,000,000 (or the Alternative Currency Equivalent thereof); (g) other readily
marketable instruments issued or sold by the Administrative Agent, any Lender or
any other commercial bank organized under the laws of the United States of
America or Canada or any state or province thereof or the District of Columbia,
or the UK, in each case having combined capital and surplus of not less than
$250,000,000 (or the Alternative Currency Equivalent thereof); and (h) funds
invested in brokerage accounts with nationally recognized brokerage houses or
money market accounts, in each case for less than thirty (30) days.

 

“CDOR” when used in reference to a Loan or a Borrowing, refers to whether such
Loan or Borrowing is denominated in Canadian Dollars and bearing interest at the
CDOR Rate.

 

“CDOR Rate” means, with respect to any CDOR Loan for any Interest Period, the
sum of (a) the rate per annum determined by the Administrative Agent by
reference to the average rate quoted on the Reuters Monitor Screen, Page “CDOR”
(or such other Page as may replace such Page) on such screen for the purpose of
displaying the Canadian interbank offered rates for Canadian Dollar bankers’
acceptances with a term comparable to the term of such Interest Period as of
10:00 a.m., Toronto Time, on the first day of such Interest Period plus
(b) 0.10%.  If for any reason the Reuters Monitor Screen rates are unavailable,
CDOR Rate means the sum of (a) the rate of interest determined by the
Administrative Agent that is equal to the arithmetic mean of the rates quoted by
such reference banks as may be specified from time to time by the Administrative
Agent, after consultation with the Borrower and the Canadian Agent, in respect
of Canadian Dollar bankers’ acceptances with a term comparable to the term of
such Interest Period as of 10:00 a.m., Toronto Time, on the first day of such
Interest Period plus (b) 0.10%.

 

10

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any Law, rule, regulation or treaty, (b) any
change in any Law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of Law) by any Governmental
Authority; provided, that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means (a) any transaction (including a merger or
consolidation) the result of which is that any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of more
than fifty percent (50%) of the total voting power of all classes of the voting
stock of the Borrower or the surviving Person and/or warrants or options to
acquire such voting stock, calculated on a fully diluted basis (a “Control
Person”), other than any such transaction in which the current executive
officers of the Borrower who are also currently directors and their Affiliates
or The Zimmer Family Foundation become, individually or collectively, a Control
Person, or (b) the sale, lease or transfer of all or substantially all of the
Borrower’s assets (whether Equity Interest in its Subsidiaries, the assets of
its Subsidiaries, or some combination thereof) to any “person” or “group”
(within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act), except
to the Borrower or one or more of its Restricted Subsidiaries or a Control
Person.

 

“Change/Continuation Date” means a date upon which the Applicable Borrower has
requested the change or continuation of the interest rate applicable to any Loan
pursuant to a Notice of Rate Change/Continuation delivered pursuant to
Section 3.1.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans, and when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or Term Loan Commitment.

 

“Closing Date” means the date on which the conditions specified in Section 8.1
are satisfied, which date is the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, or its predecessor
or successor, as applicable, together with all regulations, rulings, and
interpretations thereof or thereunder issued by the Internal Revenue Service.

 

“Collateral” means all property in which any Loan Party has granted, or
purported to grant, a security interest or other Lien to the Administrative
Agent on behalf of the Lenders and the Issuing Banks pursuant to any of the Loan
Documents and shall include all Pledged

 

11

--------------------------------------------------------------------------------


 

Collateral and all cash and Cash Equivalents delivered as collateral pursuant to
Section 4.2, 4.7 or 11.2.

 

“Commitment” means a Revolving Commitment or a Term Loan Commitment or any
combination hereof (as the context may require).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Companies Act” means the Companies Act 2006 of England and Wales.

 

“Consolidated Net Worth” means, as of any date of determination, the total
shareholders’ equity of the Borrower and the Restricted Subsidiaries which
appears on the consolidated balance sheet of such Person as of such date,
determined in accordance with GAAP, or if such date of determination is not the
last day of a Fiscal Quarter, then determined as of the end of the most recently
completed Fiscal Quarter for which financial statements have been provided
hereunder; excluding, however, (a) from total shareholders’ equity, mandatorily
redeemable Preferred Stock of the Borrower or a Restricted Subsidiary to the
extent included in total shareholders’ equity and (b) Restricted Investments of
the Borrower and the Restricted Subsidiaries in any Unrestricted Subsidiaries.

 

“Contractual Rent Expense” means, for any period as to the Borrower and the
Restricted Subsidiaries, all payments (whether computed monthly or annually) due
under Leases of real property (including those resulting from sale-leaseback
transactions), including, without limitation, Base Rent Expense and payments for
percentage rent, common-area maintenance, insurance, and taxes and any other
amounts recorded in such Person’s books and records in accordance with their
customary practices as rent expense, whether paid or accrued in the applicable
period of calculation, but excluding adjustments with respect to such payments
required to be made in conformity with GAAP for the purposes of accounting for
graduated lease payments; provided that with respect to any acquisition of an
Acquisition Target which results in the requirement to provide pro forma
financial information pursuant to Article 11 of Regulation S-X (Reg § 210.11.01,
.02 and .03), or other similar law, Contractual Rent Expense of such Acquisition
Target for each full fiscal quarter included in the applicable computation
period prior to such Acquisition (including the fiscal quarter during which it
was acquired) shall be included; provided further that Contractual Rent Expense
of such Acquisition Target shall be adjusted for those applicable items of
contractual expense that will increase or decrease subsequent to the date of
Acquisition, such adjustments limited to those adjustments included in the pro
forma financial statements provided in the Form 8-K filed with the Securities
and Exchange Commission pursuant to Article 11 of Regulation S-X or similar
filings under other applicable law.

 

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under Section 38 or Section 47 of the Pensions Act 2004 of England and
Wales.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise

 

12

--------------------------------------------------------------------------------


 

voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.

 

“Cure Return” has the meaning set forth in Section 11.2.

 

“Debt” means (without duplication), for any Person:

 

(a)                                 obligations of such Person for borrowed
money (including obligations, contingent or otherwise, of such Person relative
to the available face amount of all letters of credit and letters of guaranty,
whether drawn or undrawn, and banker’s acceptances issued for the account of
such Person);

 

(b)                                 obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (but excluding sight drafts that
evidence account payables arising in the ordinary course of business);

 

(c)                                  obligations of such Person to pay the
deferred purchase price of property or services (but excluding accounts payable
arising in the ordinary course of business), other than contingent purchase
price or similar obligations incurred in connection with an acquisition and not
yet earned or determinable;

 

(d)                                 obligations of others secured by (or for
which the holder of such obligations has an existing right, contingent or
otherwise, to be secured by) a Lien on Property owned or being purchased by such
Person (including obligations arising under conditional sales or other title
retention agreements, other than customary reservations or retentions of title
under

 

(e)                                  supply agreements entered into in the
ordinary course of business), whether or not such obligations shall have been
assumed by such Person or are limited in recourse;

 

(f)                                   Capital Lease Obligations of such Person;

 

(g)                                  Guarantees by such Person of any
obligations of any other Person which are described in the preceding subsections
(a)-(e) and the following subsection (g); and

 

(h)                                 net obligations of such Person under Hedge
Agreements (the amount of such obligations to be equal at any time to the
termination value of such Hedge Agreement giving rise to such obligation that
would be payable by such Person at such time).

 

Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
provide that such Person is not liable therefor.

 

“Debtor Relief Laws” means all applicable federal, state, provincial or foreign
liquidation, dissolution, termination, winding-up, conservatorship, bankruptcy,
moratorium, arrangement, receivership, insolvency, reorganization, or similar
laws (including all Canadian Insolvency Laws), or general equitable principles
from time to time in effect affecting the rights

 

13

--------------------------------------------------------------------------------


 

of creditors generally (including, to the extent applicable, the rights and
remedies of creditors of a “financial company” as such term is defined in
Section 201 of the Dodd-Frank Wall Street Reform and Consumer Protection Act) or
providing for the relief of debtors.

 

“Default” means any of the events or circumstances specified in Section 11.1,
whether or not there has been satisfied any requirement in connection with such
event or circumstance for the giving of notice, or the lapse of time, or the
happening of any further condition, event or act.

 

“Defaulting Lender” means, subject to Section 4.8(b), any Lender that (a) has
failed within two (2) Business Days of the date required to be funded or paid,
to (i) fund all or any portion of its Loans or (ii) pay to the Administrative
Agent, any Issuing Bank, the Swingline Bank or any Lender any other amounts
required to be paid by it hereunder (including in respect of its participation
in Letters or Credit or Swingline Loans) or under any Loan Document, unless, in
the case of clause (i) above, such Lender notifies the Borrower and the
Administrative Agent in writing that such failure is a result of such Lender’s
good faith determination that one or more conditions precedent to funding under
this Agreement (each of which conditions precedent, together with any applicable
Default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Borrower, the Administrative Agent, the Issuing
Banks and the Swingline Bank in writing or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
under this Agreement (which condition precedent, together with any applicable
Default, shall be specifically identified in such writing or public statement)
cannot be satisfied, (c) has failed, within three Business Days after request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 4.8(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, the Swingline Bank and each Lender; provided
whether or not such written notice of determination has been so delivered, such
Lender shall be deemed a Defaulting Lender upon the occurrence of the applicable
event under any of the preceding clauses (a) through (d), in each case, subject
to Section 4.8(b).

 

14

--------------------------------------------------------------------------------


 

“Designated Obligations” means all Obligations of the Loan Parties in respect of
(a) unpaid principal of the Revolving Loans, Swingline Loans and unreimbursed LC
Disbursements and (b) accrued and unpaid (i) interest on the Revolving Loans,
Swingline Loans and LC Disbursements and (ii) fees, whether or not the same
shall at the time of any determination be due and payable under the terms of the
Loan Documents.

 

“Disclosure Letter” means that letter dated as of the Closing Date from the
Borrower, addressed to the Administrative Agent and the Lenders and setting
forth certain disclosure information therein designated.

 

“Domestic Subsidiary” means, as to any Person, each Subsidiary of such Person
that is incorporated, formed or otherwise organized under the laws of the United
States, any State thereof or the District of Columbia, or is treated as such for
United States federal tax purposes.

 

“EBITDA” means, for any period, as to the Borrower and the Restricted
Subsidiaries, an amount equal to earnings before income taxes and adjustment for
extraordinary items, plus (a) depreciation and amortization, plus (b) interest
expense, plus, to the extent deducted in determining earnings before
extraordinary items, (c) other non-cash charges, minus, to the extent added in
determining earnings before extraordinary items, (d) non-cash income, for the
four (4) immediately preceding Fiscal Quarters; provided that with respect to
any acquisition of an Acquisition Target which results in the requirement to
provide pro forma financial information pursuant to Article 11 of Regulation S X
(Reg. § 210.11.01, .02 and .03), EBITDA of such Acquisition Target for each full
fiscal quarter included in the applicable computation period prior to such
Acquisition (including the fiscal quarter during which it was acquired) shall be
included; provided further that EBITDA of such Acquisition Target shall be
adjusted for those items of income and expense that will increase or decrease
subsequent to the date of Acquisition, such adjustments limited to those
adjustments included in the pro forma financial statements provided in the
Form 8 K filed with the Securities and Exchange Commission pursuant to
Article 11 of Regulation S X.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any Person (other than a natural person) approved by any
party whose consent is required by Section 13.9; provided that notwithstanding
the foregoing, “Eligible Assignee” shall not include (i) the Borrower or any of
the Borrower’s Affiliates or Subsidiaries or (ii) any Defaulting Lender or any
of its Affiliates, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii).

 

“Eligible Borrower” means (a) with respect to Loans denominated in Sterling or
Euro, the UK Borrower and the Borrower; (b) with respect to Loans denominated in
Canadian Dollars, the Canadian Borrower and the Borrower; and (c) with respect
to Loans denominated in US Dollars, the Borrower.

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.

 

15

--------------------------------------------------------------------------------


 

“Environmental Laws” means any federal, state, provincial, local or foreign law,
statute, code, ordinance, principle of common law, rule or regulation, as well
as any license, order, decree, judgment or injunction issued, promulgated,
approved, or entered thereunder, relating to pollution or the protection,
cleanup or restoration of the environment or natural resources, or to the public
health or safety, or otherwise governing the generation, use, management,
transportation, recovery, recycling, discharge disposal, Release or threatened
Release of Hazardous Materials, including, as to U.S. laws, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Superfund
Amendment and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act of 1975, the Occupational Safety and Health Act, the Clean Air Act,
the Clean Water Act, the Emergency Planning and Community Right to Know Act, the
Federal Insecticide, Fungicide and Rodenticide Act, and the Toxic Substances
Control Act, and any state, local or foreign counterparts.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) the violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means and includes (a) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (b) all partnership interests (whether general or limited) in
any Person which is a partnership, (c) all interests or limited liability
company interests in any limited liability company, (d) all equity or ownership
interests in any Person of any other type, and (e) all warrants, options or
other rights entitling the holder thereof to purchase or acquire any such equity
interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations issued thereunder by the Department of
Labor or the PBGC.

 

“ERISA Affiliate” means (a) any corporation included with the Borrower in a
controlled group of corporations within the meaning of Section 414(b) of the
Code, (b) any trade or business (whether or not incorporated) which is under
common control with the Borrower within the meaning of Section 414(c) of the
Code, (c) any member of an affiliated service group of which the Borrower is a
member within the meaning of Section 414(m) of the Code and (d) any other group
including the Borrower that is treated as a single employer within the meaning
of Section 414(o) of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived); (b) the existence
with respect to any Pension Plan of a failure to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Pension Plan, whether or not waived; (c) the

 

16

--------------------------------------------------------------------------------


 

filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) a determination that any Pension Plan is, or is expected to
be, in at-risk status (within the meaning of Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan in a distress termination (within the meaning of
Section 4041(c) of ERISA); (f) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or Pension Plans in a distress
termination (within the meaning of Section 4041(c) of ERISA) or to appoint a
trustee to administer any Pension Plan; (g) the incurrence by the Borrower or
any ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (h) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
reasonably expected to be, insolvent or in reorganization (within the meaning of
Title IV of ERISA) or is in endangered or critical status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); or (i) the occurrence of a
non-exempt “prohibited transaction” (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) concerning any Pension Plan and with respect to
which the Borrower or any ERISA Affiliate is a “disqualified person” (within the
meaning of Section 4975 of the Code) or a party in interest (within the meaning
of Section 406 of ERISA) or could otherwise be liable.

 

“EURIBO Rate” means, in relation to any Loan or Borrowing in Euro for any
Interest Period, the rate appearing on the Reuters EURIBOR 01 screen displaying
the EURIBOR Rate calculated by the European Central Bank (or any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service providing rate quotations comparable to those currently provided on
such screen, as determined by the Applicable Agent from time to time for the
purposes of providing quotations of interest rates applicable to deposits in
Euro in the European interbank market) at approximately 10:00 a.m. London Time
on the Quotation Date for such Interest Period, as the rate for deposits in Euro
with a maturity comparable to such Interest Period.  In the event that such rate
is not available at such time for any reason, the “EURIBO Rate” with respect to
such Eurocurrency Borrowing for such Interest Period shall be the rate at which
deposits in Euro the US Dollar Equivalent of which is $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the
European interbank market at approximately 10:00 a.m. London Time on the
Quotation Date for such Interest Period.

 

“Euro” and “€” means the single currency unit of the Participating Member
States.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate or the Adjusted
EURIBO Rate, as applicable.

 

“European Agent” means J.P. Morgan Europe Limited, or, with prior written notice
to the Borrower, any other Affiliate or branch of JPMCB that JPMCB shall have
designated for the purpose of acting in such capacity hereunder and its
successors in such capacity.

 

17

--------------------------------------------------------------------------------


 

“Event of Default” means any of the events or circumstances specified in
Section 11.1, provided that there has been satisfied any requirement in
connection with such event for the giving of notice, or the lapse of time, or
the happening of any further condition, event or act.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Swap Obligation” means, with respect to any Guarantor or Pledgor, any
Swap Obligation if, and to the extent that, all or a portion of the guaranty of
such Guarantor of, or the grant by such Pledgor of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s or Pledgor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guaranty or grant of such security interest becomes effective with respect
to such Swap Obligation.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guaranty or
security interest is or becomes illegal.

 

“Excluded Taxes” has the meaning set forth in the definition of “Taxes.”

 

“Executive Order” means, as long as it remains in effect and is applicable,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, or any amendment, modification
or supplement thereof, or any successor to any such order.

 

“Existing Agent” means the Administrative Agent under the Existing Credit
Agreement.

 

“Existing Credit Agreement” has the meaning set forth in the first WHEREAS
clause hereof.

 

“Expiration Date” means the last day of an Interest Period.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

 

18

--------------------------------------------------------------------------------


 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act 2004 of England and
Wales.

 

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary of the Borrower in
which all or substantially all of the Equity Interests are owned directly by one
or more of (a) the Borrower and (b) any Domestic Subsidiary of the Borrower. 
The only First-Tier Foreign Subsidiary as of the Closing Date is Moores Retail
Group Inc., a New Brunswick corporation.

 

“Fiscal Quarter” means a fiscal quarter of the Borrower.

 

“Fiscal Year” means the Borrower’s fifty-two (52) or fifty-three (53) week
fiscal year, which ends on the Saturday nearest January 31 in each calendar
year; by way of example, references to “Fiscal Year 2012” shall mean the fiscal
year ended February 2, 2013.

 

“Fixed Charge Coverage Ratio” means, for any period of four consecutive Fiscal
Quarters ending on any date of determination, as to the Borrower and the
Restricted Subsidiaries, an amount equal to the quotient of (a) the sum of
(i) EBITDA for such period plus (ii) Contractual Rent Expense for such period
divided by (b) Fixed Charges for such period, determined on a consolidated
basis.

 

“Fixed Charges” means, for any period as to the Borrower and the Restricted
Subsidiaries, an amount equal to the sum (without duplication) of (a) net cash
interest expense for such period plus (b) scheduled payments of principal on the
Term Loans, plus (c) Contractual Rent Expense for such period, determined on a
consolidated basis.

 

“Foreign Lender” means, with respect to an Applicable Borrower that is resident
for Tax purposes in a particular jurisdiction, any Lender that is regarded by
the Governmental Authority of that jurisdiction as not being resident for Tax
purposes in that jurisdiction.  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction, and Canada and each Province and territory
thereof shall be deemed to constitute a single jurisdiction.

 

“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
the Borrower or any one or more of its Subsidiaries primarily for the benefit of
employees of the Borrower or such Subsidiaries residing outside the United
States, which plan, fund or similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination or severance of employment, and which plan is not subject
to ERISA or the Code, excluding, however, from this term “Foreign Pension Plan,”
each of the Canada Pension Plan and the Quebec Pension Plan.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to any Issuing Bank, such Defaulting Lender’s
Pro Rata Percentage of

 

19

--------------------------------------------------------------------------------


 

the LC Exposure at such time with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Bank, such Defaulting Lender’s Pro Rata Percentage of outstanding
Swingline Loans made by the Swingline Bank other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, as set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board, which are applicable to the circumstances as of the date of
determination.

 

“Governmental Approval” means any authorization, consent, approval, license or
exemption of, registration or filing with, or report or notice to, any
Governmental Authority.

 

“Governmental Authority” means the government of the United States of America,
Canada, the UK, or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity thereof exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national body exercising
such powers or functions, such as the European Union or the European Central
Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any direct or indirect
liability, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Debt or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase,
repurchase or otherwise acquire or pay (or advance or supply funds for the
purchase or payment of) such Debt or other obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Debt or other obligation of the payment
thereof or that any agreement relating thereto will be complied with, or that
the holders of such Debt or other obligation will be protected against loss in
respect thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor, or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Debt or obligation; provided that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.

 

“Guarantors” means the Borrower and all Material Restricted Subsidiaries of the
Borrower now or hereafter existing, other than Foreign Subsidiaries.  The
Guarantors as of the Closing Date are the Borrower, K&G Men’s Company Inc., TMW
Merchants LLC and TMW Purchasing LLC.

 

“Guaranty Agreement Supplement” has the meaning set forth in Section 9.7(a).

 

20

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes or any nature regulated pursuant to any Environmental Law.

 

“Hedge Agreement” means (a) any agreement (including terms and conditions
incorporated by reference therein) which is a rate swap agreement, basis swap,
credit derivative transaction, forward rate agreement, commodity swap, commodity
option, forward commodity contract, equity or equity index swap or option,
forward bond or forward bond price or forward bond index transaction, interest
rate option, forward foreign exchange agreement, spot foreign exchange
agreement, cap agreement, floor agreement, collar agreement, currency swap
agreement, cross-currency rate swap agreement, currency option, spot contract,
or any other similar agreement (including any option to enter into any of the
foregoing), whether or not such agreement is governed by or subject to any
master agreement, (b) any and all agreements of any kind, and any and all
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement, or (c) any combination of the
foregoing.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged, or received with respect to the
Obligations due to such Lender pursuant to this Agreement or any other Loan
Document, under laws applicable to such Lender which are presently in effect,
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws presently allow.  To the extent required by applicable law in
determining the Highest Lawful Rate with respect to any Lender as of any date,
there shall be taken into account the aggregate amount of all payments and
charges theretofore contracted for, taken, reserved, charged or received by such
Lender hereunder or under the other Loan Documents which constitute or are
deemed to constitute interest under applicable law.

 

“Houston Distribution Center” means the real property of the Borrower located in
Harris County, Texas and commonly referred to by it as the “Bellfort
Distribution Facility Center”, including additional real property from time to
time acquired in connection therewith, and the improvements, fixtures and
similar property from time to time located thereon or used in connection
therewith, which improved real property is used or intended for use in
connection with the business activities of the Borrower and its Subsidiaries
which are permitted by Section 10.8.

 

“Houston Time” means the time in Houston, Texas.

 

“Increasing Revolving Lender” has the meaning set forth in Section 4.12(a).

 

“Indemnified Party” has the meaning set forth in Section 13.11(b).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

21

--------------------------------------------------------------------------------


 

“Information” has the meaning set forth in Section 13.19.

 

“Information Memorandum” means the Confidential Information Memorandum dated
March 19, 2013 relating to the Borrower and the Transactions.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) the last day of each March, June, September and December,
(b) with respect to any Canadian Prime Loan, the third Business Day after the
last day of each calendar month, (c) with respect to any Eurocurrency Loan or
any CDOR Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurocurrency Borrowing or
CDOR Borrowing with an Interest Period of more than three months’ duration, each
day prior to the last day of such Interest Period that occurs at intervals of
three months’ duration after the first day of such Interest Period, and (d) with
respect to any Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing or CDOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
(subject to currency requirements to the extent that a Revolving Loan is made in
an Alternative Currency) six months thereafter (and in the case of CDOR
Borrowings, 30, 60 or 90 or, if available, 180 days thereafter), as the
Applicable Borrower may elect; provided that (a) if any Interest Period would
otherwise begin on a day that is not a Business Day, such Interest Period shall
begin on the next Business Day; (b) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (c) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Inventory” means the “inventory” (as that term is defined by and within the
meaning of GAAP) of the Borrower and any Restricted Subsidiary including,
without limitation, merchandise in transit and piece goods in the possession of
manufacturers.

 

“Investment” of any Person means any investment so classified under GAAP, and,
whether or not so classified, includes (a) any direct or indirect loan or
advance made by it to any other Person, whether by means of stock purchase,
loan, advance or otherwise, (b) any capital contribution to any other Person,
and (c) any ownership or similar interest in any other Person.

 

“Issuing Bank” means (i) JPMCB or any Affiliate thereof (including the Canadian
Agent and JPMorgan Chase Bank, N.A., London Branch) and (ii) any other Lender or
any Affiliate thereof agreed to by the Borrower, the Administrative Agent (such
agreement not to be unreasonably withheld) and such other Lender, in each case
in its capacity as an issuer of Letters of Credit hereunder.  Each Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”

 

22

--------------------------------------------------------------------------------


 

shall include any such Person.  With respect to any Letter of Credit, “Issuing
Bank” shall mean the issuer thereof.

 

“Joinder Agreement” has the meaning set forth in Section 4.12(d).

 

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

 

“Judgment Currency” has the meaning set forth in Section 13.22(c).

 

“Law” means all common law and all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or other Governmental
Authorities.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum (without duplication) of (a) the
aggregate of the US Dollar Equivalents of the undrawn amounts of all outstanding
Letters of Credit at such time plus (b) the aggregate of the US Dollar
Equivalents of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Applicable Borrower at such time.  The LC Exposure of any Issuing
Bank or any participant in any Letter of Credit or LC Disbursement at any time
shall be such Issuing Bank’s or such participant’s Pro Rata Percentage of the
aggregate LC Exposure of all Issuing Banks and participants in such Letter of
Credit or LC Disbursement at such time.

 

“Lease” means, as to any Person, any operating lease other than a Capital Lease
of any Property (whether real, personal or mixed) by that Person as a lessee,
together with all renewals, extensions and options thereon.

 

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Bank and the Alternative Currency Lenders.

 

“Letter of Credit” has the meaning set forth in Section 2.7(a).

 

“Letter of Credit Fee” has the meaning set forth in Section 5.4(a).

 

“Letter of Credit Request” shall have the meaning set forth in
Section 2.7(b)(i).

 

“Leverage Ratio” means, at any date of determination and for the Borrower and
the Restricted Subsidiaries, determined on a consolidated basis, the ratio of
(a) Adjusted Debt at such date to (b) the sum of (i) EBITDA plus (ii) Base Rent
Expense, in each case for the four consecutive Fiscal Quarters then ending.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
currency for any Interest Period, the rate appearing on Reuters Screen LIBOR01
screen

 

23

--------------------------------------------------------------------------------


 

displaying British Bankers’ Association Interest Settlement Rates for such
currency (or on any successor or substitute page provided by Reuters, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in the London interbank market, at
approximately 11:00 a.m., London Time, on the Quotation Date for such Interest
Period, as the rate for deposits in such currency in the London interbank
market) with a maturity comparable to such Interest Period.  In the event that
such rate is not available at such time for any reason, the “LIBO Rate” with
respect to such Eurocurrency Borrowing for such Interest Period shall be the
rate at which deposits in such currency the US Dollar Equivalent of which is
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London Time,
on the Quotation Date for such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, securing any obligation of any Person or any other agreement having
a similar effect, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Loan” means a Revolving Loan, a Swingline Loan or a Term Loan.

 

“Loan Documents” means this Agreement, the Letters of Credit, the Applications,
the Parent Guaranty Agreement, the Subsidiary Guaranty Agreement, the Pledge
Agreement, any Specified Hedge Agreement, the Ratification Agreements and any
and all instruments, certificates and agreements now or hereafter executed or
delivered to any Agent, any Issuing Bank or any Lender (or, in the case of any
Specified Hedge Agreement, any Affiliate of any Lender) or the Swingline Bank
pursuant to any of the foregoing and the transactions connected therewith, and
all amendments, modifications, renewals, extensions, increases and
rearrangements of, and substitutions for, any of the foregoing.

 

“Loan Parties” means each Borrower, each Subsidiary Guarantor, and each Pledgor.

 

“Local Time” means (a) with respect to a Loan or Borrowing or a Letter of Credit
denominated in US Dollars, Houston Time, (b) with respect to a Loan or Borrowing
or a Letter of Credit denominated in Canadian Dollars, Toronto Time, and
(c) with respect to a Loan or Borrowing or a Letter of Credit denominated in any
other Alternative Currency, London Time.

 

“London Time” means the time in London, England.

 

“Majority Lenders” means, at any time, Lenders holding at least 51% of the sum
of (a) the aggregate principal amount of the Term Loans then outstanding (or if
the Term Loans shall not yet have been made, the Total Term Loan Commitment) and
(b) the Total Revolving Commitment (or, if the Total Revolving Commitment shall
have terminated, the Total Revolving Credit Exposure) at such time.  The Term
Loans (or if the Term Loans shall not yet have been

 

24

--------------------------------------------------------------------------------


 

made, the Term Loan Commitment) and Revolving Commitment or Revolving Credit
Exposure, as applicable, of any Defaulting Lender shall be disregarded in
determining Majority Lenders at any time.

 

“Majority Revolving Lenders” means, at any time, Revolving Lenders holding at
least 51% of the Total Revolving Commitment (or, if the Total Revolving
Commitment shall have terminated, at least 51% of the Total Revolving Credit
Exposure) at such time.  The Revolving Commitment or Revolving Credit Exposure,
as applicable, of any Defaulting Lender shall be disregarded in determining
Majority Revolving Lenders at any time.

 

“Mandatory Costs” has the meaning assigned to such term in Exhibit I.

 

“Margin Stock” has the meaning assigned to such term in Regulation U and the
rules, regulations and interpretations of the Board thereunder.

 

“Material Adverse Effect” means any material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
the Restricted Subsidiaries, taken as a whole, (b) the binding nature, validity
or enforceability of any of the Loan Documents; (c) the ability of any Borrower
or any other Loan Party to perform its payment or other obligations under any
Loan Document to which it is a party, or all Loan Documents taken as a whole, or
(d) the validity, perfection, priority or enforceability of the Liens granted to
the Administrative Agent in respect of any Collateral.

 

“Material Debt” means Debt (other than the Loans and Letters of Credit) of the
Borrower or any Restricted Subsidiary in an aggregate principal or similar
amount exceeding $35,000,000 (or the US Dollar Equivalent thereof, if in a
currency other than US Dollars).

 

“Material Domestic Subsidiary” means each Domestic Subsidiary that is a Material
Restricted Subsidiary.

 

“Material Restricted Subsidiary” means each Restricted Subsidiary (a) the
consolidated assets of which equal or exceed 10% of the consolidated assets of
the Borrower as of the last day of the most recently ended Fiscal Quarter or
(b) the consolidated revenues of which for the most recently ended period of
four consecutive Fiscal Quarters equal or exceed 10% of the consolidated
revenues of the Borrower for such period; provided that, if at any time the
aggregate consolidated assets of the Restricted Subsidiaries that are not
Material Restricted Subsidiaries shall equal or exceed 20% of the consolidated
assets of the Borrower as of the last day of the most recently ended Fiscal
Quarter, or the aggregate consolidated revenues of such Restricted Subsidiaries
for the most recently ended period of four consecutive Fiscal Quarters shall
equal or exceed 20% of the consolidated revenues of the Borrower for such
period, the Borrower shall designate sufficient Restricted Subsidiaries as
“Material Restricted Subsidiaries” to eliminate such condition, such designation
to occur not later than the 15th Business Day after the earlier of (i) the
delivery pursuant to Sections 9.1(a) and (b) of financial statements of the
Borrower for the period during which the condition requiring such designation
shall first have existed and (ii) in the event the condition requiring such
designation is known to a Financial Officer to exist as a result of an
acquisition, disposition or transfer of material assets (including Equity
Interests), the date of such acquisition, disposition or transfer (and if the
Borrower shall

 

25

--------------------------------------------------------------------------------


 

fail to designate such Restricted Subsidiaries by such time, Restricted
Subsidiaries that are not Material Restricted Subsidiaries shall automatically
be deemed to be Material Restricted Subsidiaries in descending order based on
the amounts of their consolidated assets or consolidated revenues until such
condition shall have been eliminated).  Each Subsidiary designated or deemed
designated as a Material Restricted Subsidiary pursuant to the preceding
sentence shall for all purposes of this Agreement constitute a Material
Restricted Subsidiary upon such designation or deemed designation and until a
subsequent designation pursuant to which one or more other Restricted
Subsidiaries are substituted for it.  Each Restricted Subsidiary that qualifies
as a Material Restricted Subsidiary shall be deemed to be a Material Restricted
Subsidiary upon the delivery of the certificate referred to in
Section 9.1(d) indicating such Material Restricted Subsidiary and continue to be
a Material Restricted Subsidiary until the last day of the Fiscal Quarter as of
which such Restricted Subsidiary no longer qualifies as a Material Restricted
Subsidiary pursuant to this definition.

 

“Maturity Date” means the earliest of (a) the date specified by the Borrower in
accordance with Section 4.10 for the termination of all of the Commitments,
(b) the date the principal amount then outstanding of, and accrued and unpaid
interest on, the Loans becomes due pursuant to Article XI, or (c) the fifth
anniversary of the Closing Date.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer pension plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions or with respect to which the Borrower or
any ERISA Affiliate has any liability, contingent or otherwise.

 

“New Funds Amount” has the meaning set forth in Section 4.12(g).

 

“Non-Defaulting Revolving Lender” means, at any time, each Revolving Lender that
is not a Defaulting Lender at such time.

 

“Non-Guaranteeing Restricted Subsidiary” has the meaning set forth in
Section 9.7(a).

 

“Note” means a promissory note executed and delivered pursuant to
Section 4.1(e).

 

“Notice of Borrowing” has the meaning set forth in Section 2.3.

 

“Notice of Revolving Commitment Increase” has the meaning set forth in
Section 4.12(b).

 

“Notice of Rate Change/Continuation” has the meaning set forth in
Section 3.1(c).

 

“Obligations” means (a) the unpaid principal of and accrued and unpaid interest
on the Loans and Letter of Credit reimbursement obligations and all other
obligations and liabilities of the Borrowers or any other Loan Party (including
interest accruing at the then- applicable rate provided in this Agreement after
the maturity of the Loans and Letter of Credit reimbursement obligations and
interest accruing at the then-applicable rate or rates provided in this
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency,

 

26

--------------------------------------------------------------------------------


 

reorganization or like proceeding, relating to any Borrower or any such Loan
Party, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) to the Administrative Agent, any Issuing Bank, the
Swingline Bank, any Lender, any Alternative Currency Lender or any Indemnified
Party hereunder or under any other Loan Document, (b) until the Commitments have
expired or been terminated and the principal of, and accrued interest on, the
Loans and accrued fees payable hereunder shall have been paid in full and all
Letters of Credit shall have expired or been terminated and all LC Disbursements
shall have been reimbursed, Banking Services Obligations, and (c) in the case of
a Specified Hedge Agreement, the obligations and liabilities of each Loan Party
thereunder owing or owed to (i) any Affiliate of any Lender or (ii) any Person
that was a Lender at the time of entry into such Specified Hedge Agreement;
provided that as used in the Pledge Agreement, Parent Guaranty Agreement and
Subsidiary Guaranty Agreement, the term “Obligations” shall specifically exclude
Excluded Swap Obligations.  Without limiting the generality of the foregoing,
“Obligations” includes any of the foregoing which may arise under, out of, or in
connection with, this Agreement or any other Loan Document, in each case whether
on account of principal, interest, Guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including all fees
and disbursements of counsel to the Administrative Agent, any Lender, or any
Issuing Bank that are required to be paid by the Borrower or any other Loan
Party pursuant to the terms of any of the foregoing agreements), in each case
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Officer’s Certificate” means a certificate signed in the name of the Borrower
by a Responsible Officer.

 

“Other Activities” has the meaning set forth in Section 12.3.

 

“Other Currency” has the meaning set forth in Section 13.22(a).

 

“Other Financings” has the meaning set forth in Section 12.3.

 

“Other Lender” has the meaning set forth in Section 2.4(g).

 

“Other Taxes” means any and all present or future stamp or documentary taxes,
value added taxes, excise or property taxes, or similar taxes, charges or levies
(other than Excluded Taxes) which arise from any payment made hereunder or under
any other Loan Document, or from the execution or delivery of, or the
enforcement of, or the registration of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Parent Guaranty Agreement” means the Guaranty Agreement executed in connection
with the Existing Credit Agreement, dated as of January 26, 2011, by the
Borrower in favor of the Secured Parties, as amended from time to time.

 

“Participant” has the meaning set forth in Section 13.9(c).

 

“Participant Register” has the meaning set forth in Section 13.9(c).

 

27

--------------------------------------------------------------------------------


 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in according with
legislation of the European Community relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any governmental agency
or instrumentality succeeding to the functions thereof.

 

“Pension Plan” means any employee pension benefit plan (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or with respect to which the Borrower or any ERISA
Affiliate has any liability, contingent or otherwise.

 

“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004 of England and Wales.

 

“Permitted Business” has the meaning set forth in Section 10.9.

 

“Permitted Lien Debt” means all Debt permitted to be created, incurred or
assumed by the Borrower or any Restricted Subsidiary pursuant to
Section 10.2(c) to the extent that the aggregate principal amount of such Debt
does not exceed, at any time outstanding, 15% of Consolidated Net Worth, as
determined on a pro forma basis at the time of the creation, incurrence or
assumption of such Debt.

 

“Permitted Liens” means:

 

(a)           Liens for current taxes, assessments or other governmental charges
which are not delinquent or remain payable without any penalty, or the validity
or amount of which is contested in good faith and, if necessary for such
contest, by appropriate proceedings; provided that any right to seizure, levy,
attachment, sequestration, foreclosure or garnishment with respect to Property
of the Borrower or any Restricted Subsidiary by reason of such Lien (i) has not
matured, (ii) has been and continues to be effectively enjoined or stayed or
(iii) pertains to such Property that, individually or in the aggregate, is
immaterial to the operations of the Borrower and its Subsidiaries taken as a
whole;

 

(b)           consensual landlord Liens, Liens in respect of operating leases,
nonconsensual Liens imposed by operation of law, including, without limitation,
landlord Liens for rent not yet due and payable, and Liens for materialmen,
mechanics, warehousemen, carriers, employees, workers, repairmen, for current
wages or accounts payable not yet delinquent and arising in the ordinary course
of business; provided that any right to seizure, levy, attachment,
sequestration, foreclosure or garnishment with respect to Property of the
Borrower or any Restricted Subsidiary by reason of such Lien (i) has not
matured, (ii) has been, and continues to be, effectively enjoined or stayed or
(iii) pertains to such Property that, individually or in the aggregate, is
immaterial to the operations of the Borrower and its Subsidiaries taken as a
whole;

 

(c)           easements, rights-of-way, restrictions and other similar Liens or
imperfections to title arising in the ordinary course of business that do not
secure any Debt and which do not

 

28

--------------------------------------------------------------------------------


 

materially interfere with the occupation, use and enjoyment by the Borrower or
any Restricted Subsidiary of the Property encumbered thereby or materially
impair the value of such Property;

 

(d)           Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business (i) in connection with workers’
compensation, unemployment insurance and other types of social security, or
(ii) to secure the performance of tenders, statutory obligations, surety and
appeal bonds, bids, leases, performance or payment;

 

(e)           bonds, purchase, construction or sales contracts and other similar
obligations, in each case not incurred or made in connection with the borrowing
of money, the obtaining of advances or credit or the payment of the deferred
purchase price of property;

 

(f)            Liens arising out of or in connection with any litigation or
other legal proceeding which are being contested in good faith by appropriate
proceedings; provided that (i) any right to seizure, levy, attachment,
sequestration, foreclosure or garnishment with respect to Property of the
Borrower or any Restricted Subsidiary by reason of such Lien (x) has not
matured, (y) has been, and continues to be, effectively enjoined or stayed, or
(z) pertains to such Property that, individually or in the aggregate, is
immaterial to the operations of the Borrower and its Subsidiaries taken as a
whole, and (ii) no Event of Default exists under Section 11.1(h) relating
thereto;

 

(g)           UCC protective filings (or similar personal property security
filings in any location in Canada or the UK) with respect to personal property
leased to the Borrower or any Subsidiary under operating leases or consigned to
the Borrower or any Subsidiary; and

 

(h)           Liens in Equity Interests of the UK Borrower held by any Borrower
or Restricted Subsidiary arising by operation of the UK Borrower’s Articles of
Association securing Debt of the Borrower or any Restricted Subsidiary to the UK
Borrower.

 

“Person” means an individual, partnership, limited liability company, joint
venture, corporation, joint stock company, bank, trust, association, company,
unincorporated organization, Governmental Authority or other entity.

 

“Pledge Agreement” means the Pledge and Security Agreement executed in
connection with the Existing Credit Agreement, dated as of January 26, 2011,
made by certain of the Loan Parties in favor of the Administrative Agent for the
benefit of the Secured Parties and covering all of the Equity Interests of each
Material Domestic Subsidiary and not more or less than 65% of the Equity
Interests of each of the First-Tier Foreign Subsidiaries, as amended from time
to time.

 

“Pledge Agreement Supplement” has the meaning set forth in Section 9.7(b).

 

“Pledged Collateral” has the meaning set forth in the Pledge Agreement.

 

“Pledgors” means the pledgors from time to time party to the Pledge Agreement.

 

“Preferred Stock” means any class or series of Equity Interests of a Person
which is entitled to a preference or priority over any other class or series of
Equity Interests of such

 

29

--------------------------------------------------------------------------------


 

Person with respect to any distribution of such Person’s assets, whether with
respect to dividends, or upon liquidation, dissolution or termination, or both.

 

“Prime Rate” means, on any day, the rate of interest per annum most recently
publicly announced by JPMCB as its prime rate in effect at its principal office
in New York City, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

 

“Pro Rata Percentage” means, with respect to any Lender at any time, (a) with
respect to Revolving Loans (other than Alternative Currency Loans), LC Exposure
or Swingline Exposure, a fraction (expressed as a percentage), the numerator of
which shall be the amount of such Lender’s Revolving Commitment at such time and
the denominator of which shall be the Total Revolving Commitment at such time
(provided that if the Revolving Commitments have terminated or expired, the Pro
Rata Percentages shall be determined based upon such Revolving Lender’s share of
the Total Revolving Credit Exposure at such time) and (b) with respect to the
Term Loans, a fraction (expressed as a percentage), the numerator of which shall
be the outstanding principal amount of such Lender’s Term Loans at such time and
the denominator of which shall be the aggregate outstanding principal amount of
the Term Loans of all Term Loan Lenders at such time.

 

“Property” or “Properties” means any interest or right in any kind of property
or assets, whether real, personal, or mixed, owned or leased, tangible or
intangible, and whether now held or hereafter acquired.

 

“Quotation Date” means (a) with respect to any Eurocurrency Borrowing
denominated in any currency other than Sterling for any Interest Period, two
Business Days prior to the commencement of such Interest Period and (b) with
respect to any Eurocurrency Borrowing denominated in Sterling for any Interest
Period, the first Business Day of such Interest Period.

 

“Ratification Agreements” means those documents executed as of the Closing Date
that ratify the Pledge Agreement, the Parent Guaranty and the Subsidiary
Guaranty.

 

“Reducing Percentage Revolving Lender” has the meaning set forth in
Section 4.12(g).

 

“Reduction Amount” has the meaning set forth in Section 4.12(g).

 

“Register” has the meaning set forth in Section 13.9(b).

 

“Regulation T” means Regulation T of the Board and any successor to all or a
portion thereof.

 

“Regulation U” means Regulation U of the Board and any successor to all or a
portion thereof.

 

“Regulation X” means Regulation X of the Board and any successor to all or a
portion thereof.

 

30

--------------------------------------------------------------------------------


 

“Related Facilities” means the revolving credit facilities, letter of credit
facilities, bankers’ acceptance facilities or similar working capital facilities
evidencing unsecured Debt of one or more Non-Guaranteeing Restricted
Subsidiaries.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, managers, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing into the
environment.

 

“Responsible Officer” means the Chairman of the Board, the President, any Vice
President, the Treasurer or the Assistant Treasurer of the Borrower.

 

“Restricted Investments” has the meaning set forth in Section 10.5(b).

 

“Restricted Payments” has the meaning set forth in Section 10.3.

 

“Restricted Subsidiary” means the Subsidiaries designated as Restricted
Subsidiaries in Section 7.13 of the Disclosure Letter, together with any
Subsidiary of the Borrower hereafter created or acquired until it is designated
by the Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant
to the applicable provisions hereof.  Any Subsidiary designated as an
Unrestricted Subsidiary for purposes of this Agreement may thereafter be
designated as a Restricted Subsidiary (upon approval by the Board of Directors
of the Borrower) upon fifteen (15) days’ prior written notice to the
Administrative Agent if, at the time of such designation and immediately after
giving effect thereto and immediately after giving effect to the concurrent
retirement of any Debt, (a) no Event of Default or Default shall have occurred
and be continuing, (b) such Subsidiary is organized under the laws of Canada,
France, Holland, the UK, the United States or such other member of the
Organization for Economic Cooperation and Development as to which the Borrower
has so notified the Administrative Agent within thirty (30) days following the
creation or acquisition of such Subsidiary, or any state, province or member
country thereof, (c) except for (i) directors’ qualifying shares, (ii) shares
required by applicable law to be held by a Person other than the Borrower or any
of its Subsidiaries, and (iii) Equity Interests held by others in Persons less
than 100% of the Equity Interests in which are acquired pursuant to an
Acquisition not prohibited hereby, 100% of each class of voting Equity Interests
in such Subsidiary is owned by the Borrower or a wholly-owned Restricted
Subsidiary, and (d) the Borrower and such Subsidiary shall have complied with
Section 9.8.  Except for director’s qualifying shares, shares required by
applicable law to be held by a Person other than the Borrower or any of its
Subsidiaries and Equity Interests held by others in Persons less than 100% of
the Equity Interests in which are acquired pursuant to an Acquisition not
prohibited hereby, each Restricted Subsidiary shall be directly or indirectly
wholly-owned by the Borrower.  Any designation that fails to comply with the
terms of this definition shall be null and void and of no effect whatsoever. 
Upon such designation, the Borrower shall deliver to the Administrative Agent a
certified copy of the resolutions giving effect to such designation and an
Officer’s Certificate certifying that such designation complied with the
foregoing conditions.  At all times during the term of this Agreement, (a) each
Subsidiary Borrower (so long as it is a Subsidiary Borrower), (b) each Guarantor
(so long as it is a Guarantor), (c) each Pledgor (so long as it is a

 

31

--------------------------------------------------------------------------------


 

Pledgor), and (d) if not an Unrestricted Subsidiary, each of their respective
Subsidiaries, shall be Restricted Subsidiaries.

 

“Return Event” has the meaning set forth in Section 11.2.

 

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to issue and
acquire participations in Letters of Credit, Swingline Loans and Alternative
Currency Loans hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 4.11 or increased from time to time pursuant to
Section 4.12, (b) reduced or increased from time to time pursuant to
Section 2.4(k), and (c) reduced or increased from time to time pursuant to
assignments by or to such Revolving Lender pursuant to Section 13.9.  The
initial amount of each Revolving Lender’s Revolving Commitment is set forth on
Schedule 2.1, in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, or in the Joinder Agreement
pursuant to which such Lender became a Revolving Lender, as applicable.  The
agreement of the Swingline Bank to make Swingline Loans shall not constitute
part of its Revolving Commitment for purposes of determining the Swingline
Bank’s Unused Revolving Commitment but shall be taken into account in
determining the Revolving Credit Exposure of the Swingline Bank.  For purposes
of calculating any Revolving Commitment with respect to Revolving Loans in
Alternative Currencies, the Administrative Agent shall use the US Dollar
Equivalent of such Alternative Currency, calculated on the basis of the Spot
Exchange Rate for such Alternative Currency as of the most recent Spot Currency
Determination Date.

 

“Revolving Commitment Increase” has the meaning set forth in Section 4.12(a).

 

“Revolving Commitment Increase Effective Date” has the meaning set forth in
Section 4.12(b).

 

“Revolving Credit Exposure” means (without duplication), with respect to any
Revolving Lender at any time, the sum of the outstanding principal amount of
such Revolving Lender’s Revolving Loans, LC Exposure or Swingline Exposure at
such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have been terminated, a Lender with Revolving Loans, LC
Exposure or Swingline Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.1(a).  Revolving Loans
may be Alternative Currency Loans.

 

“Secured Parties” means, collectively, all Lenders, Agents, Issuing Banks, and
Indemnified Parties.

 

“Secured Party” means any of such Persons.

 

“Similar Businesses” has the meaning set forth in Section 7.14.

 

32

--------------------------------------------------------------------------------


 

“Specified Hedge Agreement” means any Hedge Agreement entered into by the
Borrower and any Lender or Affiliate of any Lender related to interest rates
under this Agreement.

 

“Spot Currency Determination Date” shall be the date that the Administrative
Agent determines the US Dollar Equivalent of any Revolving Loan or LC Exposure
denominated in an Alternative Currency and provides notice of such determination
to the Borrower and may include:

 

(a)           with respect to a Borrowing, the date on or about the date of
(i) the delivery of a Notice of Borrowing or Notice of Rate Change/Continuation
with respect to a Revolving Borrowing or (ii) each request for the making of any
Swingline Loan or Alternative Currency Loan;

 

(b)           with respect to a Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit, (ii) each date of an amendment,
renewal or extension of a Letter of Credit, and (iii) each date of any payment
by an Issuing Bank under any Letter of Credit;

 

(c)           the last Business Day of every calendar month; and

 

(d)           any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Majority Revolving Lenders.

 

“Spot Exchange Rate” means, on any day, for purposes of determining the US
Dollar Equivalent of any currency other than US Dollars, the rate at which such
other currency may be exchanged into US Dollars at the time of determination on
such day as set forth on the applicable Reuters World Currency Page.  In the
event that such rate does not appear on the applicable Reuters World Currency
Page, the Spot Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such an
agreement, such Spot Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Spot Exchange
Rate, on such date for the purchase of US Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error; provided, further, that
in connection with any determination of such rate, upon the written request of
the Borrower, the Administrative Agent shall notify the Borrower of the sources
used to determine such rate.

 

“Standard & Poor’s” means Standard & Poor’s, a division of the McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

 

“Stated Amount” means, with respect to any Letter of Credit at any time, the
maximum amount then available to be drawn thereunder (without regard to whether
any conditions to drawing could then be met) at such time.

 

33

--------------------------------------------------------------------------------


 

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject, for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to loans in such currency are determined.  Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board.  Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any other
applicable law, rule or regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar percentage.

 

“Sterling” and “£” means the lawful currency of the UK.

 

“Subsidiary” means, with respect to any Person (for purposes of this definition,
the “parent”) on any date, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) more than 50% of the Equity
Interests in which, or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests in
which are, as of such date, owned, Controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
the context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Borrower.

 

“Subsidiary Borrower” has the meaning set forth in the Preamble to this
Agreement.  Each Subsidiary Borrower is and shall remain a Restricted Subsidiary
for so long as it is a Subsidiary Borrower.

 

“Subsidiary Guarantor” means each Subsidiary of the Borrower which is a party to
the Subsidiary Guaranty Agreement.  The Subsidiary Guarantors as of the Closing
Date are K&G Men’s Company, Inc.; TMW Merchants LLC and TMW Purchasing LLC.

 

“Subsidiary Guaranty Agreement” means the Guaranty Agreement executed in
connection with the Existing Credit Agreement, dated as of January 26, 2011,
made by the Subsidiary Guarantors in favor of the Secured Parties, as amended
from time to time.

 

“Swap Obligation” means any Specified Hedge Agreement that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Bank” means JPMCB, in its capacity as lender of Swingline Loans
hereunder, and its successors in such capacity.

 

34

--------------------------------------------------------------------------------


 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Pro Rata Percentage of the total
Swingline Exposure at such time.

 

“Swingline Loan” means a Loan made pursuant to Section 2.6.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
effective on November 19, 2007.

 

“Target Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority, and all liabilities with respect thereto, including any
interest, additions to tax or penalties applicable thereto and such taxes,
levies, imposts, duties, deductions, assessments, fees, charges, withholdings or
liabilities whatsoever, in the case of each Lender, each Issuing Bank, each
Agent, or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party, excluding, with respect to each Lender, each
Issuing Bank, each Agent, or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder:

 

(a)           taxes imposed on (or measured by) its net income, profits or
capital (however denominated), and franchise taxes imposed on it, by the United
States of America, or by the jurisdiction under the laws of which such Lender,
such Issuing Bank, such Agent or other recipient (as the case may be) is
organized or has its principal office or, in the case of any Lender or Issuing
Bank, in which its applicable lending office is located or in which it is
otherwise carrying on business;

 

(b)           any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which a Loan Party is
located or described in subclause (a);

 

(c)           in the case of a Lender or an Issuing Bank, any withholding tax
that (i) is imposed (other than solely as a result of the operation of the CAM
Exchange) on amounts payable to such Lender or Issuing Bank (or, in the case of
Canadian withholding taxes, would have been imposed if a payment had been made)
at the time such Lender or Issuing Bank becomes a party to this Agreement (or
designates a new lending office), or (ii) is attributable to such Lender’s or
such Issuing Bank’s failure to comply with Section 4.9(e), except (x) in the
case of subclause (i) to the extent that such Lender or Issuing Bank (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from a Loan Party with
respect to such withholding tax pursuant to Section 4.9(a), or (y) in the case
of either subclause (i) or (ii) to the extent that such withholding tax shall
have resulted from the making of any payment to a location other than an office
designated by the Applicable Agent or such Lender for the receipt of payments of
the applicable type from the Applicable Borrower;

 

35

--------------------------------------------------------------------------------


 

(d)           in the case of any Foreign Lender that is subject to withholding
tax on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new lending office), any additional
withholding tax that is imposed on amounts payable to such Foreign Lender as a
result of any Change in Law; and

 

(e)           any United States federal taxes imposed pursuant to FATCA.

 

(collectively, “Excluded Taxes”).

 

“Term Loan” means a Loan made pursuant to Section 2.1(b).

 

“Term Loan Borrowing Date” means the date on which the Term Loans are made.

 

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make a Term Loan on the Term Loan Borrowing Date in
a principal amount not to exceed the amount set forth with respect to such
Lender on Schedule 2.1 under the caption “Term Loan Commitment”.

 

“Term Loan Lender” means a Lender that has a Term Loan Commitment or an
outstanding Term Loan at such time.

 

“Term Loan Availability Termination Date” means the date that is one hundred
twenty (120) days after the Closing Date.

 

“Toronto Time” means the time in Toronto, Ontario.

 

“Total Funded Debt” means, at any time as to the Borrower and the Restricted
Subsidiaries determined on a consolidated basis, an amount equal to the sum
(without duplication) of (a) the aggregate principal amount of all Loans
outstanding on such date plus (b) the aggregate principal amount of drawings
under Letters of Credit issued hereunder and under the Related Facilities which
have not then been reimbursed pursuant to Section 2.7 and thereunder, as
applicable, plus (c) the aggregate principal amount of all other outstanding
Debt of the Borrower and the Restricted Subsidiaries of the type described in
(without duplication) subsections (a)—(f) of the definition of “Debt” (excluding
(i) any undrawn amounts under outstanding letters of credit and letters of
guaranty and (ii) any Guarantee of any obligation that is not funded debt,
including for the avoidance of doubt net obligations under a Hedge Agreement
prior to an occurrence of an actual termination event thereunder).

 

“Total Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of all Revolving Lenders at such time.  The initial amount of the
Total Revolving Commitment is $300,000,000.

 

“Total Revolving Credit Exposure” means, at any time, the sum of the Revolving
Credit Exposures of all Revolving Lenders at such time.

 

“Total Term Loan Commitment” means, at any time, the sum of the Term Loan
Commitments of all Term Loan Lenders at such time.  The amount of the Total Term
Loan Commitment is $100,000,000.

 

36

--------------------------------------------------------------------------------


 

“Transactions” means the execution, delivery and performance of the Loan
Documents by the parties thereto, the borrowing of the Loans and the use of the
proceeds thereof, and the issuance of Letters of Credit hereunder.

 

“Type”, (a) when used in reference to any Revolving Loan or Revolving Borrowing,
refers to whether the rate of interest on such Revolving Loan, or on the
Revolving Loans comprising such Revolving Borrowing, is determined by reference
to the Adjusted LIBO Rate, the Adjusted EURIBO Rate, the Alternate Base Rate,
the CDOR Rate or the Canadian Prime Rate and (b) when used or reference to any
Term Loan or Term Loan Borrowing, refers to whether the rate of interest on such
Term Loan, or in the Term Loans comprising such Term Loan Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.

 

“UK” means the United Kingdom of Great Britain and Northern Ireland.  “UK
Borrower” has the meaning set forth in the preamble hereto.

 

“UK Commitment” means, with respect to each UK Lender, the commitment of such UK
Lender hereunder to make Alternative Currency Loans and to issue and acquire
participations in Letters of Credit, in each case denominated in Euro or
Sterling, as such commitment may be (a) reduced from time to time pursuant to
Section 4.11 or increased from time to time pursuant to Section 4.12,
(b) reduced or increased from time to time pursuant to Section 2.4(k), and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 13.9.  The initial amount of each UK Lender’s UK
Commitment is set forth and so captioned in Schedule 2.1, in the Assignment and
Assumption pursuant to which such Lender shall have assumed its UK Commitment,
or in the Joinder Agreement pursuant to which such UK Lender became a UK Lender,
as applicable.

 

“UK Lender” means (i) as of the Closing Date, each Alternative Currency Lender
designated as a UK Lender in Schedule 2.1 or a commitment to issue Letters of
Credit denominated in Sterling or Euro, and (ii) after the Closing Date, each
Lender that becomes a UK Lender and makes Loans and issues Letters of Credit
denominated in Euro or Sterling, or, if the commitments to make such Loans or
issue such Letters of Credit have terminated or expired, a Lender holding direct
interests in Loans or Letters of Credit denominated in Sterling or Euro.  A UK
Lender may, in its discretion, arrange for one or more UK Loans and Letters of
Credit denominated in Sterling or Euro to be made or issued, as the case may be,
by one or more of its domestic or foreign branches or Affiliates, in which case
the term “UK Lender” shall include any such branch or Affiliate with respect to
the Loans made or Letters of Credit issued by such Person.

 

“UK Loan” means a Revolving Loan denominated in Sterling or Euro pursuant to
Section 2.4.

 

“UK Treaty Lender” means a Lender that is a resident in a jurisdiction with
which the United Kingdom has a double taxation agreement which makes provision
for full exemption

 

37

--------------------------------------------------------------------------------


 

from United Kingdom taxation imposed on interest and which does not carry on
business in the United Kingdom through a permanent establishment with which a
payment of interest under a UK Loan or a Letter of Credit issued to the UK
Borrower is effectively connected.

 

“United States” means the United States of America, each State thereof and the
District of Columbia.

 

“Unrestricted Subsidiary” means each Subsidiary designated as an Unrestricted
Subsidiary in Section 7.13 of the Disclosure Letter, together with any
Subsidiary which is hereafter designated by the Board of Directors of the
Borrower as an Unrestricted Subsidiary, and in each case and without further
action or qualification, any Subsidiary of such Subsidiary so designated as an
Unrestricted Subsidiary.  Any Subsidiary may be designated an Unrestricted
Subsidiary (upon approval by the Board of Directors of the Borrower) upon
fifteen (15) days’ prior written notice to the Administrative Agent if, at the
time of such designation and immediately after giving effect thereto and
immediately after giving effect to the concurrent retirement of any Debt, (a) no
Event of Default or Default shall have occurred and be continuing, (b) such
Subsidiary does not own, directly or indirectly, any Debt of or Equity Interest
in any Borrower or any Restricted Subsidiary, (c) such Subsidiary does not own
or hold any Lien on any property of any Borrower or any Restricted Subsidiary,
(d) such Subsidiary is not liable, directly or indirectly, with respect to any
Debt other than Unrestricted Subsidiary Indebtedness, other than (A) a note
payable of up to $1,500,000 in principal amount issued by an Unrestricted
Subsidiary as part of the purchase price of an acquired business, which may be
guaranteed by the Borrower and/or any one or more of the Restricted Subsidiaries
and (B) any other Debt of an Unrestricted Subsidiary which may be guaranteed by
the Borrower and/or any one or more of the Restricted Subsidiaries, the
incurrence of which guarantee is permitted by compliance with Section 10.5, and
(e) such designation would be permitted by Section 10.5.  Upon such designation,
the Borrower shall deliver to the Administrative Agent a certified copy of the
resolution giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the foregoing conditions.  The
aggregate Investments outstanding in any Person designated as an Unrestricted
Subsidiary shall be considered Investments in such Unrestricted Subsidiary.

 

“Unrestricted Subsidiary Indebtedness” of any Person means Debt of such Person
(a) as to which neither a Borrower nor any Restricted Subsidiary is directly or
indirectly liable (by virtue of such Borrower’s or such Restricted Subsidiary’s
being the primary obligor, or guarantor of, or otherwise contractually liable in
any respect on, such Debt), (b) which, upon the occurrence of a default with
respect thereto, does not result in, or permit any holder of any Debt of any
Borrower or any Restricted Subsidiary to declare, a default on such Debt of the
Borrower or any Restricted Subsidiary and (c) which is not secured by any assets
of any Borrower or any Restricted Subsidiary.

 

“Unused Revolving Commitment” means, as to any Revolving Lender at any time, an
amount equal to such Lender’s Commitment at such time minus such Lender’s Credit
Exposure (excluding such Lender’s Swingline Exposure) at such time.

 

“US Dollar Equivalent” means at any time, (a) with respect to any amount
denominated in US Dollars, such amount, and (b) with respect to any amount
denominated in an Alternative

 

38

--------------------------------------------------------------------------------


 

Currency, the equivalent in US Dollars of such amount as determined by the
Administrative Agent in accordance with normal banking industry practice, using
the Spot Exchange Rate with respect to such Alternative Currency in effect for
such amount on such date.  The US Dollar Equivalent at any time of the amount of
any Letter of Credit, LC Disbursement or Revolving Loan denominated in any
currency other than US Dollars shall be the amount thereof most recently
determined as provided in Section 1.4.

 

“US Dollars” and “$” means lawful currency of the United States of America. 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

1.2.         Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan” or a “CDOR Loan”) or by Class and
Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing” or “CDOR Revolving Borrowing”).

 

1.3.         Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulations herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (f) the word “or” is not exclusive, (g) the
words “asset”, “property”, “Property” and “Properties” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, and (h) unless the context clearly requires otherwise, the
phrase “the Borrower” shall mean The Men’s Wearhouse, Inc.

 

1.4.         Exchange Rates; Currency.

 

(a)           Whenever in this Agreement an amount is expressed in US Dollars,
but such amount is applicable to a Revolving Loan or Letter of Credit
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such US Dollar

 

39

--------------------------------------------------------------------------------


 

amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent.

 

(b)           The Administrative Agent shall determine the Spot Exchange Rates
as of each Spot Currency Determination Date to be used for calculating the US
Dollar Equivalent of Revolving Loans and LC Exposures denominated in Alternative
Currencies.  Such Spot Exchange Rates shall become effective as of such Spot
Currency Determination Date and shall be the Spot Exchange Rates employed in
converting any amounts between the applicable currencies until the next Spot
Currency Determination Date.

 

1.5.         Accounting Principles.  All accounting and financial terms used and
not otherwise defined herein shall be determined in accordance with GAAP, as in
effect from time to time, except to the extent that a deviation therefrom is
expressly stated.  Notwithstanding the foregoing, Debt of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.  For purposes of determining compliance with
any provision of this Agreement, the determination of whether a lease is to be
treated as an operating lease or a capital lease shall be made without giving
effect to any change resulting from the implementation of proposed Accounting
Standards Update (ASU) Leases (Topic 840) issued August 17, 2010, or any
successor or similar proposal. Should there be a change in GAAP or the
application thereof from that in effect on the Closing Date and the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision of this Agreement to eliminate the effect of any change occurring
after the Closing Date in GAAP or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Majority Lenders request an amendment of any provisions of this Agreement for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provisions amended in accordance herewith.  The Borrower and
the Lenders agree to negotiate in good faith to enter into an amendment to this
Agreement in order to conform the defined terms set forth in Section 1.1 or the
covenants set forth in Article X, or both, in such respects as shall reasonably
be deemed necessary by the Majority Lenders and acceptable to the Borrower so
that the criteria for evaluating the matters contemplated to be evidenced by
such covenants are substantially the same criteria as were effective prior to
any such change in GAAP or the application thereof, and the Borrower shall be
deemed to be in compliance with such covenants until the date of such amendment,
if and to the extent that the Borrower would have been in compliance therewith
under GAAP as in effect and applied immediately prior to such change.

 

1.6.         Redenomination of Certain Foreign Currencies.

 

(a)           Each obligation of any party to this Agreement to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the Closing Date shall
be redenominated into Euro at the time of such adoption (in accordance with the
EMU Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London

 

40

--------------------------------------------------------------------------------


 

interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b)                                 Without prejudice and in addition to any
method of conversion or rounding prescribed by any EMU Legislation and
(i) without limiting the liability of any Borrower for any amount due under this
Agreement and (ii) without increasing any Revolving Commitment of any Revolving
Lender, all references in this Agreement to minimum amounts (or integral
multiples thereof) denominated in the national currency unit of any member state
of the European Union that adopts the Euro as its lawful currency after the
Closing Date shall, immediately upon such adoption, be replaced by references to
such minimum amounts (or integral multiples thereof) as shall be specified
herein with respect to Revolving Borrowings denominated in Euro.

 

(c)                                  Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro or any other foreign currency.

 

ARTICLE II
THE CREDITS

 

2.1.                            Revolving Loans and Term Loans.

 

(a)                                 Revolving Loans.

 

(i)                                     Upon the terms and conditions and
relying upon the representations and warranties herein set forth, each Revolving
Lender severally agrees to make Revolving Loans to one or more of the Eligible
Borrowers from time to time on any one or more Business Days during the
Availability Period in an aggregate principal amount that will not result in the
US Dollar Equivalent of (A) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment, (B) the Total Revolving Credit Exposure
exceeding the Total Revolving Commitment, or (C) the aggregate principal amount
of all outstanding Revolving Loans and Letters of Credit denominated in
Alternative Currencies exceeding the Alternative Currency Sublimit.  Within such
limits and during such period and subject to the terms and conditions of this
Agreement, the Borrowers may borrow, repay and reborrow Revolving Loans
hereunder.

 

(ii)                                  Except as set forth in this subsection
(ii), all Revolving Loans shall be advanced to the Borrower in US Dollars. 
Subject to this Section 2.1 and Section 2.2, Revolving Loans may, if made in
accordance with Section 2.4 and 3.1, respectively, be requested in, converted
into or continued in, one or more of the Alternative Currencies.  Subject to the
provisions of this Agreement, including Section 2.4, the Alternative Currency
Lenders of each Alternative Currency shall

 

41

--------------------------------------------------------------------------------


 

make Alternative Currency Loans of that Alternative Currency to Eligible
Borrowers of that Alternative Currency, notwithstanding that in doing so, such
Lenders may be owed amounts by one or more Borrowers in percentages different
from such Lenders’ respective Pro Rata Percentages.

 

(iii)                               If a Revolving Borrowing is made in an
Alternative Currency, then outstanding Revolving Borrowings in US Dollars shall
be reallocated and subsequent Revolving Borrowings requested in US Dollars shall
be advanced first by Revolving Lenders that do not have Revolving Commitments in
such Alternative Currency, in each case so that the aggregate amount of
Revolving Loans owing to each of the Revolving Lenders under all Revolving
Borrowings is equal to its Pro Rata Percentage of the Total Revolving
Commitment.  If a Revolving Borrowing is made in US Dollars, then outstanding
Revolving Borrowings denominated in any Alternative Currency shall be
reallocated and subsequent Revolving Borrowings requested in that Alternative
Currency shall be advanced first by Revolving Lenders of such Loans, in each
case so that the aggregate amount of Revolving Loans owing to each of the
Revolving Lenders under all Revolving Borrowings is equal to its Pro Rata
Percentage of the Total Revolving Commitment.  Except for (A) Revolving
Borrowings advanced in Alternative Currencies, (B) the repayment of such
Revolving Borrowings (which shall be pro rata for the benefit of the Lenders
advancing same), (C) subsequent Revolving Borrowings in US Dollars or
Alternative Currencies provided in this paragraph to bring each Revolving Lender
back into compliance with such Revolving Lender’s Pro Rata Percentage of the
Total Revolving Commitment, or (D) as otherwise provided herein, each Revolving
Borrowing, each payment or prepayment of principal of the Revolving Loans, each
payment of interest on such Revolving Loans, each other reduction of the
principal of or interest outstanding on such Revolving Loans, however achieved,
each payment of the commitment fees and each reduction of the Revolving
Commitments shall be made, as applicable, in accordance with each Revolving
Lender’s respective Pro Rata Percentage of the Total Revolving Commitment.  Each
Applicable Borrower shall be obligated to pay any breakage fees or costs
pursuant to Section 3.5 in connection with any such reallocation of outstanding
Revolving Loans.

 

(iv)                              By written request (which request shall be
delivered to the Applicable Agent in accordance with Section 2.3 or 2.4, as the
case may be), the Borrower may request that any Revolving Loan to it be made in
Canadian Dollars, Sterling or Euro.  Any Revolving Loan to the Canadian Borrower
shall be made only in Canadian Dollars.  Any Revolving Loan to the UK Borrower
shall be made only in Sterling or Euro.  All Revolving Loans shall be repaid in
the currency in which such Loan was made, and all interest payments thereon
shall be made in the currency in which such Loan was made.  The amount of an
Alternative Currency Loan shall at all times be deemed to equal the US Dollar
Equivalent thereof determined as of the most recent Spot Currency Determination
Date using the Spot Exchange Rate.

 

42

--------------------------------------------------------------------------------


 

(b)                                 Term Loans.

 

(i)                                     Upon the terms and conditions and
relying upon the representations and warranties herein set forth, each Term Loan
Lender severally agrees to make Term Loans to the Borrower on the Term Loan
Borrowing Date in a principal amount equal to such Term Loan Lender’s Term Loan
Commitment (or such lesser amount as selected by the Borrower). Once repaid or
prepaid, Term Loans may not be reborrowed.

 

(ii)                                  The Term Loan Borrowing Date shall occur
on any one Business Day during the period from and including the Closing Date
through and including the Term Loan Availability Termination Date.  The Term
Loan Commitments shall terminate as provided in Section 4.10(a)(ii).

 

(iii)                               All Term Loans shall be made in US Dollars.

 

2.2.                            Loans and Borrowings.

 

(a)                                 Each Revolving Loan shall be made as part of
a Borrowing consisting of Revolving Loans of the same Type and currency made by
the Revolving Lenders ratably in accordance with their respective Revolving
Commitments of the applicable currency.  Each Term Loan shall be made as part of
a Borrowing consisting of Term Loans made by the Term Loan Lenders ratably in
accordance with their respective Term Loan Commitments.  The failure of any
Lender to make any Loan to be made by it as part of any Borrowing shall not
relieve any other Lender of its obligation (if any) hereunder to make its Loan
on the date of such Borrowing; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for the failure of any other Lender
to make any Loan to be made by such other Lender on the date of any Borrowing.

 

(b)                                 Subject to Section 3.3, (i) each Revolving
Borrowing shall be comprised (A) in the case of Borrowings denominated in US
Dollars, entirely of Eurocurrency Loans determined by reference to the Adjusted
LIBO Rate or ABR Loans, as the Borrower may request in accordance herewith,
(B) in the case of Borrowings denominated in Canadian Dollars, entirely of
Canadian Prime Loans or CDOR Loans, as the Borrower or the Canadian Borrower,
the case may be, may request in accordance herewith, and (C) in the case of
Borrowings denominated in Sterling or Euro, entirely of Eurocurrency Loans
determined by reference to the Adjusted LIBO Rate or the Adjusted EURIBO Rate,
as the case may be, as the Borrower or the UK Borrower, as the case may be, may
request in accordance herewith and (ii) each Term Loan Borrowing shall be
comprised entirely of Eurocurrency Loans determined by reference to the Adjusted
LIBO Rate or ABR Loans, as the Borrower may request in accordance herewith;
provided that all Borrowings made on the Closing Date must be made as ABR
Borrowings or Canadian Prime Rate Borrowings unless the Borrower shall have
delivered to the Administrative Agent an agreement that it will be bound by the
provisions of Section 3.5 notwithstanding that this Agreement might not then be
effective at least three Business Days prior to the Closing Date.  Each
Swingline Loan shall be an ABR Rate Loan.  Revolving Borrowings requested by,
made to, and maintained by, the UK Borrower may only be denominated in Sterling
or Euro, and Revolving Borrowings requested by, made to, and maintained by, the
Canadian Borrower may only be denominated in Canadian Dollars.  Revolving Loans
denominated in Canadian Dollars shall be made only by the ABR Canadian Lenders
and only to an Eligible Borrower of such

 

43

--------------------------------------------------------------------------------


 

Loans, and Revolving Loans denominated in Euro or Sterling shall be made only by
the UK Lenders and only to an Eligible Borrower of such Loans.

 

(c)                                  Each Lender at its option may make any Loan
by causing any domestic or foreign office, branch or Affiliate of such Lender
(an “Applicable Lending Installation”) that has been designated by such Lender
to the Applicable Agent and the Borrower to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Applicable
Borrower to repay such Loan in accordance with the terms of this Agreement or
the obligation of any such Lender to perform its Commitment.  All terms of this
Agreement shall apply to any such Applicable Lending Installation of such Lender
and the Loans and any Notes issued hereunder shall be deemed held by each Lender
for the benefit of any such Applicable Lending Installation.  Each Lender may,
by written notice to the Administrative Agent and (through the Administrative
Agent) the Borrower, designate replacement or additional Applicable Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.

 

(d)                                 Each Borrowing of Loans by a Borrower shall
be in an amount of the applicable Borrowing Minimum or an integral multiple of
the applicable Borrowing Multiple in excess thereof; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Total Revolving Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated in Section 2.7(d).

 

2.3.                            Borrowing Procedure.  (a) Each Borrowing shall
be made upon prior written notice from the Applicable Borrower to the Applicable
Agent in the form of Exhibit C (a “Notice of Borrowing”).  Such Notice of
Borrowing shall be delivered to the Applicable Agent,

 

(i)                                     in the case of ABR Borrowings, not later
than 10:00 a.m., Houston Time, on the requested Borrowing Date;

 

(ii)                                  in the case of Eurocurrency Borrowings
that are denominated in US Dollars, not later than 10:00 a.m., Local Time, three
(3) Business Days prior to the requested Borrowing Date;

 

(iii)                               in the case of Alternative Currency Loans,
as provided in Section 2.4(c); and

 

(iv)                              in the case of Swingline Loans, as provided in
Section 2.6;

 

provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.7(d) may be
given not later than 9:00 a.m., Houston Time, on the date of the proposed
Borrowing.

 

(b)                                 Each Notice of Borrowing shall be
irrevocable and shall specify (i) the identity of the Applicable Borrower;
(ii) the aggregate principal amount of the requested Borrowing; (iii) the
currency in which such Borrowing shall be denominated (which shall be a currency
permitted by Section 2.2(b)); (iv) the requested Borrowing Date (which shall be
a Business Day with respect to such Borrowing); (v) the Class and Type of
Borrowing requested; (vi) with respect to any Revolving Borrowing, the currency
of such Borrowing; (vii) with respect

 

44

--------------------------------------------------------------------------------


 

to any Eurocurrency Borrowing or CDOR Borrowing, the Interest Period to be
applicable to such Borrowing (which shall be a period contemplated by the
definition of the term “Interest Period”); and (viii) the location and number of
the Applicable Borrower’s account in which the proceeds of the requested
Borrowing are to be deposited or, in the case of an ABR Revolving Borrowing
requested to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.7(d), the identity and the account of the Issuing Bank to be
reimbursed.  If no currency is specified in a Notice of Borrowing for a
Revolving Borrowing, the requested Borrowing (x) if to the Borrower, shall be
denominated in US Dollars; (y) if to the Canadian Borrower, shall be denominated
in Canadian Dollars; and (z) if to the UK Borrower, shall be denominated in
Sterling.  If no election as to the Type of Borrowing is specified in a Notice
of Borrowing, the requested Borrowing shall be (A) if denominated in US Dollars,
an ABR Borrowing; (B) if denominated in Canadian Dollars, a Canadian Prime
Borrowing; and (C) if denominated in Sterling or Euro, a Eurocurrency
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing or CDOR Borrowing, the Applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

 

(c)                                  Promptly upon its receipt of a Notice of
Borrowing, the Applicable Agent shall advise each Lender that will make a Loan
as part of the requested Borrowing of the details thereof, the identity of the
Applicable Borrower, the currency in which such Revolving Borrowing is to be
denominated in the case of a Revolving Borrowing, the amount of such Lender’s
Loan to be made as part of the requested Borrowing, the interest rate option
and, if any, the Interest Period selected, and the proposed Borrowing Date.

 

(d)                                 The Applicable Borrower may give the
Applicable Agent telephonic notice by the required time of any proposed
Borrowing under this Section 2.3; provided that such telephonic notice shall be
irrevocable and shall be promptly confirmed in writing by delivery to the
Applicable Agent of a Notice of Borrowing.  Neither any Applicable Agent nor any
Lender shall incur any liability to any Borrower or any other Person in acting
upon any telephonic notice referred to above which such Applicable Agent
believes in good faith to have been given by any Borrower or for otherwise
acting in good faith under this Section 2.3.

 

2.4.                            Alternative Currency Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, each Alternative Currency Lender with an Alternative Currency
Commitment agrees to make Revolving Loans denominated in such Alternative
Currency from time to time during the Availability Period to one or more of the
Eligible Borrowers with respect to such Alternative Currency in an aggregate
principal amount at any time outstanding that will not result in the US Dollar
Equivalent of (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Commitment, (ii) the Total Revolving Credit Exposure
exceeding the Total Revolving Commitment, (iii) the aggregate principal amount
of all Revolving Loans and LC Exposure (in each case, denominated in an
Alternative Currency) exceeding the Alternative Currency Sublimit, (iv) the
aggregate of the principal amount of all such Lender’s Revolving Loans and LC
Exposure denominated in such Alternative Currency exceeding such Lender’s
applicable Alternative Currency Commitment, or (v) the aggregate of the
principal amount of all Revolving Loans and LC Exposure in such Alternative
Currency exceeding the applicable aggregate Alternative Currency

 

45

--------------------------------------------------------------------------------


 

Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Eligible Borrowers may borrow, prepay and
reborrow Alternative Currency Loans.

 

(b)                                 Each Alternative Currency Loan shall be made
as part of a Borrowing consisting of Alternative Currency Loans of the same
currency made by the Alternative Currency Lenders with respect to such currency
to an Eligible Borrower with respect to such currency, with the Alternative
Currency Loan of each Alternative Currency Lender being in an amount determined
according to the ratio of its Alternative Currency Commitment with respect to
such Alternative Currency to the total of all Alternative Currency Commitments
with respect to such Alternative Currency.  The Alternative Currency Loans
denominated in Sterling or Euro shall be Eurocurrency Loans; and the Alternative
Currency Loans denominated in Canadian Dollars shall be CDOR Loans or Canadian
Prime Loans.  The principal of and interest on each Alternative Currency
Borrowing shall be paid in the currency in which such Alternative Currency
Borrowing was denominated and shall be paid to the Applicable Agent for the
ratable (relative to Loans made as a part of such Borrowing) account of the
Alternative Currency Lenders with respect to such currency.

 

(c)                                  To request an Alternative Currency Loan,
the Applicable Borrower shall notify the Applicable Agent of such request in
writing (i) in the case of Alternative Currency Loans denominated in Sterling or
Euro, not later than 11:00 a.m., London Time, four (4) Business Days prior to
the proposed Borrowing Date; (ii) in the case of Alternative Currency Loans
denominated in Canadian Dollars and that are Canadian Prime Loans, not later
than 11:00 a.m. Toronto Time, one (1) Business Day prior to the requested
Borrowing Date; and (iii) in the case of Alternative Currency Loans denominated
in Canadian Dollars and that are CDOR Loans, not later than 11:00 a.m., Toronto
Time, three (3) Business Days prior to the requested Borrowing Date.  The
Applicable Agent will promptly advise the applicable Alternative Currency
Lenders of any such notice received.

 

(d)                                 Each applicable Alternative Currency Lender
shall make each Alternative Currency Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Local Time, to the account of the Applicable Agent most recently
designated by it for such purpose by notice to the applicable Alternative
Currency Lenders.  The Applicable Agent will make such Alternative Currency
Loans available to the Applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Applicable Borrower designated by
such Borrower in the applicable Notice of Borrowing and acceptable to the
Applicable Agent.

 

(e)                                  Revolving Loans made and Letters of Credit
issued in the UK may be made only by Revolving Lenders and Issuing Banks that
are, at the time of such Loan or the issuance of such Letter of Credit, legally
entitled to do so in the UK, and Revolving Loans made and Letters of Credit
issued in Canada may be made only by Revolving Lenders and Issuing Banks that
are, at the time of such Loan or the issuance of such Letter of Credit, legally
entitled to do so in Canada; provided, that Article III and
Section 2.7(a)(i) shall apply.

 

(f)                                   Except as the Applicable Borrower and the
applicable Alternative Currency Lenders may otherwise agree, Alternative
Currency Loans may, at the conclusion of the Interest Period (if any) applicable
thereto, be continued in the manner (to the extent

 

46

--------------------------------------------------------------------------------


 

applicable) set forth in Section 3.1(b).  If the Applicable Borrower fails to
either repay an Alternative Currency Loan on or before the last day of any
applicable Interest Period or deliver a timely continuation request as set forth
in Section 3.1(c), or if any Default or Event of Default exists and the
Administrative Agent so notifies the Applicable Borrower, the applicable
Borrowing shall be continued in such Alternative Currency with an Interest
Period of one month’s duration commencing on the last day of the expiring
Interest Period or as a Canadian Prime Loan in the case of a CDOR Loan.

 

(g)                                  Alternative Currency Lenders with Revolving
Loans outstanding in any Alternative Currency may, by written notice given to
the Administrative Agent not later than 11:00 a.m., Houston Time, on any
Business Day, require Revolving Lenders not having an Alternative Currency
Commitment with respect to such currency (each, an “Other Lender”) to acquire
participations on such Business Day in all or a portion of the Alternative
Currency Loans denominated in such currency then outstanding.  Such notice shall
specify the aggregate amount of such Alternative Currency Loans in which such
Other Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give written notice thereof to each such Other Lender,
specifying in such notice the percentage of such Alternative Currency Loan or
Loans to be acquired by such Other Lender.  Each such Other Lender irrevocably
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent for the account of the applicable Alternative Currency Lenders such Other
Lender’s Pro Rata Percentage of the US Dollar Equivalent of such Alternative
Currency Loan or Loans; provided that no Revolving Lender shall be required to
make payments under this sentence to the extent that doing so would cause the
Revolving Credit Exposure of such Lender to exceed such Lender’s Pro Rata
Percentage of the Total Revolving Commitment; and provided further, that no
Alternative Currency Lender will be required to make the payments under this
sentence to the extent it already holds Alternative Currency Loans and LC
Exposure in the affected currency in an aggregate amount equal to or in excess
of its Alternative Currency Commitment with respect to such currency.  Each such
Other Lender acknowledges and agrees that its obligation to acquire
participations in Alternative Currency Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  Each such
Other Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds in the same manner provided in
Section 2.5 with respect to Loans made by such Revolving Lender (and Section 2.5
shall apply, mutatis mutandis, to the payment obligations of such Other
Lenders), and the Administrative Agent shall promptly pay to each Alternative
Currency Lender with Alternative Currency Loans in the affected currency such
portions of the amount so received by it from the Other Lenders so that after
giving effect thereto such Revolving Lenders (including such Alternative
Currency Lenders) will hold direct interests in such Alternative Currency Loans
in their respective Pro Rata Percentages.  The Administrative Agent shall notify
the Borrower of any participations in any Alternative Currency Loans acquired
pursuant to this paragraph.  If an Alternative Currency Lender accepts an
assignment pursuant to Section 13.9(b) of one or more Alternative Currency Loans
of any currency, the Applicable Participation Percentages of the Alternative
Currency Lenders with respect to such Loans will be adjusted, as applicable,
immediately upon such assignment taking effect.

 

47

--------------------------------------------------------------------------------


 

(h)                                 If any amount required to be paid by any
Other Lender to an Alternative Currency Lender of the applicable currency
pursuant to this Section 2.4 is not made available to such Alternative Currency
Lender when due, such Other Lender shall pay to such Alternative Currency
Lender, on demand, such amount with interest thereon at a rate equal to the
greater of the daily average Federal Funds Effective Rate and a rate determined
by the Applicable Agent in accordance with banking industry rules on interbank
compensation for such currency for the period until such Other Lender makes such
amount immediately available to such Alternative Currency Lender.  If and to the
extent any Other Lender shall not have made such amount available to such
Alternative Currency Lender within three (3) Business Days of such due date,
such Alternative Currency Lender shall also be entitled to recover from such
Other Lender such amount with interest thereon at the rate per annum generally
applicable to loans made by such Alternative Currency Lender to loans made by it
to other borrowers in the same currency as such Alternative Currency, on
demand.  A certificate of the Alternative Currency Lender submitted to any Other
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.4 shall be conclusive in the absence of manifest error.

 

(i)                                     The amount of principal and interest
paid on the Alternative Currency Loans prior to receipt of the proceeds of a
sale of participations therein shall be shared by the Alternative Currency
Lenders of each currency pro rata based on the amount of the Alternative
Currency Commitment of such currency of each Alternative Currency Lender (or if
the Alternative Currency Commitments shall have terminated, based on the
Alternative Currency Loans of the applicable currency held by each).  Whenever,
at any time after the applicable Alternative Currency Lender has received from
any Other Lender the full amount owing by such Other Lender pursuant to and in
accordance with this Section 2.4 in respect of any Alternative Currency Loan,
the Administrative Agent or such Alternative Currency Lender receives any
payment related to such Alternative Currency Loan (whether directly from any
Borrower or otherwise, including proceeds of Collateral applied thereto by such
Alternative Currency Lender or the Administrative Agent, on behalf of such
Alternative Currency Lender), or any payment of interest on account thereof, the
Administrative Agent or such Alternative Currency Lender will distribute to each
such Other Lender that shall have made its payments pursuant to this paragraph
and to the Alternative Currency Lenders its pro rata share thereof (and hereby
directs the Administrative Agent to remit such pro rata share to such Other
Lender out of any such payment received by the Administrative Agent for the
account of such Alternative Currency Lender).

 

(j)                                    If any payment received by an Alternative
Currency Lender pursuant to this Section 2.4 with respect to any Alternative
Currency Loan made by it shall be required to be returned by such Alternative
Currency Lender, each Other Lender with respect to such Loan shall pay to such
Alternative Currency Lender its Pro Rata Percentage thereof.

 

(k)                                 All outstanding Alternative Currency Loans
shall be due and payable, to the extent not previously paid in accordance with
the terms hereof, on the Maturity Date.

 

(l)                                     The initial Alternative Currency
Commitments for each Alternative Currency are designated on Schedule 2.1.  Each
Revolving Lender that is not designated an Alternative Currency Lender in
Schedule 2.1 with respect to any currency on the Closing Date shall be or become
an Alternative Currency Lender with respect to such currency on the initial day
to occur after the Closing Date on which its lending of Revolving Loans of such
currency is

 

48

--------------------------------------------------------------------------------


 

not illegal, impossible or impracticable and does not result in costs or
expenses for which such Lender would not be indemnified by the Applicable
Borrower or the Borrower pursuant hereto, and on such day, it shall so promptly
notify the Borrower (through the Administrative Agent).  Any Alternative
Currency Lender may comply with its obligations as such by causing, as its
agent, an Applicable Lending Installation to perform such obligations as
contemplated by Section 2.2(c), and the terms of this Agreement shall be
applicable to such Applicable Lending Installation as set forth in
Section 2.2(c).

 

(m)                             In the event any Revolving Lender acting as an
Alternative Currency Lender with respect to Revolving Loans denominated in any
currency (i) ceases for any reason to qualify to be an Alternative Currency
Lender with respect to such currency and notifies the Administrative Agent to
such effect, or (ii) makes an assignment pursuant to Section 13.9(b) of all or
part of its Alternative Currency Commitment with respect to such currency to a
Lender that is not an Alternative Currency Lender with respect to such currency
or (iii) determines in good faith and notifies the Administrative Agent that,
pursuant to Article III or Section 2.7(a)(ii), as applicable, lending to the
Applicable Borrower Loans in such currency would be illegal, impossible or
impractical for such Lender or would result in costs or expenses for which such
Lender would not be indemnified by the Applicable Borrower pursuant to this
Agreement, (A) any applicable assignee shall not be an Alternative Currency
Lender with respect to the affected currency, (B) the other Alternative Currency
Lenders with respect to the affected currency may, in their sole discretion,
accept an assignment of such Alternative Currency Lender’s Alternative Currency
Loans in such currency, or (C) if such Alternative Currency Lenders decline to
do so, upon receipt of notice to such effect from the Administrative Agent, the
Applicable Borrower shall cause all Alternative Currency Loans in the affected
currency by such Alternative Currency Lender to be repaid in full within five
(5) Business Days after receipt of such notice (it being understood that
following or contemporaneously with such repayment, the Applicable Borrower
shall, subject to the other terms and conditions of this Agreement, be entitled
to reborrow such Alternative Currency Loans from the remaining Alternative
Currency Lenders with respect to the same currency).

 

2.5.                            Funding of Borrowings.

 

(a)                                 Each Lender shall, before 12:00 noon, Local
Time, on the Borrowing Date of any Borrowing, make available to the Applicable
Agent by wire transfer of immediately available funds to the account of the
Applicable Agent most recently designated by it for such purpose by notice to
the Lenders, its Pro Rata Percentage of such Borrowing, if in US Dollars, or its
Applicable Participation Percentage, if in an Alternative Currency, as requested
by the Applicable Borrower in accordance with this Agreement; provided that
Alternative Currency Loans shall be made as provided in Section 2.4 and
Swingline Loans shall be made as provided in Section 2.6.  After the Applicable
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article VIII, on such Borrowing Date the Applicable Agent shall
make such Borrowing available to the Applicable Borrower by promptly crediting
the amounts so received, in like funds, to the account of the Applicable
Borrower designated by the Applicable Borrower in the applicable Borrowing
Request and reasonably acceptable to the Applicable Agent; provided that
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.7(d) shall be remitted by the Applicable Agent to the
applicable Issuing Bank.  Any deposit to the Applicable Borrower’s designated
account by the

 

49

--------------------------------------------------------------------------------


 

Applicable Agent pursuant to a request (whether written or oral) believed in
good faith by such Applicable Agent to be an authorized request by such Borrower
for a Loan hereunder shall be deemed to be a Loan hereunder for all purposes
with the same effect as if such Borrower had in fact requested such Applicable
Agent to make such Loan.

 

(b)                                 Unless the Applicable Agent shall have
received notice from a Lender (which must be received, except in the case of ABR
Loans, at least one Business Day prior to the date of any Borrowing) that such
Lender will not make available to the Applicable Agent such Lender’s Pro Rata
Percentage or Applicable Participation Percentage (as the case may be) of such
Borrowing as and when required hereunder, the Applicable Agent may assume that
such Lender has made such portion available to the Applicable Agent on the date
of such Borrowing in accordance with Section 2.5(a), and the Applicable Agent
may (but shall not be so required), in reliance upon such assumption, make
available to the Applicable Borrower on such date a corresponding amount.  The
Applicable Agent shall give notice to the Applicable Borrower of any notice such
Applicable Agent receives under this Section 2.5(b), provided that such
Applicable Agent shall not be liable for the failure to give such notice.  If
and to the extent any Lender shall not have made its full amount of the
applicable Borrowing available to the Applicable Agent in immediately available
funds and such Applicable Agent in such circumstances has made available to the
Applicable Borrower such amount, such Lender and the Applicable Borrower
severally agree to pay (without duplication) to the Applicable Agent on the
Business Day following the applicable Borrowing Date such amount, together with
interest thereon for each day from and including the date such amount is made
available to such Applicable Borrower but excluding the date of repayment to
such Applicable Agent, at (i) in the case of such Lender, (A) if denominated in
US Dollars, the greater of the Federal Funds Effective Rate and the rate
determined by the Applicable Agent in accordance with banking industry rules on
interbank compensation and (B) if denominated in an Alternative Currency, a rate
determined by the Applicable Agent in accordance with banking industry rules on
interbank compensation to be the cost to it of funding such amount or (ii) in
the case of the Applicable Borrower, (A) if denominated in US Dollars, the
interest rate applicable to ABR Loans plus the Applicable Margin and (B) if
denominated in an Alternative Currency, the interest rate applicable to the
subject Loan.  If such Lender pays such amount to the Applicable Agent, such
amount shall constitute such Lender’s Loan included in such Borrowing.  A notice
of the Applicable Agent submitted to any Lender with respect to amounts owing
under this subsection (b) shall be conclusive, absent manifest error.  If such
amount is so made available, such payment to the Applicable Agent shall
constitute such Lender’s Loan on the applicable Borrowing Date for all purposes
of this Agreement.

 

2.6.                            Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Bank agrees to make Swingline Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $5,000,000 or (ii) the
Total Revolving Credit Exposure exceeding the Total Revolving Commitment;
provided that the Swingline Bank shall not be required to make a Swingline Loan
to refinance an outstanding Swingline Loan.  Each Swingline Loan shall be made
in US Dollars and in an amount of $1,000,000 or an integral multiple of
$1,000,000 in excess thereof and shall bear interest at a rate

 

50

--------------------------------------------------------------------------------


 

per annum equal to the Alternate Base Rate plus the Applicable Margin.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, repay and reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 12:00 noon, Houston Time, on the day of the proposed
Swingline Loan; if such telephonic notice is received later than 12:00 noon,
Houston Time, the request shall be deemed to be a request for a Swingline Loan
to be made on the next Business Day.  Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Bank of any such notice received from the Borrower.  The Swingline
Bank shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Bank
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.7(d), by remittance to the applicable
Issuing Bank) by 2:00 p.m., Houston Time, on the requested date of such
Swingline Loan.  The Borrower shall repay the principal amount of each Swingline
Loan (together with all accrued and unpaid interest) no later than 2:00 p.m.,
Houston Time, on the date that is the earliest of (i) the first date after such
Swingline Loan is made that is the fifteenth (15th) or last day of a calendar
month and is at least three Business Days after such Swingline Loan is made and
(ii) the Maturity Date; provided that on each date that a Revolving Borrowing is
made, the Borrower shall repay all Swingline Loans then outstanding.

 

(c)                                  The Swingline Bank may, at its option, by
written notice to the Administrative Agent not later than 10:00 a.m., Houston
Time, on any Business Day, before or after the maturity of the Swingline Loan
(regardless of whether a Default or an Event of Default has, or has not,
occurred and is continuing) require the Revolving Lenders to acquire, without
recourse or warranty, participations on such Business Day in all or a portion of
the Swingline Loans outstanding.  Such notice from the Swingline Bank shall
specify the aggregate principal amount of Swingline Loans in which Revolving
Lenders will be required to participate.  Promptly upon receipt of such notice
from the Swingline Bank, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans.  Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of such notice from the
Administrative Agent properly delivered as provided above, to pay to the
Administrative Agent, for the account of the Swingline Bank, such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans.  Each Revolving Lender
acknowledges and agrees that, subject to Section 2.6(e), upon receipt of such
notice properly delivered, its obligation to acquire participations in Swingline
Loans pursuant to this paragraph is absolute, unconditional and irrevocable
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or an Event of Default or reduction or termination
of the Revolving Commitments, shall be made without any offset, abatement,
withholding or reduction whatsoever, may not be terminated, suspended or delayed
for any reason whatsoever, shall not be subject to qualification or exception
and shall be made in accordance with the terms of this Agreement.  Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.5(a) with respect to Loans made by such Lender (and Sections
2.5(a) and 2.5(b) shall apply, mutatis mutandis, to the payment obligations of
the

 

51

--------------------------------------------------------------------------------


 

Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Bank the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter (i) payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the Swingline Bank and (ii) the Revolving Lenders’ respective interests
in such Swingline Loans, and the remaining interest of the Swingline Bank in
such Swingline Loans, shall in all respects be treated as Revolving Loans under
this Agreement, except that Swingline Loans shall be due and payable by the
Borrower on the dates referred to in Section 2.6(b).  Any amounts received by
the Swingline Bank from the Borrower (or other Person on behalf of the Borrower)
in respect of a Swingline Loan after receipt by the Swingline Bank of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Bank, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Bank or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

(d)                                 If any Revolving Lender does not pay any
amount that it is required to pay pursuant to this Section 2.6 and to the extent
not otherwise provided for in Section 4.8 promptly upon the Swingline Bank’s
demand therefor, (i) the Swingline Bank shall be entitled to recover such amount
on demand from such Lender, together with interest thereon, at the Federal Funds
Effective Rate for the first three Business Days, and thereafter at the
Alternate Base Rate, for each day from the date of such demand, if made prior to
2:00 p.m., Houston Time, on any Business Day, or, if made at any later time,
from the next Business Day following the date of such demand, until the date
such amount is paid in full to the Swingline Bank by such Lender and (ii) the
Swingline Bank shall be entitled to all interest payable by the Borrower to such
Lender on such amount until the date on which such amount is received by the
Swingline Bank from such Lender.  Without limiting any obligations of any
Revolving Lender pursuant to this Section 2.6(d), but subject to Section 4.8, if
any Revolving Lender does not pay such corresponding amount promptly upon the
Swingline Bank’s demand therefor, the Swingline Bank shall notify the Borrower
and the Borrower shall promptly repay such corresponding amount to the Swingline
Bank together with accrued interest thereon at the applicable rate on such
Swingline Loans.

 

(e)                                  No Revolving Lender shall be obligated to
purchase a participation in any Swingline Loan pursuant to Section 2.6(c), if
such Revolving Lender proves that (i) any one or more of the applicable
conditions specified in Section 8.3 was not satisfied at the time such Swingline
Loan was made (unless such condition was waived in accordance with the terms of
this Agreement) and (ii) such Lender had notified the Swingline Bank in a
writing received by the Swingline Bank at least one Business Day prior to the
time that it made such Swingline Loan that the Swingline Bank was not authorized
to make such Swingline Loan because any such condition was not satisfied and
stating with specificity the reason therefor.

 

52

--------------------------------------------------------------------------------


 

2.7.                            Letters of Credit.

 

(a)                                 General.  Subject to and upon the terms and
conditions herein set forth, including, without limitation, the applicable terms
and conditions set forth in Article VIII, each Issuing Bank agrees that it will,
at any time and from time to time during the Availability Period following its
receipt of a Letter of Credit Request, issue for the account of any Borrower, in
the name of such Borrower or any Restricted Subsidiary, one or more irrevocable
standby or commercial letters of credit, bank guarantees, or, as reasonably
agreed to by the applicable Issuing Bank, other trade instruments, in each case,
denominated in (i) to the extent requested by the Borrower, US Dollars or an
Alternative Currency, (ii) to the extent requested by the Canadian Borrower,
Canadian Dollars, and (iii) to the extent requested by the UK Borrower, US
Dollars, Euro or Sterling (all such letters of credit collectively, the “Letters
of Credit”); provided that no Issuing Bank shall issue, amend, renew or extend
any Letter of Credit if:

 

(i)                                     at the time of such issuance, amendment,
renewal or extension, (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall purport by its terms to enjoin or restrain such
Issuing Bank from issuing, amending, renewing or extending such Letter of Credit
or (B) any requirement of Law applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank (x) shall prohibit, or
request or require that such Issuing Bank refrain from, the issuance, amendment,
renewal or extension of letters of credit generally or such Letter of Credit in
particular, (y) shall impose upon such Issuing Bank with respect to such Letter
of Credit any restriction, reserve or capital requirement not in effect on the
Closing Date, or (z) shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and, in the case of
either of the preceding clause (y) or (z), which such Issuing Bank in good faith
deems material to it and for which the Applicable Borrower has not expressly and
specifically agreed with such Issuing Bank in writing to compensate such Issuing
Bank; or

 

(ii)                                  immediately after giving effect to such
issuance, amendment, renewal or extension, the US Dollar Equivalent of (A) the
Revolving Credit Exposure of such Issuing Bank would exceed such Issuing Bank’s
Revolving Commitment, (B) the Total Revolving Credit Exposure would exceed the
Total Revolving Commitment, (C) the total LC Exposure would exceed $60,000,000,
(D) the aggregate principal amount of all outstanding Revolving Loans and LC
Exposure denominated in Alternative Currencies would exceed the Alternative
Currency Sublimit; (E) the aggregate principal amount of all outstanding
Revolving Loans and LC Exposure (in each case, denominated in the applicable
Alternative Currency) shall exceed the aggregate of the applicable Alternative
Currency Commitments; (F) the aggregate principal amount of all such Issuing
Bank’s outstanding Revolving Loans and LC Exposure in such Alternative Currency
exceeding such Issuing Bank’s Alternative Currency Commitment with respect to
that Alternative Currency; or (G) the aggregate principal amount of all
outstanding Revolving Loans and LC Exposure (in each case, denominated in the
applicable Alternative Currency) would exceed the aggregate Alternative Currency
Commitments with respect to that Alternative Currency; or

 

53

--------------------------------------------------------------------------------


 

(iii)                               the expiry date of such Letter of Credit is
a date that is later than the earlier of (A) twelve (12) months from the
issuance date (or in the case of any renewal or extension, twelve (12) months
after such renewal or extension) or (B) five (5) Business Days prior to the
scheduled Maturity Date; provided that any Letter of Credit with a one-year
tenor may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date that is five (5) Business Days prior to
the scheduled Maturity Date); or

 

(iv)                              the conditions set forth in Section 8.3 are
not fulfilled to the satisfaction of such Issuing Bank as of the date of the
proposed issuance of such Letter of Credit.

 

No Letter of Credit may be issued, or remain outstanding, for the account of an
Unrestricted Subsidiary.

 

(b)                                 Letter of Credit Requests.

 

(i)                                     Whenever a Borrower desires that a
Letter of Credit be issued or that an existing Letter of Credit shall be
amended, renewed or extended, it shall deliver to the applicable Issuing Bank
and the Applicable Agent its prior written request therefor not later than 12:00
noon, Local Time, at the location of the Applicable Agent, (i) in the case of a
Letter of Credit to be issued or amended that is or is to be in US Dollars, not
later than the second Business Day prior to the requested issuance or amendment
date, (ii) in the case of a Letter of Credit to be issued or amended that is or
is to be in Canadian Dollars, not later than the third Business Day prior to the
requested issuance or amendment date, (iii) in the case of a Letter of Credit to
be issued or amended that is or is to be in Euro or Sterling, not later than the
third Business Day prior to the requested issuance or amendment date, and
(iv) in the case of the extension of the existing expiry date of any Letter of
Credit, not later than the third Business Day prior to the date on which such
Issuing Bank must notify the beneficiary thereof that such Issuing Bank does not
intend to extend such existing expiry date.  Each such request for an issuance,
renewal, extension or amendment increasing the amount thereof shall be in the
form of Exhibit D (a “Letter of Credit Request”) and, in the case of the
issuance of any Letter of Credit, shall be accompanied by an Application
therefor, completed to the satisfaction of the applicable Issuing Bank, and such
other certificates, documents and other papers and information as the applicable
Issuing Bank or any Lender (through the Administrative Agent) may reasonably
request.  Each Letter of Credit shall expire no later than the date specified in
Section 2.7(a)(iii), shall not be in an amount greater than is permitted under
Section (a) and shall be in such form as may be approved from time to time by
the applicable Issuing Bank and the Applicable Borrower.  Promptly upon its
receipt of a Letter of Credit Request, and, if applicable, the related
Application, the Applicable Agent shall so notify the Revolving Lenders and the
Administrative Agent.  It is agreed that an Application may be delivered by
electronic transfer.

 

54

--------------------------------------------------------------------------------


 

(ii)                                  The making of each Letter of Credit
Request shall be deemed to be a representation and warranty by the Applicable
Borrower that such Letter of Credit may be issued in accordance with, and will
not violate the requirements of, this Agreement.  Unless an Issuing Bank has
received notice from an Agent or any Revolving Lender (with a copy thereof to be
simultaneously sent to the Borrower), before it issues or amends the respective
Letter of Credit or renews or extends the existing expiry date of a Letter of
Credit, that one or more of the applicable conditions specified in Section 8.3
are not then satisfied, or that the issuance, renewal, extension or amendment of
such Letter of Credit would violate this Agreement, such Issuing Bank may issue
the requested Letter of Credit for the account of the Applicable Borrower in
accordance with this Agreement and such Issuing Bank’s usual and customary
practices; provided that no Issuing Bank shall be required to issue any Letter
of Credit earlier than two (2) Business Days after its receipt of the Letter of
Credit Request and the related Application therefor and all other certificates,
documents and other papers and information relating thereto pursuant to the
immediately preceding clause (i).  Upon its issuance of any Letter of Credit or
the extension of the existing expiry date of any Letter of Credit, as the case
may be, the applicable Issuing Bank shall promptly notify the Applicable
Borrower and the Administrative Agent of such issuance or extension, which
notice shall be accompanied by a copy of the Letter of Credit actually issued or
a copy of any amendment extending the existing expiry date of any Letter of
Credit, as the case may be.  Promptly upon its receipt of such documents, the
Applicable Agent shall notify each Revolving Lender and the Administrative Agent
of the issuance of such Letter of Credit or the extension of such expiry date,
as the case may be, and shall deliver copies of such documents to each
applicable Revolving Lender and the Administrative Agent.

 

(c)                                  Letter of Credit Participations.

 

(i)                                     By the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or any
Revolving Lender, such Issuing Bank hereby grants to each Revolving Lender, and
each Revolving Lender hereby acquires from such Issuing Bank, without recourse
or warranty, an undivided interest and participation, to the extent of such
Revolving Lender’s Pro Rata Percentage, in each such Letter of Credit (including
extensions of the expiry date thereof), each substitute letter of credit, each
drawing made thereunder and the obligations of the Applicable Borrower under
this Agreement and the other Loan Documents with respect thereto, and any
security therefor or guaranty pertaining thereto.  Each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Revolving Lender’s Pro Rata
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Applicable Borrower on the date due or of any reimbursement payment in
respect of an LC Disbursement required to be refunded to a Borrower for any
reason.  Such payments by the Revolving Lenders shall be made in the currency in
which such Letter of Credit was issued.  Each Revolving Lender acknowledges and
agrees that its obligation to acquire

 

55

--------------------------------------------------------------------------------


 

participations pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit, the occurrence and continuance of
a Default, any reduction or termination of the Revolving Commitments or any
fluctuation in currency values, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(ii)                                  In determining whether to pay under any
Letter of Credit, an Issuing Bank shall have no obligation other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit.  Any action taken or omitted to be taken
by an Issuing Bank under or in connection with any Letter of Credit if taken or
omitted in the absence of gross negligence or willful misconduct shall not
create for such Issuing Bank any resulting liability.  It is the intent of the
parties hereto that no Issuing Bank shall have any liability for its ordinary
sole or contributing negligence.

 

(iii)                               In the event that an Issuing Bank makes any
payment under any Letter of Credit and the Applicable Borrower shall not have
reimbursed such amount in full to the Issuing Bank pursuant to
Section 2.7(d)(i) or (ii), the Administrative Agent shall promptly notify each
applicable Revolving Lender of such failure, and each such Revolving Lender
shall promptly and unconditionally pay to the Administrative Agent for the
account of the applicable Issuing Bank the amount of such Revolving Lender’s Pro
Rata Percentage of such unreimbursed payment in same day funds and in the same
currency.  If, prior to 11:30 a.m., Local Time, on any Business Day, the
Administrative Agent so notifies any Revolving Lender required to fund a payment
under a Letter of Credit, such Revolving Lender shall make available to the
Administrative Agent for the account of the applicable Issuing Bank such
Revolving Lender’s Pro Rata Percentage of the amount of such payment on such
Business Day in same day funds and in the same currency.  If and to the extent
such Revolving Lender shall not have so made its Pro Rata Percentage of the
amount of such payment available to the Administrative Agent for the account of
the applicable Issuing Bank, and to the extent not otherwise provided for in
Section 4.8, such Revolving Lender agrees to pay to the Administrative Agent for
the account of such Issuing Bank, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such Issuing Bank (i) in the case
of LC Disbursements made in the US Dollars, at the Federal Funds Effective Rate
and (ii) if such LC Disbursement is made in an Alternative Currency, at a rate
equal to the rate reasonably determined by the applicable Issuing Bank to be the
cost to such Issuing Bank of funding such LC Disbursement plus the Applicable
Margin for Eurocurrency Loans at such time.  The failure of any Revolving Lender
to make available to the Administrative Agent for the account of the applicable
Issuing Bank its Pro Rata Percentage of any payment under any Letter of Credit
shall not relieve any other Revolving Lender of its obligation hereunder to make
available to the Administrative Agent for the account of such Issuing Bank its
Pro Rata

 

56

--------------------------------------------------------------------------------


 

Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no Revolving Lender shall be responsible for the failure of
any other Revolving Lender to make available to the Administrative Agent for the
account of such Issuing Bank such other Revolving Lender’s Pro Rata Percentage
of any such payment.

 

(iv)                              Whenever an Issuing Bank receives a payment of
a reimbursement obligation as to which the Applicable Agent has received for the
account of such Issuing Bank any payments from the Lenders pursuant to clause
(iii) above, such Issuing Bank shall pay to the Applicable Agent, and such
Applicable Agent shall promptly pay to each Lender which has paid its Pro Rata
Percentage thereof, in same day funds and in the same funds as those received by
the Applicable Agent, an amount equal to such Revolving Lender’s Pro Rata
Percentage thereof.

 

(v)                                 The obligations of the Revolving Lenders to
make payments to the Applicable Agent for the account of an Issuing Bank with
respect to Letters of Credit shall be absolute and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including any of
the following circumstances:

 

(A)                               any lack of validity or enforceability of any
Letter of Credit, this Agreement or any of the other Loan Documents;

 

(B)                               the existence of any claim, setoff, defense or
other right which any Borrower or any other Person may have at any time against
a beneficiary named in a Letter of Credit, any transferee of any Letter of
Credit (or any Person for whom any such transferee may be acting), any Agent,
any Issuing Bank, any Revolving Lender, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Applicable Borrower or any other Person and the
beneficiary named in any such Letter of Credit);

 

(C)                               any draft, certificate or any other document
presented under the Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(D)                               the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Loan
Documents;

 

(E)                                the occurrence of any Default or Event of
Default; or

 

(F)                                 any other circumstance which might otherwise
constitute a defense available to, or a discharge of, any Revolving Lender
(other than the gross negligence or willful misconduct of such Issuing Bank).

 

57

--------------------------------------------------------------------------------


 

(vi)                              The Revolving Lenders agree to indemnify each
Issuing Bank (to the extent not reimbursed by the Applicable Borrower), ratably
according to their respective Pro Rata Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Issuing Bank in any way
relating to or arising out of this Agreement or any Letter of Credit issued by
it or any action taken or omitted by such Issuing Bank under this Agreement or
any Letter of Credit issued by it; provided that no Revolving Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from an Issuing Bank’s gross negligence or willful misconduct.

 

(d)                                 Agreement to Repay Letter of Credit
Drawings.

 

(i)                                     Upon the receipt by an Issuing Bank of
any drawing from a beneficiary under a Letter of Credit, such Issuing Bank
promptly will provide the Applicable Borrower and the Administrative Agent with
telecopy notice thereof.  The Applicable Borrower shall reimburse the applicable
Issuing Bank by making payment to the Applicable Agent in the same currency as
such drawing and in immediately available funds for any LC Disbursement at the
account of the Applicable Agent identified to the Applicable Borrower,
immediately after payment, and in any event (i) if the applicable Issuing Bank
has notified the Applicable Borrower of the LC Disbursement by 10:00 a.m., Local
Time, on the date of such payment, then by 12:00 noon, Local Time, on the date
of such payment or (ii) if the applicable Issuing Bank has notified the
Applicable Borrower of the LC Disbursement after 10:00 a.m., Local Time, on the
date of such payment, then by 12:00 noon, Local Time, on the Business Day
following such payment, in each case without setoff or counterclaim, with
interest on the amount so paid by the Issuing Bank, to the extent not reimbursed
prior to 12:00 noon, Local Time, on the date of such payment, from and including
the date paid to but excluding the date reimbursement is made as provided above,
at a rate per annum equal to the lesser of (x) (A) if reimbursement is made
prior to 12:00 noon, Local Time, on the Business Day following the date of such
payment, in the case of a Letter of Credit denominated in US Dollars, the
Alternate Base Rate; in the case of a Letter of Credit denominated in Canadian
Dollars, the Canadian Prime Rate; or, in the case of a Letter of Credit
denominated in Euro or Sterling, a rate equal to the rate reasonably determined
by the applicable Issuing Bank to be the cost to such Issuing Bank of funding
such LC Disbursement or (B) if reimbursement is made at or after 12:00 noon,
Local Time, on the Business Day following the date of such payment, 2% above the
Alternate Base Rate, the Canadian Prime Rate or such cost of funds, as the case
may be, plus, in each case, the Applicable Margin, and (y) the Highest Lawful
Rate, such interest to be payable on demand.

 

(ii)                                  Prior to the Maturity Date, unless
otherwise paid by the Borrower, such LC Disbursement may, subject to
satisfaction of the conditions precedent set

 

58

--------------------------------------------------------------------------------


 

forth in Section 2.3 and Section 8.3 (or, if the Majority Revolving Lenders so
desire, shall automatically and without need for satisfaction of any such
conditions precedent), be paid with the proceeds of Revolving Loans or
Alternative Currency Loans, according to the currency in which such Letter of
Credit was denominated, to be disbursed on the date of such LC Disbursement in
an amount equal to the LC Disbursement.

 

(iii)                               The Applicable Borrower’s obligations under
this Section (d) to reimburse each Issuing Bank with respect to LC Disbursements
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances (except as provided below with respect to the
gross negligence or willful misconduct of the applicable Issuing Bank) and
irrespective of any setoff, counterclaim or defense to payment which the
Applicable Borrower may have or have had against any Revolving Lender (including
such Issuing Bank in its capacity as the issuer of a Letter of Credit or any
Lender as a participant therein), including any defense based upon the failure
of any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit (other than a defense based upon the gross negligence or willful
misconduct of the applicable Issuing Bank in determining whether such drawing
conforms to the terms of the Letter of Credit) or any non-application or
misapplication by the beneficiary of the proceeds of such drawing, including any
of the following circumstances:

 

(A)                               any lack of validity or enforceability of any
Letter of Credit, this Agreement or any of the other Loan Documents;

 

(B)                               the existence of any claim, setoff, defense or
other right which any Borrower or any other Person may have at any time against
a beneficiary named in a Letter of Credit, any transferee of any Letter of
Credit (or any Person for whom any such transferee may be acting), any Agent,
any Issuing Bank, any Revolving Lender, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Applicable Borrower or any other Person and the
beneficiary named in any such Letter of Credit);

 

(C)                               any draft, certificate or any other document
presented under the Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(D)                               the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Loan
Documents;

 

(E)                                the occurrence of any Default or Event of
Default; or

 

59

--------------------------------------------------------------------------------


 

(F)                                 any other circumstance which might otherwise
constitute a defense available to, or a discharge of, any Borrower (other than
the gross negligence or willful misconduct of the applicable Issuing Bank).

 

(iv)                              Each Borrower also agrees with the Issuing
Banks, the Agents and the Revolving Lenders that, in the absence of gross
negligence or willful misconduct of any Issuing Bank, such Issuing Bank shall
not be responsible for, and the Applicable Borrower’s reimbursement obligations
under this Section (d) shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged or any
dispute between or among any Borrower or any other party and the beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Applicable Borrower or any other
party against any beneficiary of such Letter of Credit or any such transferee. 
Neither any Agent, any Revolving Lender nor any Issuing Bank shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder, or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the
Applicable Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by the Applicable
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.  It is the intent
of the parties hereto that neither any Agent, any Revolving Lender nor any
Issuing Bank shall have any liability under this Section 2.7 for the ordinary
negligence of such Person.

 

(v)                                 Unless otherwise agreed by the
Administrative Agent, the applicable Issuing Bank shall report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank issues, amends, renews

 

60

--------------------------------------------------------------------------------


 

or extends any Letter of Credit, the Letter of Credit with respect to which such
action was taken, the date of such issuance, amendment, renewal or extension,
the Applicable Borrower for whose account the Letter of Credit was issued, and
the currency and aggregate face amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amount thereof shall have
changed), it being understood that (1) with respect to any such issuance,
renewal, extension or amendment that results in an increase in the amount of any
Letter of Credit, the Issuing Bank shall, upon its receipt of the Applicable
Borrower’s request therefor, request written confirmation from the
Administrative Agent that such issuance, renewal, extension or amendment does
not result in non- compliance with this Agreement and (2) the Administrative
Agent shall promptly and in any event not later than 12:00 noon, Local Time, at
the location of the Applicable Agent, on the proposed effective date of such
issuance, amendment, renewal or extension, provide such confirmation or
indication of non-compliance; (B) on each Business Day on which such Issuing
Bank makes any LC Disbursement, the date, currency and amount of such LC
Disbursement, (C) on any Business Day on which the Applicable Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of the failure and the currency and amount of such LC
Disbursement and (D) on any other Business Day, such other information as the
Administrative Agent (or any Revolving Lender, through the Administrative Agent)
shall reasonably request as to Letters of Credit.

 

(vi)                              If the maturity of the Loans has been
accelerated pursuant to Article XI, all amounts (without duplication) (A) that
any Borrower is at the time or becomes thereafter required to reimburse or
otherwise pay to the Applicable Agent or any Issuing Bank in respect of LC
Disbursements made under any Letter of Credit denominated in an Alternative
Currency (other than amounts in respect of which such Borrower has deposited
Cash Collateral, if such Cash Collateral was deposited in the applicable
currency), (B) that the Revolving Lenders are at the time or become thereafter
required to pay to the Applicable Agent (and the Applicable Agent is at the time
or becomes thereafter required to distribute to an Issuing Bank) pursuant to
Section 2.7(c) in respect of unreimbursed LC Disbursements made pursuant to any
Letter of Credit denominated in an Alternative Currency and (C) of each
Revolving Lender’s participation in any Letter of Credit denominated in an
Alternative Currency under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into the US
Dollar Equivalent calculated using the Spot Exchange Rate on such date (or in
the case of any LC Disbursement made after such date, on the date such LC
Disbursement is made) of such amounts.  On and after such conversion, all
amounts accruing and owed to any Agent, the applicable Issuing Bank or any
Revolving Lender in respect of the obligations described in this paragraph shall
accrue and be payable in US Dollars at the rates otherwise applicable hereunder.

 

61

--------------------------------------------------------------------------------


 

(vii)                           Unless otherwise agreed by the applicable
Issuing Bank and the Applicable Borrower when a Letter of Credit is issued,
(A) the rules of the “International Standby Practices 1998” (or such later
version thereof as may be in effect at the time of issuance) shall apply to each
standby Letter of Credit, and (B) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance, shall apply to each commercial Letter of
Credit.

 

(e)                                  All Letters of Credit listed on Schedule
2.7 and outstanding on the Closing Date shall be Letters of Credit issued
hereunder on such dates and shall be governed in all respects by the terms and
conditions of this Agreement (including Section 2.7(d)), without any further
action by any Borrower, any Issuing Bank or any other Person.

 

2.8.                            Conflict between Applications and Agreement.  To
the extent that any provision of any Application related to any Letter of Credit
is inconsistent with the provisions of this Agreement, the provisions of this
Agreement shall control.

 

ARTICLE III
INTEREST RATE PROVISIONS

 

3.1.                            Interest Rate Determination.

 

(a)                                 Except as specified in Sections 3.2, 3.3,
3.4, 3.5 and 3.7, the Loans shall bear interest on the unpaid principal amount
thereof from time to time outstanding, until maturity, at the following rates:

 

(i)                                     (A) with respect to any Eurocurrency
Borrowing denominated in US Dollars or Sterling, the Loans comprising each
Eurocurrency Borrowing shall bear interest at the lesser of (x) the Adjusted
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin, and (y) the applicable Highest Lawful Rate, if any; and
(B) with respect to any Eurocurrency Borrowing denominated in Euro, the Loans
comprising each Eurocurrency Borrowing shall bear interest at the lesser of
(x) the Adjusted EURIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin and (y) the applicable Highest Lawful Rate,
if any;

 

(ii)                                  with respect to any ABR Loan, the lesser
of (y) the Alternate Base Rate plus the Applicable Margin and (z) the applicable
Highest Lawful Rate;

 

(iii)                               with respect to any CDOR Loan, the lesser of
(y) the CDOR Rate for the Interest Period in effect for such CDOR Loan plus the
Applicable Margin and (z) the applicable Highest Lawful Rate;

 

(iv)                              with respect to any Canadian Prime Loan, the
lesser of (y) the Canadian Prime Rate plus the Applicable Margin and (z) the
applicable Highest Lawful Rate; and

 

62

--------------------------------------------------------------------------------


 

(v)                                 with respect to any Swingline Loan, the
lesser of (y) the Alternate Base Rate plus the Applicable Margin and (z) the
applicable Highest Lawful Rate.

 

The applicable Alternate Base Rate, Adjusted LIBO Rate, Adjusted EURIBO Rate,
CDOR Rate and Canadian Prime Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error. 
Interest shall be calculated based on a year of 360 days, except that
(i) interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day), (ii) interest computed with reference to the Canadian
Prime Rate and the CDOR Rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day and excluding the last
day) and (iii) with respect to any Alternative Currency as to which a 365 or 366
day year, as the case may be, is customarily used as a basis for such
calculation, interests with respect to Loans denominated in such Alternative
Currency shall be computed on such basis.  Interest in all cases shall be
calculated and payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

(b)                                 Provided that no Default or Event of Default
then exists, any Borrower may, upon irrevocable written notice to the applicable
Administrative Agent in accordance with Section 3.1(c),

 

(i)                                     elect to convert, as of any Business
Day, any ABR Loans (or any part thereof equal to the relevant Borrowing Minimum
or an integral multiple of the relevant Borrowing Multiple in excess thereof)
into Eurocurrency Loans;

 

(ii)                                  elect to convert, as of the last day of
the applicable Interest Period, any Eurocurrency Loans expiring on such day (or
any part thereof equal to the relevant Borrowing Minimum or an integral multiple
of the relevant Borrowing Multiple in excess thereof) into ABR Loans; or

 

(iii)                               elect to continue (for the same or a
different Interest Period), as of the last day of the applicable Interest
Period, any Eurocurrency Loans having Interest Periods expiring on such day (or
any part thereof equal to the relevant Borrowing Minimum or an integral multiple
of the relevant Borrowing Multiple in excess thereof);

 

(iv)                              elect to convert, as of any Business Day, any
Canadian Prime Loans (or any part thereof equal to the relevant Borrowing
Minimum or an integral multiple of the relevant Borrowing Minimum in excess
thereof) into CDOR Loans;

 

(v)                                 elect to convert, as of the last day of the
applicable Interest Period, any CDOR Loans expiring on such day (or any part
thereof equal to the relevant Borrowing Minimum or an integral multiple of the
relevant Borrowing Multiple in excess thereof) into Canadian Prime Loans; or

 

63

--------------------------------------------------------------------------------


 

(vi)                              elect to continue (for the same or a different
Interest Period), as of the last day of the applicable Interest Period, any CDOR
Loans having Interest Periods expiring on such day (or any part thereof equal to
the relevant Borrowing Minimum or an integral multiple of the relevant Borrowing
Multiple in excess thereof);

 

provided that, if at any time the outstanding principal amount of Eurocurrency
Loans is reduced by payment, prepayment, or conversion of part thereof to be
less than the Borrowing Minimum for Eurocurrency Loans, such Eurocurrency Loans,
if in US Dollars, shall automatically convert into ABR Loans and if in Sterling
or Euro, shall automatically convert into Loans bearing interest at such rate as
the Administrative Agent determines adequately reflects the costs of the
applicable Lenders of making or maintaining such Loans, and on and after such
date the right of the applicable Borrower to continue such Loans as, and convert
such Loans into, Eurocurrency Loans shall terminate; provided further, that if
at any time the outstanding principal amount of CDOR Loans is reduced by
payment, prepayment, or conversion of part thereof to be less than the Borrowing
Minimum for CDOR Loans, such CDOR Loans shall automatically convert into
Canadian Prime Loans, and on and after such date the right of the applicable
Borrower to continue such Loans as, and convert such Loans into, CDOR Loans
shall terminate.  The applicable Alternate Base Rate, Adjusted LIBO Rate or
Canadian Prime Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

The Applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Loans, which may not be
converted or continued.

 

Notwithstanding any other provision of this Section, no Borrower shall be
permitted to change the currency of any Borrowing or to convert any Borrowing to
a Type not permitted to be elected by it pursuant to this Agreement.

 

No Interest Period may be elected that would end later than the scheduled
Maturity Date.

 

No Interest Period may be elected if such election would require the
Administrative Agent to administer concurrently a combination of elective rates
based on the Adjusted LIBO Rate and/or a combination of Interest Periods that
exceed an aggregate of ten (10).

 

(c)                                  To convert or continue a Loan as provided
in Section 3.1(b), the Applicable Borrower shall deliver a Notice of Rate
Change/Continuation in the form of Exhibit E (a “Notice of Rate
Change/Continuation”), to the Applicable Agent not later than 11:00 a.m., Local
Time, at least (i) three Business Days in advance of the Change/Continuation
Date, if such Loan is to be converted into or continued as a Eurocurrency Loan
or CDOR Loan and is denominated in US Dollars or Canadian Dollars, (ii) four
Business Days in advance of the Change/Continuation Date, if such Loan is
denominated in an Alternative Currency other than Canadian Dollars; and
(iii) one Business Day in advance of the Change/Continuation Date, if such Loan
is to be converted into an ABR Loan or Canadian Prime Loan, specifying:

 

64

--------------------------------------------------------------------------------


 

(i)                                     the date on which such Loan was made;

 

(ii)                                  the interest rate then applicable to such
Loan;

 

(iii)                               with respect to any Eurocurrency Loan or
CDOR Loan, the Interest Period then applicable to such Loan;

 

(iv)                              the amount of such Loan;

 

(v)                                 the currency in which such Loan was
denominated;

 

(vi)                              the proposed Change/Continuation Date;

 

(vii)                           the aggregate principal amount of such Loans to
be converted or continued;

 

(viii)                        the Type of Loans resulting from the proposed
conversion or continuation; and

 

(ix)                              if the resulting Loans are Eurocurrency Loans
or CDOR Loans, the Interest Period to be applicable to such Eurocurrency Loans
or CDOR Loans, after giving effect to the proposed conversion or continuation,
which shall be a period contemplated by the definition of the term “Interest
Period.”

 

(d)                                 If, upon the expiration of any Interest
Period applicable to Eurocurrency Loans or CDOR Loans, (i) the Applicable
Borrower has failed to repay such Loans or to select a new Interest Period to be
applicable to such Loans prior to the applicable Business Day in advance of the
Expiration Date of the current Interest Period applicable thereto as provided in
Section 3.1(c), or (ii) any Default or Event of Default exists and the
Administrative Agent so notifies the Borrower, the Applicable Borrower shall be
deemed to have elected to convert any such Eurocurrency Loans denominated in US
Dollars into ABR Loans or such CDOR Loans into Canadian Prime Loans, as the case
may be, effective as of the Expiration Date of such Interest Period, and all
conditions to such conversion shall be deemed to have been satisfied (unless
such Loans are denominated in Sterling or Euro, in which case such Loans shall
be continued as Eurocurrency Loans with an Interest Period of one month’s
duration commencing on the last day of such Interest Period).

 

(e)                                  The Administrative Agent will promptly
notify each applicable Lender of its receipt of a Notice of Rate
Change/Continuation, or, if no timely notice is provided by the Applicable
Borrower, the Administrative Agent will promptly notify the Applicable Borrower
and each applicable Lender of the details of any automatic conversion.  All
conversions and continuations shall be made ratably according to the respective
outstanding principal amounts of the Loans with respect to which the notice was
given held by each Lender.

 

(f)                                   During the existence of a Default or Event
of Default, (i) no Borrower may elect to have any Borrowing converted into or
continued as a Eurocurrency Borrowing or a Borrowing denominated in Canadian
Dollars converted into or continued as a CDOR Borrowing, as the case may be,
(ii) unless repaid, each Eurocurrency Borrowing denominated in US Dollars

 

65

--------------------------------------------------------------------------------


 

shall be converted into an ABR Borrowing, and each CDOR Loan shall be converted
into a Canadian Prime Loan, in each case at the end of the Interest Period
applicable thereto; and (iii) unless repaid, each Eurocurrency Borrowing
denominated in an Alternative Currency (other than Canadian Dollars) shall be
continued as a Eurocurrency Borrowing of the same Type with an Interest Period
of one month.

 

(g)                                  Nothing herein shall authorize any Borrower
to continue or change the interest rate applicable to any Eurocurrency Loan or
CDOR Loan prior to the expiration of the Interest Period with respect thereto. 
No Alternative Currency Borrowing may be converted to an ABR Borrowing and no
Borrowing denominated in one currency may be converted to another currency.

 

(h)                                 Notwithstanding anything set forth herein to
the contrary (other than Section 13.10) if any principal of or interest on any
Loan or any fee or other amount payable by a Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount, from time to time outstanding, shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal on any Loan, the lesser of (x) 2% above the interest rate otherwise
applicable to such Loan and (y) the Highest Lawful Rate, or (ii) in the case of
any other amount, the lesser of (x) 2% plus the rate applicable to ABR Loans at
such time and (y) the Highest Lawful Rate.

 

(i)                                     Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination in full of the Revolving Commitments;
provided that (i) interest accrued pursuant to subsection (h) of this
Section 3.1 shall be due on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan or CDOR Loan prior
to the end of the current Interest Period therefor, accrued and unpaid interest
on such Loan shall be payable on the effective date of such conversion.  All
interest shall be paid in the currency in which the applicable Loan is
denominated.

 

(j)                                    The Alternate Base Rate for each ABR Loan
shall be determined by the Administrative Agent on the first day and on each day
such ABR Loan shall be outstanding, or if such day is not a Business Day, on the
next succeeding Business Day.  The LIBO Rate or EURIBO Rate, as the case may be,
for the Interest Period for each Eurocurrency Loan shall be determined by the
Administrative Agent on the respective Quotation Date.  The Canadian Prime Rate
for each Canadian Prime Loan shall be determined by the Administrative Agent on
the first day and on each day such Canadian Prime Loan shall be outstanding, or
if such day is not a Business Day, on the next succeeding Business Day.  The
CDOR Rate for the Interest Period for each CDOR Loan shall be determined by the
Administrative Agent on the first day of such Interest Period.

 

(k)                                 Each determination of an interest rate by
the Administrative Agent shall be conclusive and binding upon the Borrower and
the Lenders in the absence of manifest error.

 

66

--------------------------------------------------------------------------------


 

3.2.                            Increased Cost and Reduced Return.

 

(a)                                 If any Change in Law:

 

(i)                                     shall impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance charge or other similar
requirement against assets, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement (including the
Mandatory Costs) included in the Adjusted LIBO Rate or the Adjusted EURIBO Rate)
or an Issuing Bank; or

 

(ii)                                  shall impose on any Lender or Issuing Bank
or the London, European, or Canadian interbank markets any other condition
affecting this Agreement or the Eurocurrency Loans made by such Lender or any
Letter of Credit or participation therein or in any Alternative Currency Loan;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing, or maintaining any Eurocurrency Loans or
CDOR Loans (or of maintaining its obligation to make a Eurocurrency Loan or CDOR
Loan or to participate in an Alternative Currency Loan) or to increase the cost
to such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (including maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or Issuing Bank under this Agreement, in each case by
an amount deemed material by such Lender or Issuing Bank, as the case may be,
then, upon request of such Lender or Issuing Bank, the Applicable Borrower shall
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such increased cost incurred or reduction suffered; provided that the
Applicable Borrower will not be responsible for paying any amounts pursuant to
this Section 3.2(a) accruing for a period greater than 180 days prior to the
date that such Lender or Issuing Bank, as the case may be, through the
Administrative Agent notifies the Borrower of the circumstances giving rise to
such increased costs or reductions and of such Lender’s or Issuing Bank’s, as
the case may be, intention to claim compensation therefor; provided further
that, if the circumstances giving rise to such increased costs or reductions are
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law has or would have the effect of reducing the rate of
return on the capital of such Lender or such Issuing Bank or any company
controlling such Lender or such Issuing Bank, as the case may be, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Letters of Credit or Alternative Currency Loans held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), such
Lender or such Issuing Bank shall notify the Borrower through the Administrative
Agent and from time to time the Applicable Borrower shall pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company, as the case may be, for such reduction,

 

67

--------------------------------------------------------------------------------


 

provided that the Applicable Borrower will not be responsible for paying any
amounts pursuant to this Section 3.2(b) accruing for a period greater than 180
days prior to the date that such Lender or such Issuing Bank, as the case may
be, notifies the Borrower of the circumstances giving rise to such increased
costs or reductions and of such Lender’s or such Issuing Bank’s, as the case may
be, intention to claim compensation therefor; provided further that, if the
circumstances giving rise to such increased costs or reductions are retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

(c)                                  Each Lender and each Issuing Bank shall
promptly notify the Borrower (through the Administrative Agent) and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender or such Issuing Bank, as the case
may be, to compensation pursuant to this Section 3.2, and will use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if such designation or assignment will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender or such Issuing Bank, as the case may be, be otherwise
disadvantageous to it.  The Applicable Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or any Issuing Bank, as the
case may be, in connection with any such designation or assignment.  Any Lender
or any Issuing Bank, as the case may be, claiming compensation under this
Section 3.2 shall do so in good faith on a nondiscriminatory basis.  In
determining such amount, such Lender or such Issuing Bank, as the case may be,
may use any reasonable averaging and attribution methods.  A certificate of a
Lender or an Issuing Bank, as the case may be, setting forth in reasonable
detail such amount or amounts as shall be necessary to compensate such Lender or
such Issuing Bank, as the case may be, as specified in this Section 3.2 may be
delivered to the Applicable Borrower and the Administrative Agent and shall be
conclusive absent manifest error.  The Applicable Borrower shall pay to the
Administrative Agent for the account of such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within fifteen (15)
days after its receipt of the same.

 

(d)                                 Notwithstanding anything in the Loan
Documents to the contrary, any Revolving Lender may, in its sole discretion,
fund Revolving Loans denominated in Sterling from a lending office located in
the UK.  In such case, the Applicable Borrower shall pay to such Lender,
together with and as and when interest (calculated at the rate otherwise
applicable under this Agreement) on such Loans is due and payable, any and all
Mandatory Costs (to the extent not already included in such interest rate) due
or payable by such lending office for the cost of complying with the
requirements of the Bank of England, the Financial Services Authority, or any
other Governmental Authority, as the case may be, which results from funding or
maintaining such Loans from such lending office.  If at any time a Lender shall
reasonably determine after a Change in Law that the Mandatory Costs (calculated
as provided in this Agreement) shall fail to represent the actual cost to such
Lender or its applicable lending office of complying with the requirements of
the Bank of England, the Financial Services Authority, or any other Governmental
Authority having jurisdiction over it, as the case may be, with respect to the
funding and maintenance of advances in an Alternative Currency, in each case by
an amount deemed material by such Lender, then the Applicable Borrower shall,
upon the request of such Lender, pay to such Lender such additional amounts as
will compensate such Lender for such additional costs incurred.

 

68

--------------------------------------------------------------------------------


 

(e)                                  (i) For so long as any Lender is required
to comply with (a) the requirements of the Bank of England and/or the Financial
Services Authority (or, in either case, any other authority succeeding to all or
any of its functions) or (b) the requirements of the European Central Bank (or
any other authority succeeding to all or any of its functions), but without
duplicating amounts included in the Statutory Reserve Rate or Mandatory Costs,
in each case in respect of such Lender’s Eurocurrency Loans or by virtue of
extending credit in Sterling or Euro to a Borrower, such Borrower shall pay, in
addition to interest otherwise due on each of such Loans, additional interest on
such Loan in an amount equal to the cost to such Lender of complying with such
requirements.

 

(ii)  For so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks (or other authority succeeding to all or any of
the functions of either), but without duplicating amounts included in the
Statutory Reserve Rate or the Mandatory Costs) in respect of any of such
Lender’s Eurocurrency Loans or by virtue of extending credit in Sterling or Euro
to a Borrower, such Borrower shall pay, in addition to interest on each of such
Lender’s Loans subject to such requirements, additional interest on such Loan at
a rate per annum specified by such Lender to be the cost to such Lender of
complying with such requirements in relation to such Loan.

 

(iii)  Any additional interest owed pursuant to clause (i) or (ii) above shall
be determined in reasonable detail by the applicable Lender, which determination
shall be conclusive absent manifest error, and notified to the Applicable
Borrower (with a copy to the Administrative Agent) at least five (5) Business
Days before each date on which interest is payable for the applicable Loan, and
such additional interest so notified to the Applicable Borrower by such Lender
shall be payable to the Administrative Agent for the account of such Lender on
each date on which interest is payable for such Loan.  In no event shall any
amounts determined pursuant to clause (i) or (ii) above be duplicative of any
amount owed by an Applicable Borrower hereunder.

 

3.3.                            Limitation on Types of Loans.  If on or prior to
the first day of any Interest Period for any Eurocurrency Loan or CDOR Loan:

 

(a)                                 the Administrative Agent or the Majority
Lenders shall have determined (which determination shall be conclusive) that for
any reason it has become impossible or impracticable to determine the Adjusted
LIBO Rate, the Adjusted EURIBO Rate, or the CDOR Rate, as applicable, for such
Interest Period; or the Majority Lenders determine (which determination shall be
conclusive) and notify the Administrative Agent that the Adjusted LIBO Rate, the
Adjusted EURIBO Rate or the CDOR Rate, as the case may be, for such Interest
Period will not adequately and fairly reflect the cost to the Lenders of making
or maintaining such Eurocurrency Loans or CDOR Loans, as applicable, for such
Interest Period, the Administrative Agent shall give the Borrower and the
Lenders prompt notice thereof, and until the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the Lenders shall be under no obligation to maintain their
commitment to make, or to make, additional Eurocurrency Loans of any affected
Type or CDOR Loans for, continue Eurocurrency Loans of any affected Type or CDOR
Loans for, or convert

 

69

--------------------------------------------------------------------------------


 

ABR Loans into Eurocurrency Loans of any affected Type or Canadian Prime Loans
into CDOR Loans for, such Interest Period, (ii) on the last day(s) of the
then-current Interest Period(s) for any outstanding Eurocurrency Loans of each
affected Type and Interest Period or CDOR Loans, as applicable, (A) the
Applicable Borrower shall either (y) prepay such Eurocurrency Loans or CDOR
Loans, as applicable, or (z) convert such Eurocurrency Loans denominated in US
Dollars into ABR Loans, and such CDOR Loans into Canadian Prime Loans, and
(B) any Eurocurrency Loans of each affected Type denominated in Sterling or Euro
shall bear interest at such rate as the Applicable Agent shall determine
adequately and fairly reflects the cost of each affected Lender of making or
maintaining its Loans included in such Borrowing for such Interest Period plus
the Applicable Margin, in each case in accordance with the terms of this
Agreement or continue such Loans for an Interest Period not so affected,
(iii) any Notice of Rate Change/Continuation that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing of
any affected Type or CDOR Borrowing, as applicable, for such Interest Period
shall be ineffective, and (iv) if any Notice of Borrowing requests a
Eurocurrency Borrowing in US Dollars (if such Eurocurrency Borrowing is the
affected Type) or a CDOR Borrowing, as applicable, for such Interest Period,
such Borrowing shall be made as an ABR Borrowing or a Canadian Prime Borrowing,
as applicable, and if any Notice of Borrowing requests a Eurocurrency Borrowing
in Sterling or Euro (if such Eurocurrency Borrowing is the affected Type), as
applicable, for such Interest Period, such Borrowing shall bear interest at such
rate as the Applicable Agent shall determine adequately and fairly reflects the
cost to the affected Lenders of making or maintaining their Loans included in
such Borrowing for such Interest Period plus the Applicable Margin.  Each Lender
will use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if such designation or
assignment will avoid the effects of this Section 3.3 and will not, in the
judgment of such Lender, be otherwise materially disadvantageous to it.  The
Applicable Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

3.4.                            Illegality.

 

(a)                                 If any Lender shall determine (which
determination shall be conclusive and binding on the Applicable Borrower, absent
manifest error) that any Change in Law makes it unlawful, or any central bank or
other Governmental Authority having jurisdiction over it asserts that it is
unlawful, for such Lender to make, continue or maintain any Eurocurrency Loan at
the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as the case may be, or CDOR
Loan, as the case may be, in US Dollars, Canadian Dollars or any other
Alternative Currency, as, or to convert any Loan into, a Eurocurrency Loan at
the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as the case may be, or CDOR
Loan, as applicable, the obligations of the affected Lender to make, continue,
maintain or convert any such Eurocurrency Loan or CDOR Loan shall, on notice
thereof from such Lender (through the Administrative Agent) to the Borrower,
upon such determination, forthwith be suspended at the end of the then current
Interest Periods with respect thereto (or sooner, if required by such law or
assertion (in which case the provisions of Section 3.5 shall be applicable))
until such Lender shall promptly notify the Administrative Agent and the
Borrower that the circumstances causing such suspension no longer exist.  All
Eurocurrency Loans of the affected Type from such Lender denominated in US
Dollars shall be converted to ABR Loans and all CDOR Loans from such Lender
shall be converted to Canadian

 

70

--------------------------------------------------------------------------------


 

Prime Loans, as applicable, either on the last day of the Interest Period
thereof, if such Lender may lawfully continue to maintain such Eurocurrency
Loans or CDOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loans or CDOR Loans.  If such
Eurocurrency Loan is denominated in any Alternative Currency, it shall be
exchanged into its US Dollar Equivalent amount and be converted into a ABR
Loan.  Upon any such conversion, the Applicable Borrower shall also pay interest
on the amount so converted.  If any such conversion of a Eurocurrency Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Applicable Borrower shall also pay to such Lender such
amounts, if any, as may be required pursuant to Section 3.5.

 

(b)                                 Each Lender will use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if such designation or assignment will avoid the effects
of this Section 3.4 and will not, in the judgment of such Lender, be otherwise
disadvantageous to it.  The Applicable Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(c)                                  If the obligation of any Lender to make a
Eurocurrency Loan or CDOR Loan or to maintain, continue, or to convert Loans
into, Eurocurrency Loans or CDOR Loans shall be suspended pursuant to this
Section 3.4, then, to the extent permitted by applicable Law and this Agreement,
such Lender’s Eurocurrency Loans or CDOR Loans shall be converted into ABR Loans
or Canadian Prime Loans, as applicable, as provided above, and, unless and until
such Lender gives notice as provided below that the circumstances specified in
this Section 3.4 that gave rise to such conversion no longer exist:

 

(i)                                     to the extent that such Lender’s
Eurocurrency Loans or CDOR Loans have been so converted, all payments and
prepayments of principal that would otherwise be applied to such Lender’s
Eurocurrency Loans or CDOR Loans shall be applied instead to its ABR Loans or
Canadian Prime Loans, as applicable; and

 

(ii)                                  all Loans that would otherwise be made by
such Lender as Eurocurrency Loans or CDOR Loans shall be made instead as ABR
Loans or Canadian Prime Loans, as applicable, all Loans that would otherwise be
continued by such Lender as Eurocurrency Loans or CDOR Loans shall be converted
instead into ABR Loans or Canadian Prime Loans, as applicable, and all Loans of
such Lender that would otherwise be converted into Eurocurrency Loans or CDOR
Loans shall instead remain as ABR Loans or Canadian Prime Loans, as applicable.

 

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in this Section 3.4 that gave rise to
the conversion of such Lender’s Eurocurrency Loans or CDOR Loans pursuant to
this Section 3.4 no longer exist (which such Lender agrees to do promptly upon
such circumstances ceasing to exist) at a time when Eurocurrency Loans or CDOR
Loans made by other Lenders are outstanding, such Lender’s ABR Loans or Canadian
Prime Loans, as applicable, shall be automatically converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding
Eurocurrency Loans or

 

71

--------------------------------------------------------------------------------


 

CDOR Loans, to the extent necessary so that, after giving effect thereto, all
Loans held by the Lenders holding Eurocurrency Loans or CDOR Loans and by such
Lender are held pro rata (as to principal amounts, Types, and Interest Periods)
in accordance with their respective Commitments.

 

3.5.                            Compensation.  Upon the request of any Lender,
and except as expressly provided herein, the Applicable Borrower shall pay to
the Administrative Agent for the account of such Lender such amount or amounts
as shall be sufficient (in the reasonable opinion of such Lender) to compensate
it for any loss, cost, or expense (including loss of anticipated profits)
incurred by it as a result of

 

(a)                                 any payment, prepayment, or conversion of a
Eurocurrency Loan or CDOR Loan for any reason (including the acceleration of the
Loans pursuant to Article XI) on a date other than the last day of the Interest
Period for such Eurocurrency Loan or CDOR Loan;

 

(b)                                 any failure by any Borrower for any reason
(including, without limitation, the failure of any condition precedent specified
in Article VIII to be satisfied) to borrow, convert, continue, or prepay a
Eurocurrency Loan or a CDOR Loan on the date for such borrowing, conversion,
continuation, or prepayment specified in any notice delivered pursuant hereto;
or

 

(c)                                  the assignment of any Eurocurrency Loan or
CDOR Loan other than on the last day of the Interest Period applicable thereto
as a result of a requirement by any Borrower pursuant to Section 3.6 or the CAM
Exchange.

 

In the case of a Eurocurrency Loan or CDOR Loan, such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate, the Adjusted EURIBO Rate or CDOR Rate, as applicable, that would have
been applicable to such Loan plus the Applicable Margin that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then- current Interest Period therefor (or in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the applicable currency of a comparable amount and period from other banks in
the applicable interbank market.  A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 3.5 shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

3.6.                            Replacement of Lenders.  If any Lender requests
compensation under Section 3.2 or 4.9, or if any Lender becomes a Defaulting
Lender, or otherwise has given notice pursuant to Section 3.2, 3.3 or 3.4
(unless in each case the basis for such request or notice is generally
applicable to all Lenders), or does not consent to any request by the Borrower
to extend the then-scheduled Maturity Date, the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent
within ninety (90) days of such request or notice, if no Default or Event of
Default exists, require such Lender to assign and delegate without recourse (in
accordance with and subject to the restrictions contained in Section 13.9), all
its interests,

 

72

--------------------------------------------------------------------------------


 

rights and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (a) the
Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 13.9(b)(ii)(C), (b) the Borrower shall have received the
applicable consents specified in Section 13.9(b), (c) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, and accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (subject in
each case to Section 4.8), from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts); (d) in the case of any such assignment resulting from a claim
for compensation under Section 3.2 or 4.9, such assignment will result in a
reduction in such compensation or payments; (e) in the case of any such
assignment resulting from the failure to provide a consent to extend the
then-scheduled Maturity Date, the assignee shall have given such consent and, as
a result of such assignment and any contemporaneous assignments and consents,
the number of Lenders necessary to effect such amendment has been obtained; and
(f) such assignment does not violate applicable Law.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.  Each party
hereto agrees that any assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto.

 

3.7.                            Yearly Rate.  Whenever interest hereunder is by
the terms hereof to be calculated on the basis of a year of 360 days (or 365
days during a year of 366 days), the rate of interest applicable under this
Agreement to such calculation expressed as an annual rate for the purposes of
the Interest Act (Canada) is equivalent to such rate as so calculated multiplied
by the number of days in the calendar year in which the same is to be
ascertained and divided by 360 (or 365), as applicable.

 

3.8.                            Survival.  The agreements contained in this
Article III shall survive the termination of this Agreement and the payment in
full of the Obligations for a period of 180 days thereafter.

 

ARTICLE IV
PREPAYMENTS AND OTHER PAYMENTS; REDUCTION AND EXPANSION OF COMMITMENTS

 

4.1.                            Repayment of Loans; Evidence of Debt.

 

(a)                                 (i) Each Borrower hereby unconditionally
promises to pay (without duplication) (A) to the Applicable Agent for the
account of each applicable Revolving Lender the then- unpaid principal amount of
each of such Borrower’s Revolving Loans on the Maturity Date, and (B) to the
Administrative Agent for the account of the applicable Issuing Banks all LC
Disbursements made pursuant to Letters of Credit issued to such Borrower, as
provided in Section 2.7(d), (ii) the Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of the Term Loan Lenders (A) the
principal amount of the Term Loans in

 

73

--------------------------------------------------------------------------------


 

installments payable on the last Business Day of each Fiscal Quarter during the
term of this Agreement, commencing on the last day of the first full Fiscal
Quarter after the Term Loan Borrowing Date, with each such principal installment
being in the aggregate principal amount for all Term Loan Lenders of two and
one-half percent (2.5%) of the original aggregate principal amount of the Term
Loans and (B) the then unpaid principal amount of the Term Loans on the Maturity
Date and (iii) the Borrower hereby unconditionally promises to pay to the
Swingline Bank the then-unpaid principal amount of each Swingline Loan on the
date such Swingline Loan is due pursuant to Section 2.6.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class, Type and currency thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by an Applicable Agent hereunder for the account of the Lenders
(or any subset thereof) and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to subsection (b) or (c) of this Section 4.1 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of an Applicable Borrower to repay the Loans received by it in accordance with
the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, each Applicable Borrower
shall prepare, execute and deliver to such Lender a promissory note
substantially in the form of Exhibit B, payable to the order of such Lender (or,
if requested by such Lender, to such Lender and its registered assigns). 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 13.9) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

4.2.                            Required Prepayments.

 

(a)                                 In the event the sum of the aggregate
principal amount of all outstanding Revolving Loans denominated in US Dollars,
the LC Exposure with respect to Letters of Credit denominated in US Dollars and
the Swingline Exposure exceeds the Total Revolving Commitment, the Borrower will
make a prepayment of principal of any one or more of such Revolving Loans (in
the Borrower’s sole discretion), in an amount at least equal to such excess,
together with (i) interest accrued and unpaid hereon to the date of such
prepayment and (ii) all amounts due, if any, under Section 3.5 (or, if no such
Revolving Loans are then outstanding, deposit Cash Collateral in an amount with
the Administrative Agent pursuant to Section 11.2 in

 

74

--------------------------------------------------------------------------------


 

an aggregate amount equal to such excess as Cash Collateral for the
reimbursement obligations of the Borrower).

 

(b)                                 The Administrative Agent will determine the
US Dollar Equivalent of the aggregate LC Exposure and of each Alternative
Currency Loan on each Spot Currency Determination Date.  In the event that the
Administrative Agent determines that the US Dollar Equivalent of the Total
Revolving Credit Exposure exceeds the Total Revolving Commitment, or that the US
Dollar Equivalent of the aggregate Alternative Currency Exposures of any
Alternative Currency exceeds the total Alternative Currency Commitments with
respect to such Alternative Currency, or that the US Dollar Equivalent of the
aggregate Alternative Currency Exposures exceed the Alternative Currency
Sublimit, then it will notify the Borrower and the Borrower will (or will cause
one or more Subsidiary Borrowers to), within two (2) Business Days following
such notice, make a prepayment of principal of any one or more Revolving Loans
(in the Borrower’s sole discretion), in an amount at least equal to such excess,
together with (i) interest accrued and unpaid thereon to the date of such
prepayment and (ii) all amounts due, if any, under Section 3.5 (or, if no
Revolving Loans are then outstanding, deposit Cash Collateral in an account with
the Administrative Agent pursuant to Section 11.2 in an aggregate amount equal
to such excess as Cash Collateral for the reimbursement obligations of such
Borrower).

 

4.3.                            Optional Prepayments.  Each Borrower shall have
the right at any time and from time to time to prepay the Loans made to it, in
whole or in part; provided that each partial prepayment of any Loan shall be in
an aggregate principal amount of at least the relevant Borrowing Minimum or any
Borrowing Multiple in excess thereof (provided that the resulting Loan shall be
in an amount at least the relevant Borrowing Minimum, unless prepaid
completely), in each case together with (y) interest accrued thereon to the date
of such prepayment and (z) all amounts due, if any, under Section 3.5.  In
connection with each voluntary prepayment the Applicable Borrower shall provide
the Administrative Agent (and, in the case of prepayment of a Swingline Loan or
Alternative Currency Loan, the Swingline Bank or Alternative Currency Lenders)
with notice of its intention to prepay,

 

(i)                                     no later than 11:00 a.m. Local Time on
the date of prepayment in the case of ABR Loans or Canadian Prime Loans,

 

(ii)                                  no later than 11:00 a.m. Houston Time
three (3) Business Days prior to the date of prepayment in the case of
Eurocurrency Loans denominated in US Dollars,

 

(iii)                               no later than (y) 11:00 a.m. London Time
four (4) Business Days prior to the date of prepayment in the case of
Eurocurrency Loans denominated in an Alternative Currency, or (z) 11:00 a.m.
Toronto Time three (3) Business Days prior to the date of prepayment in the case
of CDOR Loans, and

 

(iv)                              no later than 11:00 a.m. Houston Time on the
date of prepayment in the case of Swingline Loans.

 

75

--------------------------------------------------------------------------------


 

Such notice shall be irrevocable and shall specify the principal amount of each
Borrowing or portion thereof to be prepaid, the prepayment date and the account
of the Applicable Borrower to be charged if such prepayment is to be so
effected.  Notice of such prepayment having been given, the principal amount of
the Loans specified in such notice, together with accrued and unpaid interest
thereon to the date of prepayment, shall become due and payable on such
prepayment date.  If such Borrower pays or prepays any Eurocurrency Loan or CDOR
Loan prior to the end of the Interest Period applicable thereto, such payment
shall be subject to Section 3.5.  Promptly following receipt of any such notice,
the Administrative Agent shall advise the applicable Lenders of the contents
thereof.  Each prepayment shall be applied to each Borrowing (and within each
such Borrowing, ratably to the Loans therein) designated in the corresponding
notice of prepayments.  Optional prepayments of the Revolving Loans shall be
made without reduction in the Revolving Commitments, unless so elected by the
Borrower in accordance with Section 4.10(b), and optional payments of the Term
Loans shall be applied in inverse order of maturity of scheduled principal
payments thereunder (including the final payment due on the Maturity Date).

 

4.4.                            No Prepayment Premium or Penalty.  Each
prepayment pursuant to Section 4.2 or 4.3 shall be without premium or penalty
but shall be subject to Section 3.5.

 

4.5.                            Payments and Prepayments.

 

(a)                                 All payments to be made by the Borrowers
shall be made without set-off, recoupment or counterclaim.  All payments and
prepayments made in accordance with the provisions of this Agreement or any
other Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 3.2, 3.5 or 4.9) shall be
made no later than the time expressly required hereunder for such payment (or,
if no time is expressly required, no later than 12:00 noon, Local Time, on the
day when due), in immediately available funds, to the Applicable Agent, for the
account of the relevant Lenders or the relevant Issuing Bank, to an account that
the Applicable Agent shall have identified in a notice delivered to the
Applicable Borrower, except payments to be made for the account of an Issuing
Bank or Swingline Bank shall be made as expressly provided herein and except
that all payments pursuant to Sections 3.2, 3.4, 3.5, 4.9 and 13.12 shall be
made directly to the Persons entitled thereto, no later than 12:00 noon, Local
Time, on the date when due, in immediately available funds, with notice of each
such payment being given to the Administrative Agent.  All payments hereunder of
principal or interest in respect of any Loan (or of any breakage indemnity in
respect of any Loan) or LC Disbursements shall be made in the currency of such
Loan or LC Disbursement; all other payments hereunder shall be made in US
Dollars.

 

(b)                                 Unless (i) otherwise set forth herein with
respect to Defaulting Lenders or (ii) the Applicable Agent shall have received
notice from the Borrower prior to the date on which any payment is due to such
Applicable Agent for the account of any Lender or any Issuing Bank that the
Applicable Borrower will not make such payment in full, such Applicable Agent
may assume that such Applicable Borrower has made such payment in full to such
Applicable Agent on such date and such Applicable Agent may, in reliance upon
such assumption (but shall not be required to) cause to be distributed to each
Lender or Issuing Bank on such due date an amount equal to the amount then due. 
If and to the extent the Applicable Borrower shall not have so made such payment
in full to such Applicable Agent, each Lender or Issuing Bank, as the case

 

76

--------------------------------------------------------------------------------


 

may be, severally agrees to repay to such Applicable Agent forthwith on demand
the amount distributed to such Lender or such Issuing Bank, as the case may be,
together with interest thereon, for each day from and including the date such
amount is distributed to such Lender until but excluding the date such Lender or
such Issuing Bank repays such amount to such Applicable Agent, (y) in the case
of an amount denominated in US Dollars, at the greater of the Federal Funds
Effective Rate and a rate determined by such Applicable Agent in accordance
banking industry rules on interbank compensation, and (z) in the case of an
amount denominated in an Alternative Currency, a rate reasonably determined by
such Applicable Agent in accordance with banking industry rules on interbank
compensation.

 

(c)                                  The Applicable Agent shall promptly remit
to each Lender its Pro Rata Percentage or Applicable Participation Percentage
(as the case may be) with respect to the Loan or Loans being prepaid of payments
received by it pursuant to Section 4.5(a) in immediately available funds, except
that all reimbursement payments in respect of losses, expenses, funding losses
or the like shall be retained by the Applicable Agent or remitted to the Lenders
and the Issuing Banks according to their respective appropriate entitlement to
such reimbursement and, in each case, except as otherwise provided herein with
respect to Defaulting Lenders.  Unless otherwise provided in this Agreement or
the other Loan Documents (including any notice of prepayment), payments and
prepayments shall be applied (i) first to accrued and unpaid fees (to the extent
then payable), then (ii) to accrued and unpaid interest (to the extent then
payable), then (iii) to the payment of unreimbursed LC Disbursements then due
hereunder, then (iv) to the principal of ABR Loans and Canadian Prime Loans, and
(v) then to the principal of Eurocurrency and CDOR Loans (and among CDOR Loans
and Eurocurrency Loans, first to those with the earliest expiring Interest
Periods).

 

(d)                                 If and to the extent that the Administrative
Agent receives any payment or prepayment from the Borrowers and fails to
distribute such payment or prepayment to the applicable Lenders ratably on the
basis of their respective Pro Rata Percentages or Applicable Participation
Percentages (as the case may be) with respect to the Class of the Loan or Loans
being prepaid on the day the Administrative Agent receives such payment or
prepayment (or, if the Administrative Agent receives the same after 12:00 noon,
Local Time, on the immediately following Business Day), and such distribution
shall not be so made by the Administrative Agent in full on the required day,
the Administrative Agent shall pay to each Lender interest on the amount owed
each Lender at the rate determined by the Administrative Agent to be its cost of
funds for each day from the date such amount is paid to the Administrative Agent
by the Applicable Borrower until the date the Administrative Agent pays such
amount to such Lender.  Notwithstanding the Administrative Agent’s failure to so
distribute any such payment, as between the Borrowers, the Lenders and the
Issuing Banks, such payment shall be deemed received and collected as provided
in Section 4.5(a).

 

(e)                                  No party hereto (or guarantor thereof)
shall be liable to any other party hereto (or guarantor thereof) in any way
whatsoever for any delay, or the consequences of any delay, in the crediting to
any account of any amount required by this Agreement to be paid by the
Administrative Agent if the Administrative Agent shall have taken all relevant
steps to achieve, on the date required by this Agreement, the payment of such
amount in immediately available, freely transferable, cleared funds in US
Dollars to the account with the bank in the principal financial center which the
Applicable Borrower or, as the case may be, any Lender or Issuing

 

77

--------------------------------------------------------------------------------


 

Bank shall have specified for such purpose.  In this subsection (e), “all
relevant steps” means all such steps as may be prescribed from time to time by
the regulations or operating procedures or such clearing or settlement system as
the Administrative Agent may from time to time determine for the purpose of
clearing or settling payments of US Dollars.

 

(f)                                   If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day (unless, in the case of Eurocurrency Borrowings or
CDOR Borrowings, the result of such extension of time would be to extend the
date of such payment into another calendar month or beyond the scheduled
Maturity Date, and in either such event such payment shall be made on the
Business Day immediately preceding the date on which such payment would
otherwise have been due), and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

 

4.6.                            Sharing of Set-offs.  If any Lender or Issuing
Bank shall, by exercising any right of set off or counterclaim pursuant to
Section 13.8 or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender’s or Issuing Bank’s receiving payment of a
greater proportion of the aggregate amount of its Revolving Credit Exposure,
Term Loans and accrued interest thereon than the proportion received by any
other Lender with respect to its Revolving Credit Exposure or Term Loans, then
the Lender or Issuing Bank receiving such greater proportion shall notify the
Administrative Agent of such fact and shall purchase (for cash at face value)
participations in the Revolving Credit Exposure and Term Loans of other Lenders,
as applicable, or make such other adjustments as shall be equitable, to the
extent necessary so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of such
obligations then due and payable to the applicable Lenders; provided that (a) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(b) the provisions of this paragraph shall not be construed to apply to any
payment made by any of the Borrowers pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Credit Exposure or Term Loans to any permitted assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Applicable Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Applicable Borrower in the amount of such
participation.

 

4.7.                            Cash Collateral.  At any time that there shall
exist a Defaulting Lender that is a Revolving Lender, within one Business Day
following the written request of the Administrative Agent or any Issuing Bank
(with a copy to the Administrative Agent), the Borrower shall Cash Collateralize
the Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 4.8(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount equal to such Fronting Exposure
as of such date.

 

78

--------------------------------------------------------------------------------


 

(a)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of the Issuing Banks,
and agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of Letters of Credit, to be applied pursuant to clause
(b) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Banks as herein provided, or that the total
amount of such Cash Collateral is less than the Fronting Exposure as of such
date, the Borrower will, within two Business Days following demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (as giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Application. Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under this
Section 4.7 or Section 4.8 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(c)                                  Termination of Requirement. Cash Collateral
(or the appropriate portion thereof) provided to reduce any Issuing Bank’s
Fronting Exposure shall no longer be required to be held as Cash Collateral
pursuant to this Section 4.7 following (i) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender), and upon the occurrence of such event and written notice
to the Administrative Agent from the Borrower, the Cash Collateral provided by
the Borrower shall be promptly returned to the Borrower, in each case, free and
clear of all Liens, or (ii) the determination by the Administrative Agent and
each Issuing Bank that there exists excess Cash Collateral, and upon the
occurrence of such event and written notice to the Administrative Agent from the
Borrower, such excess Cash Collateral shall be promptly returned to the
Borrower, in each case, free and clear of all Liens, to the extent such amount
was provided by the Borrower; provided that, subject to Section 4.8 the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

 

4.8.                            Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent not prohibited by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this

 

79

--------------------------------------------------------------------------------


 

Agreement shall be restricted as set forth in the definitions of Majority
Lenders or Majority Revolving Lenders, as applicable.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by any Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article XI or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 13.8 shall be, if received by any
Agent other than the Administrative Agent, remitted by such Agent to the
Administrative Agent and then applied at such time or times as may be determined
by the Administrative Agent as follows:  first, to the payment of any amounts
owing by such Defaulting Lender to the Agents hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any
Issuing Bank or the Swingline Bank hereunder; third, to Cash Collateralize the
Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 4.7 (provided that, to the extent there exists Cash
Collateral deposited by the Borrower with respect to such Fronting Exposure,
following such Cash Collateralization pursuant to this clause third, any excess
amount, as determined by the Administrative Agent and each Issuing Bank, shall
be returned to the Borrower in accordance with Section 4.7(c)(ii)); fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 4.7; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or the Swingline Bank as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Banks or the
Swingline Bank against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 8.3 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in

 

80

--------------------------------------------------------------------------------


 

Letters of Credit and Swingline Loans are held by the Lenders in accordance with
their respective Pro Rata Percentages or Applicable Participation Percentages,
as the case may be, without giving effect to Section 4.8(a)(iv).  Any payments,
prepayments or other amounts owed paid or payable to a Defaulting Lender that
are applied (or held) or pay amounts owned by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 4.8(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.  (A) No Defaulting Lender
shall be entitled to receive any commitment fee pursuant to Section 5.1 for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 4.7.

 

(C)                               With respect to any Letter of Credit Fees not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Revolving Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letters of Credit or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each Issuing Bank and the Swingline Bank, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Bank’s or the Swingline Bank’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letters of Credit and Swingline Loans, if any, shall be reallocated among the
Non-Defaulting Revolving Lenders in accordance with their respective Pro Rata
Percentages or Applicable Participation Percentage, as the case may be
(calculated without regard to such Defaulting Lender’s Revolving Commitment),
but only to the extent that (x) the conditions set forth in Section 8.3 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Revolving Lender to exceed such
Non-Defaulting Revolving Lender’s Revolving Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender

 

81

--------------------------------------------------------------------------------


 

arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Revolving Lender as a result of such Non-Defaulting
Revolving Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Bank’s Fronting Exposure and (y) second,
Cash Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 4.7.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swingline Bank and each Issuing Bank agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held by the Lenders in accordance
with their respective Pro Rata Percentages or Applicable Participation
Percentages, as the case may be (without giving effect to Section 4.8(a)(ii)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Revolving Lender is a Defaulting Lender, (i) the Swingline Bank
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) no Issuing Bank shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

4.9.                            Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document to or for
the account of any Lender, any Issuing Bank or any Applicable Agent shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from or in respect of any sum payable
hereunder or under any other Loan Document to any Lender, any Issuing Bank or
any Agent, (i) if such Tax is an Indemnified Tax, the sum payable by the
Borrowers shall be increased as may be necessary so that, after making all
required deductions or withholdings (including such deductions and withholdings
applicable to additional sums payable under this Section 4.9), such Lender, such

 

82

--------------------------------------------------------------------------------


 

Issuing Bank or such Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions or withholdings been made,
(ii) the applicable Withholding Agent shall make such deductions or
withholdings, (iii) the applicable Withholding Agent shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and (iv) the Applicable Borrower shall, as soon as
reasonably practicable after any payment of Indemnified Taxes or Other Taxes to
a Governmental Authority pursuant to this Section 4.9, deliver official tax
receipts or certified copies of such receipts issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment to the Administrative Agent.

 

(b)                                 Without limiting the provisions of
Section 4.9(a), the Applicable Borrower shall timely pay any and all Other Taxes
to the relevant taxation authority in accordance with applicable law, to the
extent such Other Taxes are imposed on such Borrower under applicable law.

 

(c)                                  The Borrower will indemnify each Lender,
each Agent and each Issuing Bank for the full amount of Indemnified Taxes or
Other Taxes (including any Indemnified Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 4.9) paid by such Lender,
such Agent or such Issuing Bank (as the case may be) on or with respect to any
payment by or on account of any obligation of any Applicable Borrower hereunder
or under any other Loan Document and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted.  This indemnification shall be made within thirty (30) days from the
date such Lender, such Applicable Agent or such Issuing Bank (as the case may
be) makes written demand therefor.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or an Issuing Bank
(with a copy to the Administrative Agent) or by any Agent on its own behalf on
or behalf of a Lender or an Issuing Bank shall be conclusive absent manifest
error.  Notwithstanding anything herein to the contrary, neither any Lender, any
Issuing Bank, nor any Agent shall be indemnified for any Indemnified Taxes or
Other Taxes pursuant to this Section 4.9(c) unless such Lender, such Issuing
Bank, or such Agent (as the case may be) shall make written demand on the
Applicable Borrower for such reimbursement no later than six (6) months after
the earlier of (i) the date on which the relevant taxing authority makes written
demand upon such Person for such Indemnified Taxes or Other Taxes, or (ii) the
date on which such Person has made payment of such Indemnified Taxes or Other
Taxes; provided that if the Indemnified Taxes or Other Taxes imposed or giving
rise to such claims are retroactive, then the six-month period referred to in
this Section 4.9(c) shall be extended to include the period of retroactive
effect thereof.

 

(d)                                 Each Lender and each Issuing Bank severally
agrees to indemnify each Agent and each Alternative Currency Lender, within
thirty (30) days after written demand therefor, for the full amount of any
Excluded Taxes attributable to such Lender or such Issuing Bank that are paid or
payable by such Agent or Alternative Currency Lender (if applicable) in
connection with any Loan Document plus any penalties, interest and reasonable
expenses arising therefrom or with respect thereto (other than any amounts for
which such Agent or Alternative Currency Lender, if applicable, has been
reimbursed by the Applicable Borrower), whether or not such Excluded Taxes were
correctly or legally imposed or asserted by the relevant

 

83

--------------------------------------------------------------------------------


 

Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the applicable Lender or Issuing Bank by an Agent or an
Alternative Currency Lender (if applicable) shall be conclusive absent manifest
error.  Nothing herein shall prevent any Lender or any Issuing Bank from
contesting the applicability of any Excluded Taxes that it believes to have been
incorrectly or illegally imposed or asserted by any Governmental Authority;
provided that no such contest shall suspend the obligation of any Lender or
Issuing Bank to pay amounts due to an Agent or any Alternative Currency Lender
(if applicable) as provided in the first sentence of this Section 4.9(d).

 

(e)                                  Each Lender that is entitled to an
exemption from or a reduction in withholding taxes with respect to payments
under this Agreement or under any other Loan Document, on or prior to the date
of its execution and delivery of this Agreement in the case of each Lender
listed on the signature pages hereof and on or prior to the date on which it
becomes a Lender in the case of each other Lender, and from time to time
thereafter as required by applicable law or as reasonably requested by the
Borrower or the Administrative Agent (but only so long as such Lender remains
lawfully able to do so), shall provide the Borrower and the Administrative Agent
with such properly completed and executed documentation as prescribed by
applicable law or as reasonably requested by the Borrower as will permit
payments under this Agreement or under any other Loan Document to be made
without withholding or at a reduced rate of withholding; provided, that Lenders
(other than Lenders lending to the UK Borrower from a lending office in the UK)
cannot qualify for the UK domestic exemption from withholding tax and need not
provide any such evidence with respect to such tax.  In addition, each Lender,
on or prior to the date of its execution and delivery of this Agreement in the
case of each Lender listed on the signature pages hereof and on or prior to the
date on which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as required by applicable law or as requested by the
Borrower or the Administrative Agent, shall deliver to the Borrower and the
Administrative Agent such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will certify
that such Lender is not subject to U.S. federal backup withholding and enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to information reporting requirements.

 

Without limiting the foregoing, in the event the Applicable Borrower is a United
States Person or is engaged in a trade or business in the United States, any
Foreign Lender shall deliver to such Applicable Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Applicable
Borrower or the Administrative Agent or as required by applicable law, but only
if such Foreign Lender is legally required to do so), whichever of the following
is applicable: (i) duly completed copies of Internal Revenue Service Form W-8
BEN or W-ECI, as appropriate, or any successor form prescribed by the Internal
Revenue Service, claiming eligibility for the benefits under an income tax
treaty to which the United States is a party which eliminates or reduces the
rate of withholding tax on payments under this Agreement or under any other Loan
Document or certifying that the income receivable pursuant to this Agreement or
any other Loan Document is effectively connected with such Lender’s conduct of a
trade or business in the United States, (ii) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate to the effect that such

 

84

--------------------------------------------------------------------------------


 

Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
related to the Borrower, as described in Section 881(c)(3)(C) of the Code, and
(y) duly completed copies of Internal Revenue Service Form W-8BEN, or (iii) any
other form or certificate required by any taxing authority or applicable law
(including any certificate required by Sections 871(h) and 881(c) of the Code),
as a basis for claiming exemption from, or a reduction in United States federal
withholding tax, duly completed together with such supplementary documentation
as may be prescribed by applicable law to permit the Applicable Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.

 

Without limiting the foregoing, if a Lender or an Issuing Bank would be subject
to United States federal withholding taxes imposed under FATCA on payments made
under this Agreement or under any other Loan Document if such Lender or Issuing
Bank fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or Issuing Bank shall provide such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Applicable Borrower or the Administrative Agent as
may be necessary for the Applicable Borrower or the Administrative Agent to
comply with its obligations under FATCA, to determine that such Lender or such
Issuing Bank has complied with such Lender’s obligations under FATCA, or to
determine the amount to deduct and withhold from any such payments.

 

Without limiting the obligations of the Lenders and the Issuing Banks set forth
in the foregoing provisions of this Section 4.9(e), each Lender or Issuing Bank
that is entitled to an exemption from or a reduction in withholding taxes with
respect to payments under this Agreement or under any other Loan Document agrees
to deliver to the Administrative Agent and the Applicable Borrower, on or prior
to the date of its execution and delivery of this Agreement in the case of each
Lender and Issuing Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Lender or Issuing Bank in the case of each other
Lender or Issuing Bank, and from time to time thereafter as required by
applicable law or as reasonably requested by the Applicable Borrower or the
Administrative Agent, such other documents and forms required by any relevant
taxing authorities under the laws of any other jurisdiction, duly executed and
completed by such Lender or Issuing Bank, as are required under such laws to
confirm such Lender’s or Issuing Bank’s entitlement to any available exemption
from, or reduced rate of, applicable withholding taxes in respect of all
payments to be made to such Lender or Issuing Bank pursuant to this Agreement or
any other Loan Document by the Applicable Borrower that is not a United States
Person and that is not engaged in a trade or business in the United States or
otherwise to establish such Lender’s or such Issuing Bank’s status for
withholding tax purposes in such other jurisdiction.

 

Each Lender and each Issuing Bank shall promptly (i) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction in withholding taxes with respect to
payments under this Agreement or under any other Loan Document, (ii) take such
steps as shall not be materially disadvantageous to it, in the good faith
judgment of such Lender or Issuing Bank, and as may be reasonably necessary
(including the re-designation of its lending office) to avoid any requirement

 

85

--------------------------------------------------------------------------------


 

of applicable laws of any such jurisdiction that the Applicable Borrower make
any deduction or withholding for taxes from amounts payable to such Lender or
Issuing Bank, and (iii) deliver to the Applicable Borrower and the
Administrative Agent any properly completed and executed documentation
prescribed by applicable law as will permit payments pursuant to this Agreement
and the other Loan Documents to be made without, or at a reduced rate of,
withholding.

 

(f)                                   For any period with respect to which a
Lender or an Issuing Bank has failed to provide the Applicable Borrower and the
Administrative Agent with the appropriate form pursuant to
Section 4.9(e) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Lender or such Issuing Bank shall not be entitled
to indemnification under this Section 4.9 with respect to Indemnified Taxes
imposed in excess of the amount of Indemnified Taxes that would have been
imposed had such Lender or such Issuing Bank provided the appropriate form;
provided, that should a Lender or an Issuing Bank, which is otherwise exempt
from or subject to a reduced rate of withholding Tax, become subject to Taxes
because of its failure to deliver a form required hereunder, the Applicable
Borrower shall take such steps as such Lender or such Issuing Bank shall
reasonably request to assist such Lender to recover such Taxes.

 

(g)                                  Additionally, the Borrower shall promptly
deliver or cause to be delivered to any Applicable Agent, any Lender or any
Issuing Bank, as such Applicable Agent, such Lender or such Issuing Bank shall
reasonably request, such documents and forms required by any relevant taxing
authorities under the laws of any jurisdiction, duly executed and completed by
the relevant Loan Party, as are required under applicable laws in connection
with any payment by any Applicable Agent, any Lender or any Issuing Bank of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents with
respect to such jurisdiction.

 

(h)                                 If a Borrower is required to pay additional
amounts to or for the account of any Lender pursuant to this Section 4.9, such
Lender will agree to use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates so as to
eliminate or reduce any such additional payment which may thereafter accrue
unless such change, in the sole discretion of such Lender, is or will be not
otherwise disadvantageous to such Lender, designee, assignee or any of their
respective Affiliates.

 

(i)                                     Without prejudice to the survival of any
other agreement of the Borrowers hereunder, the agreement and obligations of the
Borrowers contained in this Section 4.9 shall survive the payment in full of
principal and interest hereunder, the expiry of all Letters of Credit, and the
termination of all Commitments.

 

(j)                                    If any Agent, any Lender or any Issuing
Bank determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section 4.9, it shall pay to such Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Applicable Borrower under this Section 4.9 with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent, such Lender

 

86

--------------------------------------------------------------------------------


 

or such Issuing Bank, as the case may be, and without interest (other than any
interest received by such Agent, Lender or Issuing Bank from the relevant
Governmental Authority with respect to such refund); provided that (without
limiting the obligations of any Applicable Borrower under Section 4.9(c)) such
Borrower, upon the request of such Agent, Lender or Issuing Bank, shall repay
the amount paid over to such Borrower (plus any and all penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Agent,
Lender or Issuing Bank in the event such Agent, Lender or Issuing Bank is
required to repay such refund to such Governmental Authority.  This paragraph
shall not be construed to require any Agent, any Lender or any Issuing Bank to
make available its tax returns or any other information relating to its taxes
which it deems confidential to any Borrower or any other Person.

 

(k)                                 A UK Treaty Lender that holds a passport
under the HMRC DT Treaty Passport scheme which becomes a party to this
Agreement, and that wishes that scheme to apply to a UK Loan or a Letter of
Credit issued in the UK to the UK Borrower, shall include an indication to that
effect by including its scheme reference number and its jurisdiction of tax
residence in Schedule 2.1 hereto, or, where relevant, in the relevant Assignment
and Assumption (for the benefit of the Administrative Agent and without
liability to any Borrower) or in such Lender’s Joinder Agreement.  If such
Lender includes the indication described above, the UK Borrower shall file a
duly completed form DTTP2 in respect of such Lender with HM Revenue & Customs
within thirty (30) days of the Closing Date or the effective date of the
relevant Assignment and Assumption or Joinder Agreement (as the case may be). 
If a Lender has not indicated that it wishes the HMRC DT Treaty Passport scheme
to apply in accordance with this subsection (k) as per the above, no Borrower
shall file any form relating to the HMRC DT Treaty Passport scheme in respect of
any UK Loans held by such Lender or any Letters of Credit issued for the account
of the UK Borrower.  For the avoidance of doubt, nothing in this
Section4.9(k) shall require a UK Treaty Lender to (i) register under the HMRC DT
Treaty Passport scheme or (ii) apply the HMRC DT Treaty Passport scheme to any
UK Loan held by such Lender or any Letters of Credit issued for the account of
the UK Borrower if it has so registered.  If on the Closing Date a UK Treaty
Lender has applied for but not yet received its passport exemption, upon receipt
of the necessary information from that Lender the UK Borrower will file a
completed form DTTP2 in respect of such Lender with HM Revenue & Customs as soon
as reasonably possible after the UK Borrower’s receipt of such information.

 

4.10.                     Reduction and Termination of Commitments.

 

(a)                                 (i) Unless previously terminated, the
Revolving Commitment of each Revolving Lender shall automatically terminate on
the Maturity Date and (ii) the Term Loan Commitment of each Term Loan Lender
shall automatically terminate on the Term Loan Borrowing Date or, if the Term
Loan Borrowing Date does not occur, at 5:00 p.m., Houston time, on the Term Loan
Availability Termination Date.

 

(b)                                 The Borrower may, at any time or from time
to time, permanently reduce on a pro rata basis or terminate the Revolving
Commitments of the Revolving Lenders or, if there are no outstanding Loans to or
Letters of Credit issued for the account of, a Subsidiary Borrower, terminate a
Subsidiary Borrower’s right to request a Borrowing or Letter of Credit
hereunder, in each case by giving not less than three (3) full Business Days’
prior written notice to such effect to the Administrative Agent; provided that
(i) any partial reduction shall be in an

 

87

--------------------------------------------------------------------------------


 

amount of not less than $5,000,000 or an integral multiple of $5,000,000 in
excess thereof and (ii) the Borrower shall not terminate or reduce the Revolving
Commitments if, immediately after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 4.3, the Total Revolving Credit
Exposure would exceed the Total Revolving Commitment.  Upon any such termination
such Subsidiary Borrower shall cease to be a Subsidiary Borrower (but, unless
unrestricted, shall continue to be a Restricted Subsidiary or Material
Restricted Subsidiary, as the case may be).  Promptly after the Administrative
Agent’s receipt of such notice of reduction or termination, the Administrative
Agent shall notify each Revolving Lender and each Issuing Bank of the proposed
reduction or termination, and such reduction or termination shall be effective
on the date specified in the Borrower’s notice with respect to such reduction or
termination.  Each reduction of the Revolving Commitments shall reduce the
Revolving Commitment of each Revolving Lender proportionately in accordance with
its Pro Rata Percentage.  After each such reduction, the commitment fee shall be
calculated upon the Total Revolving Commitment as so reduced.  Any reduction or
termination of the Revolving Commitments hereunder shall be irrevocable.

 

(c)                                  The Borrower may, at any time prior to the
Term Loan Borrowing Date, terminate the Term Loan Commitments of the Term Loan
Lenders by giving not less than three (3) full Business Days’ prior written
notice to such effect to the Administrative Agent.  Promptly after the
Administrative Agent’s receipt of such notice of termination, the Administrative
Agent shall notify each Term Loan Lender thereof, and such termination shall be
effective on the date specified in the Borrower’s notice with respect to such
termination.  Any termination of the Term Loan Commitments hereunder shall be
irrevocable.

 

4.11.                     Repayment in Connection with Commitment Reductions,
Certain Currency Exchange Fluctuations and on Maturity Date.  Upon the effective
date of each voluntary reduction in the Revolving Commitments referred to in
Section 4.10(b) and at any time that the US Dollar Equivalent (at the Spot
Exchange Rate) of the aggregate principal amount of the Revolving Loans causes
the Total Revolving Credit Exposure to exceed the Total Revolving Commitment on
any Spot Currency Determination Date, then, within two (2) Business Days of such
Spot Currency Determination Date, the Borrower shall pay to the Administrative
Agent for the benefit of the Revolving Lenders the principal amount of the
Revolving Loans and/or Swingline Loans, to the extent, if any, that (a) the
aggregate principal amount of any Revolving Loans and Swingline Loans then
outstanding plus the aggregate LC Exposures exceeds (b) the amount of the Total
Revolving Commitment as so reduced.  Accrued and unpaid interest on the amount
of the Loans so prepaid shall be due and payable at the time of such
prepayment.  All amounts of principal, interest and fees relating to Loans not
due and payable before the Maturity Date are due and payable on that date.  If,
after giving effect to any reduction of the Total Revolving Commitment, any
Alternative Currency Sublimit shall exceed the amount of the Total Revolving
Commitment as so reduced, such Alternative Currency Sublimit shall be
automatically reduced by the amount of such excess.

 

4.12.                     Increase of the Revolving Commitments.

 

(a)                                 Subject to the terms and conditions set
forth herein and to the consent of the Administrative Agent (which consent shall
not be unreasonably withheld), and provided that no Default or Event of Default
then exists, the Borrower shall have the right to cause from time

 

88

--------------------------------------------------------------------------------


 

to time an increase in the aggregate Revolving Commitments (together with an
increase in the Alternative Currency Sublimit, if the Borrower shall so request
and if one or more existing or new Alternative Currency Lenders are available to
fund such Loans) (each, a “Revolving Commitment Increase”) by adding to this
Agreement one or more commercial banks or other recognized financial
institutions that are not already Revolving Lenders hereunder and that are
reasonably satisfactory to the Administrative Agent, the Issuing Banks and the
Swingline Lender (each, an “Additional Revolving Lender”) or by allowing one or
more existing Revolving Lenders to increase their respective Revolving
Commitments (each, an “Increasing Revolving Lender”); provided that (i) no
Default shall have occurred and be continuing as of the relevant Revolving
Commitment Increase Effective Date, (ii) no such Revolving Commitment Increase
shall be less than $10,000,000, (iii) the Total Revolving Commitment shall not
exceed $450,000,000, (iv) no Revolving Lender’s Revolving Commitment shall be
increased without such Revolving Lender’s prior written consent (which consent
may be given or withheld in such Revolving Lender’s sole and absolute
discretion), and (v) if, on the relevant Revolving Commitment Increase Effective
Date, any Revolving Loans have been funded, each Applicable Borrower shall be
obligated to pay any breakage fees or costs that are payable pursuant to
Section 3.5 in connection with the reallocation of such outstanding Revolving
Loans.

 

(b)                                 The Borrower shall provide the
Administrative Agent with written notice in the form of Exhibit F (a “Notice of
Revolving Commitment Increase”) of its intention to increase the Revolving
Commitments pursuant to this Section 4.12.  Each such Notice of Revolving
Commitment Increase shall specify (i) the currency with respect to which such
Revolving Commitment Increase is proposed; (ii) the proposed effective date of
such Revolving Commitment Increase (each such date, a “Revolving Commitment
Increase Effective Date”), which shall be no earlier than ten (10) Business Days
after receipt by the Administrative Agent of such Notice of Revolving Commitment
Increase (or such shorter period of time as may be agreed by the Administrative
Agent), (iii) the amount of the requested Revolving Commitment Increase
(provided that after giving effect to such requested Revolving Commitment
Increase, the Total Revolving Commitment does not exceed the amount set forth in
subsection (a)(iii) above), and (iv) the identity of each Increasing Revolving
Lender and Additional Revolving Lender, the amount of the Revolving Commitment
requested by such Person and, in the case of each proposed Additional Revolving
Lender, the notification information for such Person.

 

(c)                                  The Administrative Agent shall notify the
Increasing Revolving Lenders and the Additional Revolving Lenders promptly
following its receipt of the Notice of Revolving Commitment Increase.  Each such
Increasing Revolving Lender shall notify the Administrative Agent in writing
within the time permitted in the Notice of Revolving Commitment Increase whether
it agrees to increase its Revolving Commitment and, if so, the amount by which
it agrees to increase its Revolving Commitment; provided that the amount of such
increase shall not be less than $5,000,000.  Each such Additional Revolving
Lender shall notify the Administrative Agent in writing within such time period
of the amount, if any, it agrees to commit to such proposed Revolving Commitment
Increase; provided that the Revolving Commitment of any Additional Revolving
Lender shall not be less than $5,000,000.  Any Increasing Revolving Lender or
Additional Revolving Lender identified in the Notice of Revolving Commitment
Increase that does not respond within such time period shall be deemed to have
declined to increase its Revolving Commitment or commit to such Revolving
Commitment Increase, as the case may be.  Following receipt or deemed receipt of
notifications from all such Increasing

 

89

--------------------------------------------------------------------------------


 

Revolving Lenders and Additional Revolving Lenders, the Administrative Agent
shall, after consultation and agreement with the Borrower, allocate the amount
of the Revolving Commitment Increase among the Increasing Revolving Lenders
and/or the Additional Revolving Lenders that have agreed to increase their
respective Revolving Commitments or commit to the Revolving Commitment Increase,
respectively.  On or before the Revolving Commitment Increase Effective Date,
the Administrative Agent shall notify the Borrower, the other Agents, the
Issuing Banks, the Revolving Lenders and the Additional Revolving Lenders of the
amount of the Revolving Commitment Increase, the Revolving Commitment Increase
Effective Date and the Revolving Commitment of each Revolving Lender, including
each Additional Revolving Lender, after giving effect to the Revolving
Commitment Increase.

 

(d)                                 As a condition precedent to each Revolving
Commitment Increase pursuant to a Revolving Commitment from one or more
Additional Revolving Lenders, each Additional Revolving Lender becoming a party
hereto shall provide any administrative information reasonably requested by the
Administrative Agent and enter into a Joinder Agreement in substantially the
form of Exhibit J to this Agreement (each, a “Joinder Agreement”) with the
Borrower, the Issuing Banks and the Administrative Agent and assuming thereby to
the extent set forth therein all rights and obligations of a Revolving Lender
hereunder.

 

(e)                                  As a condition precedent to the
effectiveness of each Revolving Commitment Increase, the Borrower shall deliver
to the Administrative Agent a certificate of each Loan Party (in sufficient
copies for each Revolving Lender and each Additional Revolving Lender) signed by
an authorized officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained herein
and the other Loan Documents are true and correct in all material respects,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct in all material
respects as of such earlier date, and (B) no Default or Event of Default exists.

 

(f)                                   On each Revolving Commitment Increase
Effective Date, to the extent that there are Revolving Loans outstanding as of
such date, (i) all outstanding Revolving Loans shall be reallocated among the
Revolving Lenders (including any Additional Revolving Lenders) in accordance
with the Revolving Lenders’ respective revised Pro Rata Percentages of the Total
Revolving Commitment, (ii) each Additional Revolving Lender shall, by wire
transfer of immediately available funds, deliver to the Administrative Agent
such Additional Revolving Lender’s New Funds Amount, which amount, for each such
Additional Revolving Lender, shall constitute Revolving Loans made by such
Additional Revolving Lender to the applicable Borrower pursuant to this
Agreement on such Revolving Commitment Increase Effective Date, (iii) each
Increasing Revolving Lender shall, by wire transfer of immediately available
funds, deliver to the Administrative Agent such Increasing Revolving Lender’s
New Funds Amount, which amount, for each such Increasing Revolving Lender, shall
constitute Revolving Loans made by such Increasing Revolving Lender to the
applicable Borrower pursuant to this Agreement on such Revolving Commitment
Increase Effective Date, (iv) the Administrative Agent shall, by wire transfer
of immediately available funds, pay to each then Reducing Percentage Revolving
Lender its Reduction Amount, which amount, for each such Reducing Percentage
Revolving Lender, shall constitute a prepayment by the applicable Borrower
pursuant

 

90

--------------------------------------------------------------------------------


 

to Section 4.3, ratably in accordance with the respective principal amounts
thereof, of the principal amounts of all then outstanding Revolving Loans of
such Reducing Percentage Revolving Lender, provided that the applicable Borrower
shall not be required to ratably pay any Revolving Lenders other than Reducing
Percentage Revolving Lenders and (v) the applicable Borrower shall be
responsible to pay to each Revolving Lender any breakage fees or costs that are
payable pursuant to Section 3.5 in connection with the reallocation of any
outstanding Revolving Loans.

 

(g)                                  For purposes of this Section 4.12 and
Exhibit F, the following defined terms shall have the following meanings: 
(i) “New Funds Amount” means the amount equal to the product of (A) an
Additional Revolving Lender’s Commitment or an increasing Revolving Lender’s
Increased Revolving Commitment, as applicable, represented as a percentage of
the Total Revolving Commitment after giving effect to any Revolving Commitment
Increase, times (B) the aggregate principal amount of the outstanding Revolving
Loans immediately prior to giving effect to such Revolving Commitment Increase,
if any, as of any Revolving Commitment Increase Effective Date (without regard
to any increase in the aggregate principal amount of Revolving Loans as a result
of borrowings made immediately after giving effect to such Revolving Commitment
Increase on such Revolving Commitment Increase Effective Date); (ii) “Reducing
Percentage Revolving Lender” means, immediately prior to giving effect to any
Revolving Commitment Increase, each then existing Revolving Lender that does not
increase its Revolving Commitment as a result of such Revolving Commitment
Increase and whose relative percentage of the Revolving Commitments shall be
reduced after giving effect to such Revolving Commitment Increase; and
(iii) “Reduction Amount” means the amount by which a Reducing Percentage
Revolving Lender’s outstanding Revolving Loans decrease as of any Revolving
Commitment Increase Effective Date (without regard to the effect of any
borrowings made on such Revolving Commitment Increase Effective Date immediately
after giving effect to the Revolving Commitment Increase occurring on such
Revolving Commitment Increase Effective Date).

 

(h)                                 Each Revolving Commitment Increase shall
become effective on the corresponding Revolving Commitment Increase Effective
Date, and upon such effectiveness (i) the Administrative Agent shall record in
the Register each Additional Revolving Lender’s information as provided in the
applicable Notice of Revolving Commitment Increase and pursuant to an
Administrative Questionnaire that shall be executed and delivered by each
Additional Revolving Lender to the Administrative Agent on or before such
Revolving Commitment Increase Effective Date, (ii) Schedule 2.1 shall be amended
and restated to set forth all Revolving Lenders (including any Additional
Revolving Lenders) that will be Revolving Lenders hereunder after giving effect
to such Revolving Commitment Increase, and the Administrative Agent shall
distribute to each Revolving Lender (including each Additional Revolving Lender)
a copy of such amended and restated Schedule 2.1, and (iii) each Additional
Revolving Lender identified on the Notice of Revolving Commitment Increase for
such Revolving Commitment Increase shall be a “Revolving Lender” for all
purposes under this Agreement.

 

(i)                                     If any modification to this Agreement is
required for such an increase, so long as such modifications do not decrease the
interest rates or fees payable in connection with the Revolving Loans and LC
Disbursements and are for the sole purposes of allocating amounts

 

91

--------------------------------------------------------------------------------


 

ratably among the Revolving Lenders, changing the mechanics and other necessary
changes to this Agreement to make the increase effective, each Revolving Lender,
each Issuing Bank and the Swingline Bank hereby irrevocably authorize the
Administrative Agent to enter into such amendments to this Agreement and the
other Loan Documents on its behalf as the Administrative Agent shall deem
appropriate; provided that the interest rates, commitment fees or Letter of
Credit Fees applicable to any Revolving Commitments of the Revolving Lenders
prior to such modification shall not, in any event, be decreased pursuant to
such modification; and provided further that if any such Additional Revolving
Lender is entitled to interest rates, commitment fees or Letter of Credit Fees
in excess of those provided for the Revolving Commitments outstanding at the
time of such modification, such higher interest and fee rates shall be made to
apply to the Revolving Commitment of each Revolving Lender thereafter.  If any
other modifications to this Agreement are required for such an increase, such
modifications shall be in form and substance satisfactory to the Administrative
Agent and the requisite parties pursuant to Section 13.17.

 

ARTICLE V
FEES

 

5.1.                            Commitment Fee.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
from the Closing Date to, but not including, the date on which the Revolving
Commitment of such Revolving Lender terminates, at the Applicable Margin for
commitment fees from time to time in effect, on the daily average amount of such
Lender’s Unused Revolving Commitment, such commitment fee to be payable in
arrears and due sixty-one (61) days after the end of each Fiscal Quarter and on
the date on which the Commitments terminate, commencing on the first such date
to occur after the date hereof.  For purposes of calculating the commitment fee
for any period during which Revolving Loans in both US Dollars and Alternative
Currencies were outstanding, the Administrative Agent shall use the US Dollar
Equivalent of such Alternative Currencies calculated on the basis of the Spot
Exchange Rate for such Alternative Currencies, on or as of the most recent Spot
Currency Determination Date.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent for the amount of each Term Loan Lender a commitment fee
from the forty-sixth (46th) day after the Closing Date, to, but not including,
the Term Loan Borrowing Date, at the Applicable Margin for commitment fees from
time to time in effect, on the amount of such Term Loan Lender’s Term Loan
Commitment, such commitment fee to be payable on the Term Loan Borrowing Date
(or, if the Borrower elects to terminate the Term Loan Commitments, on the date
on which the Term Loan Commitments terminate).

 

(c)                                  All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

5.2.                            Arrangement Fee.  The Borrower agrees to pay the
arrangement fees in the amounts and at the times separately agreed upon between
the Borrower and each Arranger.

 

92

--------------------------------------------------------------------------------


 

5.3.                            Administrative Agency Fees.  The Borrower agrees
to pay to the Administrative Agent, for its own account, administrative agency
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

5.4.                            Letter of Credit Fees.

 

(a)                                 Each Applicable Borrower agrees to pay to
the Applicable Agent, for distribution to the Revolving Lenders (based upon
their respective Pro Rata Percentages in such Letter of Credit), a fee in
respect of each Letter of Credit issued for the account of such Applicable
Borrower (the “Letter of Credit Fee”), which shall accrue from and including the
date of issuance of such Letter of Credit (or, in the case of existing Letters
of Credit, the Closing Date) to but excluding the date on which such Revolving
Lender ceases to have any LC Exposure with respect to such Letter of Credit at a
rate per annum equal to the Applicable Margin for Letter of Credit Fees on the
US Dollar Equivalent of the Stated Amount of each Letter of Credit.

 

(b)                                 Each Applicable Borrower agrees to pay to
each Issuing Bank, for its own account, (i) a fronting fee for each Letter of
Credit issued by such Issuing Bank hereunder on behalf of such Applicable
Borrower, which shall accrue at a rate per annum equal to 0.125% during the
period from and including the date of issuance of such Letter of Credit (or, in
the case of existing Letters of Credit, the Closing Date) to but excluding the
date on which there ceases to be any LC Exposure with respect to such Letter of
Credit, on the US Dollar Equivalent of such Issuing Bank’s LC Exposure of the
Stated Amount of such Letter of Credit and (ii) such Issuing Bank’s standard
fees with respect to the issuance, amendment, or renewal or extension of any
such Letter of Credit or processing of drawings thereunder.

 

(c)                                  Letter of Credit Fees and fronting fees due
to the Applicable Agent and an Issuing Bank pursuant to this Section 5.4 shall
be computed on the basis of a year of 360 days and the actual number of days
elapsed, shall be paid in immediately available funds, and, (i) as to standby
Letters of Credit, shall be payable in arrears and due sixty-one (61) days after
the end of each Fiscal Quarter and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof and on the date each such Letter of Credit expires (with any such fees
accruing after the date on which the Revolving Commitments terminate to be due
within ten (10) days after demand) and (ii) as to commercial Letters of Credit,
shall be paid at issuance.

 

5.5.                            Fees Not Interest; Nonpayment.  The fees
described in this Agreement represent compensation for services rendered and to
be rendered separate and apart from the lending of money or the provision of
credit and do not constitute compensation for the use, detention, or forbearance
of money, and, subject to Section 13.10, the obligation of the Borrower to pay
each fee described herein shall be in addition to, and not in lieu of, the
obligations of the Borrowers to pay interest, other fees described in this
Agreement and expenses otherwise described in this Agreement.  Fees shall be
payable when due in US Dollars (except as otherwise provided herein) and in
immediately available funds.  All fees payable hereunder, including, without
limitation, the commitment fees referred to in Section 5.1, shall, unless
otherwise agreed, be non-refundable.

 

93

--------------------------------------------------------------------------------


 

ARTICLE VI
APPLICATION OF PROCEEDS

 

The proceeds of the Loans and the Letters of Credit shall be used for general
corporate purposes of the Borrower and its Subsidiaries in the ordinary course
of business or in connection with transactions permitted under this Agreement.

 

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 

The Borrower makes the following representations and warranties:

 

7.1.                            Organization and Qualification.  Each of the
Borrower and the Restricted Subsidiaries (a) is duly organized, validly
existing, and in good standing under the laws of its jurisdiction of
organization; (b) has the corporate or equivalent power and authority to own its
properties and to carry on its business as now conducted; and (c) is duly
qualified to do business and is in good standing in every jurisdiction where
such qualification is necessary and where failure to be so qualified would have
a Material Adverse Effect.

 

7.2.                            Financial Statements.  The Borrower has
furnished the Lenders with its audited consolidated financial statements for the
Fiscal Years 2011 and 2012.  The financial statements described above have been
prepared in conformity with GAAP.  The financial statements described above
fairly present the consolidated financial condition of the Borrower and its
Subsidiaries and the results of their operations and their cash flow as of the
dates and for the periods indicated.  As of the Closing Date, there has been no
event since February 2, 2013, which could reasonably be expected to have a
Material Adverse Effect.  As of the Closing Date, there exist no material
liabilities or obligations, contingent or otherwise, unusual long-term
commitments or unrealized losses of the Borrower or any Subsidiary which are not
fully disclosed in the financial statements described in the first sentence
above.

 

7.3.                            Litigation.  As of the Closing Date, there is no
action, suit, investigation or proceeding pending (or, to the best knowledge of
the Borrower, threatened) against the Borrower or any Subsidiary before any
court, administrative agency or arbitrator (a) which, except for matters
disclosed in the Borrower’s current filings with the Securities and Exchange
Commission (as available pursuant to the last paragraph of Section 9.1), could
reasonably be expected to have a Material Adverse Effect or (b) that involves
any of the Loan Documents or the Transactions.

 

7.4.                            Title to Properties.  The Borrower and each of
the Restricted Subsidiaries has good and indefeasible title to, or valid
leasehold interests in, the material real and personal Properties purported to
be owned or leased by it, free of any Liens except those permitted in
Section 10.1.

 

7.5.                            Payment of Taxes.  The Borrower and each of its
Subsidiaries has filed or caused to be filed all federal, state, provincial and
non-U.S. income and other tax returns which are required to be filed by or in
respect of the Borrower and its Subsidiaries and their assets and has paid or
caused to be paid all taxes as shown on such returns or on any assessment
received by it to the extent that such taxes have become due, except for such
taxes and assessments (a) as are not yet delinquent, (b) as are being contested
in good faith and, if necessary for such contest, by

 

94

--------------------------------------------------------------------------------


 

appropriate proceedings and reserved for in accordance with GAAP in the manner
required by Section 9.9 or (c) where failure to do so, individually or in the
aggregate, has not and could not reasonably be expected to result in a Material
Adverse Effect.

 

7.6.                            Conflicting Agreements or Restrictions.  Neither
the execution and delivery by the Borrower or any Subsidiary of the Loan
Documents to which it is a party, or the consummation by it of the transactions
contemplated thereby nor its fulfillment and compliance with the respective
terms, conditions and provisions thereof will (a) result in a breach of, or
constitute a default under, the provisions of (i) any order, writ, injunction or
decree of any court which is applicable to it or (ii) any material contract or
agreement to which it is a party or by which it is bound, (b) result in or
require the creation or imposition of any Lien on any material portion of its
Property pursuant to the express provisions of any material agreement to which
it is a party, or (c) result in any violation by it of (i) its charter, bylaws
or other organizational documents or (ii) any Law or regulation of any
Governmental Authority applicable to it.

 

7.7.                            Authorization, Validity, Etc.  Each of the
Borrower and its Subsidiaries has the corporate or equivalent power and
authority to execute and deliver the Loan Documents to which it is a party,
consummate the transactions contemplated therein to be consummated by it and
perform its obligations thereunder, and all such action has been duly authorized
by all necessary corporate or equivalent proceedings on its part.  The Loan
Documents to which the Borrower or any of its Subsidiaries is a party have been
duly and validly executed and delivered by each of the Borrower and its
Subsidiaries party thereto and constitute valid and legally binding agreements
of the Borrower or such Subsidiary, as the case may be, enforceable in
accordance with their respective terms, except as limited by Debtor Relief Laws.

 

7.8.                            Investment Company Act Not Applicable.  Neither
the Borrower nor any of its Subsidiaries is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

7.9.                            Margin Stock.  Neither the Borrower nor any of
its Subsidiaries is engaged principally or as one of its important activities in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock, and no proceeds of any Loan will be used (a) to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock; (b) to reduce or retire any Debt which was originally
incurred to purchase or carry any such Margin Stock; (c) for any other purpose
which might constitute this transaction a “purpose credit” within the meaning of
Regulation T, Regulation U or Regulation X; or (d) to acquire any security of
any Person who is subject to Sections 13 and 14 of the Exchange Act.  After
applying the proceeds of each Loan, not more than twenty-five percent (25%) of
the value (as determined in accordance with Regulation U) of the Borrower’s
assets is represented by Margin Stock.  Neither the Borrower nor any of its
Subsidiaries, nor any Person acting on behalf of the Borrower or any Subsidiary,
has taken or will take any action which might cause any Loan Document or the
Transactions to violate Regulation T, Regulation U or Regulation X or any other
regulation of the Board, as now or hereafter in effect.

 

95

--------------------------------------------------------------------------------


 

7.10.                     ERISA; Foreign Benefit and Pension Plans.

 

(a)                                 No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Pension Plan (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 35) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $25,000,000 the fair market value of the assets of such Pension
Plan.

 

(b)                                 All obligations of the Borrower and each of
its Subsidiaries under each Canadian Pension Plan and Canadian Benefit Plan have
been performed in accordance with the terms thereof and any requirement of
applicable Law (including, without limitation, the Income Tax Act (Canada) and
the Supplemental Pension Plan Act (Quebec)), except where the failure to so
perform would not reasonably be expected to result in a Material Adverse
Effect.  No Canadian Pension Plan has any unfunded liabilities on an actuarial
basis which would reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Each Foreign Pension Plan has been
maintained in substantial compliance with its terms and in substantial
compliance with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities.  All contributions required to
be made with respect to a Foreign Pension Plan have been timely made.  Neither
the Borrower nor any of its Subsidiaries has incurred any material obligation in
connection with the termination of or withdrawal from any Foreign Pension Plan. 
The present value of the accrued benefit liabilities (whether or not vested)
under each Foreign Pension Plan determined as of the end of the most recently
ended Fiscal Year prior to the Closing Date on the basis of actuarial
assumptions, each of which is reasonable, did not exceed by more than the
Alternative Currency Equivalents of $25,000,000 the current value of the assets
of such Foreign Pension Plan allocable to such benefit liabilities.

 

7.11.                     Full Disclosure.  All information heretofore or
contemporaneously furnished by or on behalf of any Borrower or any Subsidiary in
writing to any Agent, any Lender or any Issuing Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby
(including, without limitation, the Information Memorandum) is, and all other
such information hereafter furnished by or on behalf of the Borrower or any
Subsidiary in writing to the Administrative Agent or any Lender will be,
(a) true and accurate in all material respects on the date as of which such
information is dated or certified and (b) when taken as a whole with all such
written information provided to the Administrative Agent and the Lenders, not
incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which such
information was provided; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.  There
is no fact known to any Borrower or any Subsidiary that is reasonably likely to
have a Material Adverse Effect, which has not been disclosed herein or in such
other written documents, information or certificates furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby.

 

7.12.                     Permits and Licenses.  All material permits, licenses
and other Governmental Approvals necessary for the Borrower and the Restricted
Subsidiaries to carry on their respective

 

96

--------------------------------------------------------------------------------


 

businesses have been obtained and are in full force and effect, and neither the
Borrower nor any Restricted Subsidiary is in material breach of the foregoing. 
Each of the Borrower and the Restricted Subsidiaries owns, or possesses adequate
licenses or other valid rights to use, all trademarks, trade names, trade dress,
trade secrets, domain names, service marks, copyrights, patents and applications
therefor necessary and material for the conduct of its business as currently
conducted.

 

7.13.                     Capital Structure.  As of the Closing Date, the
Borrower owns the percentage of all classes of Equity Interests of each
Subsidiary, and the owner of record of each Subsidiary as of the date hereof is
as set forth in Section 7.13 of the Disclosure Letter.  Except for the
Subsidiaries described in Section 7.13 of the Disclosure Letter or as otherwise
notified to the Administrative Agent in writing pursuant to Section 9.1(m), the
Borrower has no other Subsidiaries as of the Closing Date.  As of the Closing
Date, the Borrower has no partnership, joint venture or other Equity Interests
in any other Person except as set forth in Section 7.13 of the Disclosure
Letter.  As of the Closing Date, all of the issued and outstanding shares of
Equity Interest of each of the Borrower’s Subsidiaries are fully paid and
nonassessable, are owned of record by the Person designated for such entity in
Section 7.13 of the Disclosure Letter, and, except for Liens created by the
Pledge Agreement, all of the issued and outstanding shares of Equity Interest of
each Subsidiary are free and clear of any Lien.  As of the Closing Date,
(a) each Material Restricted Subsidiary is identified as such in Section 7.13 of
the Disclosure Letter and (b) each Guarantor and each Non-Guaranteeing
Restricted Subsidiary is identified as such in Section 7.13 of the Disclosure
Letter.  Except as set forth in Section 7.13 of the Disclosure Letter, there are
no preemptive rights, offers, options, rights, agreements or commitments of any
kind (contingent or otherwise) relating to the issuance, conversion,
registration, voting, sale, or transfer of any Equity Interests or other
securities of any Material Domestic Subsidiary or any First-Tier Foreign
Subsidiary or obligating any Material Domestic Subsidiary or any First-Tier
Foreign Subsidiary to purchase or redeem any such Equity Interests or other
securities pursuant to the organizational documents of any such Person or any
agreement or other instrument to which such Person is a party or by which it is
bound.

 

7.14.                     Insurance.  The Borrower and its Restricted
Subsidiaries maintain insurance of such types as is usually carried by
corporations of established reputation engaged in the same or similar business
and which are similarly situated (“Similar Businesses”) with financially sound
and reputable insurance companies and associations (or as to workers’
compensation or similar insurance, in an insurance fund or by self-insurance
authorized by the jurisdiction in which its operations are carried on), and in
such amounts as such insurance is usually carried by Similar Businesses;
provided that nothing in this Section 7.14 shall preclude the Borrower or any
Restricted Subsidiary from being self-insured (to the extent customary with
Similar Businesses).  Section 7.14 of the Disclosure Letter sets forth a
description of all insurance maintained by or on behalf of the Borrower and its
Restricted Subsidiaries as of the Closing Date.  As of the Closing Date, all
premiums in respect of such insurance which are then due and payable have been
paid except for such premiums as are subject to good faith dispute and the
coverage of which remains in force, except as to trivial and insignificant
coverage scope.

 

7.15.                     Compliance with Laws.  The business and operations of
the Borrower and each Restricted Subsidiary as conducted at all times have been
and are in compliance in all respects

 

97

--------------------------------------------------------------------------------


 

with all applicable Laws, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect.

 

7.16.                     Environmental Matters.  Except for matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Restricted
Subsidiaries (a) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (b) has become subject to any Environmental Liability, or
(iii) has received notice of any claim with respect to any Environmental
Liability.

 

7.17.                     No Consent.  Except to the extent the same has already
been obtained and is in full force and effect, no authorization or approval or
other action by, and no notice to or filing with, any Person or any Governmental
Authority is required to be made or obtained by, or on behalf of, the Borrower
or any Restricted Subsidiary for the due execution, delivery and performance by
the Borrower or such Restricted Subsidiary of this Agreement or any other Loan
Document to which it is a party, the borrowings hereunder or issuance of Letters
of Credit, in each case as contemplated herein, or the effectuation of the
transactions contemplated under any Loan Document to which it is a party.

 

7.18.                     Anti-Terrorism and Anti-Money Laundering.  Neither the
Borrower nor any of its Subsidiaries, nor any of their respective officers,
directors or controlling owners: (a) is acting, directly or indirectly, for or
on behalf of any person, group, entity, or nation named by any Presidential
Executive Order, or the United States Department of the Treasury Office of
Foreign Assets Control as a terrorist, “Specially Designated National or Blocked
Person,” (SDN) currently available at
http://www.ustreas.gov/offices/enforcement/ofac/sdn/, as amended from time to
time, or any other list or pronouncement issued by OFAC, including, but not
limited to, OFAC’s Specially Designated Nationals and Blocked Persons List, as
amended from time to time; (b) is the subject of an OFAC sanctions program or is
otherwise a banned, prohibited, or blocked person, entity, or nation pursuant to
any law, statute, order, rule or regulation that is promulgated, enforced and/or
administered by OFAC (collectively, “Prohibited Persons”); (c) is engaging in or
facilitating the transaction contemplated herein, directly or indirectly, for or
on behalf of, any Prohibited Person; or (d) is in violation of any Presidential
Executive Order (including Presidential Executive Order 13224), the USA PATRIOT
Act, the Bank Secrecy Act, or the Money Laundering Control Act of 1986, or any
Canadian AML Legislation, all as amended from time to time, or any law, statute,
order, rule or regulation promulgated pursuant thereto.

 

ARTICLE VIII
CONDITIONS

 

8.1.                            Closing Date.  The obligations of the Lenders to
make Loans and of the Issuing Banks to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 13.17):

 

(a)                                 Approvals.  The Borrower and each other Loan
Party shall have obtained all governmental and third party approvals necessary
or, in the reasonable judgment of the Administrative Agent, advisable to be
obtained by it in connection with its performance of the

 

98

--------------------------------------------------------------------------------


 

Transactions performed or to be performed by it and the continuing operations of
the Borrower and its Subsidiaries, taken as a whole, and all such approvals
shall be in full force and effect (in the case of the same to the extent
advisable in connection with the continuing operations of the Borrower and its
Restricted Subsidiaries, in all material respects).

 

(b)                                 Compliance with Law.  The business and
operations of the Borrower and each of its Restricted Subsidiaries as conducted
at all times relevant to the transactions contemplated by this Agreement to and
including the close of business on the Closing Date shall have been and shall be
in compliance (other than any failure to be in compliance that could not
reasonably be expected to result in a Material Adverse Effect) with all
applicable Laws.  No Law shall prohibit the transactions contemplated by the
Loan Documents.  No order, judgment or decree of any Governmental Authority, and
no action, suit, investigation or proceeding pending or, to the knowledge of the
Borrower, threatened in any court or before any arbitrator or Governmental
Authority that purports to affect the Borrower or any Restricted Subsidiary,
shall exist that could reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Officer’s Certificate.  On the Closing
Date, the Administrative Agent shall have received a certificate dated the
Closing Date of a Responsible Officer certifying that, to the best of such
Responsible Officer’s knowledge, (i) since February 2, 2013, there has not
occurred a material adverse change in the business, property, operation or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole, (ii) the Borrower and the Restricted Subsidiaries are, in all
material respects, in compliance with all existing financial obligations,
(iii) no Default or Event of Default has occurred and is continuing, and
(iv) the representations and warranties of the Borrower and each other Loan
Party contained in the Loan Documents (other than those representations and
warranties limited by their terms to a specific date, in which case they shall
have been true and correct as of such date) are true and correct on and as of
the Closing Date.

 

(d)                                 Insurance.  On the Closing Date, the
Administrative Agent shall have received all such information as the
Administrative Agent shall reasonably request concerning the insurance
maintained by the Borrower and each of its Restricted Subsidiaries.

 

(e)                                  Termination of Existing Credit Agreement. 
Prior to or substantially contemporaneously with the initial funding of Loans on
the Closing Date, all principal, interest, fees and other amounts due or
outstanding under the Existing Credit Agreement (other than any letters of
credit issued thereunder which are outstanding on the Closing Date and continued
as Letters of Credit hereunder) shall have been or shall be paid in full, the
commitments thereunder shall have been or shall be terminated and all guarantees
existing in connection therewith shall have been or shall be discharged and
released, and the Administrative Agent shall have received evidence thereof
satisfactory to it.

 

(f)                                   Payment of Fees and Expenses.  The
Administrative Agent shall have received payment of (i) all fees that are due
and payable on or prior to the Closing Date and (ii) to the extent invoiced and
presented in reasonable detail, all other fees and expenses required to be paid
by the Borrower under any commitment letter executed in connection with the
credit facilities provided by this Agreement, any fee letter referred to therein
or executed in connection therewith, or hereunder, including the reasonable fees
and expenses of counsel for the

 

99

--------------------------------------------------------------------------------


 

Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Agreement and the other Loan Documents and the closing of
the Transactions.

 

(g)                                  Required Documents and Certificates.  The
Administrative Agent shall have received the following, in each case in form,
scope and substance satisfactory to the Administrative Agent:

 

(i)                                     from the Borrowers, executed
counterparts of this Agreement and from each Lender either (A) an executed
counterpart hereof or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such Lender party has signed a
counterpart of this Agreement.

 

(ii)                                  the Ratification Agreements, executed and
delivered on behalf of the parties thereto;

 

(iii)                               any and all certificates representing the
Equity Interests pledged pursuant to the Pledge Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, and any instruments evidencing Debt
pledged pursuant to the Pledge Agreement and endorsed in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof; (provided that to
the extent that such certificates are in the possession of the Existing Agent,
this condition shall be satisfied by receipt by the Administrative Agent of
evidence that the Borrower has irrevocably directed the Existing Agent to
deliver, immediately upon termination of commitments and repayment of amounts
due under the Existing Credit Agreement, all such certificates to the
Administrative Agent);

 

(iv)                              a duly executed promissory note of each
Borrower in the form of Exhibit B-1, B-2, B-3, B-4 or B-5, as the case may be,
payable to the order of each Lender that requested a promissory note pursuant to
Section 4.1(e) at least three (3) Business Days before the Closing Date in the
amount of such Lender’s Commitment;

 

(v)                                 a certificate of each Loan Party, dated as
of the Closing Date and executed by its Secretary or Assistant Secretary or
Director, as the case may be, certifying, inter alia, (A) the Articles of
Incorporation and Bylaws (or equivalent organizational documents), as amended
and in effect, of such Loan Party; (B) the resolutions duly adopted by the Board
of Directors, members, managers or other similar authority of such Loan Party
authorizing the transactions contemplated by the Loan Documents to which it is a
party; and (C) the incumbency and specimen signatures of the officers or
directors, as the case may be, of such Loan Party executing documents on its
behalf;

 

(vi)                              a certificate from the appropriate public
official(s) of each jurisdiction in which a Loan Party is formed or organized as
to the continued existence and good standing of such Loan Party (or, in the case
of the UK

 

100

--------------------------------------------------------------------------------


 

Borrower, a certificate of the Registrar at Companies House that the UK Borrower
was incorporated on a certain date and has been in continuous existence since
that date and certain other customary information contained in the UK Borrower’s
register);

 

(vii)                           a certificate from the appropriate public
official(s) of each jurisdiction in which a Loan Party (other than the UK
Borrower) is authorized and qualified to do business as to the due qualification
and good standing of such Loan Party, where failure to be so qualified or
certified is reasonably likely to have a Material Adverse Effect;

 

(viii)                        legal opinions, in form, substance and scope
satisfactory to the Administrative Agent, from U.S. and Canadian counsel for,
and issued upon the express instructions of, the Borrower (and, in the case of
Canadian counsel, Moores The Suit People Inc. and Moores Retail Group Inc.);

 

(ix)                              a legal opinion, in form, substance and scope
satisfactory to the Administrative Agent, of English counsel for the
Administrative Agent;

 

(x)                                 recent lien searches of the records of the
central filing authority in each Loan Party’s jurisdiction of organization or
formation, as the case may be, which searches shall reveal no liens on any of
the assets of the Loan Parties except for Liens permitted by Section 10.1 or
Liens that are discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent;

 

(xi)                              such UCC financing statements, notices of
personal property security interests and other similar documents as shall be
necessary to perfect the security interests of the Administrative Agent in the
Pledged Collateral;

 

(xii)                           the financial statements referred to in
Section 7.2 (it being understood that the financial statements referred to in
Section 7.2 shall be deemed to have been received by the Administrative Agent in
form, scope and substance satisfactory to it as a result of the availability of
the Borrower’s filed Annual Reports on Form 10-K for the Fiscal Years 2011 and
2012 on the website of the Securities and Exchange Commission); and

 

(xiii)                        any other documents reasonably requested by the
Administrative Agent prior to the Closing Date.

 

(h)                                 Each Lender shall have received all
documentation and other information required to be obtained by such Lender under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act and Canadian AML Legislation, and requested by
such Lender.

 

In addition, as of the Closing Date, all legal matters incident to the
transactions herein contemplated shall be satisfactory to the Administrative
Agent and the Lenders.

 

101

--------------------------------------------------------------------------------


 

8.2.                            Effect of Amendment and Restatement.  On the
Closing Date, all commitments under the Existing Credit Agreement will be
terminated, all loans thereunder will be repaid in full, together with interest
thereon, all letters of credit, if any, issued thereunder will be terminated (or
shall constitute Letters of Credit hereunder), all fees and all other amounts
owing pursuant to the Existing Credit Agreement (including Section 3.5 thereof)
and all agreements related thereto will be repaid in full, and the Borrower
shall irrevocably direct the Administrative Agent to disburse to the Existing
Agent out of the proceeds of Loans being made on the Closing Date an amount
sufficient to effect such repayment in full.  Thereupon the Existing Credit
Agreement shall be automatically amended and restated in its entirety to read as
set forth in this Agreement, and the Commitment of each Lender party to this
Agreement shall be as set forth on Schedule 2.1.  On and after the Closing Date,
the rights and obligations of the parties hereto shall be governed by this
Agreement; provided that the rights and obligations of the parties hereto with
respect to the period prior to the Closing Date shall continue to be governed by
the provisions of the Existing Credit Agreement.

 

8.3.                            Conditions to each Loan and Letter of Credit. 
The obligation of each Lender to make any Loan and of each Issuing Bank to
issue, renew or extend any Letter of Credit (or amend any Letter of Credit to
increase the Stated Amount thereof), is subject to the receipt of the request
therefor and to the following conditions:

 

(a)                                 Representations True and No Defaults. 
(i) Each of the representations and warranties of the Borrower and the other
Loan Parties contained in the Loan Documents (other than those representations
and warranties limited by their terms to a specific date, in which case they
shall have been true and correct as of such date) shall be true and correct on
and as of the particular Borrowing Date or on the date of issuance, renewal,
extension or amendment of any Letter of Credit, as the case may be, as though
made on and as of such date; and (ii) at the time of and immediately after
giving effect to such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(b)                                 Borrowing Documents.  On each Borrowing
Date, the Administrative Agent shall have received a Notice of Borrowing or
notice required pursuant to Section 2.4(c) or 2.6(b), as the case may be, in
respect of the respective Loans to be made on such Borrowing Date, delivered in
accordance with Section 2.3, 2.4(c) or 2.6(b), as the case may be.

 

(c)                                  Guarantees and Collateral.  To the extent
required to be delivered on or prior to such Borrowing Date, the Administrative
Agent shall have received all documents required by Section 9.7.

 

(d)                                 Conversion/Continuation Documents.  On the
date of each conversion or continuation of a Loan as provided in Section 3.1(b),
the Administrative Agent shall have received a Notice of Rate
Change/Continuation, delivered in accordance with Section 3.1.

 

(e)                                  Letter of Credit Documents.  On the date of
the issuance, renewal or extension of any Letter of Credit (or any amendment
which increases the Stated Amount thereof), the Administrative Agent shall have
received a Letter of Credit Request, delivered in accordance with Section 2.7.

 

102

--------------------------------------------------------------------------------


 

The request for, and acceptance of, each Loan and each Letter of Credit (or each
issuance, amendment, renewal or extension thereof) by the Applicable Borrower
shall constitute a representation and warranty by the Borrower that the
conditions specified in Section 8.3(a) and (c) have been satisfied.

 

ARTICLE IX
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan shall have been paid in full and all Letters of Credit
shall have expired or been terminated and all LC Disbursements and all interest
thereon shall have been reimbursed by the Borrowers, the Borrower covenants and
agrees that it will:

 

9.1.                            Reporting and Notice Requirements.  Furnish to
the Administrative Agent (with a copy for each Lender) for delivery to the
Lenders:

 

(a)                                 Quarterly Financial Statements.  As soon as
available and in any event within forty-five (45) days after the end of each
Fiscal Quarter (excluding the fourth quarter), a consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such Fiscal Quarter,
consolidated statements of earnings, shareholders’ equity and comprehensive
income and cash flows of the Borrower and its Subsidiaries (i) for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter and (ii) the period commencing at the end of the previous
Fiscal Quarter and ending with the end of such currently reported Fiscal
Quarter, setting forth in each case in comparative form corresponding
consolidated figures for the corresponding period in the immediately preceding
Fiscal Year, all in reasonable detail and certified by a Responsible Officer as
presenting fairly the consolidated financial position of the Borrower and its
Subsidiaries as of the date indicated and the results of their operations and
cash flows for the period indicated in conformity with GAAP, consistently
applied, subject to changes resulting from year-end audit adjustments, it being
understood that footnotes may be omitted and it being further understood that
each Quarterly Report on Form 10- Q of the Borrower filed with the Securities
and Exchange Commission shall satisfy the foregoing requirements.

 

(b)                                 Annual Financial Statements.  As soon as
available and in any event within ninety (90) days after the end of each Fiscal
Year, audited consolidated statements of earnings, shareholders’ equity and
comprehensive income and cash flows of the Borrower and its Subsidiaries for
such Fiscal Year, and an audited consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such Fiscal Year, setting forth in each case
in comparative form corresponding consolidated figures for the immediately
preceding Fiscal Year, all in reasonable detail and satisfactory in form,
substance and scope to the Administrative Agent, together with the unqualified
opinion (that does not express any doubt or concern as to the ability of the
Borrower to continue as a going concern) of Deloitte & Touche LLP or other
independent certified public accountants of recognized national standing
selected by the Borrower stating that such financial statements fairly present
in all material respects the consolidated financial position of the Borrower and
its Subsidiaries as of the date indicated and the consolidated results of their
operations and cash flows for the period indicated in conformity with GAAP,
consistently applied (except for such inconsistencies which may be disclosed in
such report), and that the

 

103

--------------------------------------------------------------------------------


 

audit by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards (it being understood that each Annual Report on Form 10-K of the
Borrower filed with the Securities and Exchange Commission, to the extent it
contains the information described above, shall satisfy the foregoing
requirements).

 

(c)                                  Consolidated Statements.  In the event that
the Borrower or any of its Restricted Subsidiaries has made an Investment in an
Unrestricted Subsidiary and such Investment continues to be outstanding at the
end of any Fiscal Quarter or Fiscal Year, consolidated financial statements (a
balance sheet, statement of earnings, statement of shareholders’ equity and
comprehensive income and statement of cash flows, with the statements of
earnings, shareholder’s equity and comprehensive income and cash flows covering
the four Fiscal Quarters then ending) of the Borrower and Restricted
Subsidiaries.  The consolidated financial statements referred to in this
Section 9.1(c) will be provided within sixty (60) days after the end of each
Fiscal Quarter (excluding the fourth Fiscal Quarter) and within one hundred five
(105) days after the end of each Fiscal Year, as appropriate, but will not be
subject to audit and will not include customary footnotes.

 

(d)                                 Compliance Certificate.  Together with or
promptly following the delivery of any information required by subsections
(a) and (b) of this Section 9.1, a certificate in the form of Exhibit G signed
by a Responsible Officer, (i) stating that there exists no Event of Default or
Default, or if any Event of Default or Default exists, specifying the nature
thereof, the period of existence thereof, and what action the Borrower has taken
or proposes to take with respect thereto; (ii) setting forth such schedules,
computations and other information as may be required to demonstrate that the
Borrower is in compliance with the covenants set forth in Sections 10.2, 10.3
and 10.10; (iii) setting forth as of such date the identity of each Material
Domestic Subsidiary as of such date; and (iv) stating whether, during the four
Fiscal Quarters ending with the Fiscal Quarter or Fiscal Year, as the case may
be, for which the relevant financial statements were delivered pursuant to
subsections (a) and (b) of this Section 9.1, any change in GAAP or in the
application thereof has occurred that has had a material effect thereon and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate (including a reconciliation
between such financial statements and the information presented in accordance
with Section 9.1(d)(ii)) (it being understood that each Quarterly Report on
Form 10-K filed with the Securities and Exchange Commission and each Annual
Report on Form 10-K of the Borrower filed with the Securities and Exchange
Commission, to the extent it contains the information described above, shall
satisfy the foregoing requirements).

 

(e)                                  Notice of Default.  Promptly after any
Responsible Officer or the Corporate Controller of the Borrower knows or has
reason to know that any Default or Event of Default has occurred, a written
statement of a Responsible Officer setting forth with respect to the event or
circumstance requiring such notice the nature thereof, the period of existence
thereof, and what action the Borrower has taken or proposes to take with respect
thereto.

 

(f)                                   Notice of Litigation.  Promptly after any
Responsible Officer or the Corporate Controller of the Borrower obtains
knowledge of the commencement thereof, notice of any litigation, legal,
administrative or arbitral proceeding, investigation or other action of any

 

104

--------------------------------------------------------------------------------


 

nature that could reasonably be expected to have a Material Adverse Effect (to
the extent such notice does not require a waiver of the attorney-client
privilege in respect of such litigation, proceeding or investigation) and, upon
request by the Administrative Agent or any Lender, details regarding such
litigation, proceeding or investigation which are satisfactory to the
Administrative Agent or such Lender.

 

(g)                                  Securities Filings.  Promptly after the
sending or filing thereof, and in any event within fifteen (15) days after the
sending or filing thereof, (i) copies of all reports which the Borrower sends to
any of its security holders; and (ii) copies of all reports (including each
regular and periodic report (excluding registration statements on Form S-8)) and
each registration statement or prospectus which the Borrower or any Subsidiary
files with the U.S. Securities and Exchange Commission or any national domestic
or foreign securities exchange, or any other domestic or foreign Governmental
Authority succeeding to any of the functions of the foregoing.

 

(h)                                 ERISA Notices, Information and Compliance. 
Prompt written notice of the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding $25,000,000, accompanied by a certificate of a
Financial Officer setting forth the details as to such occurrence and the
action, if any, which the Borrower is required or proposes to take with respect
thereto.

 

(i)                                     Notice of Canadian Benefit and Pension
Plans.  Deliver to the Administrative Agent, as soon as possible and in any
event within ten (10) days after the occurrence of any of the following, a
certificate of the chief financial officer of the Borrower or such Subsidiary,
as applicable, setting forth the details of such occurrence and the action, if
any, the Borrower or such Subsidiary, as applicable, is required or proposes to
take:

 

(i)                                     the establishment or adoption of any
Canadian Pension Plan or Canadian Benefit Plan by the Borrower or any of its
Subsidiaries on or after the Closing Date;

 

(ii)                                  the failure to pay when due any or all
amounts that are required to be paid under the terms of any Canadian Pension
Plan; or

 

(iii)                               the institution of any proceeding or notice
of any proposal to make an order in respect of any Canadian Pension Plan by any
Governmental Authority.

 

(j)                                    Notice of New Subsidiaries.  Within
forty-five (45) days after the end of each Fiscal Quarter, a certificate of a
Responsible Officer notifying the Administrative Agent of the formation or
acquisition of any Restricted Subsidiaries during such Fiscal Quarter.

 

(k)                                 Notice of Material Adverse Effect.  Promptly
after any Responsible Officer or the Corporate Controller of the Borrower knows
or has reason to know of the occurrence of any event or circumstance or the
failure to occur of any event or circumstance which has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect, a written
statement of a Responsible Officer setting forth the details of such event or
circumstance and the action which the Borrower has taken or proposes to take
with respect thereto.

 

105

--------------------------------------------------------------------------------


 

(l)                                     Applicable Margin Certificate.  Together
with or promptly following the delivery of the financial statements required by
subsections (a) and (b) of this Section 9.1, a certificate in the form of
Exhibit H (an “Applicable Margin Certificate”) signed by a Responsible Officer
setting forth the Leverage Ratio as of the last day of the Fiscal Quarter or
Fiscal Year, as applicable, covered by such financial statements and the
resultant Applicable Margin.

 

(m)                             Other Information.  Such other information
respecting the condition or operations, financial or otherwise, of the Borrower
or any Subsidiary as any Lender through the Administrative Agent may from time
to time reasonably request.  Information required to be delivered pursuant to
subsection (a), (b), (c), (g) or (m) of this Section 9.1 shall be deemed to have
been delivered to the extent such information, or one or more annual or
quarterly reports containing such information, shall be available on the website
of the U. S. Securities and Exchange Commission at http://www.sec.gov or the
website of the Borrower at http://www.menswearhouse.com and a confirming notice
of such availability shall have been delivered or caused to be delivered to the
Administrative Agent; provided that such notice may be included in a certificate
delivered pursuant to subsection (d) of this Section 9.1.  Information required
to be delivered pursuant to this Section 9.1 may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent

 

9.2.                            Corporate Existence.  Except as otherwise
permitted by Section 10.4, remain, and cause each Borrower and each Restricted
Subsidiary to remain, (a) duly organized, validly existing, and in good standing
under the laws of its jurisdiction of organization, with the power to own its
properties and to carry on its business; and (b) duly qualified to do business
and in good standing in every jurisdiction where such qualification is necessary
and where failure to be so qualified would have a Material Adverse Effect;
provided that the foregoing shall not prohibit any transaction permitted under
Section 10.4 or any merger, consolidation, amalgamation, liquidation,
dissolution or termination of any Subsidiary which is not otherwise prohibited
by the terms of this Agreement; provided further that the Borrower shall not be
required to preserve the legal existence of any Restricted Subsidiary if the
Board of Directors of the Borrower shall determine that the preservation thereof
is no longer necessary or desirable in the conduct of the business of the
Borrower and its Subsidiaries, taken as a whole, and that the loss thereof could
not reasonably be expected to result in a Material Adverse Effect (without
regard to clause (b), (c) or (d) of the definition of the term “Material Adverse
Effect,” to the extent that the documents, obligations or Liens referred to in
any such clause relate to such Subsidiary).

 

9.3.                            Books and Records.  Maintain, and cause each
Restricted Subsidiary to maintain, complete and accurate books of record and
account in accordance with sound accounting practices in which true, full and
correct entries will be made of all its dealings and business affairs.

 

9.4.                            Insurance.  Maintain, and cause each Restricted
Subsidiary to maintain, insurance of such types as Similar Businesses maintain,
with financially sound and reputable insurance companies and associations (or as
to workers’ compensation or similar insurance, in an insurance fund or by
self-insurance authorized by the jurisdiction in which its operations are
carried on), including public liability insurance, casualty insurance against
loss or damage to its Properties, assets and businesses now owned or hereafter
acquired, and business interruption insurance, and in such amounts as such
insurance is usually carried by Similar Businesses.

 

106

--------------------------------------------------------------------------------


 

9.5.                            Right of Inspection.  In each case subject to
the last sentence of this Section 9.5, from time to time during regular business
hours upon reasonable notice to the Borrower and at no cost to the Borrower
(unless a Default or Event of Default shall have occurred and be continuing at
such time), permit, and cause each Restricted Subsidiary to permit, any officer,
or employee of, or agent designated by, the Administrative Agent or any Lender
to visit and inspect any of the Properties of the Borrower or any Restricted
Subsidiary, examine the Borrower’s or such Restricted Subsidiary’s books or
financial records, take copies and extracts therefrom and discuss the affairs,
business, finances and accounts of the Borrower or such Restricted Subsidiary
with the Borrower’s or such Restricted Subsidiary’s officers or certified public
accountants (subject to the agreement of such accountants), all as often as the
Administrative Agent or any Lender may reasonably request.  At the request of
the Administrative Agent, the Borrower will use its commercially reasonable best
efforts to assure that its certified public accountants agree to meet with the
Lenders to discuss such matters related to the affairs, finances and accounts of
the Borrower or any of its Restricted Subsidiaries as they may request; provided
that a representative of the Borrower shall be present during any such
discussions with such certified public accountants.  Each of the foregoing
inspections shall be made subject to compliance with applicable safety standards
and the same conditions applicable to the Borrower or any Restricted Subsidiary
in respect of property of the Borrower or such Restricted Subsidiary on the
premises of Persons other than the Borrower or such Restricted Subsidiary, and
all information, books and records furnished or requested to be furnished, or of
which copies, photocopies or photographs are made or requested to be made, all
information to be investigated or verified and all discussions conducted with
any officer, employee or representative of the Borrower or any Restricted
Subsidiary shall be subject to (a) any applicable attorney-client privilege
exceptions which the Borrower or such Restricted Subsidiary determines is
reasonably necessary and (b) compliance with conditions to disclosures under
non- disclosure agreements between the Borrower or any Restricted Subsidiary and
Persons other than the Borrower or any Subsidiary and the express undertaking of
each Person acting at the direction of or on behalf of any Lender or the
Administrative Agent to be bound by the confidentiality provisions contained in
Section 13.19.

 

9.6.                            Maintenance of Property.  At all times maintain,
preserve, protect and keep, and cause each Restricted Subsidiary to at all times
maintain, preserve, protect and keep, or cause to be maintained, preserved,
protected and kept, its Property in good repair, working order and condition
(ordinary wear and tear excepted) and, from time to time, make, or cause to be
made, all repairs, renewals, replacements, extensions, additions, betterments
and improvements to its Property as are appropriate, so that (a) the Borrower
and the Restricted Subsidiaries, taken as a whole, maintain their business as a
Permitted Business and (b) the business carried on in connection therewith may
be conducted properly and efficiently in all material respects at all times.

 

9.7.                            Guarantees of Certain Restricted Subsidiaries;
Pledge Agreements.

 

(a)                                 Immediately upon the designation or deemed
designation of any Material Restricted Subsidiary pursuant to the definition
thereof (and until designated an Unrestricted Subsidiary in accordance with the
terms hereof), cause such Material Restricted Subsidiary to become a party to
the Subsidiary Guaranty Agreement by executing and delivering to the
Administrative Agent a supplement thereto (a form of which is set forth as
Exhibit A to the

 

107

--------------------------------------------------------------------------------


 

Subsidiary Guaranty Agreement) (a “Guaranty Agreement Supplement”), whereupon
such Material Restricted Subsidiary shall become a “Guarantor” as defined in the
Subsidiary Guaranty Agreement, together with (i) written evidence reasonably
satisfactory to the Administrative Agent that such Material Restricted
Subsidiary has taken all organizational and other action and obtained all
consents necessary to duly approve and authorize its execution and delivery of a
Guaranty Agreement Supplement and the performance of its obligations under the
Subsidiary Guaranty Agreement, (ii) any other documents that it is required
hereunder or under any other Loan Document to execute and (iii) if requested by
the Administrative Agent, an opinion of counsel to such Material Restricted
Subsidiary in form, scope and substance reasonably acceptable to the
Administrative Agent; provided that, any Material Restricted Subsidiary that is
a Foreign Subsidiary shall not be required to execute and deliver a Guaranty
Agreement Supplement (any such Material Restricted Subsidiary herein referred to
as a “Non-Guaranteeing Restricted Subsidiary”).

 

(b)                                 Immediately upon the designation or deemed
designation of any Material Restricted Subsidiary pursuant to the definition
thereof (and until designated an Unrestricted Subsidiary in accordance with the
terms hereof), the Borrower and any Restricted Subsidiary that is a Domestic
Subsidiary which owns any Equity Interest in or Debt of such Material Restricted
Subsidiary shall, to the extent not already a party thereto, become a party to
the Pledge Agreement by executing and delivering to the Administrative Agent a
supplement thereto (a form of which is set forth as Annex 1 to the Pledge
Agreement) (a “Pledge Agreement Supplement”), whereupon the Borrower or such
Restricted Subsidiary shall become a “Pledgor” as defined in the Pledge
Agreement.  Pursuant to such Pledge Agreement Supplement, such Equity Interest
and Debt shall be pledged as a lien to secure the Obligations, which shall
constitute a first priority lien (except that if such Material Restricted
Subsidiary is a Foreign Subsidiary, such Equity Interest of such Material
Restricted Subsidiary shall only be pledged if such Material Restricted
Subsidiary is a First-Tier Foreign Subsidiary, and in such case, such Equity
Interest to be pledged shall be limited to 65% of the outstanding Equity
Interest of such Material Restricted Subsidiary).  Together with the foregoing,
each such Restricted Subsidiary shall deliver to the Administrative Agent
(i) written evidence reasonably satisfactory to the Administrative Agent that
such Restricted Subsidiary has taken all corporate or equivalent action and
obtained all consents necessary to duly approve and authorize its execution and
delivery of a Pledge Agreement Supplement and the performance of its obligations
under the Pledge Agreement, (ii) if such Equity Interests are evidenced by a
certificate, all such certificates accompanied by stock or unit (or other
similar) powers executed in blank, (iii) any other documents which it is
required hereunder or under any other Loan Document to execute and (iv) if
requested by the Administrative Agent, an opinion of counsel to such Subsidiary
in form, scope and substance reasonably acceptable to the Administrative Agent.

 

(c)                                  Notwithstanding the foregoing, no Lien
shall be taken pursuant to Section 9.7(b) in any assets as to which the
Administrative Agent shall determine in its reasonable discretion that the cost
of obtaining such Lien (including any mortgage, stamp, intangibles or other tax,
or similar item) is excessive in relation to the benefit of it to the Lenders of
the security afforded thereby.

 

(d)                                 It is agreed and understood that the
agreement of the Borrower under this Section 9.7 to cause any such Material
Restricted Subsidiary to become a party to the Guaranty

 

108

--------------------------------------------------------------------------------


 

Agreement and to cause the Equity Interest and Debt of such Material Restricted
Subsidiary to be pledged as security for the Obligations is a condition
precedent to the making of the Loans and the issuance of Letters of Credit
pursuant to this Agreement, and that the entry into this Agreement by the
Lenders constitutes good and adequate consideration therefor.

 

9.8.                            Patents, Trademarks and Licenses.  Maintain, and
cause each Restricted Subsidiary to maintain, all franchises, licenses, permits,
patents, copyrights, trademarks, service marks, trade names, trade dress, domain
names, trade secrets, and other general intangibles and intellectual property
owned or licensed by any of them, and all other Governmental Approvals necessary
to conduct its business, except where the failure to so maintain is not
reasonably likely to have a Material Adverse Effect.

 

9.9.                            Taxes; Obligations.  Pay, and cause each
Subsidiary to pay, before the same shall become delinquent or in default, its
obligations, including tax liabilities, that, if not paid, could result in a
Material Adverse Effect, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto (including any potential penalties and interest) in accordance with
GAAP.

 

9.10.                     Compliance with Federal Reserve Regulations.  No
proceeds of the Loans and no Letter of Credit shall be used, in whole or in
part, by any Borrower or any other Loan Party, directly or indirectly, to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any “margin security” or “margin stock,” or to extend credit
to others for the purpose of purchasing or carrying any “margin security” or
“margin stock.” No Borrower shall, directly or indirectly, otherwise take or
permit to be taken any action which would result in the Loans, the Letters of
Credit or the carrying out of any of the other transactions contemplated by this
Agreement being violative of Regulation T, U or X of the Board or any other
regulation of the Board.  If requested by the Administrative Agent, the Borrower
shall complete and sign Part I of a copy of the Federal Reserve Form U-1
referred to in Regulation U of the Board and deliver such copy to each Lender.

 

9.11.                     Pensions.  The Borrower shall furnish prompt written
notice to the Administrative Agent of its receipt of a Financial Support
Direction or a Contribution Notice from the Pensions Regulator which could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding the US Dollar Equivalent of
$25,000,000.

 

ARTICLE X
NEGATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan shall have been paid in full and all Letters of Credit
shall have expired or been terminated and all LC Disbursements and all interest
thereon shall have been reimbursed by the Borrowers, the Borrower covenants and
agrees that:

 

10.1.                     Liens.  The Borrower shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly, create, incur, assume or
permit to exist any Lien (including the charge upon assets purchased under a
conditional sales agreement, purchase money mortgage, security

 

109

--------------------------------------------------------------------------------


 

agreement or title retention agreement, other than a customary reservation or
retention of title under a supply agreement entered into in the ordinary course
of business) upon any of its Properties, whether now owned or hereafter
acquired, or assign or otherwise convey any right to receive income, other than:

 

(a)                                 Permitted Liens;

 

(b)                                 Liens existing on the Closing Date and
described in Section 10.1 of the Disclosure Letter and Liens extending the
duration of any such existing Lien; provided that the principal amount secured
by such Lien is not increased and the extended Lien does not cover any Property
of the Borrower or any Restricted Subsidiary which is not covered by the
provisions of the instruments, as in effect on the Closing Date, providing for
the existing Lien extended thereby;

 

(c)                                  Liens on the related leased assets securing
only the Debt permitted by clause (i) of Section 10.2(c) which is Permitted Lien
Debt, provided that such Lien shall not apply to any other property or asset of
the Borrower or any Restricted Subsidiary;

 

(d)                                 Liens created by the Pledge Agreement;

 

(e)                                  any Lien existing on any Property prior to
the acquisition thereof by the Borrower or any Restricted Subsidiary or existing
on any Property of any Person that becomes a Restricted Subsidiary after the
date hereof prior to the time such Person becomes a Restricted Subsidiary
(provided that (i) such Lien secures only Debt permitted by clause (iii) of
Section 10.2(c) which is Permitted Lien Debt, (ii) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (iii) such Lien shall not apply to
any other Property or asset of the Borrower or any Restricted Subsidiary,
(iv) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary, as
the case may be, and (v) no Default or Event of Default exists or would result
therefrom) and Liens extending the duration of any such existing Lien; provided
that the principal amount secured by such Lien is not increased and the extended
Lien does not cover any Property of the Borrower or any Restricted Subsidiary
which is not covered by the provisions of the instruments, as in effect on the
date of acquisition of such Property or the date on which the owner of such
Property becomes a Restricted Subsidiary, providing for the existing Lien
extended thereby;

 

(f)                                   Liens on fixed or capital assets acquired,
constructed, developed or improved by the Borrower or any Restricted Subsidiary
(provided that (i) such Liens secure only Debt permitted by clause (ii) of
Section 10.2(c) which is Permitted Lien Debt, (ii) such Liens and the Debt
secured thereby are incurred prior to or within 180 days after such acquisition
or the commercial operations following completion of such construction,
development or improvement, whichever occurs latest, (iii) the Debt secured
thereby does not exceed the cost of acquiring, constructing, developing or
improving such fixed or capital assets and (iv) such Liens shall not apply to
any other Property or asset of the Borrower or any Restricted Subsidiary) and
Liens extending the duration of any such existing Lien; provided that the
principal amount secured by such Lien is not increased above that existing at
the time of such extension and the extended Lien does not cover any Property of
the Borrower or any Restricted Subsidiary which is not

 

110

--------------------------------------------------------------------------------


 

covered by the provisions of the instruments, as in effect on the date of
acquisition or the commercial operations following completion of such
construction, development or improvement, whichever occurs latest, providing for
the existing Lien extended thereby;

 

(g)                                  Liens on the Houston Distribution Center;
provided that such Liens secure only Debt permitted by Section 10.2(d); and

 

(h)                                 Liens securing Debt permitted by
Section 10.2(e).

 

10.2.                     Debt.  The Borrower will not create, incur, assume or
suffer to exist, and will not permit any Restricted Subsidiary to create, incur,
assume or suffer to exist, any Debt, except as set forth below:

 

(a)                                 Debt of the Borrower and the other Loan
Parties to the Lenders, the Administrative Agent and the Issuing Banks evidenced
by or arising under any Loan Document;

 

(b)                                 unsecured Debt of the Borrower or any
Restricted Subsidiary other than obligations under Hedge Agreements;

 

(c)                                  (i) Capitalized Lease Obligations of the
Borrower or any Restricted Subsidiary, (ii) Debt of the Borrower or any
Restricted Subsidiary incurred to finance the acquisition, construction,
development or improvement of any fixed or capital assets (excluding Capital
Lease Obligations and Debt of the type permitted by clause (iii) of this
Section 10.2(c)) or incurred to extend, refinance, renew, replace, defease or
refund any such assumed Debt, and extensions, renewals and replacements of any
such Debt that do not increase the outstanding principal amount thereof, and
(iii) Debt assumed (including by operation of law) in connection with an
acquisition of a Person or Property, or both, by any means, which is not
prohibited by Section 10.9 or incurred to extend, refinance, renew, replace,
defease or refund any such assumed Debt, and extensions, renewals and
replacements of any such Debt that do not increase the outstanding principal
amount thereof (provided that such Debt existed prior to such acquisition and is
not created in contemplation of or in connection with such acquisition);

 

(d)                                 Debt of the Borrower or any Restricted
Subsidiary secured by Liens on the Houston Distribution Center; provided that
the aggregate principal amount of Debt permitted by this subsection (d) shall
not exceed $45,000,000 at any time outstanding;

 

(e)                                  Debt not otherwise permitted under this
Section 10.2 of the Borrower or any Restricted Subsidiary; provided that the
aggregate principal amount of Debt permitted by this subsection (e) shall not
exceed the US Dollar Equivalent of $10,000,000 at any time outstanding; and

 

(f)                                   obligations under Hedge Agreements of the
Borrower or any Restricted Subsidiary that are incurred for the purpose of
fixing or hedging interest rate or currency risk with respect to any fixed or
floating rate Debt that is permitted by this Agreement to be outstanding or any
receivable or liability the payment of which is determined by reference to a
foreign currency; provided that the notional principal amount of any such
obligation does not exceed the principal amount of the Debt or any receivable or
liability to which such obligation relates; provided further that such
obligations are entered into in the ordinary course of business

 

111

--------------------------------------------------------------------------------


 

to hedge or mitigate risks to which the Borrower or any Restricted Subsidiary is
exposed in the conduct of its business or the management of its liabilities;
provided that, prior to and immediately after incurring any of the foregoing
Debt, no Default or Event of Default shall have occurred and be continuing or
would exist.

 

For purposes of this Section 10.2, any Debt (i) which is extended, renewed or
replaced shall be deemed to have been incurred when extended, renewed or
replaced, (ii) of a Person (other than the Borrower or a Restricted Subsidiary)
when it becomes, or is merged into, or is consolidated with, a Restricted
Subsidiary or the Borrower shall be deemed to have been incurred at such time,
and (iii) which is Debt of the Borrower or a Restricted Subsidiary consisting of
a reimbursement obligation in respect of a letter of credit or similar
instrument shall be deemed to be incurred when such letter of credit or similar
instrument is issued.

 

10.3.                     Restricted Payments.  The Borrower will not, directly
or indirectly, and will not permit any Restricted Subsidiary to, directly or
indirectly, declare, pay or make any dividend or other distribution of Property,
cash, rights, obligations or securities, or make any sinking fund payment, on
account of any class of Equity Interest in the Borrower or any Restricted
Subsidiary, or purchase, redeem, retire or otherwise acquire for value (or
permit any Restricted Subsidiary to do so) any shares (or units) of any class of
Equity Interest of the Borrower or any Restricted Subsidiary, now or hereafter
issued, outstanding or created (all of the foregoing being herein collectively
referred to as “Restricted Payments”); provided that the Borrower and any
Restricted Subsidiary may make any Restricted Payment if, immediately before and
immediately after giving effect to such Restricted Payment, (a) no Default or
Event of Default shall exist; and (b) the sum of (i) the Cash Equivalents of the
Borrower and the Restricted Subsidiaries and (ii) the Unused Revolving
Commitments is at least $100,000,000.

 

10.4.                     Mergers; Consolidations; Sale or Other Dispositions of
All or Substantially All Assets.  The Borrower will not, and, so long as a
Subsidiary Borrower has any unpaid Loan or reimbursement obligation (contingent
or otherwise) under a Letter of Credit issued for its account, or any right to
borrow Borrowings or obtain the issuance of Letters of Credit hereunder, such
Subsidiary Borrower will not, merge, amalgamate or consolidate with or into any
other Person, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of related transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to any other Person;
provided that any Borrower may merge, amalgamate or consolidate with or into any
Person if (a) such Borrower shall be the surviving entity and (b) immediately
prior to and immediately after giving effect thereto, no Default or Event of
Default has occurred or would exist; provided further, upon compliance with the
foregoing, the non-surviving entity may be dissolved or liquidated, as
applicable.

 

10.5.                     Investments, Loans and Advances.  The Borrower will
not, and will not permit any Restricted Subsidiary to, (a) (i) make, incur, or
permit to remain outstanding any Investment in, (ii) endorse, or otherwise be or
become contingently liable, directly or indirectly, for the payment of money or
the obligations, stock or dividends of, (iii) own, purchase or acquire any
Equity Interest in, or obligations or evidences of indebtedness of (including
any option, warrant or other right to acquire any of the foregoing), or
(iv) make or permit to remain outstanding any capital contribution to, any
Unrestricted Subsidiary, or (b) otherwise make, incur, create, assume or permit
to remain outstanding any Investment in any Unrestricted Subsidiary, excluding,
in any

 

112

--------------------------------------------------------------------------------


 

event, the contingent liability of a general partner for the obligations of its
partnership arising under law due to the nature of its general partnership
interest (collectively, “Restricted Investments”), except that:

 

(a)                                 the Borrower and the Restricted Subsidiaries
may make or permit to remain outstanding Restricted Investments to the extent
within the restrictions of, and permitted by, Section 10.4; and

 

(b)                                 the Borrower and the Restricted Subsidiaries
may make or permit to remain outstanding Restricted Investments in Unrestricted
Subsidiaries; provided that all such Restricted Investments of the Borrower and
the Restricted Subsidiaries made after the Closing Date shall not exceed the US
Dollar Equivalent of $100,000,000 in the aggregate; provided further that,
immediately prior to and immediately after making any such Restricted
Investment, no Default or Event of Default has occurred and is continuing or
would exist.

 

10.6.                     Use of Proceeds.  No Borrower will use, or permit the
use of, all or any portion of any Loan for any purpose prohibited by Section 7.9
or for any other purpose not described in Article VI.

 

10.7.                     Transactions with Affiliates.  The Borrower will not,
and will not permit any Restricted Subsidiary to, directly or indirectly, engage
in any transaction with any Affiliate or any shareholder, officer, director,
member or manager of the Borrower or of any Affiliate, including the purchase,
sale or exchange of assets or the rendering of any service, except in the
ordinary course of business and pursuant to the reasonable requirements of the
business of the Borrower or such Restricted Subsidiary, as the case may be, and
upon fair and reasonable terms that are substantially as favorable to the
Borrower or such Restricted Subsidiary, as the case may be, as those which might
be obtained in an arm’s-length transaction at the time from wholly independent
and unrelated sources; provided that the foregoing shall not apply to
(a) payment by the Borrower of premiums on life insurance policies naming David
Edwab as the insured, (b) that certain License Agreement dated as of November 5,
2010, by and between the George Zimmer 1988 Living Trust and the Borrower, or
(c) transactions exclusively among the Borrower and Restricted Subsidiaries.

 

10.8.                     Nature of Business.  The Borrower will not, and will
not permit any Restricted Subsidiary to, make any material change in its
Permitted Business, taken as a whole.

 

10.9.                     Acquisitions.  The Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, acquire by purchase
or merger or amalgamation (in one transaction or a series of transactions)
(a) 90% or more of the Equity Interest of or in any other Person or (b) the
Properties of any Person that constitute all or substantially all of the assets
of such Person or of any division or other business unit of such Person (the
events described in subsections (a) and (b) of this Section 10.9 herein referred
to as “Acquisitions”), except that the Borrower or any Restricted Subsidiary may
make any such Acquisition if:

 

(i)                                     immediately prior to and immediately
after making such Acquisition, no Default or Event of Default has occurred and
is continuing or would exist, and, if requested by the Administrative Agent, the
Borrower shall

 

113

--------------------------------------------------------------------------------


 

deliver to the Administrative Agent an Officer’s Certificate setting forth
calculations evidencing pro forma compliance with Sections 10.10 and 10.19;

 

(ii)                                  in the case of the purchase of the Equity
Interest of or in any other Person, such Person shall be initially designated a
Restricted Subsidiary upon consummation of such purchase;

 

(iii)                               to the extent applicable, the Borrower
shall, and shall cause each Restricted Subsidiary to, comply with Section 9.7 in
relation thereto;

 

(iv)                              the assets and/or business of such Person so
acquired, as the case may be, shall be substantially related to the
manufacturing, retailing, wholesaling, renting, processing, servicing,
maintaining, merchandising, cleaning or distributing of clothing, apparel and
accessories and related goods and services (each, a “Permitted Business”); and

 

(v)                                 the Acquisition complies in all material
respects with applicable Laws.

 

10.10.              Financial Covenants.

 

(a)                                 Leverage Ratio.  The Borrower shall not
permit the Leverage Ratio as of the last day of any Fiscal Quarter to exceed
3.50 to 1.00.

 

(b)                                 Fixed Charge Coverage Ratio.  The Borrower
shall not permit its Fixed Charge Coverage Ratio as of the last day of any
Fiscal Quarter through and including the Fiscal Quarter ending May 2, 2015, to
be less than 1.65 to 1.00, and shall not permit its Fixed Charge Coverage Ratio
as of the last day of any Fiscal Quarter thereafter to be less than 1.75 to
1.00.

 

(c)                                  Capital Expenditures.  The Borrower will
not permit the consolidated Capital Expenditures of the Borrower and the
Restricted Subsidiaries in any Fiscal Year to exceed (i) for Fiscal Year 2013,
the sum of (A) 50% of EBITDA for the Fiscal Year 2012 plus (B) $75,000,000, and
(ii) for each subsequent Fiscal Year, the sum of (A) 50% of EBITDA for the
previous Fiscal Year plus (B) an amount equal to any consolidated Capital
Expenditures permitted but not made in the previous Fiscal Year.  No amounts
permitted by clause (ii) may be carried over beyond the Fiscal Year next
following the Fiscal Year in which they were originally permitted.

 

10.11.              Regulations T, U and X.  The Borrower will not take or
permit, and will not permit any Subsidiary to take or permit, any action which
would involve the Administrative Agent, any Issuing Bank or any Lender in a
violation of Regulation T, Regulation U, Regulation X or any other regulation of
the Board of Governors of the Federal Reserve System or a violation of the
Exchange Act, in each case as now or hereafter in effect.

 

10.12.              Status.  The Borrower will not, and will not permit any
Subsidiary to, be or become an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

114

--------------------------------------------------------------------------------


 

10.13.              Compliance with Laws.  The Borrower will not fail to comply,
nor permit any other Loan Party or any Restricted Subsidiary to fail to comply,
with any and all Laws applicable to it or its Properties or the conduct of their
respective businesses, except where the failure so to comply, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

10.14.              Unrestricted Subsidiaries.

 

(a)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, create or otherwise designate any Subsidiary as an
Unrestricted Subsidiary or as a Restricted Subsidiary unless the requirements
set forth in the definition of Unrestricted Subsidiary or Restricted Subsidiary,
as the case may be, are complied with respect to such Subsidiary.

 

(b)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, permit any Unrestricted Subsidiary to fail to
comply at any time with the requirements set forth in the definition of
“Unrestricted Subsidiary”.

 

10.15.              Restrictive Agreements.  Except as otherwise permitted by
this Agreement or any other Loan Document, the Borrower will not, and will not
permit any Subsidiary to, enter into, create, assume or otherwise allow to exist
any agreement or restriction that (a) prohibits or restricts the creation or
assumption of any Lien upon any Property of the Borrower or any Restricted
Subsidiary to secure the Obligations or any part thereof, (b) prohibits or
restricts the Borrower or any Restricted Subsidiary from complying with
Section 9.7, (c) requires any obligation of the Borrower or any Restricted
Subsidiary in favor of any other Person, including any Lender, to be secured by
any Property of the Borrower or any Restricted Subsidiary if any obligation of
the Borrower or such Restricted Subsidiary to the Lenders is secured,
(d) prohibits or restricts the Borrower or any Restricted Subsidiary from
amending the Loan Documents, or (e) prohibits or restricts the ability of
(i) any Restricted Subsidiary (A) to pay dividends or make other distributions
or contributions or advances to the Borrower or any other Restricted Subsidiary,
(B) to repay loans and other indebtedness owing by it to the Borrower or any
other Restricted Subsidiary, or (C) to transfer any of its assets to the
Borrower or any other Restricted Subsidiary, or (ii) the Borrower or any
Restricted Subsidiary to make any payments required by the Loan Documents or
otherwise comply with any Loan Document; provided that the foregoing
restrictions shall not apply to:

 

(a)                                 limitations or restrictions imposed by law;

 

(b)                                 limitations or restrictions existing under
or by reason of any agreement for the sale or other disposition of all or
substantially all of the Equity Interests in or all or substantially all of the
assets of a Subsidiary, which agreement restricts distributions or dividends by
such Subsidiary pending such sale or other disposition;

 

(c)                                  limitations or restrictions existing under
or by reason of contracts and agreements outstanding on the date hereof;

 

(d)                                 limitations or restrictions existing under
or by reason of any agreement or instrument governing Equity Interests in or
Debt of a Person acquired by the Borrower or any of its consolidated
Subsidiaries as in effect at the time of such acquisition, which restriction or

 

115

--------------------------------------------------------------------------------


 

limitation (x) is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the properties or assets of such Person,
so acquired and (y) is not incurred in connection with, or in contemplation of,
such acquisition (it being understood that any such limitation or restriction
may be continued, but not made more restrictive, in any agreement refinancing or
replacing the agreement containing such original limitation or restriction),
limitations or restrictions existing under or by reason of agreements governing
Debt of any Non-Guaranteeing Restricted Subsidiary permitted by Section 10.2
(other than intercompany Debt), which limitations or restrictions are not
applicable to any Person, or the properties or assets of any Person, other than
any such Non-Guaranteeing Restricted Subsidiary and its subsidiaries;

 

(e)                                  limitations or restrictions existing under
or by reason of provisions with respect to the disposition or distribution of
assets or property in joint venture agreements and other similar agreements
entered into in the ordinary course of business, so long as such limitations or
restrictions are not applicable to any Person (or its property or assets) other
than such joint venture or a subsidiary thereof; and

 

(f)                                   limitations or restrictions existing under
or by reason of (x) a lease, license or similar contract which restricts in a
customary manner the subletting, assignment encumbrance or transfer of any
property or asset that is subject thereto or the assignment, encumbrance or
transfer of any such lease, license or similar contract, (y) mortgages, deeds of
trust, pledges or other security instruments creating Liens permitted under this
Agreement to secure Debt permitted under this Agreement which restrict the
transfer of the property subject to such mortgages, deeds of trust, pledges or
other security instruments or (z) customary provisions restricting disposition
of, or encumbrances on, real property interests set forth in any reciprocal
easements.

 

10.16.              Canadian Benefit and Pension Plans.  Neither the Borrower
nor any Subsidiary shall (a) fail to perform any material obligations required
to be performed in connection with any Canadian Pension Plan or Canadian Benefit
Plan in accordance with the terms of such plan and any requirement of applicable
Law, or (b) fail to use its best efforts to ensure that each Canadian Pension
Plan is registered and retains its registered status (if required under any
requirement of applicable Law) under, and is administered in a timely manner in
all material respects in accordance with, the applicable pension plan text,
funding agreement, the Income Tax Act (Canada) and any other requirement of
applicable Law.

 

10.17.              OFAC.  Neither the Borrower nor any Subsidiary shall (a) be
or become subject at any time to any law, regulation, or publicly available list
of any government agency (including any OFAC list) that prohibits or materially
limits any Agent, any Issuing Bank or any Lender from making any advance or
extension of credit to such Person or from otherwise conducting business with
such Person, or (b) fail to provide documentary and other evidence of such
Person’s identity, in each case, as may be requested by any Agent at any time to
enable such Agent to comply with any applicable law or regulation related to
such verification of identity of customers of financial institutions and
applicable to an Agent, an Issuing Bank or a Lender, as the case may be,
including, if applicable, § 326 of the USA Patriot Act of 2001, 31 U.S.C. §
5318.

 

116

--------------------------------------------------------------------------------


 

10.18.              Environmental Matters.  The Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to,

 

(a)                                 cause a Release of any Hazardous Material in
violation of any Environmental Law or so as to create a risk of harm to public
or occupant health or safety or the environment; or

 

(b)                                 permit to exist any Release of any Hazardous
Material on any real property owned or leased by the Borrower or any of its
Restricted Subsidiaries in violation of any Environmental Law or so as to create
a risk of harm to public or occupant health or safety or to the environment; or

 

(c)                                  take any other action (or fail to take any
action) in violation of any Environmental Law or take any action (or fail to
take any action) so as to create a material risk of harm to public or occupant
safety or health or to the environment, in each case if to do so or fail to do
so could reasonably be expected to have a Material Adverse Effect.

 

10.19.              Consolidated Net Worth Attributable to Foreign Assets.  The
Borrower will not permit the percentage of its Consolidated Net Worth
attributable to operating assets (exclusive of Inventory in the process of, or
held for, manufacture) located outside the United States, Canada and the UK to
be greater than ten percent (10%) of its Consolidated Net Worth as of the last
day of any Fiscal Quarter.

 

ARTICLE XI
EVENTS OF DEFAULT; REMEDIES

 

11.1.                     Events of Default.  If any of the following events
shall occur and be continuing, the Administrative Agent shall at the request of,
or may with the consent of, the Majority Lenders, (a) by notice to the Borrower,
declare the Commitments of each Lender and the several obligations of the
Lenders to make Loans hereunder and participate in Letters of Credit (and of the
Issuing Banks to issue Letters of Credit) to be terminated, whereupon the same
shall forthwith terminate, (b) declare the entire unpaid principal balance or
any portion of the principal balance of all or any of the Loans and all interest
accrued and unpaid thereon, any and all accrued and unpaid fees, and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Loans, all such interest and all such
other amounts shall become and be forthwith due and payable without presentment,
demand, protest or further notice of any kind (including, without limitation,
notice of default, notice of intent to accelerate and notice of acceleration),
all of which are hereby expressly waived by each Borrower and each other Loan
Party party to this Agreement, (c) terminate any Letter of Credit providing for
such termination by sending a notice of termination as provided therein and
(d) direct the Borrower to take any action required by Section 11.2; provided
that, upon the occurrence of any Event of Default described in subsection (f) or
(g) of Section 11.1, (i) the Commitments of each Lender and the several
obligations of the Lenders to make Loans hereunder and participate in Letters of
Credit (and of the Issuing Banks to issue Letters of Credit) shall automatically
be terminated and (ii) the entire unpaid principal amount of the Loans, all
interest accrued and unpaid thereon, any and all unpaid fees, and all such other
amounts payable under this Agreement or any other Loan Document shall
automatically become immediately due

 

117

--------------------------------------------------------------------------------


 

and payable, without presentment, demand, protest or any notice of any kind
(including, without limitation, notice of default, notice of intent to
accelerate and notice of acceleration), all of which are hereby expressly waived
by the Borrowers:

 

(a)                                 Failure to Pay Principal or Reimbursement
Obligations.  Any Borrower shall fail to pay any principal of any Loan made to
it or any reimbursement obligation in respect of any LC Disbursement for any
Letter of Credit issued for its account, in each case as and when the same
becomes due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise, in each case, pursuant to the terms of this
Agreement; or

 

(b)                                 Failure to Pay Other Amounts.  Any Borrower
shall fail to pay interest on any Loan made to it or on any reimbursement
obligation in respect of any LC Disbursement for any Letter of Credit issued for
its account or any fee or other amount owed by it and due under this Agreement
or any other Loan Document (other than principal of the Loans and reimbursement
obligations in respect of any Letter of Credit), in each case as and when the
same becomes due and payable, and such failure shall remain unremedied for three
(3) Business Days; or

 

(c)                                  Default under Other Debt.  Any Borrower or
any Restricted Subsidiary shall fail to make any payment (regardless of amount)
of principal of, or interest or premium on, any Material Debt (other than
obligations which are covered in Section 11.1(a) or 11.1(b)) when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Material Debt; or any other event constituting a default
(however defined) shall occur or condition shall exist under any agreement or
instrument relating to any such Material Debt and shall continue after the
applicable grace period, if any, specified in such agreement or instrument if,
during the continuance thereof, the effect of such event or condition results in
such Material Debt becoming due prior to its scheduled maturity or enables or
permits the holder or holders of such Material Debt or any trustee or agent on
its or their behalf to cause such Material Debt to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (or in the case of any Hedge Agreement that constitutes a Material
Debt, results in such Hedge Agreement being terminated); or

 

(d)                                 Misrepresentation or Breach of Warranty. 
Any representation or warranty made by any Borrower or any Subsidiary herein or
in any other Loan Document or in any certificate, document or instrument
otherwise furnished to the Administrative Agent, any Lender or any Issuing Bank
in connection with this Agreement or any other Loan Document shall be incorrect,
false or misleading in any material respect when made or when deemed made; or

 

(e)                                  Violation of Covenants.

 

(i)                                     The Borrower shall default in the due
performance or observance of any covenant, agreement or condition contained in
Section 9.1(d), (e) or (f), 9.2, 9.7 or in Article X; or

 

118

--------------------------------------------------------------------------------


 

(ii)                                  Any Borrower or any other Loan Party shall
default in the due performance or observance of any other, covenant, agreement
or condition contained herein or in any other Loan Document to which it is a
party and such default shall continue unremedied for thirty (30) days after the
earlier to occur of

 

(A)                               a Responsible Officer of the Borrower or any
other Loan Party such obtains actual knowledge of such default and

 

(B)                               the Administrative Agent’s notifying the
Borrower of such default; or

 

(f)                                   Insolvency.

 

(i)                                     Any of (A) the Borrower, (B) a
Subsidiary Borrower, (C) a Material Restricted Subsidiary or (D) any group of
Restricted Subsidiaries that, taken as a whole, would constitute a Material
Restricted Subsidiary (or any combination thereof) shall commence a voluntary
case, petition, proposal, notice of intention to file a proposal or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any Debtor Relief Law of any jurisdiction applicable
to it now or hereafter in effect or seeking the appointment of a trustee,
receiver, interim receiver, receiver and manager, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to (or fail to contest) any such relief or the institution of any such
proceeding or petition or the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall admit in writing its
inability to pay its debts generally, or shall take any corporate action to
authorize any of the foregoing; or

 

(ii)                                  An involuntary case, petition, proposal,
notice of intention to file a proposal or other proceeding shall be commenced
against (A) the Borrower, (B) a Subsidiary Borrower, (C) any Material Restricted
Subsidiary or (D) any group of Restricted Subsidiaries that, taken as a whole,
would constitute a Material Restricted Subsidiary (or any combination thereof)
seeking liquidation, reorganization or other relief with respect to it or its
debts under any Debtor Relief Law of any jurisdiction or seeking the appointment
of a trustee, receiver, interim receiver, receiver and manager, liquidator,
custodian or other similar official of it or any substantial part of its
property, and such involuntary case, petition, proposal, notice or other
proceeding shall remain undismissed and unstayed for a period of sixty (60)
days; or an order for relief under such any such Debt Relief Law shall be
entered against (A) the Borrower, (B) a Subsidiary Borrower, (C) any Material
Restricted Subsidiary or (D) any group of Restricted Subsidiaries that, taken as
a whole, would constitute a Material Restricted Subsidiary; or

 

119

--------------------------------------------------------------------------------


 

(g)                                  Dissolution or Termination.  (i) The
Borrower or any Subsidiary Borrower shall commence any dissolution, termination,
liquidation, winding-up, split-up, or members’ voluntary dissolution or
liquidation, or (ii) a creditors’ voluntary dissolution or liquidation shall be
commenced against any such Person (or any combination thereof), or (iii) any
order shall be entered in any legal proceeding against (A) the Borrower, (B) any
Subsidiary Borrower, (C) any Material Restricted Subsidiary or (D) any group of
Restricted Subsidiaries that, taken as a whole, would constitute a Material
Restricted Subsidiary (or any combination thereof) decreeing the dissolution,
termination, liquidation, winding-up or split-up of the Borrower, any Subsidiary
Borrower, any Material Restricted Subsidiary or any such group of Restricted
Subsidiaries; or

 

(h)                                 Judgment.  One or more judgments or orders
for the payment of money which, individually or in the aggregate, shall be in
excess of 5% of the Consolidated Net Worth as of the date of determination shall
be rendered against (i) the Borrower, (ii) any Subsidiary Borrower, (iii) any
Material Restricted Subsidiary or (iv) any group of Restricted Subsidiaries
that, taken as a whole, would constitute a Material Restricted Subsidiary (or
any combination thereof) and either (A) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (B) there shall be any
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

 

(i)                                     Nullity of Loan Documents.  Any Loan
Document shall, at any time after its execution and delivery and for any reason,
cease to be in full force and effect, or be declared to be null and void, or the
validity or enforceability thereof shall be contested by any Loan Party, or any
Loan Party shall deny that it has any or any further liability or obligations
under any Loan Document to which it is a party, or the Pledge Agreement or any
Pledge Agreement Supplement shall for any reason not grant the Administrative
Agent a first priority Lien on any material portion of the Collateral purported
to be subject thereto; or

 

(j)                                    Change of Control.  A Change of Control
shall occur; or

 

(k)                                 ERISA.  An ERISA Event shall have occurred
that, when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $25,000,000 in any year or
(ii) $50,000,000 for all periods; or

 

(l)                                     Canadian Pension Plan.  (i) Any Borrower
or any of its Subsidiaries shall, directly or indirectly, terminate or cause to
terminate, in whole or in part, or initiate the termination of, in whole or in
part, any Canadian Pension Plan so as to result in liability of the Borrower and
its Subsidiaries in an aggregate amount exceeding (A) $25,000,000 in any year or
(B) $50,000,000 for all periods; or (ii) any event or condition exists in
respect of any Canadian Pension Plan which presents the risk of liability of
such Borrower or any of its Subsidiaries which could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding (A) $25,000,000 in any year or (B) $50,000,000 for all periods.

 

In addition to and cumulative of any rights or remedies expressly provided for
in this Article XI, if any one or more Events of Default shall have occurred and
be continuing, the Administrative Agent shall at the request, and may with the
consent, of the Majority Lenders proceed to protect

 

120

--------------------------------------------------------------------------------


 

and enforce the rights of the Lenders and of the Issuing Banks under the Loan
Documents in any manner or order the Administrative Agent deems appropriate,
without regard to any equitable principles of marshalling or otherwise.

 

In addition to all other rights hereunder or under applicable Law, if any one or
more Events of Default shall have occurred and be continuing, the Administrative
Agent shall at the request, and may with the consent, of the Majority Lenders
institute proceedings in equity or other appropriate proceedings for the
specific performance of any covenant or agreement made in any of the Loan
Documents or for an injunction against the violation of any of the terms of any
of the Loan Documents or in aid of the exercise of any power granted in any of
the Loan Documents or by Law or otherwise.  Further, to the extent permitted
under Law, the Administrative Agent shall be entitled to the appointment of a
trustee or receiver for all or any part of the businesses of the Borrower or any
of its Subsidiaries, which trustee or receiver shall have such powers as may be
conferred by the appointing authority.

 

11.2.       Collateral Account.  The Borrower hereby agrees that (a) upon the
payment in full of the Loans and the termination of the Commitments, or (b) if
any Event of Default shall occur and be continuing, on the Business Day that the
Borrower receives notice from the Administrative Agent or the Majority Revolving
Lenders (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposures representing not less than 51% of the total LC Exposure) demanding the
deposit of Cash Collateral, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Secured Parties, an amount of Cash Collateral equal to the total
LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such Cash Collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default described in subsection (f) or (g) of Section 11.1.  The
Borrower also shall deposit Cash Collateral pursuant to this paragraph as and to
the extent required by Section 4.2.  Each such deposit shall be held by the
Administrative Agent as collateral for the payment of the Obligations.  The
Borrower hereby grants to the Administrative Agent for the benefit of the
Secured Parties a security interest in all such Cash Collateral and all proceeds
thereof to secure the Obligations.  Until the occurrence of a Return Event (as
defined below), the Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal for the purposes expressly
provided in this Section 11.2, over such account.  Other than any interest
earned on the investment of such deposits, such investments shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements and fees for which
they have not been reimbursed and, to the extent not so applied, shall be held
for the satisfaction of the reimbursement obligations of the Borrowers for the
total LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposures
representing not less than 51% of the total LC Exposure), be applied to satisfy
the payment of other matured Obligations.  If the Borrower is required to
provide an amount of Cash Collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived, free of any Lien or other interest in favor
of any Applicable Agent, any Revolving Lender or any Issuing Bank (such return,
a “Cure Return”).  If the Borrower is

 

121

--------------------------------------------------------------------------------


 

required to provide an amount of Cash Collateral hereunder pursuant to
Section 4.2, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as and to the extent that, after giving effect to such
return, the Borrower would remain in compliance with Section 4.2 and no Default
shall have occurred and be continuing, free and clear of any Lien or other
interest in favor of any Applicable Agent, any Lender or any Issuing Bank (such
return and a Cure Return, each, a “Return Event”).  The rights of the Agents,
the Lenders and the Issuing Banks under this Section 11.2 may be exercised from
time to time and at all such times as the conditions precedent thereto may
exist.

 

11.3.       Remedies Cumulative.  All rights and remedies given by this
Agreement and the other Loan Documents are cumulative and not exclusive of any
of such rights or remedies or of any other rights or remedies available to any
Agent, any Issuing Bank or any Lender, and no course of dealing between any
Borrower or any other Loan Party, on one hand, and any Agent, any Issuing Bank
or any Lender, on the other hand, and no delay or omission in exercising any
right or remedy, shall operate as a waiver of any right or remedy, and every
right and remedy may be exercised from time to time and as often as shall be
deemed appropriate by any Agent, any Issuing Bank or any Lender.

 

ARTICLE XII
THE AGENTS

 

12.1.       Authorization and Action.  Each of the Lenders and the Issuing Banks
hereby irrevocably appoints and authorizes the entities named as the
Administrative Agent, the European Agent and the Canadian Agent to serve as the
Administrative Agent, the European Agent or the Canadian Agent, as the case may
be, under the Loan Documents and to take such action in such capacity on such
Lender’s and Issuing Bank’s behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Agents, by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto.  As to any matters not expressly provided for by this Agreement or any
other Loan Document (including the enforcement or collection of amounts owing
under this Agreement or any other Loan Document), no Agent shall be required to
exercise any discretion or take any action but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 13.17), and such instructions shall be binding upon all
Lenders; provided, however, that no Agent shall be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to the Loan Documents or applicable law.  The Agents are hereby
expressly authorized:

 

(a)           to receive on behalf of each of the Lenders and Issuing Banks any
payment of principal of or interest on the Loans or LC Disbursements outstanding
hereunder and all other amounts accrued hereunder paid to such Agent, and
promptly to distribute to each Lender and each Issuing Bank (other than
Defaulting Lenders as set forth herein) its proper share of all payments so
received;

 

122

--------------------------------------------------------------------------------


 

(b)           to give notice within a reasonable time on behalf of each Lender
or Issuing Bank to the Borrower of any Default of which such Agent has actual
knowledge as provided in Section 12.8;

 

(c)           to distribute to the Lenders and Issuing Banks copies of all
notices, agreements and other materials as provided for in this Agreement as
received by the Administrative Agent; and

 

(d)           to distribute to the Borrowers and the other Loan Parties, as
appropriate, any and all requests, demands and approvals received by the
Administrative Agent from any Lender or Issuing Bank.

 

(e)           Nothing herein contained shall be construed to constitute any
Agent as a trustee for any Lender, Issuing Bank or Participant, nor to impose on
any Agent any duties or obligations other than those expressly provided for in
this Agreement and the other Loan Documents.

 

12.2.       Reliance by Agents.  The Agents and their respective directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by it or them under or in connection with the Loan
Documents, except for such acts or omissions of such Person constituting gross
negligence, willful misconduct or unlawful acts on the part of such Person.  IT
IS THE EXPRESS INTENTION OF THE PARTIES THAT THE AGENTS AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS SHALL HAVE NO LIABILITY FOR ACTIONS
AND OMISSIONS HEREUNDER RESULTING THAT CONSTITUTE ORDINARY NEGLIGENCE (WHETHER
SOLE OR CONTRIBUTORY).  Without limitation of the generality of the foregoing,
the Administrative Agent (a) may treat the payee of any Note as the holder
thereof until the Administrative Agent receives and accepts an Assignment and
Assumption entered into by the Lender which is the payee of such promissory
note, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 13.9; (b) may consult with legal counsel (including counsel for any
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(c) makes no warranty or representation to any Lender or any Issuing Bank and
shall not be responsible to any Lender or any Issuing Bank for any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement or the other Loan Documents; (d) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or the other Loan Documents on the
part of any Loan Party or to inspect the property (including the books and
records) of the Borrower or any other Loan Party; (e) shall not be responsible
to any Lender or any Issuing Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document, any
collateral provided for therein, or any other instrument or document furnished
pursuant thereto; and (f) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by facsimile or other
form of electronic transmission permitted by this Agreement) believed in good
faith by it to be genuine and signed or sent by the proper party or parties. 
The Agents and their respective directors, officers, employees or agents shall
not have any responsibility to any Borrower or any other Loan Party

 

123

--------------------------------------------------------------------------------


 

on account of the failure or delay in performance or breach by any Lender or
Issuing Bank of any of such Lender’s or such Issuing Bank’s obligations
hereunder (except to the extent caused by such Agent’s gross negligence, willful
misconduct or unlawful acts) or to any Lender or Issuing Bank on account of the
failure of or delay in performance or breach by any other Lender or Issuing Bank
or any Loan Party of any of their respective obligations hereunder or in
connection herewith, and except as expressly set forth herein, no Agent shall
have any duty to disclose, or shall be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as an Agent or any of its
Affiliates in any capacity.

 

12.3.       Agents and Affiliates.  Without limiting the right of any other
Lender to engage in any business transactions with the Loan Parties or any of
their respective Affiliates, with respect to its Commitments, the Loans made by
it, its participations in Letters of Credit, any promissory note issued to it,
and its interest in the Loan Documents, any Person serving as an Agent hereunder
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and Issuing Bank may exercise the same as though
it were not an Agent; and the term “Lender” or “Lenders” and “Issuing Bank” or
“Issuing Banks” shall, unless otherwise expressly indicated, include JPMCB in
its individual capacity.  JPMCB or any of its Affiliates may draft deposits
from, and be engaged in, or may hereafter engage in, one or more loan, letter of
credit, leasing or other financing activities not the subject of the Loan
Documents (such financing activities of JPMCB being, collectively, the “Other
Financings”) with the Borrower or any of its Affiliates, or may act as financial
adviser to, or in any other advisory capacity for, or as trustee on behalf of,
or depositary for, or otherwise engage in other business transactions with the
Borrower or any of its Affiliates (all Other Financings and other such business
transactions of JPMCB being, collectively, the “Other Activities”) with no
responsibility to account therefor to the Lenders or Issuing Banks and as if it
were not an Agent hereunder.  Without limiting the rights and remedies of the
Lenders and the other Issuing Banks specifically set forth in the Loan
Documents, no other Lender or Issuing Bank shall have any interest in (a) any
Other Activities, (b) any present or future Guarantee by or for the account of
the Borrower or any other Loan Party not contemplated or included in the Loan
Documents, (c) any present or future offset exercised by an Agent in respect of
any such Other Activities, (d) any present or future property taken as security
for any such Other Activities, or (e) any property now or hereafter in the
possession or control of an Agent which may be or become security for the
Obligations by reason of the general description of indebtedness secured, or of
property, contained in any other agreements, documents or instruments related to
such Other Activities; provided, however, that if any payment in respect of such
guarantees or such property or the proceeds thereof shall be applied to
reduction of the Obligations, then, unless otherwise set forth herein with
respect to Defaulting Lenders, each Lender shall be entitled to share in such
application according to its pro rata portion of such obligations.

 

12.4.       Lender Credit Decisions.  Each Lender and each Issuing Bank
acknowledges that it has, independently and without reliance upon any Agent (or
its counsel, advisors or agents) or any other Lender or any of their Related
Parties and based on the financial statements referred to in Section 7.2 and
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender and each
Issuing Bank also acknowledges that it will, independently and without reliance
upon any Agent (or its counsel, advisors or agents) or any other Lender or any
of their Related Parties, and based

 

124

--------------------------------------------------------------------------------


 

on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

12.5.       Indemnification.  The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower), ratably according to their
respective Pro Rata Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by the Administrative Agent under this Agreement or the
other Loan Documents, provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct.  IT IS THE
EXPRESS INTENTION OF THE PARTIES HERETO THAT THE ADMINISTRATIVE AGENT SHALL BE
INDEMNIFIED AND HELD HARMLESS AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS OF ANY KIND ARISING OUT OF OR RESULTING FROM THE ADMINISTRATIVE
AGENT’S ORDINARY NEGLIGENCE (WHETHER SOLE OR CONTRIBUTORY).  The Administrative
Agent shall not be required to do any act under the Loan Documents or under any
other document or instrument delivered hereunder or thereunder or in connection
herewith or therewith or take any action toward the execution or enforcement of
the agencies hereby created, or to prosecute or defend any suit in respect of
this Agreement or the Loan Documents or any collateral security, unless
indemnified to its satisfaction by the Lenders against loss, cost, liability,
and expense.  If any indemnity furnished to the Administrative Agent for any
purpose is, in the opinion of the Administrative Agent, insufficient or becomes
impaired, the Administrative Agent may call for additional indemnity and not
commence or cease to do the acts indemnified against until such additional
indemnity is furnished.  Without limitation of the foregoing, each Lender agrees
to reimburse the Administrative Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Loan Documents,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrower.

 

12.6.       Employees of the Agents.  Each Agent may execute any of its duties
and exercise any of its rights or powers as Agent under this Agreement, the
other Loan Documents and any instrument, agreement or document executed, issued
or delivered pursuant hereto or thereto or in connection herewith or therewith,
by or through employees, agents and attorneys-in- fact.  The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such Person and to the
Related Parties of each Agent and any such agent, attorney-in-fact and shall
perform any and all its duties and exercise its rights and powers through their
respective Related Parties selected by such Agent with reasonable care.  The
Administrative Agent shall be permitted from time to time to

 

125

--------------------------------------------------------------------------------


 

designate one of its Affiliates to perform the duties to be performed by the
Administrative Agent hereunder with respect to Loans, Borrowings and Letters of
Credit denominated in Alternative Currencies.  The provisions of this
Article XII shall apply to any such Affiliate mutatis mutandis.

 

12.7.       Successor Administrative Agent.  Any Agent may resign at any time by
giving written notice thereof to the Lenders, the Issuing Banks and the
Borrower.  The Administrative Agent may be removed at any time with or without
cause by the Majority Lenders.  Upon any such resignation or removal, the
Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor Administrative Agent with, so long as no Event of Default
exists, the consent of the Borrower.  In addition, in the event that (a) the
Person serving as an Agent is a Defaulting Lender, (b) such Person has been
replaced in its capacity as a Lender pursuant to Section 3.6, (c) if such Person
is a Swingline Bank, such Person has been replaced in its capacity as a
Swingline Bank pursuant to Section 3.6 and (d) if such Person is an Issuing
Bank, (i) the Revolving Commitment of such Person, as an Issuing Bank, has been
terminated pursuant to Section 4.10(b) and (ii) no Letters of Credit issued by
such Person, as an Issuing Bank, are outstanding such time (unless arrangements
satisfactory to such Person for the Cash Collateralization thereof have been
made), then the Majority Lenders may, by written notice to the Administrative
Agent, remove such Person from its capacity as Administrative Agent under the
Loan Documents and appoint a successor agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000; provided,
however, that the consent or agreement of such Person, in any of its capacities,
shall not be required in respect of its removal as a Lender, a Swingline Bank or
an Issuing Bank.  If no successor Administrative Agent shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent’s giving of
notice of resignation or the Majority Lenders’ removal of the Administrative
Agent, the Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a commercial
bank organized under the laws of the United States of America or of any State
thereof and having a combined capital and surplus of at least $500,000,000. 
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the Administrative Agent, and the Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents, subject to the requirement that such Administrative Agent will
execute such documents and take such actions as may be necessary or desirable to
cause the successor Administrative Agent to be vested with all such rights,
powers, privileges and duties.  After any Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article XII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents.

 

12.8.       Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default unless the
Administrative Agent shall have received notice from a Lender or the Borrower
referring to this Agreement, describing such Default and stating that such
notice is a “notice of default” or “notice of event of default,” as applicable. 
If the Administrative Agent receives such a notice from the Borrower, the
Administrative Agent shall give notice thereof to the other Lenders and, if such
notice is received

 

126

--------------------------------------------------------------------------------


 

from a Lender, the Administrative Agent shall give notice thereof to the other
Lenders and the Borrower.  The Administrative Agent shall be entitled to take
action or refrain from taking action with respect to such Default as provided in
this Article XII.

 

12.9.       Execution of Loan Documents.  Each of the Lenders and Issuing Banks
hereby authorizes and directs the Administrative Agent to execute and deliver
each Loan Document (including, without limitation, those specified in
Section 13.21) to be executed by the Administrative Agent on or about the
Closing Date pursuant to the terms of this Agreement and the other Loan
Documents.

 

12.10.     Ratification Agreements.  Each of the Lenders hereby consents to the
Ratification Agreements.

 

12.11.     No Other Duties, Etc.  The Persons designated as “Co-Syndication
Agents” and “Co-Documentation Agents” on the cover page hereof and the Arrangers
shall, in such capacities, shall have no powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in their
respective capacities, as applicable, as the Administrative Agent, a Lender or
the Issuing Bank hereunder.  Each Lender acknowledges that it has not relied,
and will not rely, on any such Co-Syndication Agent, Co-Documentation Agent or
Arranger in deciding to enter into this Agreement.

 

ARTICLE XIII
MISCELLANEOUS

 

13.1.       Waivers, Etc.  No failure or delay on the part of any Agent, any
Issuing Bank or any Lender in exercising any right, power or privilege under the
Loan Documents and no course of dealing between the Borrower or any of its
Subsidiaries, on the one hand, and any Agent, any Issuing Bank or any Lender, on
the other hand, shall operate as a waiver of any such right, power or
privilege.  No single or partial exercise of any right, power or privilege under
the Loan Documents precludes any other or further exercise of any such right,
power or privilege or the exercise of any other right, power or privilege.  No
notice to or demand on the Borrower or any other Loan Party in any case shall
entitle the Borrower or any other Loan Party to any other or further notice or
demand in similar or other circumstances or shall constitute a waiver of the
right of any Agent, any Issuing Bank or any Lender to take any other or further
action in any circumstances without notice or demand.  Any waiver that is given
shall be effective only if in writing and only for the limited purposes
expressly stated in the applicable waiver.  No waiver of any provision of any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by Section 13.17, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  Without limiting the generality of the
foregoing, neither the execution and delivery of this Agreement, the making of a
Loan nor the issuance of a Letter of Credit shall be construed as a waiver of
any Default, regardless of whether any Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.

 

127

--------------------------------------------------------------------------------


 

13.2.       Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for in the Loan Documents shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

 

(i)                                     if to a Borrower or any other Loan
Party, to it at:

 

The Men’s Wearhouse, Inc.
40650 Encyclopedia Circle
Fremont, California 94538
Attn: Jon Kimmins, Chief Financial Officer
Telecopy No. (510) 657-0872

 

and

 

The Men’s Wearhouse, Inc.
6380 Rogerdale Road
Houston, Texas  77072
Attn: Laura Ann Smith, Vice President - Corporate Compliance
Telecopy No. (281) 776-7150

 

with a copy to:

 

Fulbright & Jaworski L.L.P.
1301 McKinney Street, Suite 5100
Fulbright Tower
Houston, Texas 77010
Attn: Mr. Frank T. Garcia
Telecopy No. (713) 651-5552

 

(ii)                                  if to the Administrative Agent, to it at:

 

JPMorgan Chase Bank, N.A.
712 Main Street, Floor 8 North
Houston, Texas 77002
Attn: John Kushnerick
Telecopy No. (713) 216-6710

 

with a copy to:

 

JPMorgan Chase Bank, N.A. Loan Operations
10 S. Dearborn, Floor 07
Chicago, Illinois 60603-2003
Attn: Patricia Barcelona
Telecopy No. (312) 385-7101

 

128

--------------------------------------------------------------------------------


 

(iii)                               if the notice relates to a Canadian Currency
Loan, or if to the Canadian Agent, to it at:

 

JPMorgan Chase Bank, N.A., Toronto Branch
200 Bay Street, Suite 1800
Toronto, Ontario
M5J 2J2
CANADA
Attn: Patricia Barcelona
Telecopy No.: (312) 385-7101

 

with a copy to:

 

JPMorgan Chase Bank, N.A. Loan Operations
10 S. Dearborn, Floor 7
Chicago, IL 60603-2003
Attn: Patricia Barcelona
Telecopy No. : (312) 385-7101

 

(iv)                              if the notice relates to an Alternative
Currency Borrowing, other than a Canadian Currency Loan, or if to the European
Agent, to it at:

 

J.P. Morgan Europe Limited
25 Bank Street
Canary Wharf
London E14 5JP
Attn: Loans Agency
Telecopy No. 44 207 777 2360

 

with a copy to:

 

JPMorgan Chase Bank, N.A.
Loan Operations
10 S. Dearborn, Floor 07
Chicago, Illinois 60603-2003
Attn: Patricia Barcelona
Telecopy No. : (312) 385-7101

 

if to JPMCB, in its capacity as an Issuing Bank, to it at

 

JPMorgan Chase Bank, N.A.,
Letter of Credit Group
10 South Dearborn, Floor 07
Chicago, IL 60603-2003
Attn: Stacy Slaton
Telecopy No. (312) 385-7107

 

129

--------------------------------------------------------------------------------


 

(v)           if to the Swingline Bank, c/o the Administrative Agent at the
address set forth in clause (ii) above; and

 

(vi)          if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire if it has been
received by the party sending such notice or communication, or to such other
address as may be reasonably believed to be correct by the sending party.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent with confirmation of
receipt (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient).  Notices delivered through electronic
communications to the extent provided in Section 13.2(b) shall be effective as
provided in Section 13.2(b).  In the event of a discrepancy between any
telephonic and any written notice, the written notice shall control.  Any Lender
or Issuing Bank (a) giving any notice to the Borrower or any other Loan Party
shall send simultaneously a copy of such notice to the Administrative Agent and
(b) giving any notice to the Administrative Agent or any Issuing Bank shall send
simultaneously a copy of such notice to the Borrower.  The foregoing
notwithstanding, notices and communications from any Borrower to the
Administrative Agent shall not be effective until actually received by the
Administrative Agent.

 

(b)           Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, III or IV unless otherwise agreed by the Administrative
Agent and the applicable Lender or Issuing Bank.  The Administrative Agent or
the Borrower may, in their respective discretion, agree to accept notices and
other communications to it under the Loan Documents by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, notices and other communications sent
to an email address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties hereto
in accordance with the provisions of this Section 13.2.

 

(d)           The Administrative Agent shall deliver to the Borrower, upon
written request, the address and facsimile number of any Lender and any Issuing
Bank and the name of the appropriate contact person at such Lender or Issuing
Bank, in each case as provided in such Lender’s Administrative Questionnaire.

 

130

--------------------------------------------------------------------------------


 

13.3.                     GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
FEDERAL LAWS OF THE UNITED STATES OF AMERICA.

 

13.4.                     Survival of Representations and Warranties.  All
representations and warranties contained in and made or deemed made in the Loan
Documents or made in writing by a Borrower or any other Loan Party in connection
herewith or in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or the other Loan Documents shall be
considered to have been relied upon by the other parties hereto and shall
survive the making of the Loans and the issuance, renewal or extension of the
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder.  All
such representations, warranties and covenants will bind and inure to the
benefit of the respective successors and permitted assigns of the parties
hereto, whether so expressed or not; provided that the undertaking of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit shall
not inure to the benefit of any successor or assign of any Borrower.  The
provisions of Sections 4.9 and 13.11 and Article XII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

13.5.                     Counterparts; Integration; Electronic Execution.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any Arranger constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or electronic submission (in .pdf form)
shall be effective as delivery of an original manually executed counterpart of
this Agreement.

 

(b)                                 The words “execution,” “signed,”
“signature,” or words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

13.6.                     Severability.  Should any clause, sentence, paragraph
or section of this Agreement or any other Loan Document be judicially declared
to be invalid, illegal, unenforceable or void for any reason, the validity,
legality and enforceability of the remaining provisions shall not be affected or
impaired thereby.  Any invalidity, illegality or

 

131

--------------------------------------------------------------------------------


 

unenforceability of any term or provision of the Loan Documents in any
jurisdiction shall not affect the validity, legality or enforceability of any
such term of provision in any other jurisdiction.  Each covenant contained in
this Agreement shall be construed (absent an express contrary provision herein)
as being independent of each other covenant contained herein, and compliance
with any one covenant shall not (absent such an express contrary provision) be
deemed to excuse compliance with one or more other covenants.

 

13.7.                     Headings.  The Article and Section headings and the
Table of Contents used in this Agreement have been inserted for convenience only
and shall not affect the meaning or construction of any term or provision of
this Agreement.

 

13.8.                     Right of Set-off; Adjustments.  If an Event of Default
shall have occurred and be continuing, each Lender and Issuing Bank and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, Issuing Bank or Affiliate to or for
the credit or the account of any Borrower or any other Loan Party against any
and all of the Obligations of such Person which are then due and payable,
irrespective of whether or not such Lender or Issuing Bank shall have made any
demand under this Agreement or any other Loan Document.  Each Lender and Issuing
Bank agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that if any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative Agent for further application and/or Cash
Collateralization pursuant to Section 4.8 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Borrower to be applied as provided in this Section,
and (y) such Defaulting Lender shall promptly provide to the Administrative
Agent a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff; provided
further that the failure to give such notice shall not affect the validity of
such setoff and application.  ANY AND ALL RIGHTS TO REQUIRE ANY LENDER OR
ISSUING BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL THAT SECURES THE OBLIGATIONS PRIOR TO EXERCISING ITS RIGHT TO SET-OFF
WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF ANY BORROWER OR ANY
OTHER LOAN PARTY ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.  The
rights of each Lender, Issuing Bank and their respective Affiliates under this
Section 13.8 are in addition to other rights and remedies (including other
rights of set-off) that such Lender, Issuing Bank or their respective Affiliates
may have.

 

13.9.                     Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit pursuant to the terms hereof), except that
(i) no Borrower or other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower or other Loan Party
without such consent shall

 

132

--------------------------------------------------------------------------------


 

be null and void), and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 13.9. 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of an Issuing Bank that issues
a Letter of Credit pursuant to the terms hereof), Participants (to the extent
provided in subsection (c) of this Section 13.9) and, to the extent expressly
contemplated hereby, the Indemnified Parties and Related Parties of each of the
foregoing) any legal or equitable right, remedy or claim under or by reason of
this Agreement or any other Loan Document.

 

(b)                                 (i) Subject to the conditions set forth in
subsection (b)(ii) below, any Lender may assign to one or more assignees all or
a portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment of any Class and the
Loans at the time owing to it) to any Eligible Assignee with the prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned)
of:

 

(A)                               the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below), or, if an Event of Default has
occurred and is continuing, any other assignee; provided further, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of (1) a
Revolving Commitment to an assignee that is a Revolving Lender immediately prior
to giving effect to such assignment or (2) all or any portion of a Term Loan or
Term Loan Commitment to a Lender, an Affiliate of a Lender or an Approved Fund;
and

 

(C)                               each Issuing Bank and the Swingline Bank,
provided that no consent of an Issuing Bank or the Swingline Bank shall be
required for an assignment of a Term Loan or Term Loan Commitment.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund, or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than the US Dollar Equivalent of $5,000,000, and the amount of the
Commitment or Loans of the assigning Lender after giving effect to such
assignment shall not be less than the US Dollar Equivalent of $10,000,000,
unless both the Borrower and the

 

133

--------------------------------------------------------------------------------


 

Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, except that this clause (B) shall not apply to
the assignment of a proportionate part of all of the assigning Lender’s rights
and obligations in respect of one Class of Loans or the Commitments related
thereto; provided that assignments of Alternative Currency Loans by the
Alternative Currency Lenders to a Lender that becomes an Alternative Currency
Lender shall not be required to be made as a proportionate part of the assigning
Lender’s Commitment;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, except that no fee shall be
required in the event of an assignment by a Lender to an Affiliate of such
Lender or an Approved Fund; and

 

(D)                               the assignee shall execute and deliver to the
Administrative Agent and the Borrower the forms required by Section 4.9; and

 

(E)                                the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Section (b), the term “Approved Fund” means, with
respect to any Lender that is a fund which invests in bank loans and similar
extensions of credit, any other fund that invests in bank loans and similar
extensions of credit and that is administered or managed by (i) such Lender,
(ii) an Affiliate of such Lender, or (iii) an entity or an Affiliate of an
entity that administers or manages such Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to subsection (b)(iv) of this Section 13.9, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.2, 3.5, 4.9 and 13.11).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 13.9 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (c) of this Section 13.9.

 

134

--------------------------------------------------------------------------------


 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
and an Issuing Bank for all purposes of this Agreement and the other Loan
Documents, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee required
pursuant to subsection (b) of this Section 13.9, any forms required by
Section 4.9, and any written consent to such assignment required by subsection
(b) of this Section 13.9, such Assignment and Assumption shall be effective and
the Administrative Agent shall record the information contained therein in the
Register; provided, that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.5(b), 2.6(c), 2.7(c) or (d), 4.9(d) or 13.11(d), such Assignment and
Assumption shall not become effective unless and until all such payments shall
have been made in full, together with all accrued and unpaid interest thereon. 
Upon the request of an assignee, each Applicable Borrower, at its own expense,
shall execute and deliver to the Administrative Agent in exchange for the
surrendered promissory note of such Borrower (if the assigning Lender holds or
retains any portion of such a promissory note) a new promissory note (if
requested by such assignee) payable to the order of such assignee in an amount
equal to the Commitment and/or Loans and/or LC Exposure assumed by it pursuant
to such assignment and, if the assigning Lender has retained any Commitment
and/or Loans and/or LC Exposure hereunder and so requests, a new promissory note
payable to the order of the assigning Lender in an amount equal to the
Commitment and/or Loans and/or LC Exposure retained by it.  Such new promissory
notes shall be in an aggregate face amount equal to the Commitment of the
assigning Lender and shall be dated the effective date of such assignment. 
Thereafter, any surrendered promissory note shall be marked canceled and
returned to the Borrower.

 

(c)                                  (i) Any Lender may, without the consent of
any Borrower, any Agent, any Issuing Bank, or the Swingline Bank, sell
participations to one or more banks or other entities other than a Defaulting
Lender (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the

 

135

--------------------------------------------------------------------------------


 

performance of such obligations, and (C) the Borrowers, each Agent, each Issuing
Bank, and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 13.17 (other than the proviso in clause (iii) of Section 13.17) that
affects such Participant.  Subject to subsection (c)(ii) of this Section 13.9,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.2, 3.5, and 4.9 (subject to the requirements and limitations therein,
including the requirements under Section 4.9(e) (it being understood that the
documentation required under Section 4.9(e) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section 13.9.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.8 as though it were a Lender, provided
that such Participant agrees to be subject to Section 13.8 as though it were a
Lender.  Each Lender that sells any participation to any Participant shall give
prompt notice thereof to the Administrative Agent and the Borrower; provided
that no liability shall arise if such Lender fails to give such notice to the
Borrower.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 3.2, 3.5 or 4.9 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
shall not be entitled to the benefit of Section 4.9 unless the Borrower is
notified of the participation sold and such Participant agrees, for the benefit
of the Applicable Borrower, to comply with Section 4.9(e) as though it were a
Lender.

 

(iii)                               Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

136

--------------------------------------------------------------------------------


 

(d)                                 Any Lender may, without the consent of any
Borrower or the Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 13.9 shall not apply to
any such pledge or assignment of a security interest; provided that (i) no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto and (ii) all related costs, fees and expenses in
connection with any such pledge or assignment or the reassignment back to such
Lender, free of any interests of such assignee, shall be for the sole account of
such Lender.

 

(e)                                  Subject to compliance with Section 13.19,
any Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 13.9, disclose to the
assignee or participant or proposed assignee or participant any information
relating to any Borrower or any Subsidiary furnished to such Lender by or on
behalf of such Borrower or such Subsidiary.

 

(f)                                   All transfers of any interest in any Loan
shall be in compliance with all federal and state securities laws, if
applicable.  Notwithstanding the foregoing sentence, however, the parties to
this Agreement do not intend that any transfer under this Section 13.9 be
construed as a “purchase” or “sale” of a “security” within the meaning of any
applicable securities law of any jurisdiction.

 

13.10.              Interest.

 

(a)                                 All agreements between any Loan Party, any
Agent, any Issuing Bank or any Lender, whether now existing or hereafter arising
and whether written or oral, are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of demand being made on any
Obligation or otherwise, shall the amount contracted for, reserved, taken,
charged or received by any Agent, any Issuing Bank or any Lender for the use,
forbearance, or detention of the money to be loaned under this Agreement or
otherwise or for the payment or performance of any covenant or obligation
contained herein or in any other Loan Document exceed the maximum amount of
interest permitted to be contracted for, reserved, taken, charged or received
under applicable law from time to time in effect or the Highest Lawful Rate, if
any.  If, as a result of any circumstances whatsoever, fulfillment by any
Borrower or any other Loan Party of any provision hereof or of any of such other
Loan Documents, at the time performance of such provision shall be due, shall
involve transcending the limit of validity prescribed by applicable usury law or
result in any Agent, any Issuing Bank or any Lender having or being deemed to
have contracted for, reserved, taken, charged or received interest (or amounts
deemed to be interest) in excess of the maximum lawful rate or amount of
interest allowed by applicable law to be so contracted for, reserved, taken,
charged or received by such Agent, such Issuing Bank or such Lender, then, ipso
facto, the obligation to be fulfilled by such Borrower or such other Loan Party
shall be reduced to the limit of such validity, and if, from any such
circumstance, any Agent, any Issuing Bank or any Lender shall ever receive
interest or anything which might be deemed interest under applicable law which
would exceed the maximum amount of interest permitted to be contracted for,
reserved, taken, charged or received under applicable Law from time to time in
effect or the Highest Lawful Rate, if any, such amount which would be excessive
interest shall be refunded to the payor thereof or, to the extent (i) permitted
by

 

137

--------------------------------------------------------------------------------


 

applicable Law and (ii) such excessive interest does not exceed the unpaid
principal balance of the Loans and the amounts owing on other obligations of the
Loan Parties to any Agent, any Issuing Bank or any Lender under any Loan
Document, applied to the reduction of the principal amount owing on account of
the Loan or other Obligations and not to the payment of interest.  All sums paid
or agreed to be paid to the any Agent, any Issuing Bank or any Lender for the
use, forbearance, or detention of the indebtedness of any Borrower or any other
Loan Party to any Agent, any Issuing Bank or any Lender shall, to the extent
permitted by applicable Law, be amortized, prorated, allocated, and spread
throughout the full term of such indebtedness until payment in full of the
principal thereof (including the period of any renewal or extension thereof) so
that the interest on account of such indebtedness shall not exceed the Highest
Lawful Rate, if any.  The terms and provisions of this Section 13.10(a) shall
control and supersede every other provision hereof and of all other agreements
between the Loan Parties, any Agent, any Issuing Bank and any Lender.

 

(b)                                 If any provision of this Agreement or of any
of the other Loan Documents would obligate the Canadian Borrower to make any
payment of interest or other amount payable to any Agent, any Lender or any
Issuing Bank in an amount or calculated at a rate which would be prohibited by
law or would result in a receipt by such Agent, such Lender or such Issuing Bank
of interest at a criminal rate (as such terms are construed under the Criminal
Code (Canada)) then, notwithstanding such provisions, such amount or rate shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by such Agent, such Lender or such Issuing Bank of interest
at a criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (i) firstly, by reducing the amount or rate of interest required to be
paid to the Lenders under Section 3.1, and (ii) thereafter, by reducing any
fees, commissions, premiums and other amounts required to be paid to such Agent,
such Lender or such Issuing Bank which would constitute “interest” for purposes
of Section 347 of the Criminal Code (Canada).  Notwithstanding the foregoing,
and after giving effect to all adjustments contemplated thereby, if an Agent,
any Lender or any Issuing Bank shall have received an amount in excess of the
maximum permitted by that Section of the Criminal Code (Canada), the Applicable
Borrower shall be entitled, by notice in writing to the Administrative Agent, to
obtain reimbursement from such Agent, such Lender or such Issuing Bank in an
amount equal to such excess and, pending such reimbursement, such amount shall
be deemed to be an amount payable by such Agent, such Lender or such Issuing
Bank, as the case may be, to such Applicable Borrower.  Any amount or rate of
interest referred to in this Section 13.10(b) shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that the applicable Loan remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Closing Date
to the Maturity Date and, in the event of a dispute, a certificate of a Fellow
of the Canadian Institute of Actuaries appointed by the Administrative Agent
shall be conclusive for the purposes of such determination.

 

13.11.              Expenses; Indemnification.

 

(a)                                 The Borrower agrees to pay within fifteen
(15) days after demand (i) all reasonable costs and expenses of the
Administrative Agent and its Affiliates, in connection with

 

138

--------------------------------------------------------------------------------


 

the syndication of the credit facilities provided for herein and completed on
the Closing Date, the preparation, negotiation, execution, delivery,
modification, amendment, administration (and waiver of any provision) of this
Agreement, the other Loan Documents and the other documents to be delivered
hereunder (whether or not the transactions contemplated hereby or thereby shall
be consummated), including in each case the reasonable fees and expenses of
counsel for the Administrative Agent (including the cost of internal counsel)
with respect thereto and with respect to advising the Administrative Agent as to
its rights and responsibilities under the Loan Documents and (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Banks in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder.  The Borrower further agrees to pay on demand all
reasonable costs and expenses of the Agents, the Issuing Banks and the Lenders,
if any (including reasonable attorneys’ fees and expenses and the cost of
internal counsel), in connection with the enforcement or protection of its
rights (whether through negotiations, legal proceedings, or otherwise) in
connection with the Loan Documents and the other documents to be delivered
hereunder or thereunder, including all such costs and expenses incurred during a
workout, restructuring or negotiations with respect to the Loans or Letters of
Credit.

 

(b)                                 The Borrower shall indemnify each Agent,
each Issuing Bank and each Lender, and each Related Party of each of the
foregoing (each, an “Indemnified Party”) against, and hold each Indemnified
Party harmless from, any and all losses, claims, damages, liabilities, costs,
and related expenses (including reasonable attorneys’ fees and expenses) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of (including in
connection with any investigation, litigation, or proceeding or preparation of
defense in connection therewith) (i) the Loan Documents or the Transactions;
(ii) any Loan or Letter of Credit or any Borrower’s or any of its Subsidiaries’
use of the proceeds therefrom (including any refusal by an Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit); (iii) the failure to pay any Loan or LC Disbursement denominated in
an Alternative Currency, or any interest thereon, in the Alternative Currency in
which such Loan was originally made or applicable Letter of Credit issued; or
(iv) any actual or alleged presence or Release of Hazardous Materials on or from
any property owned or operated by the Borrower or any of its Subsidiaries, or
any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries; PROVIDED FURTHER THAT IT IS THE INTENTION OF THE PARTIES HERETO
THAT THE INDEMNIFIED PARTIES BE INDEMNIFIED FOR CLAIMS, DAMAGES, LOSSES,
LIABILITIES, COSTS OR EXPENSES ARISING FROM THEIR OWN NEGLIGENCE; and provided
that such indemnity shall not, as to any Indemnified Party, be available to the
extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnified Party, (y) arise by reason of a claim (A) by one
or more Indemnified Parties against one or more other Indemnified Parties or
(B) by an owner of Equity Interest of an Indemnified Party against one or more
other Indemnified Parties, so long as such claim is not proximately caused by a
breach of or Default under a Loan Document by or with respect to a Loan Party,
or (z) is incurred by any Defaulting Lender to the extent directly arising from
or caused by the conduct, acts, omissions or events of or applicable to such
Defaulting Lender that were the cause of such Lender’s becoming a Defaulting
Lender; provided, however, that nothing herein shall be deemed to limit any Loan
Party’s payment obligations under any

 

139

--------------------------------------------------------------------------------


 

other provision of this Agreement or any other Loan Document as a result of such
Lender’s becoming a Defaulting Lender.  Notwithstanding anything herein to the
contrary, neither a Defaulting Lender nor any Related Party of a Defaulting
Lender will be reimbursed for, indemnified against or held harmless from, costs
and expenses related to the replacement of such Defaulting Lender or other
matters incidental thereto.

 

(c)                                  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES HERETO AGREES NOT TO ASSERT, AND HEREBY
WAIVES, ANY CLAIM AGAINST ANY OTHER PARTY HERETO OR ANY INDEMNIFIED PARTY, ON
ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREOF.  NO PARTY HERETO OR ANY INDEMNIFIED PARTY SHALL BE LIABLE FOR ANY
DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

(d)                                 To the extent that the Borrowers fail to pay
any amount required to be paid by them to any Agent (or any sub-agent thereof),
any Issuing Bank or the Swingline Bank, or any Related Party of any of the
foregoing, under subsection (a) or (b) of this Section, each Lender severally
agrees to pay to such Agent (or any such subagent), such Issuing Bank, the
Swingline Bank or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent (or
such subagent), such Issuing Bank or the Swingline Bank in its capacity as such,
or against any Related Party of any of the foregoing acting for an Agent (or any
such sub-agent), any Issuing Bank or the Swingline Bank in connection with such
capacity.  For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the outstanding Term Loans, Total Revolving
Credit Exposures and unused Commitments at the time (or most recently
outstanding and in effect); provided that with respect to such unpaid amounts
owed to any Issuing Bank or the Swingline Bank solely in its capacity as such,
only the Revolving Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Lenders’ Pro
Rata Percentages (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought); provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Bank or the Swingline
Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such
Issuing Bank or the Swingline Bank in connection with such capacity.

 

140

--------------------------------------------------------------------------------


 

(e)                                  Without prejudice to the survival of any
other agreement of any Borrower or any other Loan Party hereunder, the
agreements and obligations of the parties hereto contained in this Section 13.11
shall survive the payment in full of the Loans, the termination of the
Commitments, and the expiry of all Letters of Credit.

 

13.12.              Payments Set Aside.  To the extent any payments on the
Obligations or proceeds of any Collateral or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other Person under any Debtor Relief Law or equitable cause,
then, to the extent of such recovery, the Obligation or part thereof originally
intended to be satisfied, and all rights and remedies therefor, shall be revived
and shall continue in full force and effect, and the Agents’, the Issuing Banks’
and the Lenders’ rights, powers and remedies under this Agreement and each other
Loan Document shall continue in full force and effect, as if such payment had
not been made or such enforcement or setoff had not occurred.  In such event,
each Loan Document shall be automatically reinstated and the Borrower shall take
such action as may be reasonably requested by the Administrative Agent, the
Issuing Banks and the Lenders to effect such reinstatement.

 

13.13.              Credit Agreement Controls.  If there are any conflicts or
inconsistencies among this Agreement and any of the other Loan Documents, the
provisions of this Agreement shall prevail and control.

 

13.14.              Obligations Several.  The obligations of each Lender and any
Issuing Bank under each Loan Document to which it is a party are several, and no
Lender shall be responsible for any obligation or Commitment of any other Lender
under any Loan Document to which it is a party.  Nothing contained in any Loan
Document to which it is a party, and no action taken by any Lender or any
Issuing Bank pursuant thereto, shall be deemed to constitute the Lenders or
Issuing Banks, or any combination of them, to be a partnership, an association,
a joint venture, or any other kind of entity.

 

13.15.              SUBMISSION TO JURISDICTION; WAIVERS.

 

(a)                                 EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, IN ANY
SUIT, LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF,
TO THE JURISDICTIONS OF THE COURTS OF THE STATES OF TEXAS AND NEW YORK, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, THE
COURTS OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND APPELLATE
COURTS FROM ANY THEREOF; AND WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT.  EACH OF THE PARTIES
HERETO AGREES THAT NO SUCH SUIT, ACTION OR PROCEEDING SHALL BE BROUGHT IN ANY
COURT OTHER THAN THE COURTS SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE.

 

141

--------------------------------------------------------------------------------


 

(b)                                 EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM; AND AGREES NOT TO PLEAD OR CLAIM THE SAME.

 

(c)                                  EACH OF THE PARTIES HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS BY MAILING OF A COPY THEREOF (BY REGISTERED OR
CERTIFIED MAIL OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL POSTAGE PREPAID) TO THE
ADDRESS SET FORTH IN SECTION 13.2 OR AT SUCH OTHER ADDRESS OF WHICH THE OTHER
PARTIES HERETO SHALL HAVE BEEN NOTIFIED IN WRITING PURSUANT TO SECTION 13.2.

 

13.16.              WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.16.

 

13.17.              Amendments, Waivers and Consents.  This Agreement and the
other Loan Documents (other than Specified Hedge Agreements) may not be amended,
modified or supplemented and no waiver of any provision of any of the Loan
Documents shall be given, except by a written instrument describing such
amendment, modification, supplement or waiver executed by the Borrower and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that no such modification, amendment,
supplement or waiver shall:

 

(a)                                 increase the Commitment of any Lender
without such Lender’s written consent;

 

(b)                                 extend the Maturity Date or forgive or
postpone the scheduled date of payment of principal of, or interest on, any Loan
or LC Disbursement, without the written consent of each Lender directly affected
thereby;

 

(c)                                  amend the interest rate provisions hereof
to decrease the rate of interest payable to any Lender, without the written
consent of each Lender directly affected thereby; provided that the written
consent of the Majority Lenders, rather than the consent of all affected
Lenders, shall be sufficient to waive imposition of the default rate pursuant to
Section 3.1(h);

 

142

--------------------------------------------------------------------------------


 

(d)                                 forgive or reduce the principal amount of
any outstanding Loan or LC Disbursement, without the written consent of each
Lender directly affected thereby;

 

(e)                                  forgive or reduce the amount of any fee
payable under Article V or other fee payable to any Lender (other than any fee
payable solely to the Administrative Agent or the Arrangers) or postpone any
date fixed for any payment of any fee hereunder, without the written consent of
each Lender directly affected thereby;

 

(f)                                   extend the expiry date of any Letter of
Credit beyond the Maturity Date, without each Revolving Lender’s written
consent;

 

(g)                                  amend, modify or waive the provisions of
Section 4.11 or increase the aggregate amount of all Revolving Commitment
Increases as provided in Section 4.12(a)(iii), in each case without each
Revolving Lender’s written consent;

 

(h)                                 except as permitted or otherwise provided by
the terms hereof, change the currency of any Loan or LC Disbursement or the
currency in which any Commitment is required to be funded, without the written
consent of each Lender directly affected thereby;

 

(i)                                     (i) amend or modify the definition of
“Majority Lenders”, “Pro Rata Percentage” or “Applicable Participation
Percentage”, any provision of this Agreement affecting the pro rata sharing of
payments or the provisions of this Section 13.17, in each case, without each
Lender’s written consent, or (ii) amend or modify the definition of “Majority
Revolving Lenders”, without each Revolving Lender’s written consent;

 

(j)                                    except as provided in Section 13.21,
release any Pledged Collateral, or release the Borrower from the Parent Guaranty
Agreement or release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement, without each Lender’s written consent; or

 

(k)                                 waive any of the conditions specified in
Section 8.3 with respect to any Borrowing of any Class, without the written
consent of each Lender of such Class, or with respect to the issuance, renewal,
extension or amendment of any Letter of Credit, without each Revolving Lender’s
written consent,

 

provided further that no amendment, waiver or consent shall affect the rights or
duties of an Agent, an Issuing Bank or the Swingline Bank under this Agreement
or any other Loan Document, unless in writing and signed by such Agent, such
Issuing Bank, or the Swingline Bank, respectively, in addition to the Lenders
required above to take such action.  Notwithstanding anything to the contrary
herein, this Section 13.17, in respect of Defaulting Lenders, shall be subject
to Section 4.8.

 

13.18.              Relationship of the Parties.  This Agreement provides for
(among other things) the making of loans by the Lenders, in their capacity as
Lenders, to the Borrowers, in their capacity as borrowers, for the issuance by
the Issuing Banks for the account of the Borrowers, and for the payment of
interest and repayment of principal by the Borrowers to the Lenders.  The
relationship between the Lenders and the Borrowers is limited to that of
creditors/secured parties, on the one hand, and debtor, on the other hand.  The
provisions herein for compliance with

 

143

--------------------------------------------------------------------------------


 

financial, environmental, and other covenants, delivery of financial,
environmental and other reports, and financial, environmental and other
inspections, investigations, audits, examinations or tests are intended solely
for the benefit of the Lenders and the Issuing Banks to protect their interests
as lenders and issuing banks, respectively, in assuming payments of interest and
repayment of principal and LC Disbursements, and nothing contained in this
Agreement or any other Loan Document shall be construed as permitting or
obligating any Agent, any Lender or any Issuing Bank to act as financial or
business advisors or consultants to any Borrower or any other Loan Party, as
permitting or obligating any Agent, any Lender or any Issuing Bank to control
any Borrower or any other Loan Party or to conduct or operate the operations of
any Borrower or any other Loan Party, as creating any fiduciary obligation on
the part of any Agent, any Lender or any Issuing Bank to any Borrower or any
other Loan Party, or as creating any joint venture, agency, or other
relationship between the parties other than as explicitly and specifically
stated in this Agreement.  Each Loan Party acknowledges that it has had the
opportunity to obtain the advice of experienced counsel of its own choosing in
connection with the negotiation and execution of this Agreement and the other
Loan Documents and to obtain the advice of such counsel with respect to all
matters contained herein and therein, including the provision in Section 13.16
for waiver of trial by jury.  Each Loan Party further acknowledges that it is
experienced with respect to financial and credit matters and has made its own
independent decision to apply to the Lenders for the financial accommodations
provided hereby and to make to the Borrowers the financial accommodations
provided hereby, as the case may be, and to execute and deliver this Agreement
and the other Loan Documents to which each is a party.

 

13.19.              Confidentiality.

 

(a)                                 Each Agent, each Issuing Bank and each
Lender (on behalf of itself and each of its Affiliates) agrees to maintain the
confidentiality of the Information (as defined below), provided that Information
may be disclosed (i) to its and its Affiliates’ respective partners, directors,
officers, members, managers, employees and agents, including accountants, legal
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 13.19, to
(A) any assignee of or Participant in or any prospective assignee of or
Participant in any of its rights or obligations under this Agreement, (B) any
pledgee or prospective pledgee referred to in Section 13.9(d), (C) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any of the Borrowers and its obligations (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), or (D) to Revolving Lenders and Additional Revolving Lenders as
provided in Section 4.12, (vii) with the consent of the Borrower (it being
understood that the Persons to whom such disclosure is made will be informed of
the

 

144

--------------------------------------------------------------------------------


 

confidential nature of such information and instructed to keep such Information
confidential), or (viii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section 13.19 or
(B) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Loan Parties. 
For the purposes of this Section 13.19(a), “Information” means all information
received from, or furnished at the direction of, any of the Loan Parties or any
of their respective Affiliates relating to any of the Loan Parties or any of
their respective Affiliates or any of their respective businesses, other than
any such information that is available to an Agent, any Issuing Bank or any
Lender on a nonconfidential basis prior to disclosure by any Loan Party or any
of their respective Affiliates; provided that, in the case of information
received from any of the Loan Parties or any of their respective Affiliates
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section 13.19 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

(b)                                 EACH LENDER (I) ACKNOWLEDGES THAT MATERIALS
AND INFORMATION REGARDING ONE OR MORE LOAN PARTIES FURNISHED TO IT PURSUANT TO
THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
BORROWERS AND THE OTHER LOAN PARTIES AND THEIR RESPECTIVE AFFILIATES, AND THEIR
RESPECTIVE RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND (II) CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL, PROVINCIAL, TERRITORIAL, STATE AND ALL OTHER SECURITIES LAWS.

 

(c)                                  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY A BORROWER, ANY OTHER LOAN PARTY OR AN
AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND THE OTHER LOAN PARTIES
AND THEIR RESPECTIVE AFFILIATES, AND THEIR RESPECTIVE RELATED PARTIES OR THEIR
RESPECTIVE BUSINESSES OR SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAD IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL, STATE
AND ALL OTHER SECURITIES LAWS.

 

13.20.              Advertisement.  The Administrative Agent may, upon
reasonable prior written notice to, and consent of (which consent will not be
unreasonably withheld or delayed), the Borrower, provide information relating to
this Agreement to Gold Sheets, and other similar bank

 

145

--------------------------------------------------------------------------------


 

trade publications, with such information to consist of (a) the Borrower’s name,
(b) principal loan amounts, (c) interest rate, (d) term length and (e) the
identity of the Lenders’ attorneys and other non-confidential information
customarily found in such publications.

 

13.21.              Release of Liens and Guarantees.

 

(a)                                 Notwithstanding any contrary provision
herein or in any other Loan Document, if the Borrower shall request the release
under the Pledge Agreement or the Subsidiary Guaranty Agreement of any
Restricted Subsidiary or any Pledged Collateral to be sold or otherwise disposed
of (including through the sale or disposition of any Subsidiary owning any such
Restricted Subsidiary or Pledged Collateral or resulting from the liquidation,
dissolution or termination of a Restricted Subsidiary) to a Person other than
the Borrower or any other Restricted Subsidiary in a transaction not prohibited
under the terms of this Agreement as of result of which such Subsidiary ceases
to be a Subsidiary, the Borrower shall deliver to the Administrative Agent a
certificate executed by a Financial Officer to the effect that such sale or
other disposition (and any liquidation, dissolution or termination relating
thereto) is not prohibited by the terms of this Agreement.  Upon receipt of such
certificate, the Administrative Agent, if reasonably satisfied that such
certificate is correct, shall, without the consent of any Lender or Issuing
Bank, execute and deliver all such instruments, releases, financing statements
or other agreements, and take all such further actions, as the Borrower may
reasonably request to effectuate the release of such Restricted Subsidiary or
such Pledged Collateral substantially simultaneously with or, at the Borrower’s
election, at any time after the completion of such sale or other disposition. 
Any such release shall be without recourse to, or representation or warranty by,
the Administrative Agent and shall not require the consent of any Lender or
Issuing Bank.

 

(b)                                 Notwithstanding any contrary provision
herein or in any other Loan Document, if the Borrower shall request the release
under the Pledge Agreement or the Guaranty Agreement of any Restricted
Subsidiary or any Pledged Collateral consisting of the Equity Interests issued
by any Restricted Subsidiary due to (i) the re-designation of such Restricted
Subsidiary as not a Material Restricted Subsidiary as a result of the
designation of other Restricted Subsidiaries as Material Restricted Subsidiaries
under the applicable provisions hereof or (ii) the fact that such Restricted
Subsidiary no longer qualifies as a Material Restricted Subsidiary pursuant to
the definition thereof, the Borrower shall deliver to the Administrative Agent a
certificate executed by a Financial Officer to the effect that such Restricted
Subsidiary is no longer a Material Restricted Subsidiary, together with any
documents or other evidence that the Administrative Agent may reasonably request
in order to verify the statements made in such certificate, and the
Administrative Agent, if reasonably satisfied that such certificate is correct,
shall, without the consent of any Lender or Issuing Bank, execute and deliver
all such instruments, releases, financing statements or other agreements, and
take all such further actions, as the Borrower shall reasonably request to
effectuate the release of such Restricted Subsidiary or such Pledged
Collateral.  Any such release shall be without recourse to, or representation or
warranty by, the Administrative Agent and shall not require the consent of any
Lender or Issuing Bank.

 

(c)                                  Without limiting the provisions of
Section 13.10, the Borrower shall reimburse the Administrative Agent and the
Lenders for all reasonable costs and expenses,

 

146

--------------------------------------------------------------------------------


 

including attorneys’ fees and disbursements, incurred by any of them in
connection with any action contemplated by this Section 13.21.

 

13.22.              Currency Conversion and Currency Indemnity.

 

(a)                                 The Applicable Borrower shall make payment
relative to each Loan made to it and each Letter of Credit issued for its
account in the currency (the “Agreement Currency”) in which such Loan was made
or such Letter of Credit was issued.  If any such payment is received in any
currency (the “Other Currency”) other than the Agreement Currency (whether
voluntarily or pursuant to an order or judgment or the enforcement thereof or
the realization of any security or the liquidation of the Applicable Borrower or
otherwise howsoever), such payment shall constitute a discharge of the liability
of the Applicable Borrower hereunder and under the other Loan Documents in
respect of such obligation only to the extent of the amount of the Agreement
Currency which the relevant Lender or Issuing Bank or Agent, as the case may be,
is able to purchase with the amount of the Other Currency received by it on the
Business Day next following such receipt in accordance with its normal
procedures and after deducting any premium and costs of exchange.

 

(b)                                 If, for the purpose of obtaining or
enforcing judgment in any court in any jurisdiction, it becomes necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be the rate of exchange prevailing on the Business
Day next preceding the day on which judgment is given and in any event the
Applicable Borrower shall be obligated to pay the relevant Applicable Agent, the
relevant Issuing Bank or the relevant Lender, as applicable, any deficiency in
accordance with Section 13.22(c).  For the foregoing purposes, “rate of
exchange” means the rate at which the relevant Applicable Agent, the relevant
Issuing Bank or relevant Lender, as applicable, in accordance with its normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency, after deducting any premium and costs of
exchange.

 

(c)                                  The obligations of an Applicable Borrower
in respect of any sum due to any party hereto (the “Applicable Creditor”) shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the Agreement Currency, be discharged only to the extent that, on the Business
Day following receipt by the Applicable Creditor of any sum adjudged to be so
due in the Judgment Currency, the Applicable Creditor may in accordance with
normal banking procedures in the relevant jurisdiction purchase the Agreement
Currency with the Judgment Currency; if the amount of the Agreement Currency so
purchased is less than the sum originally due to the Applicable Creditor in the
Agreement Currency by an Applicable Borrower, then such Applicable Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss.  The obligations of an
Applicable Borrower contained in this Section 13.22 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

 

(d)                                 The agreement of indemnity provided for in
this Section 13.22 shall constitute an obligation separate and independent from
all other obligations contained in this Agreement, shall give rise to a separate
and independent cause of action, shall apply irrespective of any indulgence
granted by any Applicable Creditor from time to time, and shall continue in

 

147

--------------------------------------------------------------------------------


 

full force and effect notwithstanding any judgment or order for a liquidated sum
in respect of an amount due hereunder or under any judgment or order.

 

13.23.              FINAL AGREEMENT.  THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

13.24.              USA PATRIOT ACT Notice.  Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 signed into law
October 26, 2001) and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies each Loan Party that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name, taxpayer
identification number and business address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA PATRIOT Act.

 

13.25.              Anti-Money Laundering Legislation.

 

(a)                                 Each Loan Party acknowledges that, pursuant
to the Canadian AML Legislation, the Agents, the Lenders and the Issuing Banks
may be required to obtain, verify and record information regarding each Loan
Party, its respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of such Loan Party, and the
transactions contemplated hereby.  The Borrower shall promptly provide all such
information, including supporting documentation and other evidence, as may be
reasonably requested by any Agent, any Lender or any Issuing Bank, or any
prospective assignee or participant of a Lender or an Issuing Bank, in order to
comply with any applicable Canadian AML Legislation, whether now or hereafter in
existence.

 

(b)                                 If the Administrative Agent has ascertained
the identity of the Loan Parties or any authorized signatories of the Loan
Parties for the purposes of applicable Canadian AML Legislation, then the
Administrative Agent:

 

(i)                                     shall be deemed to have done so as an
agent for each Lender, and this Agreement shall constitute a “written agreement”
in such regard between each Lender and the Administrative Agent within the
meaning of applicable Canadian AML Legislation; and

 

(ii)                                  shall provide to each Lender copies of all
information obtained in such regard without any representation or warranty as to
its accuracy or completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Loan Parties or any authorized
signatories of the Loan Parties on behalf of any Lender, or to

 

148

--------------------------------------------------------------------------------


 

confirm the completeness or accuracy of any information it obtains from the Loan
Parties or any such authorized signatory in doing so.

 

13.26.              Amendment and Restatement.

 

(a)                                 On the Closing Date the Existing Credit
Agreement shall be amended, restated and superseded in its entirety hereby.  The
parties hereto acknowledge and agree that (i) this Agreement, any promissory
notes delivered pursuant to Section 4.1(e) and the other Loan Documents executed
and delivered in connection herewith do not constitute a novation or termination
of the “Obligations” (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement as in effect prior to the Closing Date and (ii) such
“Obligations” are in all respects continuing with only the terms thereof being
modified as provided in this Agreement.

 

(b)                                 Notwithstanding the modifications effected
by this Agreement of the representations, warranties and covenants of the
Borrower contained in the Existing Credit Agreement, the Borrower acknowledges
and agrees that any causes of action or other rights created in favor of the
Administrative Agent, any Issuing Bank or any Lender, in each case, party to or
its successors arising out of the representations and warranties of the Borrower
contained in or delivered in connection with the Existing Credit Agreement shall
survive the execution, delivery and effectiveness of this Agreement to the
extent provided in the Existing Credit Agreement prior to the termination
thereof.

 

(c)                                  All indemnification obligations of the
Borrower arising under the Existing Credit Agreement (including any arising from
a breach of the representations thereunder) shall survive to the extent provided
in the Existing Agreement prior to the termination thereof.

 

ARTICLE XIV
COLLECTION ACTION MECHANISM

 

14.1.                     Implementation of CAM.

 

(a)                                 On the CAM Exchange Date, (i) the Revolving
Commitments shall automatically and without further act be terminated, (ii) the
Revolving Lenders and the Issuing Banks shall automatically and without further
act be deemed to have exchanged interests in the Designated Obligations such
that, in lieu of the interests of each Revolving Lender and each Issuing Bank in
the Designated Obligations under each Tranche (as defined below) in which it
shall participate as of such date, such Revolving Lender and such Issuing Bank
shall own an interest equal to such Revolving Lender’s and such Issuing Bank’s
CAM Percentage in the Designated Obligations under each of the Tranches and
(iii) simultaneously with the deemed exchange of interests pursuant to clause
(ii) above, the interests in the Designated Obligations to be received in such
deemed exchange shall, automatically and with no further action required, be
converted into the US Dollar Equivalent, determined using the Spot Exchange Rate
calculated as of such date, of such amount and on and after such date all
amounts accruing and owed to the Revolving Lenders and the Issuing Banks in
respect of such Designated Obligations shall accrue and be payable in US Dollars
at the rate otherwise applicable hereunder.  Each Revolving Lender, each Issuing
Bank, each Person acquiring a participation from any Revolving Lender as

 

149

--------------------------------------------------------------------------------


 

contemplated by Section 13.9(c) and each of the Loan Parties that is a party to
this Agreement hereby consents and agrees to the CAM Exchange.  Each of the Loan
Parties that is a party to this Agreement, the Issuing Banks and the Revolving
Lenders agrees from time to time to execute and deliver to the Administrative
Agent all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Revolving Lenders and Issuing Banks
after giving effect to the CAM Exchange, and each Revolving Lender agrees to
surrender any promissory notes originally received by it in connection with its
Revolving Loans hereunder to the Administrative Agent against delivery of any
promissory notes so executed and delivered; provided that the failure of any
Borrower to execute or deliver or of any Revolving Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.  For purposes hereof, “Tranche” means a
category of Revolving Commitments and extensions of credits thereunder.  For
purposes of such definition, each of the following comprises a separate Tranche:
(i) the Letters of Credit issued for the account of, and the Swingline Loans,
Alternative Currency Loans and other Revolving Loans made to the Borrower in US
Dollars; (ii) the Letters of Credit issued for the account of, and the Revolving
Loans made to, Eligible Borrowers in Canadian Dollars; (iii) the Letters of
Credit issued for the account of, and the Revolving Loans made to, Eligible
Borrowers in Sterling, and (iv) the Letters of Credit issued for the account of,
and the Revolving Loans made to, Eligible Borrowers in Euro.

 

(b)                                 As a result of the CAM Exchange, on and
after the CAM Exchange Date, each payment received by an Agent pursuant to any
Loan Document in respect of the Designated Obligations shall (notwithstanding
any provision therein to the contrary) be distributed to the Revolving Lenders
and Issuing Banks pro rata in accordance with their respective CAM Percentages
(to be redetermined as of each such date of payment or distribution to the
extent required by Section 14.1(c)), but giving effect to assignments after the
CAM Exchange Date, it being understood that nothing in this Article XIV shall be
construed to prohibit the assignment of a proportionate part of all an assigning
Revolving Lender’s rights and obligations in respect of a single currency of
Commitments or Loans.

 

(c)                                  In the event that, on or after the CAM
Exchange Date, the aggregate amount of the Designated Obligations shall change
as a result of the making of a disbursement under a Letter of Credit by an
Issuing Bank that is not reimbursed by the Applicable Borrower, then (i) each
Revolving Lender which, immediately prior to the CAM Exchange Date, had a
Revolving Commitment or Revolving Credit Exposure shall, in accordance with
Section 2.7(c) promptly purchase from the applicable Issuing Bank a
participation in such LC Disbursement in the amount of such Revolving Lender’s
Pro Rata Percentage (determined without giving effect to the CAM Exchange) of
such LC Disbursement, (ii) the Administrative Agent shall redetermine the CAM
Percentages after giving effect to such disbursement and the making of such LC
Disbursement and the purchase of participations therein by the Revolving Lenders
and the Revolving Lenders shall automatically and without further act be deemed
to have exchanged interests in the Designated Obligations such that each
Revolving Lender shall own an interest equal to such Revolving Lender’s CAM
Percentage in the Designated Obligations under each of the Tranches (and the
interests in the Designated Obligations to be received in such deemed exchange
shall, automatically and with no further action required, be converted into the
US Dollar Equivalent of such amount in accordance with the first sentence of
Section 14.1(a)) and

 

150

--------------------------------------------------------------------------------


 

(iii) in the event distributions shall have been made in accordance with
Section 14.1(b), the Revolving Lenders shall make such payments to one another
as shall be necessary in order that the amounts received by them shall be equal
to the amounts they would have received had each such disbursement and LC
Disbursement been outstanding on the CAM Exchange Date.  Each such
redetermination shall be binding on each of the Revolving Lenders and their
successors and assigns and shall be conclusive, absent manifest error.

 

[Remainder of Page Intentionally Left Blank; Signatures Commence on Next Page]

 

151

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their respective officers thereunto
duly authorized, have executed this Agreement effective as of the date first
above written.

 

BORROWER:

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

/s/ CLAUDIA A. PRUITT

 

 

Claudia A. Pruitt

 

 

Senior Vice President - Specialized

 

 

Services, Assistant Treasurer and Assistant

 

 

Secretary

 

 

 

 

CANADIAN BORROWER:

MOORES THE SUIT PEOPLE INC.

 

 

 

 

 

By:

/s/ CLAUDIA A. PRUITT

 

 

Claudia A. Pruitt

 

 

Vice President, Assistant Treasurer and

 

 

Assistant Secretary

 

 

 

 

UK BORROWER:

MWUK HOLDING COMPANY LIMITED

 

 

 

 

 

By:

/s/ CLAUDIA A. PRUITT

 

 

Claudia A. Pruitt

 

 

Authorized Signatory

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, an Issuing Bank,

 

Swingline Bank and a Lender

 

 

 

 

 

By:

/s/ JOHN KUSHNERICK

 

Name:

John Kushnerick

 

Title:

Vice President

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

JPMORGAN CHASE BANK, N.A., TORONTO

 

BRANCH, as Canadian Agent, an Issuing Bank

 

and a Lender

 

 

 

 

 

By:

/s/ N.M. TAM

 

Name:

M.N. Tam

 

Title:

SVP

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

J.P. MORGAN EUROPE LIMITED, as

 

European Agent

 

 

 

 

 

By:

/s/ ALTAN KAYAALP

 

Name:

Alan Kayaalp

 

Title:

Executive Director

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

Bank of America, N.A.

 

 

 

 

 

By:

/s/ GARY L MINGLE

 

Name:

Gary L Mingle

 

Title:

Senior Vice-President

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

BANK OF AMERICA N.A., CANADA BRANCH

 

 

 

 

 

By:

/s/ CLARA MCGIBBON

 

Name:

CLARA MCGIBBON

 

Title:

Assistant Vice President

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

BANK OF AMERICA, N.A., LONDON BRANCH

 

 

 

 

 

By:

/s/ GARY SAINT

 

Name:

GARY SAINT

 

Title:

DIRECTOR

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

U.S. Bank National Association

 

 

 

 

 

By:

/s/ MARK D. RODGERS

 

Name:

Mark D. Rodgers

 

Title:

Assistant Vice President

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

US Bank N.A., Canada Branch

 

 

 

 

 

By:

/s/ JOSEPH RAUHALA

 

Name:

JOSEPH RAUHALA

 

Title:

PRINCIPAL OFFICER

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

Union Bank, N.A.

 

 

 

 

 

By:

/s/ ERIC WILSON

 

Name:

Eric Wilson

 

Title:

Assistant Vice President

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

HSBC Bank USA, N.A.

 

 

 

 

 

 

By:

/s/ BRIAN GINGUE

 

Name:

Brian Gingue

 

Title:

Vice President

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ DANA D. CAGLE

 

Name:

Dana D. Cagle

 

Title:

Director

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

AMEGY BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ KELLY NASH

 

Name:

Kelly Nash

 

Title:

Vice President

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

COMPASS BANK, d/b/a BBVA COMPASS

 

 

 

 

 

 

By:

/s/ RAMON GARCIA

 

Name:

Ramon Garcia

 

Title:

Vice President

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

Branch Banking & Trust Company

 

 

 

 

 

 

By:

/s/ MATT MCCAIN

 

Name:

Matt McCain

 

Title:

Senior Vice President

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

FIFTH THIRD BANK

 

 

 

 

 

By:

/s/ BRIAN ANDERSON

 

Name:

Brian Anderson

 

Title:

Vice President

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

FIFTH THIRD BANK, Operating Through Its

 

Canadian Branch

 

 

 

 

 

 

By:

/s/ MAURO SPAGNOLO

 

Name:

Mauro Spagnolo

 

Title:

Principal Officer

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

By:

/s/ MICHELLE C. PHILLIPS

 

Name:

Michelle C. Phillips

 

Title:

Director

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

BOKF, NA dba Bank of Texas

 

 

 

 

 

 

By:

/s/ MARIAN LIVINGSTON

 

Name:

Marian Livingston

 

Title:

Senior Vice President

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

COMERICA BANK

 

 

 

 

 

 

By:

/s/ JOEY POWELL

 

Name:

Joey Powell

 

Title:

Vice President

 

Signature Page to Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF]
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [insert
name of Assignor] (the “Assignor”) and [insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as same may be
amended, modified, increased, supplemented and/or restated from time to time,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.                                      Assignor:

 

2.                                      Assignee:

[and is an Affiliate/Approved Fund of [identify Lender]](1)

 

3.                                      Borrowers: The Men’s Wearhouse, Inc., as
Borrower, Moores The Suit People Inc., as a Subsidiary Borrower, and MWUK
Holding Company Limited, as a Subsidiary Borrower.

 

4.                                      Administrative Agent: JPMorgan Chase
Bank, N.A., as the Administrative Agent under the Credit Agreement; for Loans
denominated in Sterling or

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Euro, J.P. Morgan Europe Limited; for Loans denominated in Canadian Dollars,
JPMorgan Chase Bank, N.A., Toronto Branch

 

5.                                      Credit Agreement: The Third Amended and
Restated Credit Agreement dated as of April 12, 2013, among The Men’s
Wearhouse, Inc., Moores The Suit People Inc., MWUK Holding Company Limited, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Agent, and J.P. Morgan
Europe Limited, as European Agent

 

6.                                      Assigned Interest:

 

Commitment/Loans
Assigned(2)

 

Currency in which
Loans are funded:

 

Aggregate Amount of
Commitment/Loans for all
applicable Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/ Loans(3)

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                      , 201       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Fill in the appropriate terminology for the Class and Type of Commitment
and/or Loans under the Credit Agreement that are being assigned under this
Assignment (e.g. “Eurocurrency Revolving Loan,” etc.)

(3)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all applicable Lenders thereunder.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

[Consented to and](4) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:(5)

 

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

By

 

 

Name:

 

 

Title: ]

 

 

 

 

[Consented to: (6)

 

 

 

[JPMORGAN CHASE BANK, N.A.,

 

as Issuing Bank and Swingline Bank

 

 

 

By

 

 

Name:

 

 

Title: ]

 

 

 

 

[

 

],

 

as Issuing Bank

 

 

 

By

 

 

Name:

 

 

Title:]

 

 

 

--------------------------------------------------------------------------------

(4)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(5)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

(6)  To be added for each Issuing Bank only if the consent of the Issuing Banks
is required by the terms of the Credit Agreement.

 

Exhibit A-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                                                                             
](7)

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrowers, any of their respective Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 9.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on Administrative Agent or any other Lender,
and (v) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on Administrative Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

(7)  Describe Credit Agreement at option of Administrative Agent.

 

Exhibit A-4

--------------------------------------------------------------------------------


 

2.                                      Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by facsimile transmission or electronic
submission (in .pdf form) shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the laws of the State of
New York and, to the extent applicable, the United States of America.

 

Exhibit A-5

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

[FORM OF]
PROMISSORY NOTE

 

April 12, 2013

 

FOR VALUE RECEIVED, the undersigned, THE MEN’S WEARHOUSE, INC., a Texas
corporation (“Borrower”), hereby promises to pay to the order of
                     (the “Lender”) the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to Borrower pursuant to the Credit Agreement
referred to below, on the dates and in the amounts set forth in the Credit
Agreement.  Borrower further agrees to pay interest on the unpaid principal
amount hereof from time to time outstanding until such principal amount is paid
in full, at the rates and on the dates specified in the Credit Agreement.

 

This Note (a) is one of the Notes referred to in the Third Amended and Restated
Credit Agreement dated as of April 12, 2013 (as same may be amended, modified,
increased, supplemented and/or restated from time to time, the “Credit
Agreement”), among Borrower, Moores The Suit People Inc., a corporation
organized under the laws of the Province of New Brunswick, Canada, MWUK Holding
Company Limited, a corporation organized under the 2006 Companies Act of England
and Wales, the financial institutions from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto
Branch, as Canadian Agent, and J.P. Morgan Europe Limited, as European Agent,
(b) is subject to the provisions of the Credit Agreement, and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement.

 

Reference is made to the Credit Agreement for provisions for the acceleration of
the maturity hereof.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest, notice of intent to accelerate, notice of acceleration and all
other notices of any kind except those expressly required under the Credit
Agreement.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

[FORM OF]
PROMISSORY NOTE

 

April 12, 2013

 

FOR VALUE RECEIVED, the undersigned, MOORES THE SUIT PEOPLE INC., a corporation
organized under the laws of the Province of New Brunswick, Canada (“MSP”),
hereby promises to pay to the order of                      (the “Lender”) the
principal amount of the aggregate unpaid principal amount of all Revolving Loans
made by the Lender to MSP pursuant to the Credit Agreement referred to below, on
the dates and in the amounts set forth in the Credit Agreement.  MSP further
agrees to pay interest on the unpaid principal amount hereof from time to time
outstanding until such principal amount is paid in full, at the rates and on the
dates specified in the Credit Agreement.

 

This Note (a) is one of the Notes referred to in the Third Amended and Restated
Credit Agreement dated as of April 12, 2013 (as same may be amended, modified,
increased, supplemented and/or restated from time to time, the “Credit
Agreement”) among The Men’s Wearhouse, Inc., a Texas corporation, MSP, MWUK
Holding Company Limited, a corporation organized under the 2006 Companies Act of
England and Wales, the financial institutions from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Agent, and J.P. Morgan Europe Limited, as European
Agent, (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement.

 

Reference is made to the Credit Agreement for provisions for the acceleration of
the maturity hereof.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest, notice of intent to accelerate, notice of acceleration and all
other notices of any kind except those expressly required under the Credit
Agreement.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

MOORES THE SUIT PEOPLE INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B-2-1

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

[FORM OF]
PROMISSORY NOTE

 

April 12, 2013

 

FOR VALUE RECEIVED, the undersigned, MWUK HOLDING COMPANY LIMITED, a corporation
organized under the 2006 Companies Act of England and Wales (“MWUK”), hereby
promises to pay to the order of                      (the “Lender”) the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
MWUK pursuant to the Credit Agreement referred to below, on the dates and in the
amounts set forth in the Credit Agreement.  MWUK further agrees to pay interest
on the unpaid principal amount hereof from time to time outstanding until such
principal amount is paid in full, at the rates and on the dates specified in the
Credit Agreement.

 

This Note (a) is one of the Notes referred to in the Third Amended and Restated
Credit Agreement dated as of April 12, 2013 (as same may be amended, modified,
increased, supplemented and/or restated from time to time, the “Credit
Agreement”) among The Men’s Wearhouse, Inc., a Texas corporation, Moores The
Suit People Inc., a corporation organized under the laws of the Province of New
Brunswick, Canada, MWUK, the financial institutions from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan Chase
Bank, N.A., Toronto Branch, as Canadian Agent, and J.P. Morgan Europe Limited,
as European Agent, (b) is subject to the provisions of the Credit Agreement and
(c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement.

 

Reference is made to the Credit Agreement for provisions for the acceleration of
the maturity hereof.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest, notice of intent to accelerate, notice of acceleration and all
other notices of any kind except those expressly required under the Credit
Agreement.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

MWUK HOLDING COMPANY LIMITED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B-3-1

--------------------------------------------------------------------------------


 

EXHIBIT B-4

 

[FORM OF]
SWINGLINE NOTE

 

April 12, 2013

 

FOR VALUE RECEIVED, the undersigned, THE MEN’S WEARHOUSE, INC., a Texas
corporation (“Borrower”), hereby promises to pay to the order of JPMORGAN CHASE
BANK, N.A. (the “Swingline Bank”), as and when the same shall become due and
payable pursuant to the Credit Agreement referred to below, the aggregate unpaid
principal amount of all Swingline Loans made by the Swingline Bank to Borrower
pursuant to the Credit Agreement.  Borrower further agrees to pay interest on
the unpaid principal amount hereof from time to time outstanding until such
principal amount is paid in full, at the rates and on the dates specified in the
Credit Agreement.

 

This Note (a) represents the Swingline Loans referred to in the Third Amended
and Restated Credit Agreement dated as of April 12, 2013 (as same may be
amended, modified, increased, supplemented and/or restated from time to time,
the “Credit Agreement”) among Borrower, Moores The Suit People Inc., a
corporation organized under the laws of the Province of New Brunswick, Canada,
MWUK Holding Company Limited, a corporation organized under the 2006 Companies
Act of England and Wales, the financial institutions from time to time party
thereto, JPMorgan Chase Bank. N.A., as Administrative Agent, JPMorgan Chase
Bank, N.A., Toronto Branch, as Canadian Agent, and J.P. Morgan Europe Limited,
as European Agent, (b) is subject to the provisions of the Credit Agreement and
(c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest, notice of intent to accelerate, notice of acceleration and all
other notices of any kind except those expressly required under the Credit
Agreement.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B-4-1

--------------------------------------------------------------------------------


 

EXHIBIT B-5

 

[FORM OF]
PROMISSORY NOTE

 

April 12, 2013

 

FOR VALUE RECEIVED, the undersigned, THE MEN’S WEARHOUSE, INC., a Texas
corporation (“Borrower”), hereby promises to pay to the order of
                     (the “Lender”) the aggregate unpaid principal amount of all
Term Loans made by the Lender to Borrower pursuant to the Credit Agreement
referred to below, on the dates and in the amounts set forth in the Credit
Agreement.  Borrower further agrees to pay interest on the unpaid principal
amount hereof from time to time outstanding until such principal amount is paid
in full, at the rates and on the dates specified in the Credit Agreement.

 

This Note (a) is one of the Notes referred to in the Third Amended and Restated
Credit Agreement dated as of April 12, 2013 (as same may be amended, modified,
increased, supplemented and/or restated from time to time, the “Credit
Agreement”) among Borrower, Moores The Suit People Inc., a corporation organized
under the laws of the Province of New Brunswick, Canada, MWUK Holding Company
Limited, a corporation organized under the 2006 Companies Act of England and
Wales, the financial institutions from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto
Branch, as Canadian Agent, and J.P. Morgan Europe Limited, as European Agent,
(b) is subject to the provisions of the Credit Agreement, and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement.

 

Reference is made to the Credit Agreement for provisions for the acceleration of
the maturity hereof.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest, notice of intent to accelerate, notice of acceleration and all
other notices of any kind except those expressly required under the Credit
Agreement.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B-5-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF]
NOTICE OF BORROWING

 

[For Loans in US Dollars:

 

JPMorgan Chase Bank, N.A., as Administrative Agent
712 Main Street, Floor 8 North
Houston, Texas 77002
Attn: John Kushnerick]

 

[For Loans in Canadian Dollars:

 

JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Agent
200 Bay Street, Suite 1800
Toronto, Ontario, M5J 2J2
Attn: Patricia Barcelona]

 

[For Loans in Euro or Sterling:

 

J.P. Morgan Europe Limited, as European Agent
25 Bank Street
Canary Wharf
London, E14 5JP
Attn: Loans Agency]

 

and

 

JPMorgan Chase Bank, N.A.
Loan Operations
10 S. Dearborn, Floor 07
Chicago, Illinois  60603-2003
Attn: Patricia Barcelona

 

Ladies and Gentlemen:

 

Reference is made to the Third Amended and Restated Credit Agreement dated as of
April 12, 2013 (as same may be amended, modified, increased, supplemented and/or
restated from time to time, the “Credit Agreement”) among The Men’s
Wearhouse, Inc. (the “Borrower”), Moores The Suit People Inc. (“MSP”), MWUK
Holding Company Limited (“MWUK”), the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch,
as Canadian Agent, and J.P. Morgan Europe Limited, as European Agent. 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

 

(a)                                 [The Borrower requests that the
[Revolving/Term] Lenders advance to it a [Revolving/Term] Borrowing in the
aggregate principal amount of $                     to be

 

Exhibit C-1

--------------------------------------------------------------------------------


 

made on                     , 201      .  [After giving effect to such Revolving
Borrowing, the Total Revolving Credit Exposure shall not exceed the Total
Revolving Commitment.](1)  The Borrower requests that the principal amount of
the requested Borrowing bear interest as follows:

 

(i)                                    The aggregate principal amount of ABR
Loans requested to be made by the [Revolving/Term] Lenders is
$                    .

 

(ii)                                The aggregate principal amount of
Eurocurrency Loans requested to be made by the [Revolving/Term] Lenders and the
initial Interest Period with respect thereto shall be:

 

Requested Amount:

 

Interest Period:(2)

 

$

 

]

 

(b)                                 [The Borrower requests a Swingline Loan in
the aggregate principal amount of $                     to be made on
                    , 201      .  The principal amount of such Swingline Loan,
together with the principal amount of all other Swingline Loans outstanding on
the date such Swingline Loan is made, will not exceed $5,000,000 and will not
result in the Total Revolving Credit Exposure exceeding the Total Revolving
Commitment.]

 

(c)                                  [[MSP] [The Borrower] requests that the
Canadian Lenders advance to it the aggregate principal amount of
C$                    , denominated in Canadian Dollars, on
                    , 201      .  [MSP] [The Borrower] requests that the
aggregate principal amount of the requested Loans bear interest as follows:

 

(i)                                    The aggregate principal amount of
Canadian Prime Loans requested to be made by the Canadian Lenders to [MSP] [the
Borrower] is C$                    .

 

(ii)                                The aggregate principal amount of CDOR Loans
requested to be made by the Canadian Lenders to [MSP] [the Borrower] and the
initial Interest Period with respect thereto shall be:

 

Requested Amount:

 

Interest Period:(3)

 

C$

 

]

 

(d)                                 [[MWUK] [The Borrower] requests that the UK
Lenders advance to it the aggregate principal amount of
[£][€]                    , denominated in [Sterling][Euro],] on
                    , 201      .  [MWUK] [The Borrower] requests that the
aggregate

 

--------------------------------------------------------------------------------

(1)  For use with requests for Revolving Borrowings only.

(2)  Insert one, two, three or six months.

(3)  Insert one, two, three or six months.

 

Exhibit C-2

--------------------------------------------------------------------------------


 

principal amount of the requested Eurocurrency Loans and the initial Interest
Period with respect thereto shall be:

 

Requested Amount:

 

Interest Period:(4)

 

[£][€]$

 

]

 

(d)                                 Funds are requested to be disbursed to [the
Borrower’s] [MSP’s] [MWUK’s] demand deposit account as follows:

 

[Account Location and Number]

 

(e)                                  At the time of and immediately after giving
effect to the making of the requested Loans, no Default shall have occurred and
be continuing.

 

(f)                                   The representations and warranties of the
Borrower and the other Loan Parties contained in the Loan Documents (other than
those representations and warranties limited by their terms to a specific date,
in which case they shall be true and correct as of such date) are true and
correct on and as of the date of the requested Borrowing Date, with the same
force and effect as though made on and as of such date.

 

EXECUTED AND DELIVERED as of the        day of                     201      .

 

 

[NAME OF REQUESTING BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)  Insert one, two, three or six months.

 

Exhibit C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF]
LETTER OF CREDIT REQUEST

 

[Date]

 

[JPMorgan Chase Bank, N.A., as Issuing Bank
Letter of Credit Group
10 S. Dearborn, Floor 07
Chicago, Illinois  60603-2003
Attention: Stacy Slaton]

 

and

 

[For Letters of Credit in US Dollars:

 

JPMorgan Chase Bank, N.A., as Administrative Agent
712 Main Street, Floor 8 North
Houston, Texas 77002
Attn: John Kushnerick]

 

[For Letters of Credit in Canadian Dollars:

 

JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Agent
200 Bay Street, Suite 1800
Toronto, Ontario, M5J 2J2
Attn: Patricia Barcelona]

 

[For Letters of Credit in Euro or Sterling:

 

J.P. Morgan Europe Limited, as European Agent
25 Bank Street
Canary Wharf
London, E14 5JP
Attn: Loans Agency]

 

and

 

JPMorgan Chase Bank, N.A.
Loan Operations
10 S. Dearborn, Floor 07
Chicago, Illinois  60603-2003
Attn: Patricia Barcelona

 

Exhibit D-1

--------------------------------------------------------------------------------


 

Ladies and Gentlemen:

 

The undersigned,                      (the “Applicable Borrower”), refers to the
Third Amended and Restated Credit Agreement dated as of April 12, 2013 (as same
may be amended, modified, increased, supplemented and/or restated from time to
time, the “Credit Agreement”) among The Men’s Wearhouse, Inc., Moores The Suit
People Inc., MWUK Holding Company Limited, the Lenders party thereto. JPMorgan
Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto
Branch, as Canadian Agent, and J.P. Morgan Europe Limited, as European Agent. 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

 

[The Applicable Borrower hereby requests the issuance of a Letter of Credit
under the Credit Agreement, and in that connection sets forth below the
information relating to such Letter of Credit (“Proposed Letter of Credit”) as
required by Section 2.7 of the Credit Agreement.  As more fully set forth in the
Application attached hereto as Annex A, the Proposed Letter of Credit must be
issued:

 

(a)                                 on or before                     ,
          (1);

 

(b)                                 for the benefit of                     ;

 

(c)                                  in the amount of                      [US
Dollars] [Canadian Dollars] [Sterling] [Euro];

 

(d)                                 having an expiry date of
                    ,           (2)

 

and is subject to the condition set forth in the Application attached hereto.]

 

[The Applicable Borrower hereby refers to Letter of Credit Number
                     (the “Existing Letter of Credit”).  The Applicable Borrower
hereby requests that the Existing Letter of Credit be amended as more
particularly described on Exhibit A attached hereto and incorporated herein on
or before                     ,           .(3)]

 

[The Applicable Borrower hereby refers to Letter of Credit Number
                     (the “Expiring Letter of Credit”) which has an existing
expiry date of                     .  The Applicable Borrower hereby requests
that [the expiry date of the expiring Letter

 

--------------------------------------------------------------------------------

(1)  Which must be not less than two (2) Business Days after notice is given to
the Issuing Bank and Administrative Agent in the case of Letters of Credit to be
issued in US Dollars or three (3) Business Days after notice is given to the
Issuing Bank and Applicable Agent in the case of Letters of Credit to be issued
in an Alternative Currency.

(2)  Which shall not be a date later than the earlier of (i) twelve (12) months
from the issuance date (or in the case of any renewal or extension, twelve (12)
months after such renewal or extension) or (ii) five (5) Business Days prior to
the scheduled Maturity Date: provided that any Letter of Credit with a one-year
tenor may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date that is five (5) Business Days prior to
the scheduled Maturity Date).

(3)  Which must be not less than two (2) Business Days after notice is given to
the Issuing Bank and Administrative Agent in the case of Letters of Credit in US
Dollars or three (3) Business Days after notice is given to the Issuing Bank and
Applicable Agent in the case of Letters of Credit in an Alternative Currency.

 

Exhibit D-2

--------------------------------------------------------------------------------


 

of Credit be extended to                     (4) [the Lenders permit the expiry
date of the Expiring Letter of Credit to be extended to                     ].]

 

The Applicable Borrower hereby certifies that, immediately after giving effect
to the [issuance of the Proposed Letter of Credit] [amendment to the Existing
Letter of Credit] [extension of the Expiring Letter of Credit], the US Dollar
Equivalent of (i) the Total Revolving Credit Exposure will not exceed the Total
Revolving Commitment, (ii) the LC Exposure will not exceed $60,000,000 and
(iii) the aggregate principal amount of all outstanding Revolving Loans
denominated in an Alternative Currency plus all LC Exposures for Letters of
Credit denominated in such Alternative Currency will not exceed the Alternative
Currency Sublimit.

 

The Applicable Borrower hereby further certifies that:

 

(a)                                 on the date hereof all applicable conditions
to the [issuance of the Proposed Letter of Credit] [amendment to the Existing
Letter of Credit] [extension of the Expiring Letter of Credit] set forth in the
Credit Agreement have been satisfied and that the [Proposed Letter of Credit]
[Existing Letter of Credit as amended] [Expiring Letter of Credit as extended]
complies with the terms of the Credit Agreement;

 

(b)                                 at the time of and immediately after giving
effect to [issuance of the Proposed Letter of Credit] [amendment to the Existing
Letter of Credit] [extension of the Expiring Letter of Credit], no Default shall
have occurred and be continuing; and

 

(c)                                  each of the representations and warranties
of the Applicable Borrower and the other Loan Parties contained in the Loan
Documents (other than those representations and warranties limited by their
terms to a specific date, in which case they shall be true and correct as of
such date) are true and correct on and as of the date of [issuance of the
Proposed Letter of Credit] [amendment to the Existing Letter of Credit]
[extension of the Expiring Letter of Credit], with the same force and effect as
though made on and as of such date.

 

EXECUTED AND DELIVERED this          day of                     ,20l      .

 

 

[

 

]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(4)  Which shall not be a date later than the earlier of (i) twelve (12) months
from the issuance date (or in the case of any renewal or extension, twelve (12)
months after such renewal or extension) or (ii) five (5) Business Days prior to
the scheduled Maturity Date: provided that any Letter of Credit with a one-year
tenor may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date that is five (5) Business Days prior to
the scheduled Maturity Date).

 

Exhibit D-3

--------------------------------------------------------------------------------


 

[Annex A] [Exhibit A]

 

Exhibit D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF]
NOTICE OF RATE CHANGE/CONTINUATION

 

[For Loans in US Dollars:

 

JPMorgan Chase Bank, N.A., as Administrative Agent
712 Main Street, Floor 8 North
Houston, Texas 77002
Attn: John Kushnerick]

 

[For Loans in Canadian Dollars:

 

JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Agent
200 Bay Street, Suite 1800
Toronto, Ontario, M5J 2J2
Attn: Patricia Barcelona]

 

[For Loans in Euro or Sterling:

 

J.P. Morgan Europe Limited, as European Agent
25 Bank Street
Canary Wharf
London, E14 5JP
Attn: Loans Agency]

 

and

 

JPMorgan Chase Bank, N.A.
Loan Operations
10 S. Dearborn, Floor 07
Chicago, Illinois  60603-2003
Attn: Patricia Barcelona

 

Ladies and Gentlemen:

 

The undersigned,                      (the “Applicable Borrower”), refers to the
Third Amended and Restated Credit Agreement dated as of April 12, 2013 (as same
may be amended, modified, increased, supplemented and/or restated from time to
time, the ‘Credit Agreement”) among The Men’s Wearhouse, Inc., Moores The Suit
People Inc., MWUK Holding Company Limited, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto
Branch, as Canadian Agent, and J.P. Morgan Europe Limited, as European Agent.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

 

Exhibit E-1

--------------------------------------------------------------------------------


 

Pursuant to Section 3.1(c) of the Credit Agreement, this Notice of Rate
Change/Continuation represents the Applicable Borrower’s election with respect
to Loans to [insert one or more of the following]:

 

[1.                                  Use if converting Eurocurrency Loans to ABR
Loans.]

 

Convert $                         in aggregate principal amount of Eurocurrency
Loans made on                          with an applicable rate of
                        , and a current Interest Period ending on
                        ,           , to ABR Loans on                         ,
          .

 

[2.                                  Use if converting ABR Loans to Eurocurrency
Loans.]

 

Convert $                         in aggregate principal amount of ABR Loans to
Eurocurrency Loans made on                         .  The initial Interest
Period for such Eurocurrency Loans is requested to be [one] [two] [three] [six]
month[s].]

 

[3.                                  Use if continuing Eurocurrency Loans.]

 

Continue                      denominated in [US Dollars] [Sterling] [Euro], in
aggregate principal amount of Eurocurrency Loans made on                     
with an applicable rate of           , and a current Interest Period ending on
                    ,           .  The new Interest Period for such Eurocurrency
Loans is requested to be [one] [two] [three] [six] month[s].]

 

[4.                                  Use if converting Canadian Prime Loans to
CDOR Loans]

 

Convert                     , in aggregate principal amount of Canadian Prime
Loans to CDOR Loan on                     ,           .  The initial Interest
Period for such CDOR Loans is requested to be [one] [two] [three] [six]
month[s].]

 

[5.                                  Use if converting CDOR Loans to Canadian
Prime Loans]

 

Convert C$                     in aggregate principal amount of CDOR Loans made
on                     ,           , with unapplicable rate of
                    , and an Interest Period ending on                     ,
          ,to Canadian Prime Loans on                     ,           .]

 

[6.                                  Use if continuing CDOR Loans]

 

Continue C$                     in aggregate principal amount of CDOR Loans made
on                     ,           , with an applicable rate of
                    , and a current Interest Period ending on
                    ,           .  The new Interest Period for such CDOR Loans
is requested to be [one] [two] [three] [six] month[s].]

 

Exhibit E-2

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED this            day of                     , 201      .

 

 

[

 

]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF]
NOTICE OF REVOLVING COMMITMENT INCREASE

 

[Date]

 

JPMorgan Chase Bank, N.A., as Administrative Agent
712 Main Street, Floor 8 North
Houston. Texas 77002
Attention:  John Kushnerick

 

Ladies and Gentlemen:

 

The undersigned, The Men’s Wearhouse, Inc. (the “Borrower”), refers to the Third
Amended and Restated Credit Agreement dated as of April 12, 2013 (as same may be
amended, modified, increased, supplemented and/or restated from time to time,
the “Credit Agreement”), among the Borrower, Moores The Suit People Inc.
(“MSP”), MWUK Holding Company Limited (“MWUK”), the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent. JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Agent, and J.P. Morgan Europe Limited, as European
Agent.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.

 

The Borrower hereby notifies you, pursuant to Section 4.12 of the Credit
Agreement, that it intends to increase the Revolving Commitments by
$                     and, if applicable, to increase the Alternative Currency
Sublimit by $                , each effective as of                     .

 

The Borrower proposes                       , as an Increasing Revolving Lender
and informs you that such Increasing Revolving Lender has requested an increase
in its Revolving Commitment in the amount of $                    .(1)

 

The Borrower further proposes                     , whose address for notices is
                    , as an Additional Revolving Lender and informs you that
such Additional Revolving Lender requests a Revolving Commitment in the amount
of $                    .(2)

 

Delivery of an executed counterpart of this Notice of Revolving Commitment
Increase by facsimile transmission or electronic submission (in .pdf form) shall
be effective as delivery of an original manually executed counterpart of this
Notice of Revolving Commitment Increase.

 

--------------------------------------------------------------------------------

(1)   Repeat as necessary for each Increasing Revolving Lender.

(2)   Repeat as necessary for each Additional Revolving Lender.

 

Exhibit F-1

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Exhibit F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF]
COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that [he] [she] is a Responsible Officer of The
Men’s Wearhouse, Inc., a Texas corporation (the “Borrower”), and that, as such,
[he] [she] is authorized to execute this certificate on behalf of the Borrower.

 

Reference is made to the Third Amended and Restated Credit Agreement dated as of
April 12, 2013 (as same may be amended, modified, increased, supplemented and/or
restated from time to time, the “Credit Agreement”) among the Borrower, Moores
The Suit People Inc., a corporation organized under the laws of the Province of
New Brunswick, Canada, MWUK Holding Company Limited, a corporation organized
under the 2006 Companies Act of England and Wales, the financial institutions
from time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Agent, and J.P.
Morgan Europe Limited, as European Agent.  Capitalized terms defined in the
Credit Agreement are used herein as defined therein.

 

Pursuant to Section 9.1(d) of the Credit Agreement, the undersigned hereby
certifies as follows:

 

(a)                                 As of the date hereof, there exists no Event
of Default or Default, or if any Event of Default or Default exists, the nature
of such Event of Default or Default is specified on Exhibit A attached hereto,
along with the period of existence thereof and what action the Borrower has
taken or proposes to take with respect thereto.

 

(b)                                 Attached hereto as Exhibit B are true and
correct schedules, computations and other information which demonstrate that the
Borrower is in compliance with the covenants set forth in Sections 10.2, 10.3
and 10.10 of the Credit Agreement.

 

(c)                                  The calculation of the Applicable Margin
contained in the Applicable Margin Certificate dated                     ,
201       was accurate.

 

(d)                                 Attached hereto as Exhibit C is a list of
all Material Domestic Subsidiaries as of the date hereof.

 

(e)                                  During the four Fiscal Quarters ending with
the Fiscal Quarter or Fiscal Year, as the case may be, for which the relevant
financial statements were most recently delivered pursuant to Sections 9.1(a) or
9.1(b) of the Credit Agreement (check as applicable):

 

there has been no change in GAAP or in the application thereof that has had a
material effect on such financial statements.

 

or

 

Exhibit G-1

--------------------------------------------------------------------------------


 

there has been a change in GAAP or in the application thereof and such change
has had a material effect on such financial statements.  The effect of such
change is described in Exhibit D.

 

and

 

The reconciliation required by Section 9.1(d) of the Credit Agreement is
attached to this Certificate.

 

EXECUTED AND DELIVERED as of the        day of                     , 201

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit G-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Exhibit G-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Exhibit G-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Exhibit G-5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Exhibit G-6

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF]
APPLICABLE MARGIN CERTIFICATE

 

The undersigned hereby certifies that he/she is a Responsible Officer of The
Men’s Wearhouse, Inc., a Texas corporation (the “Borrower”), and that, as such,
he/she is authorized to execute this certificate on behalf of the Borrower.

 

Reference is made to the Third Amended and Restated Credit Agreement dated as of
April 12, 2013 (as same may be amended, modified, increased, supplemented and/or
restated from time to time, the “Credit Agreement”), among the Borrower, Moores
The Suit People Inc. (“MSP”), MWUK Holding Company Limited (“MWUK”), the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan
Chase Bank, N.A., Toronto Branch, as Canadian Agent, and J.P. Morgan Europe
Limited, as European Agent.  Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement.

 

(a)                                 As of the last day of the [Fiscal Quarter]
[Fiscal Year] ended                     , 201      , the Leverage Ratio was
                    .  The resultant Applicable Margin is:

 

(i)            for Eurocurrency Loans, CDOR
Loans or Letter of Credit Fees:

 

(ii)           for ABR Loans or
Canadian Prime Loans:

 

(iii)          for Commitment Fees:

 

(b)                                 Exhibit A attached hereto contains true and
correct computations and other financial information from which the Leverage
Ratio was determined.

 

EXECUTED AND DELIVERED as of the        day of                     , 201      .

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit H-1

--------------------------------------------------------------------------------


 

Exhibit A

 

Exhibit H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

MANDATORY COST FORMULA

 

(1)                                 The Mandatory Cost (to the extent
applicable) is an addition to the interest rate to compensate a Lender that
funds Loans denominated in Euro or Sterling from a lending office located in the
UK for the cost of compliance with the requirements of the Bank of England or
the Financial Services Authority of the UK (the “FSA”) (or, in either case, any
other authority succeeding to all or any of its functions), or both of them as
the case may be, or the requirements of the European Central Bank.

 

(2)                                 On the first day of each Interest Period (or
as soon as possible thereafter), the European Agent shall calculate, as a
percentage rate, a rate (the “Associated Costs Rate”) for each applicable Lender
in accordance with the paragraphs set out below.  The Mandatory Cost will be
calculated by the European Agent as a weighted average of the Lenders’
Associated Costs Rates (weighted in proportion to the percentage participation
of each Lender in the relevant Loan) and will be expressed as a percentage rate
per annum.

 

(3)                                 The Associated Cost Rate for any Lender
lending from a Facility Office in a participating Member State will be the
percentage notified by that Lender to the European Agent.  This percentage will
be certified by that Lender in its notice to the European Agent to be its
reasonable determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.

 

(4)                                 The Associated Costs Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
European Agent as follows:

 

in relation to any Revolving Loan in Sterling:

 

AB + C(B-D) + E x 0.01                              per cent per

100 — (A + C)                                              annum

 

In relation to a Loan in any currency other than Sterling:

 

E x 0.01                                                   per cent per annum

300

 

Where:

 

“A”                           is the percentage of Eligible Liabilities
(assuming these to be in excess of any stated minimum) which such Lender is from
time to time required to maintain as an interest free cash ratio deposit with
the Bank of England to comply with cash ratio requirements.

 

“B”                           is the percentage rate of interest (excluding the
Applicable Margin and the Mandatory Cost and, if the Loan is an Unpaid Sum, the
additional rate of

 

Exhibit I-1

--------------------------------------------------------------------------------


 

interest specified in Section 3.1(h)) payable for the relevant Interest Period
on such Loan.

 

“C”                           is the percentage (if any) of Eligible Liabilities
which such Lender is required from time to time to maintain as interest bearing
Special Deposits with the Bank of England.

 

“D”                           is the percentage rate per annum payable by the
Bank of England to the European Agent on interest bearing Special Deposits.

 

“E”                            is designed to compensate such Lender for amounts
payable under the Fees Rules and is calculated by the European Agent as being
the most recent rate of charge supplied by such Lender to the European Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

(5)                                 For the purposes of this Exhibit:

 

(a)                                 “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                                 “Facility Office” means the office or
offices notified by a Lender to the European Agent in writing on or before the
date it becomes a Lender (or, following that date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement.

 

(c)                                  “Fees Rules” means the rules on periodic
fees contained in the FSA Fees Manual or such other law or regulation as may be
in force from time to time in respect of the payment of fees for the acceptance
of deposits;

 

(d)                                 “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under Column I of the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate);

 

(e)                                  “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules; and

 

(f)                                   “Unpaid Sum” means any sum due and payable
but unpaid by any Borrower under the Loan Documents..

 

(6)                                 In application of the above formulae, A, B,
C and D will be included in the formulae as percentages (i.e., 5% will be
included in the formulae as 5 and not as 0.05).  A negative result obtained by
subtracting D from B shall be taken as zero.  The resulting figures shall be
rounded to four decimal places.

 

(7)                                 If requested by the European Agent, such
Lender shall, as soon as practicable after publication by the FSA, supply to the
European Agent the rate of charge payable by such

 

Exhibit I-2

--------------------------------------------------------------------------------


 

Lender to the FSA pursuant to the Fees Rules in respect of the relevant
financial year of the FSA (calculated for this purpose by such Lender as being
the average of the Fee Tariffs applicable to such Lender for that financial
year) and expressed in pounds per £1,000,000 of the Tariff Base of such Lender.

 

(8)                                 Each Lender shall supply any information
required by the European Agent for the purpose of calculating its Associated
Costs Rate. In particular, but without limitation, each Lender shall supply the
following information in writing on or prior to the date on which it becomes a
Lender:

 

(a)                                 Its jurisdiction of incorporation and the
jurisdiction of its Facility Office: and

 

(b)                                 Any other information that the European
Agent may reasonably require for such purpose.

 

Each Lender shall promptly notify the European Agent of any change to the
information provided by it pursuant to this paragraph.

 

(9)                                 The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Lender for the purpose
of E above shall be determined by the European Agent based upon the information
supplied to it pursuant to paragraphs 7 and 8 above and on the assumption that,
unless a Lender notifies the European Agent to the contrary, each Lender’s
obligations in relation to cash ratio deposits and Special Deposits are the same
as those of a typical bank from its jurisdiction of incorporation with a
Facility Office in the same jurisdiction as its Facility Office.

 

(10)                          The European Agent shall have no liability to any
Person if such determination results in an Associated Costs Rate which over or
under compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

(11)                          The European Agent shall distribute the additional
amounts received as a result of the Mandatory Cost to the Lenders on the basis
of the Associated Costs Rate for each Lender based on the information provided
by each Lender pursuant to paragraphs 3, 7 and 8 above.

 

(12)                          Any determination by the European Agent pursuant
to this Exhibit in relation to a formula, the Mandatory Cost, an Associated
Costs Rate or any amount payable to a Lender shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.

 

The European Agent may from time to time, after consultation with the Applicable
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Exhibit in order to comply
with any Change in Law or any requirements from time to time imposed by the Bank
of England, the FSA, or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions), and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties hereto.

 

Exhibit I-3

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[FORM OF]
JOINDER AGREEMENT

 

Dated as of                     , 201     

 

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of April 12, 2013 (as same may be amended, modified, increased,
supplemented and/or restated from time to time, the “Credit Agreement”) among
The Men’s Wearhouse, Inc., Moores The Suit People Inc., MWUK Holding Company
Limited, the Lenders party thereto, JPMorgan Chase Bank, N.A.,` as
Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Agent, and J.P. Morgan Europe Limited, as European Agent. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

 

Pursuant to the terms of Section 4.12(d) of the Credit Agreement, the Borrower,
the Issuing Banks, the Administrative Agent and [                    ] (the
“Additional Revolving Lender”) hereby agree as follows:

 

1.                                      Subject to the terms and conditions of
this Joinder Agreement, the Additional Revolving Lender hereby agrees to assume,
without recourse to the Lenders or the Administrative Agent, on the Effective
Date (as defined below), a Revolving Commitment of [$                    ] in
accordance with the terms and conditions set forth in the Credit Agreement. 
Upon such assumption, the Total Revolving Commitment shall be automatically
increased by the amount of such assumption.  The Additional Revolving Lender
hereby agrees to be bound by and to assume all rights and obligations of a
Lender, and hereby requests the agreement of the Borrower, the Issuing Banks and
the Administrative Agent that the Additional Revolving Lender shall be entitled
to the benefits of all of the terms, conditions and provisions of the Credit
Agreement as if the Additional Revolving Lender had been one of the lending
institutions originally executing the Credit Agreement as a ‘Lender’; provided
that nothing herein shall be construed as making the Additional Revolving 
Lender liable to the Borrower, the Issuing Banks or the other Lenders in respect
to any acts or omissions of any party to the Credit Agreement or in respect of
any other event occurring prior to the Effective Date (as defined below) of this
Joinder Agreement.

 

2.                                      The Additional Revolving Lender
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Joinder Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to become an
Additional Revolving Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of its Revolving Commitment, shall have the obligations of a
Lender thereunder, (iv) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements

 

Exhibit J-1

--------------------------------------------------------------------------------


 

delivered pursuant to Section 9.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder Agreement and has made such analysis and
decision independently and without reliance on Administrative Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to the Joinder Agreement is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Additional Revolving
Lender; (b) agrees that (i) it will, independently and without reliance on
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender; (c) appoints and authorizes the entities named as the Administrative
Agent, the European Agent and the Canadian Agent to serve as the Administrative
Agent, the European Agent or the Canadian Agent, as the case may be, under the
Loan Documents and to take such action in such capacity on its behalf and to
exercise such powers under the Credit Agreement and the other Loan Documents as
are delegated to the Agents by the terms thereof, together with such powers as
are reasonably incidental thereto; and (d) acknowledges that it has made
arrangements with the Administrative Agent satisfactory to the Additional
Revolving Lender with respect to its prorata share of Letter of Credit Fees in
respect of outstanding Letters of Credit.

 

3.                                      [The Additional Revolving Lender hereby
requests that the Borrower issue a new promissory note payable to the order of
Additional Revolving Lender in the principal amount of [$                    ].]

 

4.                                      The effective date for this Joinder
Agreement shall be [                    , 201      ] (the “Effective Date”). 
Following the execution of this Joinder Agreement by the Borrower, the Issuing
Banks and the Additional Revolving Lender, it will be delivered to the
Administrative Agent for acceptance pursuant to the Credit Agreement.  Upon
acceptance of this Joinder Agreement by the Administrative Agent, Schedule 2.1
to the Credit Agreement shall thereupon be replaced as of the Effective Date by
the Schedule 2.1 annexed hereto.  The Administrative Agent shall thereafter
notify the other Lenders of the revised Schedule 2.1.

 

5.                                      Upon such acceptance, from and after the
Effective Date, the Borrower shall make all payments in respect of the
Additional Revolving Lender’s Revolving Commitment (including payments of
principal, interest, fees and other amounts) to the Administrative Agent for the
account of the Additional Revolving Lender.

 

6.                                      THIS JOINDER AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

 

7.                                      This Joinder Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Joinder Agreement by facsimile transmission or electronic
submission

 

Exhibit J-2

--------------------------------------------------------------------------------


 

(in .pdf form) shall be effective as delivery of an original manually executed
counterpart of this Joinder Agreement.

 

 

ADDITIONAL REVOLVING LENDER:

 

 

 

[

 

]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

THE MEN’S WEARHOUSE, INC.,

 

a Texas corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[JPMORGAN CHASE BANK, N.A.],

 

as Issuing Bank

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[

 

(1)

 

as Issuing Bank

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

]

 

--------------------------------------------------------------------------------

(1)  To be added for each Issuing Bank, if any, in addition to JPMorgan Chase
Bank, N.A.

 

Exhibit J-3

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

COMMITMENTS

 

Lender

 

Revolving
Commitment

 

Canadian
Currency
Commitment

 

UK
Commitment

 

Term Loan
Commitment

 

Total
Commitment

 

JPMorgan Chase Bank, N.A.(1)

 

$

37,500,000

 

$

20,000,000

 

$

20,000,000

 

$

12,500,000

 

$

50,000,000

 

Bank of America, N.A.

 

$

35,625,000

 

$

19,000,000

 

$

19,000,000

 

$

11,875,000

 

$

47,500,000

 

U.S. Bank National Association

 

$

35,625,000

 

$

19,000,000

 

$

19,000,000

 

$

11,875,000

 

$

47,500,000

 

Union Bank, N.A.

 

$

26,250,000

 

$

14,000,000

 

$

14,000,000

 

$

8,750,000

 

$

35,000,000

 

HSBC Bank USA, N.A.

 

$

20,625,000

 

$

11,000,000

 

$

11,000,000

 

$

6,875,000

 

$

27,500,000

 

Wells Fargo Bank, N.A.

 

$

20,625,000

 

$

11,000,000

 

$

11,000,000

 

$

6,875,000

 

$

27,500,000

 

Amegy Bank National Association

 

$

18,750,000

 

—

 

—

 

$

6,250,000

 

$

25,000,000

 

Compass Bank, d/b/a BBVA Compass

 

$

18,750,000

 

$

10,000,000

 

$

10,000,000

 

$

6,250,000

 

$

25,000,000

 

Branch Banking and Trust Company

 

$

18,750,000

 

$

10,000,000

 

$

10,000,000

 

$

6,250,000

 

$

25,000,000

 

Fifth Third Bank(2)

 

$

18,750,000

 

$

10,000,000

 

$

10,000,000

 

$

6,250,000

 

$

25,000,000

 

The Bank of Nova Scotia

 

$

16,875,000

 

$

9,000,000

 

$

9,000,000

 

$

5,625,000

 

$

22,500,000

 

BOKF, NA dba Bank of Texas

 

$

16,875,000

 

$

9,000,000

 

$

9,000,000

 

$

5,625,000

 

$

22,500,000

 

Comerica Bank

 

$

15,000,000

 

$

8,000,000

 

$

8,000,000

 

$

5,000,000

 

$

20,000,000

 

Total

 

$

300,000,000

 

$

150,000,000

 

$

150,000,000

 

$

100,000,000

 

$

400,000,000

 

 

--------------------------------------------------------------------------------

(1)  HMRC DT Treaty Passport Scheme Reference Number 13/M/0268710/DTTP;
Jurisdiction of Tax Residence: United States of America.

(2)  HMRC DT Treaty Passport Scheme Reference Number 13/F/2467/DTTP;
Jurisdiction of Tax Residence: United States of America.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.7

 

LETTERS OF CREDIT

 

Applicant

 

JPM Reference (LC number)

 

Effective Date

 

Expiry Date

 

Ccy

 

Outstanding Amount

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000770

 

3/28/2012

 

4/30/2013

 

USD

 

$

677,429.10

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000813

 

9/28/2012

 

4/14/2013

 

USD

 

$

119,316.75

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000841

 

12/28/2012

 

5/14/2013

 

USD

 

$

492,852.65

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000842

 

1/2/2013

 

4/14/2013

 

USD

 

$

218,988.30

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000848

 

2/14/2013

 

4/10/2013

 

USD

 

$

225,570.00

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000852

 

2/28/2013

 

4/14/2013

 

USD

 

$

3,753.26

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000853

 

2/27/2013

 

4/14/2013

 

USD

 

$

2,877.94

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000854

 

2/28/2013

 

4/21/2013

 

USD

 

$

5,159.07

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000856

 

3/1/2013

 

4/28/2013

 

USD

 

$

183,502.99

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000857

 

3/1/2013

 

4/28/2013

 

USD

 

$

43,864.65

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000858

 

3/1/2013

 

4/13/2013

 

USD

 

$

77,868.00

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000859

 

3/7/2013

 

4/16/2013

 

USD

 

$

316,416.00

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000860

 

3/21/2013

 

5/5/2013

 

USD

 

$

220,537.50

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000864

 

3/21/2013

 

5/12/2013

 

USD

 

$

34,160.57

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000866

 

3/22/2013

 

5/12/2013

 

USD

 

$

141,190.26

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000867

 

4/5/2013

 

5/19/2013

 

USD

 

$

1,214.25

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000868

 

4/5/2013

 

5/19/2013

 

USD

 

$

14,722.74

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000871

 

4/5/2013

 

5/19/2013

 

USD

 

$

2,124.93

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000875

 

3/22/2013

 

5/19/2013

 

USD

 

$

226,001.61

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000877

 

3/22/2013

 

5/19/2013

 

USD

 

$

60,864.10

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000878

 

4/5/2013

 

5/26/2013

 

USD

 

$

228,581.88

 

THE MEN’S WEARHOUSE, INC

 

HLCTMW00000879

 

4/3/2013

 

5/23/2013

 

USD

 

$

108,422.91

 

MWUK LIMITED

 

4L4I-200017

 

8/19/2011

 

8/31/2013

 

USD

 

$

228,482.72

 

MWUK LIMITED

 

4L4I-200042

 

12/6/2011

 

8/31/2013

 

USD

 

$

395,259.00

 

MWUK LIMITED

 

4L4I-200043

 

12/6/2011

 

8/31/2013

 

USD

 

$

1,443,277.81

 

MWUK LIMITED

 

4L4I-200044

 

12/6/2011

 

10/31/2013

 

USD

 

$

421,274.04

 

MWUK LIMITED

 

4L4I-200046

 

12/30/2011

 

5/31/2013

 

USD

 

$

292,700.87

 

MWUK HOLDING COMPANY LTD

 

4L4I-200047

 

1/24/2012

 

8/31/2013

 

USD

 

$

1,499,551.10

 

MWUK LIMITED

 

4L4I-200048

 

1/6/2012

 

8/31/2013

 

USD

 

$

512,469.29

 

MWUK LIMITED

 

4L4I-200054

 

41059

 

41517

 

USD

 

$

1,082,537.09

 

MWUK LIMITED

 

4L4I-200058

 

41213

 

41486

 

USD

 

$

611,789.10

 

MWUK LIMITED

 

4L4I-200059

 

41333

 

41425

 

USD

 

$

43,032.00

 

TWIN HILL ACQUISITION COMPANY INC

 

4L4I-200060

 

41348

 

41486

 

USD

 

$

78,245.75

 

TWIN HILL ACQUISITION COMPANY INC

 

4L4I-200061

 

41348

 

41486

 

USD

 

$

54,317.96

 

TWIN HILL ACQUISITION COMPANY INC

 

4L4I-200062

 

41353

 

41486

 

USD

 

$

71,561.03

 

THE MEN’S WEARHOUSE, INC

 

D-234855

 

37666

 

41684

 

USD

 

$

900,000.00

 

THE MEN’S WEARHOUSE, INC

 

D-236267

 

37715

 

41729

 

USD

 

$

17,315.37

 

THE MEN’S WEARHOUSE, INC

 

D-238274

 

37782

 

41425

 

USD

 

$

1,427,009.00

 

THE MEN’S WEARHOUSE, INC

 

D-239131

 

37811

 

41486

 

USD

 

$

67,500.00

 

THE MEN’S WEARHOUSE, INC

 

TDTS-637978

 

38489

 

41761

 

USD

 

$

1,002,000.00

 

THE MEN’S WEARHOUSE, INC

 

TPTS-334740

 

39240

 

41796

 

USD

 

$

3,624,000.00

 

THE MEN’S WEARHOUSE, INC

 

CPCS-836079

 

40304

 

41762

 

USD

 

$

2,000,000.00

 

THE MEN’S WEARHOUSE, INC

 

CPCS-352672

 

41281

 

41644

 

USD

 

$

619,407.57

 

THE MEN’S WEARHOUSE, INC

 

CPCS-373060

 

41331

 

41691

 

USD

 

$

100,000.00

 

MWUK Ltd

 

4L4S-730282

 

40765

 

41516

 

GBP

 

$

2,533,740.21

 

 

--------------------------------------------------------------------------------